Exhibit 10.1

Execution Version

AMENDMENT No. 1 to the CREDIT AGREEMENT, dated as of September 29, 2017 (this
“Amendment”), among H. B. FULLER COMPANY, a Minnesota corporation (the
“Company”), H.B. FULLER FINANCE (IRELAND) UNLIMITED COMPANY, a company organized
under the laws of the Republic of Ireland (the “Foreign Subsidiary Borrower”),
the LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

W I T N E S S E T H :

WHEREAS, the parties hereto have entered into that certain Credit Agreement,
dated as of April 12, 2017 (as amended, restated, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”; the Existing
Credit Agreement as amended by this Amendment, the “Amended Credit Agreement”),
among the Company, the foreign subsidiary borrowers from time to time party
thereto, the Lenders party thereto, the Administrative Agent and the other
parties thereto; and

WHEREAS, the parties hereto desire to amend the Existing Credit Agreement as set
forth herein;

NOW, THEREFORE, the parties hereto agree as follows:

Section 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Amended Credit Agreement
has the meaning assigned to such term in the Amended Credit Agreement. Each
reference in the Existing Credit Agreement to “this Agreement”, “hereof”,
“hereunder”, “herein” and “hereby” and each other similar reference, and each
reference in any other Loan Document to “thereof”, “thereunder”, “therein” or
“thereby” or any other similar reference to the Existing Credit Agreement shall,
from the Amendment Closing Date (as defined below), refer to the Amended Credit
Agreement. This Amendment shall constitute a “Loan Document” for all purposes
under the Amended Credit Agreement.

Section 2. Amendments to the Existing Credit Agreement. In each case with effect
on and after the Amendment Closing Date (as defined below), the Existing Credit
Agreement (including the Exhibits and Schedules thereto described in Section 6)
is hereby amended to delete the stricken text (indicated in the same manner as
the following example: stricken text) and to add the double-underlined text
(indicated in the same manner as the following example: double-underlined text)
as set forth in the copy of the Amended Credit Agreement attached as Annex I
hereto.

Section 3. Representations of the Company. The Company represents and warrants
that (a) all representations and warranties set forth in the Existing Credit
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the Amendment Effective Date (as defined below), except
that (i) to the extent that any such representation or warranty is stated to
relate solely to an earlier date, it shall be true and correct in all material
respects as of such earlier date and (ii) any representation and warranty that
is qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct in all respects and (b) no Default or Event of Default
shall exist and be continuing on the Amendment Effective Date.



--------------------------------------------------------------------------------

Section 4. Conditions to Amendment Effective Date. This Amendment shall become
effective as of the date hereof (the “Amendment Effective Date”) upon
satisfaction (or waiver in accordance with Section 9.02 of the Existing Credit
Agreement) of the following conditions precedent:

(a) Morgan Stanley Senior Funding, Inc., as arranger of this Amendment (in such
capacity the “Amendment Arranger”) (or its counsel) shall have received, from
each of the Company, the Administrative Agent and Lenders that in the aggregate
constitute the Required Lenders under the Existing Credit Agreement as of the
Amendment Effective Date, a counterpart of this Amendment, signed on behalf of
such party (which may include facsimile or other electronic transmission of a
signed signature page of this Amendment);

(b) the Amendment Arranger shall have received from the Company: (i) resolutions
and other evidence of authority authorizing this Amendment and the other
transactions contemplated hereby and by the Amended Credit Agreement, (ii) a
short-form good standing certificate or the equivalent, if any, in the
jurisdiction of organization of the Company and (iii) a certificate of the
Secretary or Assistant Secretary of the Company certifying the names and true
signatures of the officers of the Company authorized to sign this Amendment and
the other Loan Documents and attaching such Person’s certificate of
incorporation and bylaws or other equivalent organizational documents;

(c) the Amendment Arranger shall have received, at least three (3) Business Days
prior to the Amendment Effective Date, solely in respect of the Company and any
Foreign Subsidiary Borrower, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT
Act, to the extent reasonably requested by any Lender seven (7) Business Days
prior to the Amendment Effective Date;

(d) the Amendment Arranger shall have received a certificate, dated the
Amendment Effective Date and signed on behalf of the Company by the President, a
Vice President or a Financial Officer of the Company, certifying as to the items
set forth in Section 3 as of the Amendment Effective Date; and

(e) the Amendment Arranger shall have received, or substantially concurrently
with the Amendment Effective Date shall receive, all expenses required to be
paid by the applicable Loan Parties on the Amendment Effective Date under the
Existing Credit Agreement or the amended and restated commitment letter dated
September 19, 2017 among the Company and the arrangers party thereto (the
“Arrangers”), including the Amendment Arranger (the “Commitment Letter”)
(including, without limitation, the reasonable and documented out-of-pocket
fees, charges and disbursements of Davis Polk & Wardwell LLP, counsel to the
Amendment Arranger) to the extent invoiced to the Company at least two
(2) Business Days prior to the Amendment Effective Date (or such later date as
the Company shall permit in its reasonable discretion).

 

2



--------------------------------------------------------------------------------

Upon the occurrence of the Amendment Effective Date, (i) this Amendment shall be
a binding agreement between the parties hereto and their permitted assigns under
the Existing Credit Agreement (and, following the Amendment Closing Date, the
Amended Credit Agreement) and (ii) each party hereto agrees that their
commitments and consents to this Amendment, once delivered, are irrevocable and
may not be withdrawn. Notwithstanding the foregoing, this Amendment shall
terminate and shall be of no further force and effect if the Amendment Closing
Date shall not have occurred on or prior to March 2, 2018 (the “Termination
Date”).

Section 5. Conditions to Amendment Closing Date. The amendments set forth in
Section 2 above shall become effective on the date (the “Amendment Closing
Date”), following the Amendment Effective Date and on or prior to the
Termination Date, on which the following conditions precedent are satisfied (or
waived in accordance with Section 9.02 of the Existing Credit Agreement):

(a) the Amendment Arranger (or its counsel) shall have received (i) a completed
Perfection Certificate substantially in the form of Exhibit H to the Amended
Credit Agreement and (ii) a Security Agreement substantially in the form of
Exhibit G to the Amended Credit Agreement, in each case executed and delivered
(which may include facsimile or other electronic transmission of a signed
signature page), by the Company and each Subsidiary Guarantor (as defined in the
Amended Credit Agreement), including any such entities acquired on the Amendment
No. 1 Closing Date (collectively with the Company, the “Initial Loan Parties”),
and as each of the foregoing may be modified to include current party names,
dates and other changes of an administrative, ministerial or corrective nature,
and such other changes as the Required Lenders, the Administrative Agent and the
Company may mutually agree, together with those supplemented and amended
Schedules and Exhibits to the Credit Agreement set forth in Section 6, below;

(b) the Amendment Arranger (or its counsel) shall have received Intellectual
Property Security Agreements, as applicable, substantially in the forms attached
to the Security Agreement, executed and delivered (which may include facsimile
or other electronic transmission of a signed signature page), by the applicable
Initial Loan Parties party thereto, as the same may be modified to include
current party names, dates and other changes of an administrative, ministerial
or corrective nature, and such other changes as the Required Lenders, the
Administrative Agent and the Company may mutually agree;

(c) the Amendment Arranger (or its counsel) shall have received a Subsidiary
Guaranty substantially in the form of Exhibit F to the Amended Credit Agreement,
executed and delivered by each of the Subsidiary Guarantors (which execution and
delivery may include facsimile or other electronic transmission of a signed
signature page), in each case, as the same may be modified to include current
party names, dates and other changes of an administrative, ministerial or
corrective nature, and such other changes as the Administrative Agent and the
Company may mutually agree;

 

3



--------------------------------------------------------------------------------

(d) solely to the extent that a secured term loan or other secured financing
(other than the Amended Credit Agreement) shall have been (or, substantially
concurrently with effectiveness of Section 2 on the Amendment Closing Date, will
be) issued or incurred by an Initial Loan Party (the “Intercreditor Condition”),
the Amendment Arranger (or its counsel) shall have received executed signature
pages of each Initial Loan Party acknowledging the terms of the Intercreditor
Agreement and signature pages of each other party to the Intercreditor Agreement
(which may include facsimile or other electronic transmission of a signed
signature page), which Intercreditor Agreement shall be substantially in the
form of Exhibit I to the Amended Credit Agreement, as the same may be modified
to include current party names, dates and other changes of an administrative,
ministerial or corrective nature and to reflect the terms of the financing to be
provided by the other secured representative, and such other changes as the
Administrative Agent and the Company may mutually agree;

(e) the Amendment Arranger shall have received from each Initial Loan Party:
(i) resolutions and other evidence of authority authorizing the Amendment and
the other transactions contemplated hereby and by the Amended Credit Agreement,
(ii) a short-form good standing certificate or the equivalent, if any, in the
jurisdiction of organization of such Initial Loan Party and (iii) a certificate
of the Secretary or Assistant Secretary of such Initial Loan Party certifying
the names and true signatures of the officers of such Initial Loan Party
authorized to sign the Loan Documents and attaching such Initial Loan Party’s
certificate of incorporation and bylaws or other equivalent organizational
documents;

(f) the Amendment Arranger shall have received (i) a favorable written opinion
addressed to the Administrative Agent and the Lenders (as defined after giving
effect to the Amendment on the Amendment Closing Date) of Faegre Baker Daniels
LLP, counsel for the Company and (ii) upon the reasonable request of the
Amendment Arranger, favorable written opinions addressed to the Administrative
Agent and the Lenders (as defined after giving effect to the Amendment on the
Amendment Closing Date) of additional counsel for the Initial Loan Parties, each
dated as of the Amendment Closing Date, substantially in the form agreed with
the Amendment Arranger prior to the Amendment Effective Date, as the same may be
modified to include current party names, dates and other changes of an
administrative, ministerial or corrective nature, and such other changes as the
Amendment Arranger and the Company may mutually agree;

(g) the Amendment Arranger shall have received, at least three (3) business days
prior to the Amendment Closing Date, solely in respect of the Initial Loan
Parties, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the PATRIOT Act, to the
extent reasonably requested by any Lender ten (10) days prior to the Amendment
Closing Date (to the extent not delivered on or prior to the Amendment Effective
Date);

(h) the Amendment Arranger and the Administrative Agent shall have each received
a certificate, dated as of the Amendment Closing Date and signed on behalf of
the Company by the President, a Vice President or a Financial Officer of the
Company, certifying as to the items set forth in Section 3 as of the Amendment
Closing Date, as if each reference therein to the Existing Credit Agreement was
a reference to the Amended Credit Agreement and each reference therein to the
Amendment Effective date was a reference to the Amendment Closing Date;

 

4



--------------------------------------------------------------------------------

(i) the Lenders, the Administrative Agent and the Arrangers shall have received,
or substantially concurrently with the Amendment Closing Date shall receive, all
fees and expenses required to be paid by the applicable Initial Loan Parties on
or before the Amendment Closing Date under the Loan Documents or the Commitment
Letter or any fee letter with any Arranger (including, without limitation, the
reasonable and documented out-of-pocket fees, charges and expenses of Davis
Polk & Wardwell LLP, counsel to the the Amendment Arranger) (in the case of
fees, charges and expenses, solely to the extent invoiced to the Company at
least two (2) Business Days prior to the Amendment Closing Date (or such later
date as the Company shall permit in its reasonable discretion));

(j) the Amendment Arranger shall have received, or substantially concurrently
with the Amendment Closing Date shall receive, a certificate from the chief
financial officer of the Company, in form and substance reasonably acceptable to
the Amendment Arranger, certifying that Company and its subsidiaries, on a
consolidated basis after giving effect to the Amendment and the other
transactions contemplated hereby, are solvent;

(k) the following indebtedness of the Company and ASP Royal Acquisition Corp.
shall have been, or substantially concurrently with the Amendment Closing Date
shall be, refinanced in full:

(i) the Company’s privately placed note facilities outstanding under both
(x) that certain Note Purchase Agreement dated as of December 16, 2009 and
(y) that certain Note Purchase Agreement dated as of March 5, 2012 (in each case
as amended, supplemented or otherwise modified prior to the Amendment No. 1
Closing Date);

(ii) the Company’s $100 million unsecured term loan facility under the Existing
Credit Agreement;

(iii) ASP Royal Acquisition Corp.’s First Lien Credit Agreement and Second Lien
Credit Agreement, each dated as of June 19, 2015, with Credit Suisse AG, Cayman
Islands Branch, as administrative agent, and the other parties thereto; and

(iv) such other third-party indebtedness of the Company and of ASP Royal
Acquisition Corp. as the Company elects to pay;

(l) the Amendment Arranger shall have received, or substantially concurrently
with the Amendment Closing Date shall receive, consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of ASP Royal
Acquisition Corp. (or Royal Holdings, Inc.) and its subsidiaries, for the fiscal
year ended September 30, 2016 and (b) unaudited consolidated balance sheets and
related statements of income and cash flows of ASP Royal Acquisition Corp. and
its subsidiaries for any subsequent fiscal quarter (other than

 

5



--------------------------------------------------------------------------------

the fourth fiscal quarter of the Company’s fiscal year) ended at least 45 days
prior to the Amendment No. 1 Closing Date, which may be prepared by the Company
on the basis of information provided by ASP Royal Acquisition Corp.; provided,
that the Amendment Arranger acknowledges that the financial statements specified
in clause (a) with respect to the fiscal year ended September 30, 2016 have been
received prior to the date hereof;

(m) the Amendment Arranger shall have received, or substantially concurrently
with the Amendment Closing Date shall receive, a pro forma consolidated balance
sheet and related pro forma consolidated statement of income of the Company and
its subsidiaries and ASP Royal Acquisition Corp. and its subsidiaries as of and
for the twelve-month period ending on the last day of the most recently
completed four-fiscal quarter period ended at least 45 days prior to the
Amendment No. 1 Closing Date, prepared after giving effect to the Amendment as
if the Amendment had occurred as of such date (in the case of such balance
sheet) or at the beginning of such period (in the case of such statement of
income) (and, upon the reasonable request of the Amendment Arranger, such pro
forma financial information as of and for the most recently ended fiscal year
and as of and for the period since the end of such fiscal year through the end
of the fiscal quarter period ended at least 45 days prior to the Amendment No. 1
Closing Date), with the understanding that (A) such statements will be
unaudited, and (B) to the extent the financial statements incorporate historical
financial information of ASP Royal Acquisition Corp., they were prepared by the
Company on the basis of financial statements prepared by ASP Royal Acquisition
Corp.

Upon the occurrence of the Amendment Closing Date, the Amendment Arranger and
the Company shall be authorized to date the applicable documents as of the
Amendment Closing Date.

Section 6. Schedules and Exhibits. On the Amendment Closing Date, the following
Schedules and Exhibits to the Credit Agreement shall be supplemented or amended
as follows (it being understood and agreed that each other Schedule and Exhibit
to the Existing Credit Agreement shall not be amended or supplemented pursuant
to this Amendment):

(a) Schedule 3.01 Subsidiaries. Schedule 3.01 to the Credit Agreement shall be
deleted in its entirety and replaced with the Schedule 3.01 delivered pursuant
to Section 5(a) of this Amendment on the Amendment Closing Date;

(b) Schedule 5.09 Certain Mortgaged Properties. Schedule 5.09 to the Credit
Agreement shall be added and attached to the Credit Agreement on the Amendment
Effective Date in accordance with Section 5(a) of this Amendment;

(c) Exhibit G (Form of Security Agreement). The exhibit that is attached hereto
as Exhibit G (with such changes as agreed to by the Borrower, the Administrative
Agent and the Amendment Arranger prior to the Amendment Closing Date) shall be
added as Exhibit G to the Credit Agreement;

 

6



--------------------------------------------------------------------------------

(d) Exhibit H (Form of Perfection Certificate). The exhibit that is attached
hereto as Exhibit H (with such changes as agreed to by the Borrower, the
Administrative Agent and the Amendment Arranger prior to the Amendment Closing
Date) shall be added as Exhibit H to the Credit Agreement;

(e) Exhibit I (Form of Perfection Certificate Supplement). The exhibit that is
attached hereto as Exhibit I (with such changes as agreed to by the Borrower,
the Administrative Agent and the Amendment Arranger prior to the Amendment
Closing Date) shall be added as Exhibit I to the Credit Agreement;

(f) Exhibit J (Form of Mortgage). The exhibit that is attached hereto as Exhibit
J shall be added as Exhibit J (with such changes as agreed to by the Borrower,
the Administrative Agent and the Amendment Arranger prior to the Amendment
Closing Date) to the Credit Agreement;

(g) Exhibit K (Form of Intercreditor Agreement). The exhibit that is attached
hereto as Exhibit K (with such changes as agreed to by the Borrower, the
Administrative Agent and the Amendment Arranger prior to the Amendment Closing
Date) shall be added as Exhibit K to the Credit Agreement.

Section 7. Foreign Subsidiary Borrower. Notwithstanding anything contained
herein or in the Credit Agreement to the contrary, following the Amendment No. 1
Closing Date (and subject to the occurrence thereof), H.B. Fuller Finance
(Ireland) Unlimited Company, a company organized under the laws of the Republic
of Ireland, shall no longer be a “Foreign Subsidiary Borrower” as defined in the
Existing Credit Agreement.

Section 8. Global Internal Reorganization. Notwithstanding anything contained
herein or in the Credit Agreement to the contrary, effective as of the Amendment
Effective Date, the Lenders party hereto hereby consent to the internal
reorganization of certain Subsidiaries of the Company and to the related
intercompany investments, in each case to be effected in connection with or in
contemplation of the Specified Transactions and as set forth on Schedule 8
hereto.

Section 9. Covenant of the Administrative Agent. On or prior to the Amendment
Closing Date, the Administrative Agent shall deliver and release to the Company
an executed counterpart of its signature page to each Loan Document to which it
is a party and, solely to the extent that the Intercreditor Condition is
satisfied on or prior to such date, the Intercreditor Agreement, in each case
solely to the extent the conditions to the Amendment Closing Date have been
satisfied and solely to the extent such Loan Documents are substantively similar
to the forms attached to this Amendment, as the same may be modified to include
current party names, dates and other changes of an administrative, ministerial
or corrective nature and such other changes as the Required Lenders, the
Administrative Agent and the Company may mutually agree, and, in the case of the
Intercreditor Agreement, to reflect the terms of the financing to be provided by
the other secured representative (or otherwise reasonably satisfactory to the
Administrative Agent).

Section 10. Covenant of the Company. On or prior to the Amendment Effective
Date, the Company shall pay all expenses required to be paid on the Amendment
Effective Date under the Existing Credit Agreement pursuant to, and to the
extent required by, Section 9.03.

 

7



--------------------------------------------------------------------------------

Section 11. Certain Consequences of Effectiveness.

(a) Except as expressly set forth herein and in Annex I attached hereto, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or any other party under the Existing Credit Agreement or
any other Loan Document, and shall not alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Existing Credit Agreement or any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect.

(b) Nothing herein shall be deemed to entitle any Borrower or any Subsidiary
Guarantor to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Existing Credit Agreement or any other Loan document in similar or
different circumstances.

(c) By signing this Amendment, the Company hereby confirms that (i) the
Obligations of each of the Borrowers and each Subsidiary Guarantor under the
Amended Credit Agreement and the other Loan Documents as amended hereby are
entitled to the benefit of the Subsidiary Guaranty and the Guarantee of the
Company set forth in the relevant Loan Documents and (ii) the Loan Documents as
amended hereby are, and shall continue to be, in full force and effect and are
hereby ratified and confirmed in all respects.

Section 12. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

Section 13. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 14. Venue; Etc. Each party hereto hereby agrees to the terms set forth
in Sections 9.09(b), (c) and (d) of the Existing Credit Agreement, and such
Sections are hereby incorporated by reference herein mutatis mutandis.

Section 15. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed

 

8



--------------------------------------------------------------------------------

counterpart of a signature page of this Amendment by telecopy or other
electronic imaging means (including in .pdf format) shall be effective as
delivery of a manually executed counterpart of this Amendment.

[Remainder of Page Intentionally Left Blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

H. B. FULLER COMPANY, as the

Company

By:  

/s/ John J. Corkrean

  Name: John J. Corkrean  

Title: Executive Vice President and

Chief Financial Officer

 

Signature Page to Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------

H.B. FULLER FINANCE (IRELAND)

UNLIMITED COMPANY, as the Foreign

Subsidiary Borrower

By:  

/s/ Shaun Lorenz

  Name: Shaun Lorenz   Title: Director

 

Signature Page to Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a

Lender and as Administrative Agent

By:  

/s/ Richard Barritt

  Name: Richard Barritt   Title: Vice President

 

Signature Page to Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:   /s/ Kirkwood Roland   Name: Kirkwood Roland  

Title: Managing Director & Vice

President

 

Signature Page to Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Edward B. Hanson   Name: Edward B. Hanson   Title: Senior Vice
President

 

Signature Page to Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI

UFJ, LTD., individually as a Lender and as

an Issuing Bank

By:  

/s/ Mark S Campbell

  Name: Mark S. Campbell   Title: Authorized Signatory

 

Signature Page to Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a

Lender

By:  

/s/ Patrick Layton

  Name: Patrick Layton   Title: Authorized Signatory

 

Signature Page to Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------

PNC Bank, NATIONAL ASSOCIATION,
as a Lender By:  

/s/ Bridget Anderson

  Name: Bridget Anderson   Title: Assistant Vice President

 

Signature Page to Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------

ANNEX I

Amended Credit Agreement

[See attached]



--------------------------------------------------------------------------------

Annex I

CONFORMED COPY THROUGH

AMENDMENT NO. 1 DATED AS OF SEPTEMBER 29, 2017

EXECUTION VERSION

 

 

 

 

LOGO [g452156dsp308.jpg]

CREDIT AGREEMENT

dated as of

April 12, 2017,

as amended by Amendment No. 1 effective as of

the Amendment No. 1 Closing Date

among

H.B. FULLER COMPANY

The Foreign Subsidiary Borrowers Party Hereto

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

and

U.S. BANK NATIONAL ASSOCIATION, CITIBANK, N.A.,

and

MORGAN STANLEY MUFG LOAN PARTNERS, LLC

as Co-Syndication Agents

and

BANK OF AMERICA, N.A., HSBC BANK USA, NATIONAL ASSOCIATION, and

PNC BANK, NATIONAL ASSOCIATION

as Co-Documentation Agents

 

 

JPMORGAN CHASE BANK, N.A., U.S. BANK NATIONAL ASSOCIATION,

CITIGROUP GLOBAL MARKETS INC. and MORGAN STANLEY MUFG LOAN PARTNERS, LLC

as Joint Bookrunners and Co-Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page  

ARTICLE I Definitions

     1  

SECTION 1.01. Defined Terms

     1  

SECTION 1.02. Classification of Loans and Borrowings

     3327  

SECTION 1.03. Terms Generally

     3327  

SECTION 1.04. Accounting Terms; GAAP

     3328  

SECTION 1.05. Currency Equivalents Generally

     3428  

SECTION 1.06. Collateral Limitation

     34  

ARTICLE II The Credits

     3429  

SECTION 2.01. Commitments

     3429  

SECTION 2.02. Loans and Borrowings

     3429  

SECTION 2.03. Requests for Borrowings

     3530  

SECTION 2.04. Determination of Dollar Amounts

     3630  

SECTION 2.05. Swingline Loans

     3631  

SECTION 2.06. Letters of Credit

     3833  

SECTION 2.07. Funding of Borrowings

     4438  

SECTION 2.08. Interest Elections

     4439  

SECTION 2.09. Termination and Reduction of Commitments; Termination of Facility

     4640  

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt

     4641  

SECTION 2.11. Prepayment of Loans

     4741  

SECTION 2.12. Fees

     4842  

SECTION 2.13. Interest

     4943  

SECTION 2.14. Alternative Rate of Interest

     4944  

SECTION 2.15. Increased Costs

     5045  

SECTION 2.16. Break Funding Payments

     5146  

SECTION 2.17. Taxes

     5246  

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     5348  

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

     5550  

SECTION 2.20. Increase of Commitments

     5650  

SECTION 2.21. Market Disruption

     5752  

SECTION 2.22. Judgment Currency

     5752   SECTION 2.23. [Reserved] Designation of Foreign Subsidiary Borrowers
     5853   SECTION 2.24. [Reserved] Termination of Commitments under 2014
Credit Agreement      5853   SECTION 2.25. Defaulting Lenders      5853  
ARTICLE III Representations and Warranties      5955   SECTION 3.01.
Organization; Powers; Subsidiaries      5955   SECTION 3.02. Authorization;
Enforceability      6056   SECTION 3.03. Governmental Approvals; No Conflicts   
  6056  

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page  

SECTION 3.04. Financial Condition; No Material Adverse Change

     6056  

SECTION 3.05. Properties

     6156  

SECTION 3.06. Litigation and Environmental Matters

     6157  

SECTION 3.07. Compliance with Laws and Agreements

     6157  

SECTION 3.08. Investment Company Status

     6157  

SECTION 3.09. Taxes

     6257  

SECTION 3.10. ERISA

     6257  

SECTION 3.11. Disclosure

     6257  

SECTION 3.12. Federal Reserve Regulations

     6258  

SECTION 3.13. No Default

     6258  

SECTION 3.14. Anti-Corruption Laws and Sanctions

     6258  

SECTION 3.15. EEA Financial Institutions

     6258  

SECTION 3.16. Collateral Documents

     63  

ARTICLE IV Conditions

     6358  

SECTION 4.01. Effective Date

     6358  

SECTION 4.02. Each Credit Event

     6460  

SECTION 4.03. Designation of a Foreign Subsidiary Borrower

     60  

ARTICLE V Affirmative Covenants

     6561  

SECTION 5.01. Financial Statements; Ratings Change and Other Information

     6561  

SECTION 5.02. Notices of Material Events

     6763  

SECTION 5.03. Existence; Conduct of Business

     6763  

SECTION 5.04. Payment of Obligations

     6763  

SECTION 5.05. Maintenance of Properties; Insurance

     6763  

SECTION 5.06. Books and Records; Inspection Rights

     6863  

SECTION 5.07. Compliance with Laws

     6864  

SECTION 5.08. Use of Proceeds

     6864  

SECTION 5.09. Subsidiary Guaranty

     6964  

SECTION 5.10. Most Favored Lender Status

     7164  

SECTION 5.11. Post-Amendment Conditions.

     72  

SECTION 5.12. Further Assurances

     72  

ARTICLE VI Negative Covenants

     7365  

SECTION 6.01. Indebtedness

     7365  

SECTION 6.02. Liens

     7567  

SECTION 6.03. Fundamental Changes

     7770  

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions

     7971  

SECTION 6.05. Swap Agreements

     8072  

SECTION 6.06. Restricted Payments

     8072  

SECTION 6.07. Transactions with Affiliates

     8173  

SECTION 6.08. Restrictive Agreements

     8173  

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page  

SECTION 6.09. Financial Covenants

     8273  

ARTICLE VII Events of Default

     8274  

ARTICLE VIII The Administrative Agent

     8476  

ARTICLE IX Miscellaneous

     8878  

SECTION 9.01. Notices

     8878  

SECTION 9.02. Waivers; Amendments

     8980  

SECTION 9.03. Expenses; Indemnity; Damage Waiver

     9182  

SECTION 9.04. Successors and Assigns

     9383  

SECTION 9.05. Survival

     9687  

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution

     9687  

SECTION 9.07. Severability

     9787  

SECTION 9.08. Right of Setoff

     9787  

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

     9788  

SECTION 9.10. WAIVER OF JURY TRIAL

     9889  

SECTION 9.11. Headings

     9889  

SECTION 9.12. Confidentiality

     9889  

SECTION 9.13. USA PATRIOT Act

     9990  

SECTION 9.14. Interest Rate Limitation

     9990  

SECTION 9.15. No Advisory or Fiduciary Responsibility

     9990  

SECTION 9.16. Release of Subsidiary Guarantors and Collateral

     10091  

SECTION 9.17. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     10191  

SECTION 9.18. Intercreditor Agreement

     101  

SECTION 9.19. Release of Collateral

     102  

SECTION 9.20. MIRE Events

     102  

ARTICLE X Company Guarantee

     10292  

ARTICLE XI Limitation on Affected Foreign Subsidiaries

     10494  

 

iii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page

SCHEDULES:

  

Schedule 2.01  — Commitments

Schedule 2.02   — Letter of Credit Commitments

  

Schedule 2.06  — Existing Letters of Credit

  

Schedule 3.01  — Subsidiaries

  

Schedule 3.06  — Disclosed Matters

  

Schedule 5.09  — Certain Mortgaged Properties

Schedule 6.01  — Existing Indebtedness

  

Schedule 6.02  — Existing Liens

  

Schedule 6.08  — Restrictive Agreements

  

EXHIBITS:

  

Exhibit A           —        Form of Assignment and Assumption

  

Exhibit B-1        —         Form of Opinion of Loan Parties’ U.S. Counsel

  

Exhibit B-2        —         Form of Opinion of the Irish Subsidiary’s Irish
Counsel

  

Exhibit C-1        —         Form of Increasing Lender Supplement

Exhibit C-2        —         Form of Augmenting Lender Supplement

  

Exhibit D           —         List of Closing Documents

  

Exhibit E-1        —         Form of Borrowing Subsidiary Agreement

  

Exhibit E-2        —         Form of Borrowing Subsidiary Termination

  

Exhibit F           —         Form of Subsidiary Guaranty

Exhibit G           —         Form of Security Agreement

Exhibit H           —         Form of Perfection Certificate

Exhibit I            —         Form of Perfection Certificate Supplement

Exhibit J            —         Form of Mortgage

Exhibit K          —         Form of Intercreditor Agreement

  

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of April 12, 2017 (as amended by Amendment No. 1
effective as of the Amendment No. 1 Closing Date) among H.B. FULLER COMPANY, the
FOREIGN SUBSIDIARY BORROWERS from time to time party hereto, the LENDERS from
time to time party hereto, U.S. BANK, NATIONAL ASSOCIATION, CITIBANK, N.A. and
MORGAN STANLEY MUFG LOAN PARTNERS, LLC, as Co-Syndication Agents, BANK OF
AMERICA, N.A., HSBC BANK USA, NATIONAL ASSOCIATION and PNC BANK, NATIONAL
ASSOCIATION, as Co-Documentation Agents, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2009 Note Agreement” means that certain Note Purchase Agreement dated as of
December 16, 2009 regarding $17,000,000 5.13% Senior Notes, Series A, due
December 16, 2016, $33,000,000 5.13% Senior Notes, Series B, due December 16,
2019, $35,000,000 5.61% Senior Notes, Series C, due December 16, 2019, and
$65,000,000 5.61% Senior Notes, Series D, due February 24, 2020, together with
all promissory notes and other documents, instruments and agreements issued
thereunder or relating thereto.

“2012 Note Agreement” means that certain Note Purchase Agreement dated as of
March 5, 2012, regarding $250,000,000 4.12% Senior Notes, Series E, due March 5,
2022, together with all promissory notes and other documents, instruments and
agreements issued thereunder or relating thereto.

“2014 Credit Agreement” means that certain Credit Agreement dated as of
October 31, 2014 by and among the Company, certain foreign subsidiary borrowers
which may from time to time be party thereto, certain lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent, as amended prior to the
Effective Date.

“2016 10-K” means the Company’s Annual Report on Form 10-K for the fiscal year
ended December 3, 2016.

“2017 10-Q” means the Company’s Quarterly Report on Form 10-Q for the quarterly
period ending June 3March 4, 2017.

“2017 Indenture” means that certain Indenture between the Company and U.S. Bank
National Association, as trustee, dated as of February 14, 2017 and as
supplemented by that First Supplemental Indenture dated as of February 14, 2017,
in respect of the Company’s 4.000% Notes due 2027, as in effect on the date of
Amendment No. 1.

“2017 Indenture Restricted Subsidiary” has the meaning assigned to the term
“Restricted Subsidiary” in the 2017 Indenture.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

1



--------------------------------------------------------------------------------

“Acknowledgment of Grantors” has the meaning assigned to such term in the
Intercreditor Agreement.

“Acquired Entity” means the assets or Person acquired in connection with a
Permitted Acquisition.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (i) the LIBO Rate for such Interest Period
multiplied by (ii) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Foreign Subsidiary” means any Foreign Subsidiary to the extent such
Foreign Subsidiary acting as a Subsidiary Guarantor would (a) be prohibited by
applicable law or (b) would cause a Deemed Dividend Problem.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Party” has the meaning assigned to such term in Section 9.01(d).

“Agreed Currencies” means (a) Dollars, (b) euro, (c) Pounds Sterling, and
(d) any other currency (x) that is a lawful currency (other than Dollars) that
is readily available and freely transferable and convertible into Dollars,
(y) for which a LIBOR Screen Rate is available in the Administrative Agent’s
determination and (z) that is agreed to by the Administrative Agent, each of the
Revolving Lenders and, with respect to any Letter of Credit issued by any
Issuing Bank, such Issuing Bank; provided that with respect to Swingline Loans
only, “Agreed Currencies” shall mean Dollars and each other currency as is
acceptable to the Swingline Lender in its sole discretion.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the LIBOR Screen
Rate (or if the LIBOR Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. For the avoidance of doubt, if the Alternate
Base Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).

“Amendment No. 1” means Amendment No. 1 to the Credit Agreement, dated as of
September 29, 2017 and effective as of the Amendment No. 1 Closing Date, among
the Company, the Administrative Agent and the Lenders party thereto.

“Amendment No. 1 Closing Date” has the meaning assigned to the term “Amendment
Closing Date” in Amendment No. 1.

 

2



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery, corruption or money laundering.

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, the percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the aggregate Revolving Commitments of all Revolving
Lenders (if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments); provided that in the case
of Section 2.25 when a Defaulting Lender shall exist, any such Defaulting
Lender’s Revolving Commitment shall be disregarded in the calculation and
(b) with respect to the Term Loans, a percentage equal to a fraction the
numerator of which is such Lender’s outstanding principal amount of the Term
Loans and the denominator of which is the aggregate outstanding principal amount
of the Term Loans of all Term Lenders; provided that in the case of Section 2.25
when a Defaulting Lender shall exist, any such Defaulting Lender’s Term Loan
Commitment shall be disregarded in the calculation.

“Applicable Rate” means, for any day, with respect to any Eurocurrency Revolving
Loan, any Eurocurrency Term Loans, any ABR Revolving Loan, any ABR Term Loan or
with respect to the unused commitmentfacility fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread for Revolving Loans”, “Eurocurrency Spread for Term Loans”,
“ABR Spread for Revolving Loans”, “ABR Spread for Term Loans” or “Unused
CommitmentFacility Fee Rate”, as the case may be, based upon the Secured
Leverage Ratio as determined belowratings by Moody’s and S&P, respectively,
applicable on such date to the Index Debt:

 

    

Index Debt
Ratings

(Moody’s/
S&P):

  Eurocurrency
Spread for
Term Loans   ABR
Spread
for
Term
Loans    Eurocurrency
Spread for
Revolving
Loans    ABR
Spread for
Revolving
Loans    Facility
Fee
Rate       Category 1   A3 or A- or higher   1.00%   0%    0.90%    0%    0.10%
     Category 2   Baa1
or
BBB+   1.125%   0.125%   1.00%       0%    0.125%      Category 3  

Baa2 or BBB

  1.25%      0.25%    1.10%    0.10%    0.15%      Category 4   Baa3 or BBB-  
1.50%   0.50%    1.325%    0.325%    0.175%

Category 5

  Ba1 or BB+ or lower   1.75%   0.75%    1.525%    0.525%    0.225%     

 

Pricing
Level   

Secured Leverage Ratio

   Eurocurrency Spread
for Revolving Loans   ABR Spread for
Revolving
Loans   Unused
Commitment
Fee Rate 1    Less than 3.25:1.00    1.25%   0.25%   0.175% 2    Equal to or
higher than 3.25:1.00 and lower than 4.00:1.00    1.50%   0.50%   0.20% 3   
Equal to or higher than 4.00:1.00 and lower than 4.75:1.00    1.75%   0.75%  
0.25% 4    Equal to or higher than 4.75:1.00 and lower than 5.50:1.00    2.00%  
1.00%   0.30% 5    Equal to or higher than 5.50:1.00    2.25%   1.25%   0.40%

 

3



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Secured Leverage Ratio shall become effective as of the first Business Day
immediately following the date a compliance certificate is delivered pursuant to
Section 5.01(c); provided that at the option of the Required Lenders, Pricing
Level 5 shall apply (1) as of the first Business Day after the date on which a
compliance certificate was required to have been delivered but was not
delivered, and shall continue to so apply to and including the date on which
such compliance certificate is so delivered (and thereafter the Pricing Level
otherwise determined in accordance with this definition shall apply) and (2) as
of the first Business Day after an Event of Default under clause (a), (j) or
(i) of Article VII shall have occurred and be continuing, and shall continue to
so apply to but excluding the date on which such Event of Default is cured or
waived (and thereafter the Pricing Level otherwise determined in accordance with
this definition shall apply). Notwithstanding the foregoing, Pricing Level 3
shall apply from the Amendment No. 1 Closing Date until the first change as
provided above.

For purposes of, and notwithstanding, the foregoing,

(a)    it is understood and agreed that the Index Debt has a rating solely from
S&P on the Effective Date and only a rating from S&P shall determine the
Applicable Rate until and unless Moody’s also provides a rating for the Index
Debt;

(b)    if neither Moody’s nor S&P shall have in effect a rating for the Index
Debt or an issuer rating for the Company (other than by reason of the
circumstances referred to in the last sentence of this definition), then
Category 5 shall be applicable (it being understood and agreed that in the event
that only one of Moody’s and S&P issues a rating for the Index Debt, such rating
shall determine the Applicable Rate);

(c)    if the ratings established or deemed to have been established by Moody’s
and S&P for the Index Debt shall fall within different Categories, the
Applicable Rate shall be based on the higher of the two ratings unless one of
the two ratings is two or more Categories lower than the other, in which case
the Applicable Rate shall be determined by reference to the Category next below
that of the higher of the two ratings;

(d)    if the ratings established by Moody’s and S&P for the Index Debt shall be
changed (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency, irrespective of when notice of such
change shall have been furnished by the Company to the Administrative Agent and
the Lenders pursuant to Section 5.01 or otherwise; and

(e)    if the Company shall not have any Index Debt outstanding, then issuer
ratings by Moody’s and/or S&P for the Company shall apply for items (i) through
(iv) above.

Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. If the rating system of Moody’s or
S&P shall change, or if either such rating agency shall cease to be in the
business of rating corporate debt obligations, the Company and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“ASP Royal” has the meaning assigned to such term in the definition of
“Specified Transactions”.

“ASP Royal Acquisition” has the meaning assigned to such term in the definition
of “Specified Transactions”.

“ASP Royal Acquisition Agreement” has the meaning assigned to such term in the
definition of “Specified Transactions”.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Attributable Indebtedness” has the meaning assigned to such term in the 2017
Indenture.

“Attributable Receivables Indebtedness” at any time shall mean the principal
amount of Indebtedness which (a) if a Permitted Receivables Facility is
structured as a lending agreement or other similar agreement, constitutes the
principal amount of such Indebtedness or (b) if a Permitted Receivables Facility
is structured as a purchase agreement or other similar agreement, would be
outstanding at such time under the Permitted Receivables Facility if the same
were structured as a lending agreement rather than a purchase agreement or such
other similar agreement (whether such amount is described as “capital” or
otherwise).

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

“Available Amount” means, as at any date, an amount equal to:

(a) the sum, without duplication, of

(i) $100,000,000; plus

 

4



--------------------------------------------------------------------------------

(ii) if positive, 50% of the Consolidated Net Income of the Company and its
Subsidiaries for the period (taken as one accounting period) commencing with the
fiscal year ending on or about November 30, 2017 to the end of the most recent
fiscal quarter ending prior to such date for which financial statements have
been delivered pursuant to Section 5.01(a) or (b), as applicable, as of such
date (or, in the case such Consolidated Net Income is a deficit, minus 100% of
such deficit); plus

(iii) 100% of the aggregate amount of the net cash proceeds received after the
Amendment No. 1 Closing Date from any issuance of Qualified Equity Interests by
the Company, to the extent not otherwise applied, minus

(b) the sum of

(i) the aggregate amount of any Restricted Payments made prior to such date
pursuant to Section 6.06(d), plus

(ii) the aggregate amount of any investments made prior to such date pursuant to
Section 6.04(n).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, commercial credit
cards and purchasing cards), (b) stored value cards, (c) merchant processing
services and (d) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items, any
direct debit scheme or arrangement, overdrafts and interstate depository network
services).

“Banking Services Agreement” means any agreement entered into by the Company or
any Subsidiary in connection with Banking Services.

“Banking Services Obligations” means any and all obligations of the Company or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

5



--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means the Company or any Foreign Subsidiary Borrower.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, (b) a Term Loan of the same Type, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect or (c) a Swingline Loan.

“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.03.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit E-1.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit E-2.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
or LC Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in euro).

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 30% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Company; (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Company by
Persons who were neither (i) nominated by the board of directors of the Company
nor (ii) appointed by directors so nominated; or (c) the acquisition of direct
or indirect Control of the Company by any Person or group.

“Change in Law” means the occurrence, after the Effective Datedate of this
Agreement (or with respect to any Lender, if later, the date on which such
Lender becomes a Lender), of any of the following: (a) the adoption or taking
effect of any law, rule, regulation or treaty, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority, or (c) the making or issuance
of any request, rules, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

“Class”, when used in reference to (i) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term
Loans or Swingline Loans and (ii) any Lender, refers to whether such Lender is a
Revolving Lender or a Term Lender.

 

6



--------------------------------------------------------------------------------

“CNTA Covered Indebtedness” means (a) all “Secured Debt” (as defined in the 2017
Indenture) (other than debt secured by Permitted Mortgages) or (b) Attributable
Indebtedness of the Company and its 2017 Indenture Restricted Subsidiaries in
respect of any Sale and Leaseback Transaction (other than debt secured by
Permitted Mortgages), in each case to the extent subject to the “Restrictions on
Secured Debt” covenant in the 2017 Indenture.

“CNTA Basket” means the basket under the “Restrictions on Secured Debt” covenant
in the 2017 Indenture for CNTA Covered Indebtedness, in an aggregate amount for
all CNTA Covered Indebtedness not to exceed the CNTA Limit.

“CNTA Limit” means, as of any time of incurring any CNTA Covered Indebtedness,
15% of Consolidated Net Tangible Assets at such time.

“Co-Documentation Agents” means each of Bank of America, N.A., HSBC Bank USA,
National Association and PNC Bank, National Association in its capacity as a
co-documentation agent for the credit facilities evidenced by this Agreement.

“Co-Syndication Agent” means each of U.S. Bank National Association, Citibank,
N.A. and Morgan Stanley MUFG Loan Partners, LLC, acting through Morgan Stanley
Senior Funding, Inc. and The Bank of Tokyo-Mitsubishi UFJ, Ltd., in its capacity
as a co-syndication agent for the credit facilities evidenced by this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means (i) the “Collateral” as defined in the Security Agreement,
(ii) all “Collateral” or “Mortgaged Property” as defined in any other Collateral
Document and (iii) any other assets pledged or in which a Lien is granted, in
each case, pursuant to any Collateral Document; provided that at no time shall
this definition or any of the foregoing include any Excluded Property.

“Collateral Agent” means JPMorgan Chase Bank, N.A. (including its branches and
affiliates), in its capacity as collateral agent for the Secured Parties under
the Security Agreement.

“Collateral Documents” means, collectively, the Security Agreement, any Security
Agreement Supplements, any Intellectual Property Security Agreements and the
Mortgages delivered to the Collateral Agent on the Amendment No. 1 Closing Date
or pursuant to Sections 5.09 or 5.11

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Loan Commitment. The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable.

 

7



--------------------------------------------------------------------------------

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 9.01(d).

“Company” means H.B. Fuller Company, a Minnesota corporation.

“Computation Date” is defined in Section 2.04.

“Consolidated EBITDA” means, with reference to any period, the sum of the
following: (a) Consolidated Net Income for such period, plus (b) without
duplication and to the extent deducted in determining such Consolidated Net
Income, the sum of the following for such period (i) Consolidated Interest
Expense, (ii) expense for taxes paid or accrued, (iii) all amounts attributable
to depreciation and amortization, (iv) non-cash impairment losses related to
long-lived assets, intangible assets or goodwill, (v) extraordinary non-cash
losses incurred other than in the ordinary course of business, (vi) nonrecurring
extraordinary non-cash restructuring charges and the non-cash impact of purchase
accounting, (vii) expenses relating to the ASP Royal Acquisition, including but
not limited to advisory and financing costs, in an aggregate amount for the life
of this Agreement not exceeding $40 million; (viii) one-time costs of or
incurred in connection with prepayment premiums, make-whole amounts and similar
costs paid on account of the prepayment of the obligations under the 2009 Note
Agreement and the 2012 Note Agreement; (ix) reasonably identifiable and
factually supportable “run rate” cost savings and synergies in connection with
the ASP Royal Acquisition, to the extent projected by the Company in good faith
to result from specified actions taken or expected to be taken within 12 months
after the ASP Royal Acquisition, in an aggregate amount not to exceed 15% of the
Consolidated EBITDA for the relevant test period (calculated before giving
effect to this clause (ix)); (x) charges and expenses relating to the
integration of ASP Royal during the fiscal years ending in 2017, 2018 and 2019,
in an aggregate amount (as to all years combined) not exceeding $30 million;
(xi) charges and expenses relating to the restructuring that began prior to the
ASP Royal Acquisition, incurred in the Company’s fiscal years ending in 2017 and
2018, in an aggregate amount (as to both years combined) not exceeding
$28 million; (xii) one-time, non-capitalized charges relating to the Company’s
SAP implementation during fiscal years ending in 2017 through 2021, in an amount
not exceeding $13 million in any single fiscal year and (vi) nonrecurring
extraordinary non-cash restructuring charges, minus (c) without duplication and
to the extent included in determining such Consolidated Net Income,
extraordinary non-cash gains incurred other than in the ordinary course of
business; all calculated for the Company and its Subsidiaries in accordance with
GAAP on a consolidated basis. For purposes of Section 6.09(b), Consolidated
EBITDA for any period of four (4) consecutive fiscal quarters (each, a
“Reference Period”) during which a Material Acquisition or a Material
Disposition shall have been made by the Company or any Subsidiary shall be
calculated after giving pro forma effect (calculated in a manner reasonably
acceptable to the Administrative Agent but in any case without giving effect to
any cost savings in excess of $5,000,000 during any Reference Period) to such
Material Acquisition or Material Disposition (as applicable), as if such
Material Acquisition or Material Disposition (as applicable) occurred on the
first day of such Reference Period. For purposes of this definition, the term
“Material Acquisition” means any acquisition or series of related acquisitions
by the Company or any Subsidiary that (A) constitutes a Permitted Acquisition,
and (B) involves the payment of consideration by the Company and its
Subsidiaries in excess of $10,000,000 and the term “Material Disposition” means
any sale, transfer or other disposition or series of related sales, transfers or
dispositions by the Company or any Subsidiary that (C) constitutes a disposition
of all or substantially all of the assets of, or all or a majority of the Equity
Interests in, a Person or division or line of business of a Person, and
(D) involves the receipt of consideration by the Company and its Subsidiaries in
excess of $10,000,000. For the avoidance of doubt, for purposes of this
definition, cash expenses shall be deemed to be incurred when recorded in the
financial statements in accordance with GAAP, regardless of the date on which
such cash expenses are, in fact, paid.

 

8



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation the portion of Capital Lease
Obligations that constitutes imputed interest in accordance with GAAP) of the
Company and its Subsidiaries calculated on a consolidated basis for such period
with respect to all outstanding Indebtedness of the Company and its Subsidiaries
allocable to such period in accordance with GAAP, and including, to the extent
allocable to such period in accordance with GAAP, (a) net costs (or benefits)
under Interest Rate Swap Agreements, (b) commissions, discounts and other fees
and charges with respect to letters of credit and bankers acceptance financing
and (c) the interest component of all Attributable Receivables Indebtedness of
the Company and its Subsidiaries.

“Consolidated Net Tangible Assets” has the meaning assigned to such term in the
2017 Indenture.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Company and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness for Borrowed Money of the Company
and its Subsidiaries calculated on a consolidated basis in accordance with GAAP
as of such time, (b) the aggregate amount of Indebtedness of the Company and its
Subsidiaries relating to the maximum drawing amount of all letters of credit
outstanding and bankers acceptances, and (c) Indebtedness of the type referred
to in clauses (a) or (b) hereof of another Person guaranteed by the Company or
any of its Subsidiaries. For the avoidance of doubt, Consolidated Total
Indebtedness includes all Attributable Receivables Indebtedness.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Country Risk Event” means:

(a) any law, action or failure to act by any Governmental Authority in any
Borrower’s or Letter of Credit beneficiary’s country which has the effect of:

(i) changing the obligations under the relevant Letter of Credit, this Agreement
or any of the other Loan Documents as originally agreed or otherwise creating
any additional liability, cost or expense to the Issuing Banks, the Lenders or
the Administrative Agent,

(ii) changing the ownership or control by such Borrower or Letter of Credit
beneficiary of its business, or

(iii) preventing or restricting the conversion into or transfer of the
applicable Agreed Currency;

(b) force majeure; or

(c) any similar event

 

9



--------------------------------------------------------------------------------

which, in relation to (a), (b) and (c), directly or indirectly, prevents or
restricts the payment or transfer of any amounts owing under the relevant Letter
of Credit in the applicable Agreed Currency into an account designated by the
Administrative Agent or the applicable Issuing Bank and freely available to the
Administrative Agent or such Issuing Bank.

“Credit Event” means a Borrowing, the issuance, renewal or extension of a Letter
of Credit, an LC Disbursement or any of the foregoing.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.

“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender or any other Lender.

“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to the Company or the applicable parent Domestic
Subsidiary under the Code, in each case as determined by the Company in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (A) a Bankruptcy Event or (B) a Bail-In Action.

“Disclosed Matters” means the actions, suits and proceedings, the labor
controversies and the environmental matters disclosed in the Company’s 2016
10-K, the Company’s 2017 10-Q and Schedule 3.06.

“Disposition” means any sale, lease, license, transfer, assignment or other
disposition of all or any portion of the business, assets, rights, revenues or
property, real, personal or mixed, tangible or intangible, of the Company or any
of its Subsidiaries.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise, (b) is redeemable at the option of the holder
thereof, in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 91 days after the
Maturity Date.

 

10



--------------------------------------------------------------------------------

“Dollar Amount” of any currency at any date shall mean (a) the amount of such
currency if such currency is Dollars or (b) the equivalent in such currency of
such amount of Dollars if such currency is a Foreign Currency, calculated on the
basis of the Exchange Rate for such currency, on or as of the most recent
Computation Date provided for in Section 2.04.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America or any state thereof or the
District of Columbia.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

“Eligible Foreign Subsidiary” means the Irish Subsidiary and any other Foreign
Subsidiary that is approved from time to time by the Administrative Agent and
each of the Lenders.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

11



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date means the equivalent in such currency of such amount of Dollars, calculated
on the basis of the Exchange Rate for such other currency at 11:00 a.m., London
time, on the date on or as of which such amount is to be determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived under final regulations in
effect on the Effective Datedate of this Agreement); (b) the failure to comply
with the applicable minimum funding standards of Section 412 of the Code and
Sections 302 and 303 of ERISA; (c) the filing pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by the Company or
any of its ERISA Affiliates of any liability to the PBGC under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Company or
any ERISA Affiliate from the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Company or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal of the Company or
any of its ERISA Affiliates from any Plan or Multiemployer Plan; or (g) the
receipt by the Company or any ERISA Affiliate of any notice concerning the
imposition upon the Company or any of its ERISA Affiliates of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“euro” and/or “EUR” means the single currency of the Participating Member
States.

“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

12



--------------------------------------------------------------------------------

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
of the Agreed Currencies which is a Foreign Currency, the office, branch,
affiliate or correspondent bank of the Administrative Agent for such currency as
specified from time to time by the Administrative Agent to the Company and each
Lender.

“Eurocurrency Swingline Loan” means a Eurocurrency Loan made as a Swingline Loan
denominated in a Foreign Currency or to a Foreign Subsidiary Borrower.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Company, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“Excluded Property” means (a) (i) all owned real property other than Material
Real Property and (ii) all leasehold interests in real property; (b) (i) motor
vehicles and other assets subject to certificates of title, (ii) rolling stock,
barges and minority interests in aircraft and (iii) letter of credit rights in
an amount less than $5,000,000 (except, in the case of each of clauses (i), (ii)
and (iii), to the extent perfection can be achieved by filing a UCC-1 financing
statement), (c) commercial tort claims in an amount less than $5,000,000; (d)
pledges and security interests prohibited by applicable law, rule or regulation
(in each case, except to the extent such prohibition is unenforceable after
giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code or similar laws) or which could require governmental (including
regulatory) consent, approval, license or authorization to be pledged (unless
such consent, approval, license or authorization has been received); (e) all
(A) voting Equity Interests in each Foreign Subsidiary in excess of 65% of the
total combined voting power of the Equity Interests of such Subsidiary directly
owned by Loan Parties, (B) Equity Interests in each non-wholly-owned entity to
the extent such pledge is prohibited by the organizational documents of such
entity (except to the extent such prohibition is unenforceable after giving
effect to the applicable anti-assignment provisions of the Uniform Commercial
Code or similar laws) and (C) Equity Interests in the Specified Subsidiary and
any intercompany debt owed to the Company by the Specified Subsidiary (so long
as such Equity Interests in the Specified Subsidiary and such intercompany debt
do not secure any other Material Indebtedness); (f) rights arising under any
contract, instrument, lease, license or other agreement, or any property subject
to a purchase money security interest, Capital Lease Obligation or other
arrangement, to the extent that a grant of a security interest therein would
violate or invalidate such contract, instrument, lease, license or agreement, or
any documents governing such purchase money security interest, Capital Lease
Obligation or other arrangement, or create a right of termination in favor of
any other party thereto (other than the Company and its Subsidiaries), in each
case after giving effect to the applicable anti-assignment provisions of the
Uniform Commercial Code or similar laws; (g) those assets as to which the cost
of obtaining a security interest therein or perfection thereof would be
excessive in relation to the value afforded to the Lenders thereby, as
reasonably agreed by the Company and the Administrative Agent; (h) any
governmental licenses or state or local franchises, charters and

 

13



--------------------------------------------------------------------------------

authorizations, to the extent security interests in such licenses, franchises,
charters or authorizations are prohibited or restricted thereby after giving
effect to the applicable anti assignment provisions of the Uniform Commercial
Code or similar laws; (i) “intent-to-use” trademark applications; (j) any
property acquired after the Amendment No. 1 Closing Date that is subject to a
pre-existing security interest permitted hereunder (provided that such security
interest was not incurred in anticipation of the acquisition of such property)
for so long as the contract or other agreement governing such security interest
prohibits the creation of any other security interest on such property, except
to the extent such prohibition is rendered ineffective after giving effect to
applicable anti-assignment provisions of the Uniform Commercial Code or similar
laws; (k) property to the extent the granting of a security interest in such
property could reasonably be expected to result in material adverse tax
consequences to the Company and its Subsidiaries taken as a whole, as reasonably
determined in good faith by the Company and subject to the reasonable consent of
the Administrative Agent; (l) tax, payroll, healthcare, employee wage or
benefit, fiduciary, escrow, defeasance, redemption and trust accounts; (m) all
accounts that are swept to a zero balance on a daily basis; (n) Margin Stock;
and (o) Equity Interests of any captive insurance companies and special purpose
entities that are Receivables Entities.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation. If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Company hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of America
or any political subdivision or state thereof, or by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender or any Issuing Bank, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any political subdivision or state thereof, or
any similar tax imposed by any other jurisdiction in which the Company is
located, (c) in the case of a Foreign Lender (other than an assignee pursuant to
a request by the Company under Section 2.19(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.17(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Company with respect to such withholding tax
pursuant to Section 2.17(a) and (d) any United States federal withholding taxes
imposed by FATCA. Notwithstanding anything to the contrary contained in this
definition, “Excluded Taxes” shall not include any withholding taxes imposed at
any time on payments made by or on behalf of a Foreign Subsidiary Borrower to
any Lender hereunder or under any other Loan Document; provided that such Lender
shall have complied with Section 2.17(e).

“Existing Joint Venture” means any corporation, limited liability company, joint
venture or similar limited liability legal entity in existence on the Effective
Date which was formed or entered into by the Company or any of its Subsidiaries
with another Person in order to conduct a common venture or enterprise with such
Person, which legal entity does not constitute a Subsidiary.

“Existing Letters of Credit” is defined in Section 2.06(a).

 

14



--------------------------------------------------------------------------------

“Existing Note Agreements” means the 2009 Note Agreement and the 2012 Note
Agreement.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective
Datedate of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate. For the avoidance of doubt, if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989.

“Fixed Charges” means, with respect to any fiscal period and with respect to the
Company determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Consolidated Interest Expense accrued (other than
interest paid-in-kind, amortization of financing fees, and other non-cash
Consolidated Interest Expense) during such period and (b) scheduled principal
payments in respect of Indebtedness owed to third parties by the Company or its
Subsidiaries during such period (excluding, for the avoidance of doubt, any
mandatory prepayments).

“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (i) Consolidated EBITDA for the four fiscal quarter period most recently
ended on or prior to such date of determination to (ii) the Fixed Charges for
such period.

“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968, (b) the Flood Disaster Protection Act of 1973, (c) the National Flood
Insurance Reform Act of 1994 and (d) the Flood Insurance Reform Act of 2004.

“Foreign Currencies” means each Agreed Currency other than Dollars.

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Company is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Obligation Subsidiary Guarantor” means, at any time, any Affected
Foreign Subsidiary that constitutes a Material Subsidiary.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Foreign Subsidiary Borrower” means any Eligible Foreign Subsidiary that has
been designated as a Foreign Subsidiary Borrower pursuant to Section 2.23 and
that has not ceased to be a Foreign Subsidiary Borrower pursuant to such
Section.

“GAAP” means generally accepted accounting principles in the United States of
America.

 

15



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that is a counterparty to a Swap Agreement with a
Loan Party or any Subsidiary and that is a Lender, the Administrative Agent or
an Affiliate of any of the foregoing as of the Amendment No. 1 Closing Date or,
if later, the date on which such Swap Agreement is entered into, in each case in
its capacity as a party thereto; provided that no such Person shall be
considered a Hedge Bank until such time as (x) such Person (except the
Administrative Agent) shall have delivered written notice to the Administrative
Agent that such Swap Agreement has been entered into and that, subject to the
satisfaction of clause (y) below, such Person constitutes a Hedge Bank with
respect to such Swap Agreement, entitled to the benefits of the Subsidiary
Guaranty and the Collateral under the Loan Documents and (y) the Company has
designated such Person as a “Hedge Bank” and such Swap Agreement as a “Secured
Swap Agreement” in a written notice delivered to the Administrative Agent.

“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

 

16



--------------------------------------------------------------------------------

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed (with the amount of such Indebtedness being the lesser of the
amount secured and the fair market value of the property subject to such Lien),
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (k) the net obligations of such Person under any Swap Agreement or
under any similar type of agreement and (l) all Attributable Receivables
Indebtedness of such Person. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor. For purposes of the financial covenants under this
Agreement, preferred stock issued by any Person shall not be considered
Indebtedness of such Person. Notwithstanding anything to the contrary in the
foregoing, in connection with any Permitted Acquisition or any other acquisition
by the Company or any Subsidiary permitted hereunder (or any sale, transfer or
other disposition by the Company or any Subsidiary permitted hereunder), the
term “Indebtedness” shall not include, to the extent the same are not, and will
not be, reflected as indebtedness or liabilities on the consolidated balance
sheet of the Company, contingent post-closing purchase price adjustments or
earn-outs to which the seller in such Permitted Acquisition or such other
acquisition (or the buyer in such sale, transfer or other disposition, as the
case may be) may become entitled or contingent indemnity obligations that may be
owed to such seller (or buyer, if applicable) in respect thereof.

“Indebtedness for Borrowed Money” of any Person means, without duplication, the
sum of Indebtedness of such Person described in clauses (a), (b), (h), (i), (j)
and (l) of the definition of “Indebtedness”, but shall exclude (a) notes, bills
and checks presented in the ordinary course of business by such Person to banks
for deposit or collection, and (b) with respect to the Company and its
Subsidiaries, all obligations of the Company and its Subsidiaries of the
character referred to in this definition to the extent owing to the Company or
any of its Subsidiaries.

“Indemnified Taxes” means Taxes, other than Excluded Taxes and Other Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of the Loan Parties under any Loan Document.

“Index Debt” means rated senior, unsecured, long-term indebtedness for borrowed
money of the Company that is not guaranteed by any other Person or subject to
any other credit enhancement.

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Information Memorandum” means the Confidential Information Memorandum dated
January 2017 relating to the Company and the Transactions.

“Intellectual Property Security Agreements” has the meaning assigned to such
term in the Security Agreement.

 

17



--------------------------------------------------------------------------------

“Intercreditor Agreement” means an intercreditor agreement substantially in the
form attached as Exhibit K hereto or any other form approved by the
Administrative Agent and the Company, as may be in effect from time to time.

“Interest Election Request” means a request by the Companyapplicable Borrower to
convert or continue a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Companyapplicable Borrower may elect; provided, that (a) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Borrowing only, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period pertaining to a
Eurocurrency Borrowing that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and, in the case of a Revolving Borrowing, thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“Interest Rate Swap Agreement” means any Swap Agreement settled by reference to
one or more interest rates.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBOR Screen Rate
for the longest period (for which the LIBOR Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and
(b) the LIBOR Screen Rate for the shortest period (for which the LIBOR Screen
Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, at such time.

“Irish Subsidiary” means H.B. Fuller Finance (Ireland) Unlimited Company, a
company organized under the laws of the Republic of Ireland.

“Issuing Bank” means each of (i) JPMorgan Chase Bank, N.A., (ii) U.S. Bank
National Association, (iii) Citibank, N.A., (iv) The Bank of Tokyo-Mitsubishi
UFJ, Ltd. and (v) Morgan Stanley Bank, N.A. each in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). Any Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate. Each reference herein to the
“Issuing Bank” shall be deemed to mean a reference to the relevant Issuing Bank.

 

18



--------------------------------------------------------------------------------

“Joint Venture” means any corporation, limited liability company, joint venture
or similar limited liability legal entity formed or entered into by the Company
or any of its Subsidiaries with another Person in order to conduct a common
venture or enterprise with such Person, which legal entity does not constitute a
Subsidiary.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time. The LC Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the total LC Exposure at such
time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption or other documentation contemplated thereby, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption or other documentation contemplated thereby. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.02, or if an Issuing Bank has entered into an Assignment and
Assumption, the amount set forth for such Issuing Bank as its Letter of Credit
Commitment in the Register maintained by the Administrative Agent. Each Issuing
Bank’s Letter of Credit Commitment may be decreased or increased from time to
time with the written consent of the Company and the Issuing Banks; provided
that any decrease in the Letter of Credit Commitment of any Issuing Bank to an
amount less than such Issuing Bank’s Letter of Credit Commitment as of the
Effective Date (or the date such Issuing Bank assumed a Letter of Credit
Commitment hereunder, as applicable), shall require the consent of the Company,
the Administrative Agent and such Issuing Bank.

“Leverage Ratio” means, on any date of determination, the ratio of
(i) Consolidated Total Indebtedness to (ii) Consolidated EBITDA for the period
of four (4) consecutive fiscal quarters most recently ended on or prior to such
date.

“Leverage Ratio” has the meaning assigned to such term in Section 6.09(b).

“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency and for any applicable Interest Period, the LIBOR Screen Rate at
approximately 11:00 a.m., London time, on the Quotation Day for such Agreed
Currency and Interest Period; provided that, if the LIBOR Screen Rate shall not
be available at such time for such Interest Period (the “Impacted Interest
Period”), then the LIBO Rate for such Agreed Currency and such Interest Period
shall be the Interpolated Rate. It is understood and agreed that all of the
terms and conditions of this definition of “LIBO Rate” shall be subject to
Section 2.14.

“LIBOR Screen Rate” means, for any day and time, with respect to any
Eurocurrency Borrowing denominated in any Agreed Currency and for any applicable
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for such Agreed Currency for a period equal in length to such
Interest Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of
the Reuters screen that displays such rate (or, in the event such rate does not
appear on either of such Reuters page or screen,

 

19



--------------------------------------------------------------------------------

on any successor or substitute page on such screen that displays such rate, or
on the appropriate page of such other information service that publishes such
rate as shall be selected by the Administrative Agent from time to time in its
reasonable discretion); provided that, if the LIBOR Screen Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, any Letter of Credit applications, the Amended
and Restated Subsidiary Guaranty, each Collateral Document, the Intercreditor
Agreement (if in effect), any promissory notes executed and delivered pursuant
to Section 2.10(e), any intercreditor agreement contemplated by the last
sentence of Section 6.02, any agreements between the Company and an Issuing Bank
regarding such Issuing Bank’s Letter of Credit Commitment or the respective
rights and obligations between the Company and such Issuing Bank in connection
with the issuance of Letters of Credit and any and all other instruments and
documents executed and delivered in connection with any of the foregoing. Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.

“Loan Parties” means, collectively, the BorrowerBorrowers and the Subsidiary
Guarantors.

“Loans” means the loans made by the Lenders to the BorrowerBorrowers pursuant to
this Agreement.

“Local Time” means (a) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (b) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).

“Majority in Interest” means, at any time (i) in the case of the Revolving
Lenders, Lenders having Revolving Credit Exposures and unused Revolving
Commitments representing more than 50% of the sum of the aggregate Revolving
Credit Exposures and the aggregate unused Revolving Commitments at such time and
(ii) in the case of the Term Lenders, Lenders having outstanding Term Loans and
unused Term Loan Commitments representing more than 50% of the sum of the
aggregate principal amount of all Term Loans outstanding and the aggregate
unused Term Loan Commitments at such time.

“Margin Stock” has the meaning provided in Regulation U of the Board

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, financial condition, results of operations or prospects of the Company
and the Subsidiaries taken as a whole or (b) the ability of any Borrower or any
other Loan Party to perform any of its obligations under this Agreement or any
other Loan Document or (c) the rights of or benefits or remedies available to
the Lenders or the Administrative Agent under this Agreement or any other Loan
Document.

 

20



--------------------------------------------------------------------------------

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $50,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Material Real Property” means each fee-owned real property of the Loan Parties
(i) with a fair market value (as determined by the Borrower in its reasonable
discretion) in excess of $5 million as of the Amendment No. 1 Closing Date (with
respect to each real property owned on the Amendment No. 1 Closing Date) or
(ii) as of the date of acquisition of such real property (with respect to any
such real property acquired after the Amendment No. 1 Closing Date), including
each real property listed on Schedule 5.09.

“Material Subsidiary” means each Subsidiary (a) which, as of the most recent
fiscal quarter of the Company, for the period of four consecutive fiscal
quarters then ended, for which financial statements have been delivered pursuant
to Section 5.01, contributed greater than fiveten percent (510%) of the
Company’s Consolidated EBITDA for such period or (b) which contributed greater
than fiveten percent (510%) of the Company’s Consolidated Total Assets as of
such date; provided that if, upon delivery of any annual or quarterly
consolidated financial statements of the Company under Section 5.01(a) or (b),
the aggregate amount of Consolidated EBITDA or Consolidated Total Assets
attributable to all Domestic Subsidiaries that are not Material Domestic
Subsidiaries exceeds ten percent (10%) of Consolidated EBITDA for the period of
4 fiscal quarters then ending or ten percent (10%) of Consolidated Total Assets
as of the end of such fiscal quarter, the Borrower shall designate sufficient
Domestic Subsidiaries as “Material Domestic Subsidiaries” to eliminate such
excess, and such designated Subsidiaries shall for all purposes of this
Agreement constitute Material Subsidiaries; provided further that the Borrower
may at any time designate any Subsidiary as a Material Subsidiary in its sole
discretion, even if not required to satisfy the foregoing; provided further that
the Borrower may remove any Subsidiary’s designation as a Material Subsidiary if
no Event of Default is continuing and, after giving effect to such removal, the
aggregate amount of Consolidated EBITDA or Consolidated Total Assets (as
determined as of the date of the most recent annual or quarterly consolidated
financial statements delivered under Section 5.01(a) or (b)) attributable to all
Domestic Subsidiaries that are not Material Subsidiaries would not exceed ten
percent (10%) of Consolidated EBITDA or ten percent (10%) of Consolidated Total
Assets, as determined by the most recent annual or quarterly consolidated
financial statements of the Company delivered under Section 5.01(a) or (b)..

“Maturity Date” means April 12, 2022.

“MIRE Event” shall mean if there are any Mortgaged Properties at such time, any
increase, extension or renewal of any of the Revolving Commitments or Loans
(including any increase of Commitments under Section 2.20 of this Agreement, but
excluding (i) any continuation or conversion of borrowings, (ii) the making of
any Loan or (iii) the issuance, renewal or extension of any Letter of Credit).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage Policy” has the meaning set forth in Section 5.09.

“Mortgaged Property” means each Material Real Property that is required to be
subject to a Mortgage pursuant to Section 5.09 or 5.11.

 

21



--------------------------------------------------------------------------------

“Mortgages” means, collectively, the mortgages, deeds of trust, trust deeds, and
deeds to secure debt, as applicable, that are required to be executed and
delivered pursuant to Sections 5.09 and 5.11 in each case substantially in the
form of Exhibit J attached hereto or any other form reasonably approved by the
Administrative Agent and the Company, in each case creating and evidencing a
Lien on a Mortgaged Property, with such terms and provisions as may be required
by the applicable laws of the relevant jurisdiction; provided, that any such
Mortgage, to the extent encumbering a Principal Property, shall provide that the
Obligations secured by Principal Property or any shares of stock of any 2017
Indenture Restricted Subsidiary or any debt owed to the Company by any 2017
Indenture Restricted Subsidiary (other than to the extent secured by Permitted
Mortgages) (together with any other CNTA Covered Indebtedness) shall not exceed,
at any time that any CNTA Covered Indebtedness is incurred, the CNTA Limit at
such time so as to not require any notes issued pursuant to the 2017 Indenture
to be equally and ratably secured with the Obligations.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“New Money Credit Event” means with respect to any Issuing Bank, any increase
(directly or indirectly) in such Issuing Bank’s exposure (whether by way of
additional credit or banking facilities or otherwise, including as part of a
restructuring) to the Companyapplicable Borrower or any Governmental Authority
in such Borrower’s or any applicable Letter of Credit beneficiary’s country
occurring by reason of (a) any law, action or requirement of any Governmental
Authority in such Borrower’s or such Letter of Credit beneficiary’s country, or
(b) any request in respect of external indebtedness of borrowers in such
Borrower’s or such Letter of Credit beneficiary’s country applicable to banks
generally which conduct business with such borrowers, or (iii) any agreement in
relation to clause (a) or (b), in each case to the extent calculated by
reference to the aggregate Revolving Credit Exposures outstanding prior to such
increase.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” means all indebtedness (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
obligations and liabilities of any of the Company and its Subsidiaries to any of
the Lenders, the Administrative Agent, the Issuing Banks or any indemnified
party, individually or collectively, existing on the Effective Date or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
by contract, operation of law or otherwise, arising or incurred under this
Agreement or any of the other Loan Documents or to the Lenders or any of their
Affiliates under any Swap Agreement (including any Secured Swap Agreement) or
any Banking Services Agreement or in respect of any of the Loans made or
reimbursement or other obligations incurred or any of the Letters of Credit or
other instruments at any time evidencing any thereof; provided that the
definition of “Obligations” shall not create or include any guarantee by any
Loan Party of (or grant of security interest by any Loan Party to support, as
applicable) any Excluded Swap Obligations of such Loan Party for purposes of
determining any obligations of any Loan Party.

 

22



--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement, but in any event excluding Excluded
Taxes.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three Business Days, then for such
other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning set forth in Section 9.04.

“Participant Register” has the meaning set forth in Section 9.04.

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate in the form of Exhibit H hereto, as
the same shall be supplemented from time to time.

“Perfection Certificate Supplement” means a supplement to the Perfection
Certificate substantially in the form of Exhibit I.

 

23



--------------------------------------------------------------------------------

“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise but excluding in any event a Hostile Acquisition) or
series of related acquisitions by the Company or any Subsidiary of all or
substantially all the assets of, or more than fifty percent (50%) of the Equity
Interests in, a Person or division or line of business of a Person if, at the
time of and immediately after giving effect thereto, (a) no Default has occurred
and is continuing or would arise after giving effect thereto, (b) such Person or
division or line of business is engaged in the same or a similar line of
business as the Company and the Subsidiaries or business reasonably related
thereto, (c) all actions required to be taken with respect to such acquired or
newly formed Subsidiary under Section 5.09 shall have been taken, (d) the
Company and the Subsidiaries are in compliance, on a pro forma basis reasonably
acceptable to the Administrative Agent after giving effect to such acquisition
(without giving effect to any cost savings in excess of $5,000,000 during any
Reference Period as described in the definition of Consolidated EBITDA), with
the covenants contained in Section 6.09 recomputed as of the last day of the
most recently ended fiscal quarter of the Company for which financial statements
are available, as if such acquisition (and any related incurrence or repayment
of Indebtedness, with any new Indebtedness being deemed to be amortized over the
applicable testing period in accordance with its terms) had occurred on the
first day of each relevant period for testing such compliance and, if the
aggregate consideration paid in respect of such acquisition exceeds
$100,000,000, the Company shall have delivered to the Administrative Agent a
certificate of a Financial Officer of the Company to such effect, together with
all relevant financial information, statements and projections requested by the
Administrative Agent and (e) in the case of an acquisition, merger or
consolidation involving the Company or a Subsidiary, the Company or such
Subsidiary is the surviving entity of such merger and/or consolidation.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, assessments or governmental charges or
levies on property that are not yet due or are due but may thereafter be paid
without penalty or are being contested in compliance with Section 5.04;

(b) landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
servicemen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.04;

(c) pledges and deposits (including letters of credit, surety bonds and other
escrowed or trust holdings) made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(d) liens covering cash deposits and other investments to secure the performance
of bids, trade contracts, leases, statutory obligations, surety and appeal
bonds, performance bonds, customs bonds and other obligations of a like nature,
in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;

(g) bankers’ liens and rights of setoff arising by operation of law and
contractual rights of setoff or any contractual Liens or netting rights in favor
of the relevant depository institutions in connection with any cash management
services provided to the Company and its Subsidiaries;

 

24



--------------------------------------------------------------------------------

(h) Liens granted in the ordinary course of business to licensors or
sublicensors which encumber licensed intellectual property and inventory
produced thereunder (but not any receivables from the sale, distribution or
licensing thereof);

(i) Liens representing any interest of a licensee or sublicense arising by
virtue of being granted a license or sublicense (including the provision of
software under an open source license) permitted by this Agreement (so long as
any such Lien does not secure any Indebtedness); and

(j) contractual rights of setoff or any contractual Liens or netting rights, in
each case in favor of swap counterparties.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) obligations of any State of the United States of America or any political
subdivision thereof, the interest with respect to which is exempt from federal
income taxation under Section 103 of the Code, having a long term rating from
S&P of AA or better, or from Moody’s of Aa2 or better, and maturing within one
year from the date of acquisition thereof;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) or (b) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a short term credit
rating from S&P of A-1 or better, or from Moody’s of P-1 or better;

(f) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;

(g) in the case of investments by any Foreign Subsidiary, (i) investments in
certificates of deposit, bankers’ acceptances, time deposits and similar bank
obligations in the ordinary course of business and generally consistent with
past practice to the extent placed with any well-capitalized commercial bank or
financial institution which is located in the jurisdiction where such Foreign
Subsidiary is located and (ii) other investments of a nature substantially
similar and of similar credit quality to the investments described above to the
extent made in the ordinary course of business and generally consistent with
past practice in the jurisdiction in which such Foreign Subsidiary is located;
and

 

25



--------------------------------------------------------------------------------

(h) other investments made in accordance with the Company’s investment policy as
disclosed to the Administrative Agent prior to the Effective Date and with such
amendments or modifications thereto as are from time to time approved by the
Administrative Agent.

“Permitted Mortgages” has the meaning assigned to such term in the 2017
Indenture.

“Permitted Receivables Facility” means a receivables facility or facilities
created under the Permitted Receivables Facility Documents, providing for the
sale, transfer and/or pledge by the Company and/or one or more other Receivables
Sellers of Permitted Receivables Facility Assets (thereby providing financing to
the Company and the Receivables Sellers) to a Receivables Entity (either
directly or through another Receivables Seller), which in turn shall sell,
transfer and/or pledge interests in the respective Permitted Receivables
Facility Assets to third-party lenders or investors pursuant to the Permitted
Receivables Facility Documents (with the Receivables Entity permitted to issue
or convey purchaser interests, investor certificates, purchased interest
certificates or other similar documentation evidencing interests in the
Permitted Receivables Facility Assets) in return for the cash used by such
Receivables Entity to acquire the Permitted Receivables Facility Assets from the
Company and/or the respective Receivables Sellers, in each case as more fully
set forth in the Permitted Receivables Facility Documents.

“Permitted Receivables Facility Assets” means (a) Receivables (whether now
existing or arising in the future) of the Company and its Subsidiaries which are
transferred, sold and/or pledged to a Receivables Entity pursuant to a Permitted
Receivables Facility and any related Permitted Receivables Related Assets which
are also so transferred, sold and/or pledged to such Receivables Entity and all
proceeds thereof and (b) loans to the Company and its Subsidiaries secured by
Receivables (whether now existing or arising in the future) and any Permitted
Receivables Related Assets of the Company and its Subsidiaries which are made
pursuant to a Permitted Receivables Facility.

“Permitted Receivables Facility Documents” means each of the documents and
agreements entered into in connection with any Permitted Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests or the incurrence of loans, as
applicable, all of which documents and agreements shall be in form and substance
reasonably satisfactory to the Administrative Agent, in each case as such
documents and agreements may be amended, modified, supplemented, refinanced or
replaced from time to time so long as (a) any such amendments, modifications,
supplements, refinancings or replacements do not impose any conditions or
requirements on the Company or any of its Subsidiaries that are more restrictive
in any material respect than those in existence immediately prior to any such
amendment, modification, supplement, refinancing or replacement unless otherwise
consented to by the Administrative Agent, (b) any such amendments,
modifications, supplements, refinancings or replacements are not adverse in any
way to the interests of the Lenders and (c) any such amendments, modifications,
supplements, refinancings or replacements are otherwise in form and substance
reasonably satisfactory to the Administrative Agent.

“Permitted Receivables Related Assets” means any assets that are customarily
transferred, sold and/or pledged or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to Receivables and any collections or proceeds of
any of the foregoing (including, without limitation, lock-boxes, deposit
accounts, records in respect of Receivables and collections in respect of
Receivables).

“Permitted Supplier Financing” means the sale by the Company or any Subsidiary
of accounts receivable owing to it by one or more account debtors which would
otherwise pay on terms longer than general market practices pursuant to a
receivables purchase agreement or other customary

 

26



--------------------------------------------------------------------------------

documentation between the Company and/or any Subsidiary and a counterparty
institution (any such agreement or other documentation, a “Receivables Purchase
Agreement”), whereby the Company or such Subsidiary, as applicable, promptly
receives cash proceeds from the counterparty institution in an amount equal to
the face value of the sold accounts receivable net of a commercially reasonable
and customary discount rate; provided, that:

 

  (i) any such sale is a true sale with any recourse to the Company or such
Subsidiary limited to breach of representation, warranty or covenant by the
Company or such Subsidiary, as applicable, with respect to the sold accounts
receivable;

 

  (ii) such Receivables Purchase Agreement is on customary terms for such
arrangement; and

 

  (iii) no Event of Default exists under paragraph (a), (b), (h) or (i) of
Article VII at the time of, or would result from, the sale of such accounts
receivable.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Principal Property” has the meaning assigned to such term in the 2017
Indenture.

“Qualified Equity Interests” means Equity Interests of the Company other than
Disqualified Equity Interests.

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (iii) for any other
currency, two (2) Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the LIBO Rate for such currency is to be determined, in which case the
Quotation Day will be determined by the Administrative Agent in accordance with
market practice in such market (and if quotations would normally be given on
more than one day, then the Quotation Day will be the last of those days)).

“Receivables” means any right to payment created by or arising from sales of
goods, leases of goods or the rendition of services rendered no matter how
evidenced whether or not earned by performance (whether constituting accounts,
general intangibles, chattel paper or otherwise).

 

27



--------------------------------------------------------------------------------

“Receivables Entity” means a wholly-owned Subsidiary of the Company which
engages in no activities other than in connection with the financing of accounts
receivable of the Receivables Sellers and which is designated (as provided
below) as a “Receivables Entity” (a) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by the Company
or any other Subsidiary of the Company (excluding guarantees of obligations
(other than the principal of, and interest on, Indebtedness)) pursuant to
Standard Securitization Undertakings, (ii) is recourse to or obligates the
Company or any other Subsidiary of the Company in any way (other than pursuant
to Standard Securitization Undertakings) or (iii) subjects any property or asset
of the Company or any other Subsidiary of the Company, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings, (b) with which neither the Company nor any
of its Subsidiaries has any contract, agreement, arrangement or understanding
(other than pursuant to the Permitted Receivables Facility Documents (including
with respect to fees payable in the ordinary course of business in connection
with the servicing of accounts receivable and related assets)) on terms less
favorable to the Company or such Subsidiary than those that might be obtained at
the time from persons that are not Affiliates of the Company, and (c) to which
neither the Company nor any other Subsidiary of the Company has any obligation
to maintain or preserve such entity’s financial condition or cause such entity
to achieve certain levels of operating results (other than pursuant to Standard
Securitization Undertakings). Any such designation shall be evidenced to the
Administrative Agent by filing with the Administrative Agent an officer’s
certificate of the Company certifying that, to the best of such officer’s
knowledge and belief after consultation with counsel, such designation complied
with the foregoing conditions.

“Receivables Sellers” means the Company and those Subsidiary Guarantors that are
from time to time party to the Permitted Receivables Facility Documents (other
than any Receivables Entity).

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time; provided that, for purposes of
declaring the Loans to be due and payable pursuant to Article VII, and for all
purposes after the Loans become due and payable pursuant to Article VII or the
Commitments expire or terminate, then, as to each Revolving Lender, clause
(a) of the definition of Swingline Exposure shall not be applicable for purposes
of determining its Revolving Credit Exposure to the extent such Lender shall
have been required to fund its participation in the outstanding Swingline Loans
and failed to do so.

“Restricted Payment” means, collectively, (i) any dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interests in the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Company or any option, warrant
or other right to acquire any such Equity Interests in the Company and (ii) any
voluntary principal payment on, or redemption, repurchase, defeasement or other
acquisition or retirement for value, in each case prior to any scheduled
repayment, sinking fund payment or maturity (it being understood that payments
of regularly scheduled principal, interest, and mandatory prepayments; payments
as a result of a change of control, asset sale, event of loss, or other
mandatory offer to repurchase, redeem, defease or prepay upon a “fundamental
change” (or similar event); and payments of fees, expenses and indemnification
obligations, in each case shall not be “Restricted Payments”), of any
Indebtedness that is expressly subordinated to the prior payment in full in cash
of the Obligations (other than intercompany Indebtedness so long as, in the case
of

 

28



--------------------------------------------------------------------------------

any such intercompany Indebtedness owed to a Person that is not a Loan Party,
such payment is made in accordance with the terms of any applicable
subordination provisions governing such Indebtedness) (the Indebtedness
described in the preceding clause (ii), “Subordinated Indebtedness”) (all such
payments and other actions set forth in this clause (ii), “Subordinated Debt
Payments”)..

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, to make Revolving Loans and to acquire participations in Letters of Credit
and Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial aggregate amount of the Revolving
Lenders’ Revolving Commitments is $400,000,000.

“Revolving Credit Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.

“Revolving Loan” means a revolving loan made pursuant to Sections 2.01(a) and
2.03.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sale and Leaseback Transaction” has the meaning assigned to such term in the
2017 Indenture.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of comprehensive Sanctions (at the time of this
Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any applicable EU member state or Her Majesty’s Treasury of the United Kingdom,
(b) any Person operating, organized or resident in a Sanctioned Country or
(c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any applicable EU member state or
Her Majesty’s Treasury of the United Kingdom.

“SEC” means the United States Securities and Exchange Commission.

“Secured Leverage Ratio” has the meaning assigned to such term in
Section 6.09(b).

 

29



--------------------------------------------------------------------------------

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, each Issuing Bank, each Hedge Bank with respect to any
Secured Swap Agreement and each sub-agent appointed by the Administrative Agent
from time to time pursuant to Article VIII with matters relating to any
Collateral Document

“Secured Swap Agreement” means any Swap Agreement for which the requirements of
clauses (x) and (y) of the proviso to the definition of “Hedge Bank” have been
satisfied by the Company and the applicable Hedge Bank.

“Security Agreement” means the Security Agreement substantially in the form of
Exhibit G attached hereto, dated as of the Amendment No. 1 Closing Date, among
the Company, the Subsidiary Guarantors from time to time party thereto and the
Collateral Agent, which shall provide among other things that the Obligations
secured by Principal Property or any shares of stock of any 2017 Indenture
Restricted Subsidiary or any debt owed to the Company by any 2017 Indenture
Restricted Subsidiary (other than to the extent secured by Permitted Mortgages)
(together with any other CNTA Covered Indebtedness) shall not exceed, at any
time that any CNTA Covered Indebtedness is incurred, the CNTA Limit at such time
so as to not require any notes issued pursuant to the 2017 Indenture to be
equally and ratably secured with the Obligations.

“Security Agreement Supplement” has the meaning assigned to such term in the
Security Agreement.

“Senior Secured Term Loan Facility” has the meaning ascribed to such term in the
definition of “Specified Transactions”.

“Specified Subsidiary” means H.B. Fuller Construction Products, Inc., a
Minnesota corporation, so long as it qualifies as a 2017 Indenture Restricted
Subsidiary.

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

“Specified Transactions” means (a) the acquisition by the Company (the “ASP
Royal Acquisition”), directly or indirectly through a wholly owned subsidiary,
of ASP Royal Acquisition Corp. (“ASP Royal”) pursuant to a Stock Purchase
Agreement (together with all exhibits, schedules and disclosure letters thereto,
the “ASP Royal Acquisition Agreement”) dated as of September 2, 2017 among ASP
Royal, the Company, and ASP Royal Holdings LLC, (b) in connection therewith, the
incurrence by the Company of Indebtedness in the form of (x)(i) senior unsecured
notes and (ii) a senior secured syndicated term loan facility (the “Senior
Secured Term Loan Facility”) and/or (y) if and to the extent such notes and term
loans are unable to be issued prior to the consummation of the ASP Royal
Acquisition, a senior unsecured 364-day bridge facility, in an aggregate
outstanding amount for clauses (x) and (y) (after giving effect to the
contemporaneous repayment of such bridge facility by the financing described in
clause (x), if such financing occurs subsequent to closing of the ASP Royal
Acquisition) of up to $2,150,000,000 and (c) in connection with the foregoing,
the incurrence by the Company and its Subsidiaries of Liens on the Collateral
securing the obligations owed under the senior secured syndicated term loan
facility described in clause (b) on a pari passu basis with the Liens on the
Collateral securing the Obligations.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Company or any Subsidiary thereof
in connection with a Permitted Receivables Facility which are reasonably
customary in an accounts receivable financing transaction.

 

30



--------------------------------------------------------------------------------

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Conduct
Authority, the Prudential Regulation Authority, the European Central Bank or
other Governmental Authority for any category of deposits or liabilities
customarily used to fund loans in such currency, expressed in the case of each
such requirement as a decimal. Such reserve, liquid asset, fees or similar
requirements shall include those imposed pursuant to Regulation D of the Board.
Eurocurrency Loans shall be deemed to be subject to such reserve, liquid asset,
fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, including Regulation D of the
Board. The Statutory Reserve Rate shall be adjusted automatically on and as of
the effective date of any change in any reserve, liquid asset or similar
requirement.

“Subordinated Debt Payment” has the meaning assigned to such term in the
definition of “Restricted Payment”.

“Subordinated Indebtedness” has the meaning assigned to such term in the
definition of “Restricted Payment”.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.

“Subsidiary” means any subsidiary of the Company.

“Subsidiary Guarantor” means each Material Subsidiary (other than Affected
Foreign Subsidiaries and H.B. Fuller Automotive Company) that is required to be
party to the Subsidiary Guaranty pursuant to Section 5.09.. The Subsidiary
Guarantors on the Amendment No. 1 ClosingEffective Date are identified as such
in the updated Schedule 3.01 hereto.

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
in the form of Exhibit F (including any and all supplements thereto) and
executed by each Subsidiary Guarantor, and, in the case of any guaranty by a
Foreign Subsidiary, any other guaranty agreements as are requested by the
Administrative Agent and its counsel, in each case as amended, restated,
supplemented or otherwise modified from time to time.

“Substantial Portion” means, with respect to the property of the Company and its
Subsidiaries, such property which represents more than 25% of Consolidated Total
Assets as would be shown in the consolidated financial statements of the Company
and its Subsidiaries for the most recent fiscal quarter ended at least 30 days
prior to the date when such determination is made.

“Swap Agreement” means any agreement, including any Secured Swap Agreement, with
respect to any swap, forward, future or derivative transaction or option or
similar agreement involving, or settled by reference to, one or more rates,
currencies, commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions;
provided that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Company or the Subsidiaries shall be a Swap Agreement.

 

31



--------------------------------------------------------------------------------

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time other than with respect to any Swingline Loans
made by such Lender in its capacity as a Swingline Lender and (b) the aggregate
principal amount of all Swingline Loans made by such Lender as a Swingline
Lender outstanding at such time (less the amount of participations funded by the
other Lenders in such Swingline Loans).

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, fees, assessments, charges or withholdings imposed by any
Governmental Authority.

“Term Lender” means, as of any date of determination, each Lender having a Term
Loan Commitment or that holds Term Loans.

“Term Loan Commitment” means (a) as to any Term Lender, the aggregate commitment
of such Term Lender to make Term Loans as set forth on Schedule 2.01 or in the
most recent Assignment and Assumption or other documentation contemplated hereby
executed by such Term Lender and (b) as to all Term Lenders, the aggregate
commitment of all Term Lenders to make Term Loans, which aggregate commitment
shall be $100,000,000 on the Effective Date.date of this Agreement. After the
funding of the Term Loans on the Effective Date, each reference to a Term
Lender’s Term Loan Commitment shall refer to that Term Lender’s Applicable
Percentage of the Term Loans.

“Term Loans” means the term loans made by the Term Lenders to the Company
pursuant to Sections 2.01(b) and 2.03.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the grant by any Loan Party of
the Liens granted by it pursuant to the Collateral Documents, the perfection of
the Liens created under the Collateral Documents, the borrowing of Loans and
other credit extensions, the use of the proceeds thereof and the issuance of
Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

32



--------------------------------------------------------------------------------

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or

 

33



--------------------------------------------------------------------------------

bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof. Notwithstanding the
foregoing or anything to the contrary set forth herein, to the extent a change
in GAAP occurs (whether or not such change is, as of the date hereof, already
scheduled to occur after the date hereof) which results in operating leases
being treated or classified as capital leases or which reclassifies capital
leases using different terminology (e.g., as “finance leases”), such change
shall not be given effect under the Loan Documents (including, without
limitation, in any computation of financial covenants), and the Loan Parties and
the Subsidiaries shall continue to provide financial reporting which
differentiates between operating leases and capital leases (and otherwise treat
consistently with the treatment thereof as of the date hereof), in each case in
accordance with GAAP as in effect on the date hereof.

SECTION 1.05. Currency Equivalents Generally. For the purposes of determining
compliance with Sections 6.01 and 6.04 with respect to any amount of
Indebtedness or investment, loan or advance in any currency (other than Dollars)
which is freely traded and convertible into Dollars in the London interbank
market and for which the Dollar Amount thereof can be readily calculated, no
Default shall be deemed to have occurred solely as a result of changes in rates
of exchange occurring after the time such Indebtedness or investment, loan or
advance is incurred or made.

SECTION 1.06. Collateral Limitation. Notwithstanding anything to the contrary in
any Loan Document, (i) no Collateral shall be required to be perfected by
control other than with respect to Pledged Debt and Pledged Equity (each as
defined in the Security Agreement) to the extent required by the terms of the
Security Agreement, and (ii) no actions in any non-U.S. jurisdiction or required
by the laws of any non-U.S. jurisdiction shall be required in order to create
any security interests in assets located or titled outside of the U.S. or to
perfect such security interests (it being understood that there shall be no
security agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction).

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
(including, for the avoidance of doubt, Section 4.02(d) in the case of any Loan
made to a Foreign Subsidiary Borrower), (a) each Revolving Lender (severally and
not jointly) agrees to make Revolving Loans to the BorrowerBorrowers in Agreed
Currencies from time to time during the Revolving Credit Availability Period in
an aggregate principal amount that will not result in (i) subject to Sections
2.04 and 2.11(b), the Dollar Amount of such Lender’s Revolving Credit Exposure
exceeding such Lender’s Revolving Commitment or (ii) subject to Sections 2.04
and 2.11(b), the sum of the Dollar Amount of the total Revolving Credit
Exposures exceeding the aggregate Revolving Commitments, and (b) each Term
Lender with a Term Loan Commitment (severally and not jointly) agrees to make a
Term Loan to the Company in Dollars on the Effective Date, in an aggregate
principal amount that will not result in (i) the aggregate principal amount of
Term Loans made by such Lender exceeding such Lender’s Term Loan Commitment or
(ii) the aggregate principal amount of all Term Loans made by the Term Lenders
exceeding the aggregate Term Loan Commitment. Within the foregoing limits and
subject to the terms and conditions set forth herein, the BorrowerBorrowers may
borrow, prepay and reborrow Revolving Loans. Amounts repaid or prepaid in
respect of Term Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the applicable Lenders ratably in accordance with their respective
Commitments of the applicable Class. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its

 

34



--------------------------------------------------------------------------------

obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required. Any Swingline Loan shall be made in accordance with the procedures
set forth in Section 2.05. The Term Loans shall amortize as set forth in
Section 2.10.

(b) Subject to Section 2.14, each Revolving Borrowing and Term Loan Borrowing
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the relevant
Borrower may request in accordance herewith; provided that each ABR Loan shall
only be made in Dollars. Each Swingline Loan shall be an ABR Loan (in the case
of a Swingline Loan denominated in Dollars to the Company) or a Eurocurrency
Swingline Loan. Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan (and in
the case of an Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17
shall apply to such Affiliate to the same extent as to such Lender); provided
that any exercise of such option shall not affect the obligation of the relevant
Borrower to repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $3,000,000 (or the Equivalent Amount of each such
amount if such Borrowing is denominated in a Foreign Currency). At the time that
each ABR Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $1,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the aggregate Revolving Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $500,000 and not less than $500,000 (or the Equivalent Amount of
each such amount if such Borrowing is denominated in a Foreign Currency).
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of fifteen
(15) Eurocurrency Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the
Companyapplicable Borrower, or the Company on behalf of the Companyapplicable
Borrower, shall notify the Administrative Agent of such request (a) by
irrevocable written notice (via a written Borrowing Request in a form approved
by the Administrative Agent and signed by the Companyapplicable Borrower, or the
Company on behalf of the Companyapplicable Borrower, promptly followed by
telephonic confirmation of such request) in the case of a Eurocurrency
Borrowing, not later than 11:00 a.m., Local Time, three (3) Business Days (in
the case of a Eurocurrency Borrowing denominated in Dollars) or by irrevocable
written notice (via a written Borrowing Request in a form approved by the
Administrative Agent and signed by such Borrower, or the Company on its behalf)
not later than 11:00 a.m., Local Time, four (4) Business Days (in the case of a
Eurocurrency Borrowing denominated in a Foreign Currency), in each case before
the date of the proposed Borrowing or (b) by telephone in the case of an ABR
Borrowing, not later than 10:00 a.m., New York City time, on the date of the
proposed Borrowing; provided that any such notice of an ABR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 10:00 a.m., New York City time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by the Companyapplicable Borrower, or the
Company on behalf of the Companyapplicable Borrower.

 

35



--------------------------------------------------------------------------------

Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) the name of the Companyapplicable Borrower;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing and whether such Borrowing is to be a Revolving Borrowing or a Term
Loan Borrowing;

(v) in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

(vi) the location and number of the Company’sapplicable Borrower’s account to
which funds are to be disbursed, which shall comply with the requirements of
Section 2.07.

If no election as to the Type of Borrowing is specified, then, in the case of a
Borrowing denominated in Dollars, the requested Borrowing shall be an ABR
Borrowing. If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the relevant Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:

(a) each Eurocurrency Borrowing as of the date two (2) Business Days prior to
the date of such Borrowing or, if applicable, the date of
conversion/continuation of any Borrowing as a Eurocurrency Borrowing,

(b) the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit, and

(c) the aggregate Revolving Credit Exposures on and as of the last Business Day
of each calendar quarter and, during the continuation of an Event of Default, on
any other Business Day elected by the Administrative Agent in its discretion or
upon instruction by the Required Lenders.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein referred to as
a “Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender may in its sole discretion make Swingline Loans in
Agreed Currencies to the BorrowerBorrowers from time to time during the
Revolving Credit Availability Period, in an aggregate principal amount at any
time outstanding that will not result in (i) the aggregate principal Dollar
Amount of outstanding Swingline Loans exceeding $25,000,000, (ii) the Dollar
Amount of the total Revolving Credit Exposures exceeding the aggregate Revolving
Commitments or (iii) the Dollar Amount of the Swingline Lender’s Revolving
Credit Exposure exceeding its Revolving Commitment; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Company may borrow, prepay and reborrow
Swingline Loans.

 

36



--------------------------------------------------------------------------------

(b) To request a Swingline Loan, the Companyapplicable Borrower, or the Company
on behalf of the Companyapplicable Borrower, shall notify the Administrative
Agent of such request (i) by telephone (confirmed by telecopy), not later than
12:00 noon, New York City time, on the day of a proposed Swingline Loan in
Dollars and (ii) by irrevocable written notice (via a written Borrowing Request
in a form approved by the Swingline Lender and signed by the Companyapplicable
Borrower, or the Company on behalf of the Companyapplicable Borrower, promptly
followed by telephonic confirmation of such request), not later than 12:00 noon,
Local Time, two (2) Business Days before the day of a proposed Swingline Loan in
a Foreign Currency. Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day), currency, Interest Period (in
the case of a Eurocurrency Swingline Loan) and amount of the requested Swingline
Loan and the account to which the proceeds of such Swingline Loan are to be
credited. The Administrative Agent will promptly advise the Swingline Lender of
any such notice received from the Company or any other Company.applicable
Borrower. The Swingline Lender shall make each Swingline Loan available to the
relevant Borrower by means of a credit to an account of such Borrower (as
designated by such Borrower in such notice) (or, in the case of a Swingline Loan
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e), by remittance to the applicable Issuing Bank) by 3:00 p.m.,
Local Time, on the requested date of such Swingline Loan.

(c) The Swingline Lender may, by written notice given to the Administrative
Agent not later than 10:00 a.m., Local Time, three (3) Business Days before the
date of the proposed acquisition of participations, require the Revolving
Lenders to acquire participations on such date in all or a portion of the
Swingline Loans outstanding in the applicable Agreed Currency of such Swingline
Loans. Such notice shall specify the applicable Agreed Currency of Swingline
Loans in which Revolving Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Revolving
Lender, specifying in such notice such Lender’s Applicable Percentage of such
Swingline Loan or Loans and the Agreed Currency of such Swingline Loan or Loans.
Each Revolving Lender hereby absolutely and unconditionally agrees, upon receipt
of notice as provided above, to pay in the applicable Agreed Currency to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Notwithstanding the
foregoing, upon the occurrence of (i) the Maturity Date, (ii) any Event of
Default described in clause (h) or (i) of Article VII, (iii) the date on which
the Loans are accelerated, or (iv) the date on which the Commitments shall be
terminated (each, a “Swingline Participation Event”), each Revolving Lender
shall be deemed to absolutely and unconditionally acquire participations in all
of the Swingline Loans outstanding in the applicable Agreed Currency of such
Swingline Loans at such time in each case without notice or any further action
from the Swingline Lender, any Lender or the Administrative Agent. Each
Revolving Lender hereby absolutely and unconditionally agrees, promptly upon
receipt of written notice from the Administrative Agent specifying such
Revolving Lender’s Applicable Percentage of such Swingline Loan or Loans (and in
any event, if such notice is received by 10:00 a.m., Local Time, on any Business
Day no later than 4:00 p.m., Local Time on the third (3rd) Business Day after
such notice is received and if such notice is received after 10:00 a.m., Local
Time, “on a Business Day” shall mean no later than 9:00 a.m., Local Time on the
fourth (4th) Business Day after such notice is received), to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of all such Swingline Loans in the applicable Agreed
Currency of such Swingline Loan or Loans. Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations in Swingline Loans pursuant
to this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Lenders. The Administrative Agent shall notify
the Company of any

 

37



--------------------------------------------------------------------------------

participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Company (or other party on behalf of the Company)
in respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Revolving Lenders
that shall have made their payments pursuant to this paragraph and to the
Swingline Lender, as their interests may appear; provided that any such payment
so remitted shall be repaid to the Swingline Lender or to the Administrative
Agent, as applicable, if and to the extent such payment is required to be
refunded to the Company for any reason. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Company of any
default in the payment thereof.

(d) The Swingline Lender may be replaced at any time by written agreement among
the Company, the Administrative Agent, the replaced Swingline Lender and the
successor Swingline Lender. The Administrative Agent shall notify the Revolving
Lenders of any such replacement of the Swingline Lender. At the time any such
replacement shall become effective, the Company shall pay all unpaid interest
accrued for the account of the replaced Swingline Lender pursuant to
Section 2.13(a). From and after the effective date of any such replacement,
(x) the successor Swingline Lender shall have all the rights and obligations of
the replaced Swingline Lender under this Agreement with respect to Swingline
Loans made thereafter and (y) references herein to the term “Swingline Lender”
shall be deemed to refer to such successor or to any previous Swingline Lender,
or to such successor and all previous Swingline Lenders, as the context shall
require. After the replacement of the Swingline Lender hereunder, the replaced
Swingline Lender shall remain a party hereto and shall continue to have all the
rights and obligations of a Swingline Lender under this Agreement with respect
to Swingline Loans made by it prior to its replacement, but shall not be
required to make additional Swingline Loans.

(e) Subject to the appointment and acceptance of a successor Swingline Lender,
the Swingline Lender may resign as Swingline Lender at any time upon thirty
days’ prior written notice to the Administrative Agent, the Company and the
Revolving Lenders, in which case, the Swingline Lender shall be replaced in
accordance with Section 2.05(d) above.

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, (including, for the avoidance of doubt,
Section 4.02(d) in the case of any Letter of Credit issued for the account of a
Foreign Subsidiary Borrower), the Company may request the issuance of Letters of
Credit denominated in Agreed Currencies for its own account or for the account
of another Borrower (provided that the Company shall be a co-applicant and
co-obligor with respect to each Letter of Credit issued for the account of any
other Borrower), in a form reasonably acceptable to the Administrative Agent and
the applicable Issuing Bank, at any time and from time to time during the
Revolving Credit Availability Period. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the Company
to, or entered into by the Company with, an Issuing Bank relating to any Letter
of Credit, the terms and conditions of this Agreement shall control; provided,
however, if such Issuing Bank is requested to issue Letters of Credit with
respect to a jurisdiction such Issuing Bank deems, in its reasonable judgment,
may at any time subject it to a New Money Credit Event or a Country Risk Event,
the Company shall, at the request of such Issuing Bank, guaranty and indemnify
such Issuing Bank against any and all costs, liabilities and losses resulting
from such New Money Credit Event or Country Risk Event, in each case in a form
and substance reasonably satisfactory to the applicable Issuing Bank. The
Company unconditionally and irrevocably agrees that, in connection with any
Letter of Credit issued for the account of any other Borrower as provided in the
first sentence of this paragraph, the Company will be fully responsible for the
reimbursement of LC Disbursements in accordance with the terms hereof, the
payment of interest thereon and the payment of fees due under Section 2.12(b) to
the same extent as if it were the sole account party in respect of such Letter
of Credit (the Company hereby irrevocably waiving any defenses that might
otherwise be available to it as a guarantor or surety of the obligations of such
a Borrower that shall be an account party in respect of any such Letter of
Credit). The letters of credit identified on Schedule 2.06 (the “Existing
Letters of Credit”) shall be deemed to be “Letters of Credit” issued on the
Effective Date for all purposes of the Loan Documents.

 

38



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the Agreed Currency applicable thereto, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit. If
requested by an Issuing Bank, the Company also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Company shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension
(i) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the LC Exposure
shall not exceed $40,000,000, (ii) subject to Sections 2.04 and 2.11(b), the sum
of the Dollar Amount of the total Revolving Credit Exposures shall not exceed
the aggregate Revolving Commitments, (iii) subject to Section 2.04 and 2.11(b),
no Lender’s Dollar Amount of Revolving Credit Exposure shall exceed its
Revolving Commitment, and (iv) subject to Section 2.04 and 2.11(b), the
aggregate undrawn Dollar Amount of all outstanding Letters of Credit issued by
any Issuing Bank at such time, plus the aggregate Dollar Amount of all LC
Disbursements made such Issuing Bank that have not yet been reimbursed by or on
behalf of the Company at such time, shall not exceed the Letter of Credit
Commitment of such Issuing Bank. The Company may, at any time and from time to
time, increase or reduce the Letter of Credit Commitment of any Issuing Bank
pursuant to the definition of “Letter of Credit Commitment”; provided that the
Company shall not reduce the Letter of Credit Commitment of any Issuing Bank if,
after giving effect of such reduction, the conditions set forth in clauses
(i) through (iv) above shall not be satisfied.

(c) Expiration Date. Each Letter of Credit shall have a stated expiry date that
is no later than (or be subject to termination by notice from the applicable
Issuing Bank to the beneficiary thereof at or prior to) the close of business on
the earlier of (i) the date one year after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension thereof, one year
after the then-current expiration date of such Letter of Credit) and (ii) the
date that is five Business Days prior to the Maturity Date; provided, that (A) a
Letter of Credit may, upon the request of the Company, include a provision
mutually acceptable to the Company and the applicable Issuing Bank whereby such
Letter of Credit shall be renewed automatically for additional consecutive
periods of one year or less (provided that such Letter of Credit expires,
subject to the following clause (B), on the date that is at least five Business
Days prior to the Maturity Date) unless the applicable Issuing Bank notifies the
beneficiary thereof at least 30 days prior to the then-applicable expiration
date that such Letter of Credit will not be renewed, and (B) a Letter of Credit
that is issued, renewed or extended in the one-year period immediately preceding
the Maturity Date may expire on the date that is on or before one year after the
Maturity Date so long as the Company cash collateralizes on terms and conditions
satisfactory to the Administrative Agent 105% of the face amount of such Letter
of Credit no later than five (5) Business Days prior to the Maturity Date.

 

39



--------------------------------------------------------------------------------

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount or extending the expiration thereof) and
without any further action on the part of the applicable Issuing Bank or the
Revolving Lenders, such Issuing Bank hereby grants to each Revolving Lender, and
each Revolving Lender hereby acquires from such Issuing Bank, a participation in
such Letter of Credit equal to such Lender’s Applicable Percentage of the
aggregate Dollar Amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Company on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Company for any reason. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit issued by such Issuing Bank, the Companyapplicable
Borrower shall reimburse such LC Disbursement by paying to the Administrative
Agent in Dollars the Dollar Amount equal to such LC Disbursement, calculated as
of the date such Issuing Bank made such LC Disbursement (or if such Issuing Bank
shall so elect in its sole discretion by notice to the Companyapplicable
Borrower, in such other Agreed Currency which was paid by such Issuing Bank
pursuant to such LC Disbursement in an amount equal to such LC Disbursement) not
later than 12:00 noon, Local Time, on the date that such LC Disbursement is
made, if the Companyapplicable Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such notice
has not been received by such Borrower prior to such time on such date, then not
later than 12:00 noon, Local Time, on the Business Day immediately following the
day that such Borrower receives such notice; provided that the Companyapplicable
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 or 2.05 that such payment be financed with an
ABR Revolving Borrowing or Swingline Loan in an equivalent Dollar Amount of such
LC Disbursement and, to the extent so financed, such Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing or Swingline Loan. If any Borrower fails to make such
payment when due, the Administrative Agent shall notify each Revolving Lender of
the applicable LC Disbursement, the payment then due from such Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Companyapplicable Borrower, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to such Issuing Bank the amounts so
received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from any Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to such
Issuing Bank or, to the extent that Revolving Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Revolving Lender pursuant to this paragraph to reimburse such Issuing Bank for
any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve any Borrower of its obligation to reimburse such LC Disbursement. If any
Borrower’s reimbursement of, or obligation to reimburse, any amounts in any
Foreign Currency would subject the Administrative Agent, any Issuing Bank or any
Lender to any stamp duty, ad valorem charge or similar tax that would not be
payable if such reimbursement were made or required to be made in Dollars, such
Borrower shall, at its option, either (x) pay the amount of any such tax
requested by the Administrative Agent, such Issuing Bank or the relevant Lender
or (y) reimburse each LC Disbursement made in such Foreign Currency in Dollars,
in an amount equal to the Equivalent Amount, calculated using the applicable
Exchange Rates, on the date such LC Disbursement is made, of such LC
Disbursement.

 

40



--------------------------------------------------------------------------------

(f) Obligations Absolute. The Borrowers’ obligations to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, joint and several (except as limited by Article
XI), and shall be performed strictly in accordance with the terms of this
Agreement under any and all circumstances whatsoever and irrespective of (i) any
lack of validity or enforceability of any Letter of Credit or this Agreement, or
any term or provision therein, (ii) any draft or other document presented under
a Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by any Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, any
Borrower’s obligations hereunder. Neither the Administrative Agent, the
Revolving Lenders nor the Issuing Banks, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse such Issuing
Bank from liability to the Company to the extent of any direct damages (as
opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Company to the extent permitted by
applicable law) suffered by the Company that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that such standard of care shall be as follows, and that
an Issuing Bank shall be deemed to have exercised such standard of care in the
absence of gross negligence or willful misconduct on the part of such Issuing
Bank (as determined by a court of competent jurisdiction by final and
nonappealable judgment): with respect to documents presented which appear on
their face to be in substantial compliance with the terms of a Letter of Credit,
the applicable Issuing Bank may, in its sole discretion, either (i) accept
documents that appear on their face to be in substantial compliance with the
terms of such Letter of Credit without responsibility for further investigation,
regardless of any notice or information to the contrary, and may make payment
upon presentation of documents that appear on their face to be in substantial
compliance with the terms of such Letter of Credit, or (ii) decline to accept
such documents and to make such payment if such documents are not in strict
compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit within the period allowed under the applicable
rules under such Letter of Credit. Such Issuing Bank shall promptly notify the
Administrative Agent and the Companyapplicable Borrower by telephone (confirmed
by telecopy) of such demand for payment and whether such Issuing Bank has made
or will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve any Borrower of its obligation to
reimburse such Issuing Bank and the Revolving Lenders with respect to any such
LC Disbursement.

 

41



--------------------------------------------------------------------------------

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Companyapplicable Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that such Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans (or
in the case such LC Disbursement is denominated in a Foreign Currency, at the
Overnight Foreign Currency Rate for such Agreed Currency plus the then effective
Applicable Rate with respect to Eurocurrency Revolving Loans) and such interest
shall be due and payable on the date when such reimbursement is payable;
provided that, if any Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(c) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of such
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Lender pursuant to paragraph (e) of this Section to reimburse such
Issuing Bank shall be for the account of such Lender to the extent of such
payment.

(i) Replacement and Resignation of Issuing Banks.

(i) Any Issuing Bank may be replaced at any time by written agreement among the
Company, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank. The Administrative Agent shall notify the Revolving Lenders of any
such replacement of an Issuing Bank. At the time any such replacement shall
become effective, the Company shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.12(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the replaced Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit then outstanding and
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.

(ii) Subject to the appointment and acceptance of a successor Issuing Bank, any
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Company and the Revolving
Lenders, in which case, such Issuing Bank shall be replaced in accordance with
Section 2.06(i)(i) above.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing and the Company receives notice from the Administrative Agent or the
Required Lenders (or, if the maturity of the Loans has been accelerated,
Revolving Lenders with LC Exposure representing greater than 50% of the total LC
Exposure) demanding the deposit of cash collateral pursuant to this paragraph,
the Company shall, within three (3) Business Days after receipt by the Company
of such notice, deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Revolving Lenders, an
amount in cash equal to the Dollar Amount of the LC Exposure as of such date
plus any accrued and unpaid interest thereon; provided that (i) the portions of
such amount attributable to undrawn Foreign Currency Letters of Credit or LC
Disbursements in a Foreign Currency that the Company is not late in reimbursing
shall be deposited in the applicable Foreign Currencies in the actual amounts of
such undrawn Letters of Credit and LC Disbursements and (ii) the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Company described in clause (h) or (i) of Article VII. For the purposes of this
paragraph, the Foreign Currency LC Exposure shall be calculated using the
applicable Exchange Rate on the date notice demanding cash collateralization is
delivered to the Company. The Company also shall deposit cash collateral
pursuant to this paragraph as and to the extent required by Sections 2.06(c) and
2.11(b). Such deposit shall be held by the Administrative Agent as collateral
for the payment and performance of

 

42



--------------------------------------------------------------------------------

the Obligations. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest or profits earned on the investment of such deposits in
Permitted Investments, which investments shall be made at the option of the
Company (if approved by the Administrative Agent in its sole discretion) and at
the Company’s risk and expense, such deposits shall not bear interest. Interest
or profits, if any, on such investments shall accumulate in such account. Moneys
in such account shall be applied by the Administrative Agent to reimburse any
applicable Issuing Bank (ratably in the case of more than one Issuing Bank) for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Company for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other Obligations. If the Company is required to provide an amount of
cash collateral hereunder, such amount and all interest and profits thereon (to
the extent not applied as aforesaid) shall be returned to the Company (A) if
provided as a result of the occurrence of an Event of Default, within three
Business Days after all Events of Default have been cured or waived, and (B) if
provided pursuant to Section 2.11(b), within three Business Days after cover for
LC Disbursements pursuant to Section 2.11(b) is no longer necessary to eliminate
the excess referred to therein.

(k) Conversion. In the event that the Loans become immediately due and payable
on any date pursuant to Article VII, all amounts (i) that the Borrower
isBorrowers are at the time or thereafter becomes required to reimburse or
otherwise pay to the Administrative Agent in respect of LC Disbursements made
under any Foreign Currency Letter of Credit (other than amounts in respect of
which the Company has deposited cash collateral pursuant to paragraph (j) above,
if such cash collateral was deposited in the applicable Foreign Currency to the
extent so deposited or applied), (ii) that the Revolving Lenders are at the time
or thereafter become required to pay to the Administrative Agent and the
Administrative Agent is at the time or thereafter becomes required to distribute
to the applicable Issuing Bank pursuant to paragraph (e) of this Section in
respect of unreimbursed LC Disbursements made under any Foreign Currency Letter
of Credit and (iii) of each Revolving Lender’s participation in any Foreign
Currency Letter of Credit under which an LC Disbursement has been made, in each
case shall automatically and with no further action required, be converted into
the Dollar Amount, calculated using the applicable Exchange Rate on such date
(or in the case of any LC Disbursement made after such date, on the date such LC
Disbursement is made), of such amounts. On and after such conversion, all
amounts accruing and owed to the Administrative Agent, any Issuing Bank or any
Revolving Lender in respect of the obligations described in this paragraph shall
accrue and be payable in Dollars at the rates otherwise applicable hereunder.

(l) Issuing Bank Agreements. Unless otherwise requested by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent
(i) promptly following the end of each calendar month, the aggregate amount of
Letters of Credit issued by it and outstanding at the end of such month, (ii) on
or prior to each Business Day on which such Issuing Bank expects to issue,
amend, renew or extend any Letter of Credit, the date of such issuance,
amendment, renewal or extension, and the aggregate face amount of the Letter of
Credit to be issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension occurred (and
whether the amount thereof changed), it being understood that such Issuing Bank
shall not permit any issuance, renewal, extension or amendment resulting in an
increase in the amount of any Letter of Credit to occur without first obtaining
written confirmation from the Administrative Agent that it is then permitted
under this Agreement, (iii) on each Business Day on which such Issuing Bank
makes any payment under any Letter of Credit, the date of such payment under
such Letter of Credit and the amount of such payment, (iv) on any Business Day
on which the Borrower fails to reimburse any payment under any Letter of Credit
required to be reimbursed to such Issuing Bank on such day, the date of such
failure and the amount of such payment and (v) on any other Business Day, such
other information as the Administrative Agent shall reasonably request.

 

43



--------------------------------------------------------------------------------

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
12:00 noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in
the case of each Loan denominated in a Foreign Currency, by 12:00 noon, Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency and Borrower and at such Eurocurrency Payment Office for such
currency and Borrower; provided that Swingline Loans shall be made as provided
in Section 2.05. Except in respect of the provisions in this Agreement covering
the reimbursement of Letters of Credit, the Administrative Agent will make such
Loans available to the relevant Borrower by promptly crediting the amounts so
received, in like funds, to an account of such Borrower designated by such
Borrower in the applicable Borrowing Request; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or, in the case of an ABR
Borrowing, prior to 12:00 noon, New York City time, on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the relevant Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and such Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (i) in the case of such Lender, the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation
(including without limitation the Overnight Foreign Currency Rate in the case of
Loans denominated in a Foreign Currency) or (ii) in the case of such Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the relevant Borrower may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurocurrency Borrowing, may elect Interest Periods therefor, all as
provided in this Section. A Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Loans, which may
not be converted or continued.

(b) To make an election pursuant to this Section, a Borrower, or the Company on
its behalf, shall notify the Administrative Agent of such election by telephone
or irrevocable written notice in the case of a Borrowing denominated in Dollars
or by irrevocable written notice (via an Interest Election Request in a form
approved by the Administrative Agent and signed by such Borrower, or the Company
on its behalf) in the case of a Borrowing denominated in a Foreign Currency by
the time that a Borrowing Request would be required under Section 2.03 if such
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic

 

44



--------------------------------------------------------------------------------

Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the relevant Borrower, or the Company on its behalf. Notwithstanding any
contrary provision herein, this Section shall not be construed to permit any
Borrower to (i) change the currency of any Borrowing, (ii) elect an Interest
Period for Eurocurrency Loans that does not comply with Section 2.02(d) or
(iii) convert any Borrowing to a Borrowing of a Type not available under the
Class of Commitments pursuant to which such Borrowing was made.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the name of the Companyapplicable Borrower and the Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Companyapplicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the relevant Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period (i) in the case of a Borrowing denominated in
Dollars, such Borrowing shall be converted to an ABR Borrowing and (ii) in the
case of a Borrowing denominated in a Foreign Currency in respect of which the
Companyapplicable Borrower shall have failed to deliver an Interest Election
Request prior to the third (3rd) Business Day preceding the end of such Interest
Period, such Borrowing shall automatically continue as a Eurocurrency Borrowing
in the same Agreed Currency with an Interest Period of one month unless such
Borrowing is repaid as provided herein. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Company, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing denominated in Dollars may be converted to or continued as a
Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency Borrowing
denominated in Dollars shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto and (iii) unless repaid, each Eurocurrency
Borrowing denominated in a Foreign Currency shall automatically be continued as
a Eurocurrency Borrowing with an Interest Period of one month.

 

45



--------------------------------------------------------------------------------

SECTION 2.09. Termination and Reduction of Commitments; Termination of Facility.
Unless previously terminated, (i) the Term Loan Commitments shall terminate at
3:00 p.m. (New York City time) on the Effective Date and (ii) all other
Commitments shall terminate on the Maturity Date.

(a) The Company may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that (i) each partial reduction of
Commitments of any Class shall be in an amount that is an integral multiple of
$1,000,000 and not less than $1,000,000 and (ii) the Company shall not terminate
or reduce the Revolving Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.11, the Dollar Amount of
the sum of the Revolving Credit Exposures would exceed the aggregate Revolving
Commitments.

(b) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities or one or more
other events specified therein, in which case such notice may be revoked by the
Company (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments of any
Class shall be made ratably among the Lenders of such Class in accordance with
their respective Commitments of such Class. Any such termination of the
Commitments specifying termination of this Agreement shall be (i) accompanied by
(A) the payment in full of all outstanding Loans, together with accrued interest
thereon, and the cancellation and return of all outstanding Letters of Credit
(or the cash collateralization thereof), (B) the payment in full in cash of all
reimbursable expenses and other Obligations in respect of the Credit Exposures
(other than contingent indemnity obligations), and (C) with respect to any
Eurocurrency Loans prepaid, payment of the amounts due under Section 2.16, if
any and (ii) effected pursuant to a payoff letter in form and substance
reasonably satisfactory to the Company and the Administrative Agent.

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt. (a) Each
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each Revolving Lender the then unpaid principal amount of
each Revolving Loan made to such Borrower on the Maturity Date in the currency
of such Loan and (ii) in the case of the Company, to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least two (2) Business Days after
such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Company shall repay all Swingline Loans then outstanding.
The Company shall repay the Term Loans in an amount equal to $2,500,000 on the
last day of each September, December, March and June commencing with June 30,
2017. To the extent not previously repaid, all unpaid Term Loans shall be paid
in full in Dollars by the Company on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

46



--------------------------------------------------------------------------------

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it to any Borrower be evidenced by
a promissory note. In such event, the relevant Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.11. Prepayment of Loans.

(a) Any Borrower shall have the right at any time and from time to time to
prepay any Borrowing (including, without limitation, a Term Loan Borrowing) in
whole or in part, subject to prior notice in accordance with the provisions of
this Section 2.11(a). The Companyapplicable Borrower, or the Company on behalf
of the Companyapplicable Borrower, shall notify the Administrative Agent (and,
in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m., Local Time,
three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
on the date of prepayment or (iii) in the case of prepayment of a Swingline
Loan, not later than 10:00 a.m., Local Time, on the date of prepayment. Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of reduction or termination of the Commitments as contemplated by Section 2.09,
then such notice of prepayment may be revoked if such notice of reduction or
termination is revoked in accordance with Section 2.09; provided further that if
a notice of prepayment given in connection with the prepayment of a Term Loan
Borrowing states that such notice is conditioned upon the effectiveness of other
credit facilities or one or more other events specified therein, then such
notice may be revoked by the Company (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02. Each prepayment of a Revolving Borrowing shall be applied
ratably to the Revolving Loans included in the prepaid Revolving Borrowing. Each
prepayment of a Term Loan Borrowing shall be applied ratably to the Term Loans
included in the prepaid Term Loan Borrowing and in such order of application as
to the installments due under Section 2.10 as directed by the Company.
Prepayments shall be accompanied by (i) accrued interest to the extent required
by Section 2.13 and (ii) break funding payments pursuant to Section 2.16.

 

47



--------------------------------------------------------------------------------

(b) If (i) at any time, other than as a result of fluctuations in currency
exchange rates, the sum of the aggregate principal Dollar Amount of all of the
Revolving Credit Exposures (calculated, with respect to those Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event) exceeds the aggregate Revolving Commitments
and (ii) on any Computation Date, solely as a result of fluctuations in currency
exchange rates, the sum of the aggregate principal Dollar Amount of all of the
Revolving Credit Exposures (as so calculated) exceeds 105% of the aggregate
Revolving Commitments, the BorrowerBorrowers shall immediately repay Revolving
Borrowings and, if no Revolving Borrowings are then outstanding, cash
collateralize LC Exposure in an account with the Administrative Agent pursuant
to Section 2.06(j), in an aggregate principal amount sufficient to cause the
aggregate Dollar Amount of all Revolving Credit Exposures (so calculated) to be
less than or equal to the aggregate Revolving Commitments.

SECTION 2.12. Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Revolving Lender, an unused commitmenta facility fee,
which shall accrue at the Applicable Rate on the daily Dollar Amount of the
unused Revolving Commitment of such Lender (whether used or unused) during the
period from and including the Amendment No. 1 ClosingEffective Date to but
excluding the date on which such Revolving Commitment terminates; provided that
for purposes of this cause (a), outstanding Swingline Loans shall be deemed not,
if such Lender continues to be a utilization of the have any Revolving
Commitments.Credit Exposure after its Revolving Commitment terminates, then such
facility fee shall continue to accrue on the daily Dollar Amount of such
Lender’s Revolving Credit Exposure from and including the date on which its
Revolving Commitment terminates to but excluding the date on which such Lender
ceases to have any Revolving Credit Exposure. Accrued unused commitmentfacility
fees shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Revolving Commitments
terminate, commencing on the first such date to occur after the Amendment No. 1
Closing Date. All unused commitmentdate hereof; provided that any facility fees
accruing after the date on which the Revolving Commitments terminate shall be
payable on demand. All facility fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(b) The Company agrees to pay (i) to the Administrative Agent for the account of
each Revolving Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily Dollar Amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Revolving Lender’s Revolving Commitment terminates and the date on which
such Lender ceases to have any LC Exposure, and (ii) to each Issuing Bank for
its own account a fronting fee, which shall accrue at a rate per annum
separately agreed upon between the Company and such Issuing Bank on the average
daily Dollar Amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
issued by such Issuing Bank during the period from and including the Effective
Date to but excluding the later of the date of termination of the Revolving
Commitments and the date on which there ceases to be any LC Exposure, as well as
such Issuing Bank’s standard fees and commissions with respect to the issuance,
amendment, cancellation, negotiation, transfer, presentment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. Unless
otherwise specified above, participation fees and fronting fees accrued through
and including the last day of March, June, September and December of each year
shall be payable on the third (3rd) Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to any Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
Participation fees and fronting fees in respect of Letters of Credit denominated
in Dollars shall be paid in Dollars, and participation fees and fronting fees in
respect of Letters of Credit denominated in a Foreign Currency shall be paid in
such Foreign Currency.

(c) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.

 

48



--------------------------------------------------------------------------------

(d) All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section) and immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of unused
commitmentfacility fees and participation fees, to the applicable Lenders. Fees
paid shall not be refundable under any circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan denominated in Dollars) shall bear interest at the Alternate
Base Rate plus the Applicable Rate. Each Swingline Loan denominated in a
currency other than Dollars shall bear interest at a rate at which the Swingline
Lender offers to place deposits in such currency for the applicable period to
first-class banks in the London interbank market at approximately 11:00 a.m.
London time on the first day of such period.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal and interest of any Loan, 2%
plus the rate otherwise applicable thereto as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Credit Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest (i) computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and (ii) for
Borrowings denominated in Pounds Sterling shall be computed on the basis of a
year of 365 days, and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.14. Alternative Rate of Interest. (a) If at the time that the
Administrative Agent shall seek to determine the LIBOR Screen Rate on the
Quotation Day for any Interest Period for a Eurocurrency Borrowing, the LIBOR
Screen Rate shall not be available for such Interest Period and/or for the
applicable currency with respect to such Eurocurrency Borrowing for any reason,
and the Administrative Agent shall reasonably determine that it is not possible
to determine the Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error), then (i) if such Borrowing shall be requested in
Dollars, then such Borrowing shall be made as an ABR Borrowing at the Alternate
Base Rate and (ii) if such Borrowing shall be requested in any Foreign Currency,
the LIBO Rate shall be equal to the rate determined by the Administrative Agent,
in its reasonable discretion after consultation with the Company and consented
to in writing by the Company and the Required Lenders, to be reasonably

 

49



--------------------------------------------------------------------------------

comparable to the LIBO Rate as previously determined (the “Alternative Rate”);
provided, however, that until such time as the Alternative Rate shall be
determined and so consented to by the Required Lenders, Borrowings shall not be
available in such Foreign Currency.

(b) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for a Loan in the applicable currency or for the applicable Interest Period; or

(ii) the Administrative Agent is advised by the Majority in Interest of the
Lenders of any Class that the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for a Loan in the applicable currency or for the applicable Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Companyapplicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Companyapplicable
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) any Interest Election Request that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
in the applicable currency or for the applicable Interest Period shall be
ineffective and, (A) in the case of a Eurocurrency Borrowing denominated in
Dollars, unless repaid, such Borrowing shall be converted to an ABR Borrowing on
the last day of the applicable Interest Period and (B) in the case of a
Eurocurrency Borrowing denominated in a Foreign Currency, such Eurocurrency
Borrowing shall be repaid on the last day of the applicable Interest Period,
(ii) if any Borrowing Request requests a Eurocurrency Borrowing in Dollars, such
Borrowing shall be made as an ABR Borrowing and (iii) if any Borrowing Request
requests a Eurocurrency Revolving Borrowing denominated in a Foreign Currency,
then the LIBO Rate for such Eurocurrency Borrowing shall be the Alternative
Rate; provided that if the circumstances giving rise to such notice affect only
one Type of Borrowings, then the other Type of Borrowings shall be permitted.

SECTION 2.15. Increased Costs. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank;

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Loans made by such
Lender or any Letter of Credit or participation therein; or

(iii) subject the Administrative Agent, any Lender, any Issuing Bank or any
other recipient of any payments to be made hereunder to any Taxes (other than
(A) Indemnified Taxes, (B) Excluded Taxes and (C) Other Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

50



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Person of making, continuing, converting into or maintaining any Loan or of
maintaining its obligation to make any such Loan or to increase the cost to such
Person of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by such Person hereunder,
whether of principal, interest or otherwise, then the Companyapplicable Borrower
will pay to such Person such additional amount or amounts as will compensate
such Person for such additional costs incurred or reduction suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Companyapplicable Borrower will pay to such Lender or such Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay, or cause the other Borrowers to pay, such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Company shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.19, then, in any such event, the
Companyapplicable Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event. Such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which

 

51



--------------------------------------------------------------------------------

such Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Companyapplicable Borrower and shall be
conclusive absent manifest error. The Companyapplicable Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of each Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if any Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, each Borrower shall pay any Other Taxes related to such
Borrower and imposed on or incurred by the Administrative Agent, a Lender or an
Issuing Bank to the relevant Governmental Authority in accordance with
applicable law.

(c) Without duplication of the obligations of each Borrower pursuant to
Section 2.17(a) or (b), each Borrower shall indemnify the Administrative Agent,
each Lender and each Issuing Bank, within 10 days after written demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or such Issuing Bank, as the case may be, on
or with respect to any payment by or on account of any obligation of such
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable out-of-pocket expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Company by a Lender or an Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to such Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by such Borrower as will permit such payments to be made
without withholding or at a reduced rate.

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the BorrowerBorrowers or with respect to which a Borrower
has paid additional amounts pursuant to this Section 2.17, it shall pay over
such refund to such Borrower (but only to the extent of indemnity payments made,
or additional amounts paid, by such Borrower under this Section 2.17 with
respect to the Taxes or Other Taxes giving

 

52



--------------------------------------------------------------------------------

rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that
such Borrower, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to such Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its Tax returns (or any other information relating to
its Taxes which it deems confidential) to any Borrower or any other Person.

(g) [Reserved].

(g) If the Administrative Agent or any Lender is entitled to an exemption from
or reduction in the rate of the imposition, deduction or withholding of any
Indemnified Tax or Other Tax under the laws of the jurisdiction in which any
Foreign Subsidiary Borrower is organized or engaged in business, or any treaty
to which such jurisdiction is a party, with respect to payments by such Foreign
Subsidiary Borrower under this Agreement or any other Loan Document, then the
Administrative Agent or such Lender (as the case may be) shall, at the request
of the Company, deliver to such Foreign Subsidiary Borrower or the relevant
Governmental Authority, in the manner and at the time or times prescribed by
applicable law or as reasonably requested by the Company (such request to be at
least 60 days prior to the due date required for submission thereof), such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Company (and in form and substance reasonably
acceptable to the Administrative Agent or such Lender (as applicable)) as will
permit such payments to be made without the imposition, deduction or withholding
of such Indemnified Tax or Other Tax or at a reduced rate, provided that the
Administrative Agent or such Lender is legally entitled to complete, execute and
deliver such documentation and in its reasonable judgment such completion,
execution or submission would not materially prejudice its commercial or legal
position or require disclosure of information it considers confidential or
proprietary.

(h) If a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.17(h), “FATCA” shall include any amendments made to FATCA after the
Effective Datedate of this Agreement.

(i) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes or Other Taxes
attributable to such Lender (but only to the extent that the Borrower
hasBorrowers have not already indemnified the Administrative Agent for such
Indemnified Taxes or Other Taxes and without limiting the obligation of the
BorrowerBorrowers to do so), (ii) any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 9.04 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such amounts were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this
Section 2.17(i).

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
(i) in the case of payments denominated in Dollars by the Company, 12:00 noon,
New York City time and (ii) in the case of payments denominated in a Foreign
Currency, 12:00 noon, Local Time, in the city of the Administrative Agent’s
Eurocurrency Payment Office for such currency, in each case on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made (i) in the same currency in

 

53



--------------------------------------------------------------------------------

which the applicable Credit Event was made (or where such currency has been
converted to euro, in euro) and (ii) to the Administrative Agent at its offices
at 10 South Dearborn Street, Chicago, Illinois 60603 or, in the case of a Credit
Event denominated in a Foreign Currency, the Administrative Agent’s Eurocurrency
Payment Office for such currency, except payments to be made directly to an
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments denominated in the same currency received by it for the account of
any other Person to the appropriate recipient promptly following receipt
thereof. If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. Notwithstanding the foregoing
provisions of this Section, if, after the making of any Credit Event in any
Foreign Currency, currency control or exchange regulations are imposed in the
country which issues such currency with the result that the type of currency in
which the Credit Event was made (the “Original Currency”) no longer exists or
any Borrower is not able to make payment to the Administrative Agent for the
account of the Lenders in such Original Currency, then all payments to be made
by such Borrower hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Amount (as of the date of repayment) of
such payment due, it being the intention of the parties hereto that the
BorrowerBorrowers take all risks of the imposition of any such currency control
or exchange regulations.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant, other than to the Company or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

 

54



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have received notice from the relevant
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the relevant Lenders or the Issuing Banks hereunder
that such Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the relevant
Lenders or the Issuing Banks, as the case may be, the amount due. In such event,
if such Borrower has not in fact made such payment, then each of the relevant
Lenders or the Issuing Banks, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (including without
limitation the Overnight Foreign Currency Rate in the case of Loans denominated
in a Foreign Currency).

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or an Issuing Bank to satisfy such
Lender’s obligations to it under such Sections until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section; in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If (i) any
Lender requests compensation under Section 2.15, or (ii) if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or (iii) any
Lender becomes a Defaulting Lender, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Company hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender becomes a Defaulting Lender, then the Company may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights (other than its existing rights to payments pursuant to Sections 2.15 or
2.17) and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent (and if a Revolving Commitment is being
assigned, the Issuing Banks and the Swingline Lender), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under

 

55



--------------------------------------------------------------------------------

Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Company to require such assignment and delegation cease to apply.

SECTION 2.20. Increase of Commitments. The Company may from time to time elect
to increase the Revolving Commitments or enter, or cause one or more Foreign
Subsidiary Borrowers to enter, into one or more tranches of term loans (each an
“Incremental Term Loan”), in each case in minimum increments of $25,000,000 so
long as, after giving effect thereto, the aggregate amount of such increases and
all such Incremental Term Loans does not exceed $300,000,000, minus any
incremental term loans incurred pursuant to the incremental facility fixed
dollar basket under the Senior Secured Term Loan Facility.. The Borrowers may
arrange for any such increase or tranche to be provided by one or more Lenders
(each Lender so agreeing to an increase in its Revolving Commitment, or to
participate in such Incremental Term Loans, an “Increasing Lender”), or by one
or more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”; provided that no
Ineligible Institution may be an Augmenting Lender), which agree to increase
their existing Revolving Commitments, or to participate in such Incremental Term
Loans, or extend Revolving Commitments, as the case may be; provided that
(i) each Augmenting Lender, shall be subject to the approval of the Company and
the Administrative Agent and, in the case of any increase in the aggregate
Revolving Commitments, the Issuing Banks and the Swingline Lender and (ii)
(x) in the case of an Increasing Lender, the Company and such Increasing Lender
execute an agreement substantially in the form of Exhibit C-1 hereto, and (y) in
the case of an Augmenting Lender, the Company and such Augmenting Lender execute
an agreement substantially in the form of Exhibit C-2 hereto. Except as set
forth above, no consent of any Lender (other than the Lenders participating in
the increase or any Incremental Term Loan) shall be required for any increase in
Revolving Commitments pursuant to this Section 2.20. No consent of any Lender
(other than the Lenders participating in any Incremental Term Loan) shall be
required for any Incremental Term Loans pursuant to this Section 2.20. Increases
and new Revolving Commitments and Incremental Term Loans created pursuant to
this Section 2.20 shall become effective on the date agreed by the
Company,applicable Borrower(s), the Administrative Agent and the relevant
Increasing Lenders or Augmenting Lenders, and the Administrative Agent shall
notify each Lender thereof. Notwithstanding the foregoing, no increase in the
Revolving Commitments (or in the Revolving Commitment of any Lender) or tranche
of Incremental Term Loans shall become effective unless, (i) on the proposed
date of the effectiveness of such increase or Incremental Term Loans, (A) the
conditions set forth in paragraphs (a), (b) and (c) of Section 4.02 shall be
satisfied (and the Administrative Agent shall have received a certificate to
that effect dated such date and executed by a Financial Officer of the Company)
or waived by the Required Lenders and (B) the Company shall be in compliance (on
a pro forma basis) with the covenants contained in Section 6.09 and (ii) the
Administrative Agent shall have received documents consistent with those
delivered on the Effective Date as to the organizational power and authority of
the Companyapplicable Borrower(s) to borrow hereunder after giving effect to
such increase. On the effective date of any increase in the Revolving
Commitments or any Incremental Term Loans being made, (i) each relevant
Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Revolving Loans, and (ii) the
Borrowerexcept in the case of any Incremental Term Loans, the Borrowers shall be
deemed to have repaid and reborrowed all outstanding Revolving Loans as of the
date of any increase in the Revolving Commitments (with such reborrowing to
consist of the Types of Revolving Loans, with related Interest Periods if
applicable, specified in a notice delivered by the Company, in accordance with
the requirements of Section 2.03). The deemed payments made pursuant to
clause (ii) of the immediately preceding sentence shall be accompanied by
payment of all accrued interest on the amount prepaid and, in respect of each
Eurocurrency Loan, shall be subject to indemnification by the Companyapplicable
Borrower(s) pursuant to the provisions of Section 2.16 if the deemed payment
occurs other than on the last day of the related Interest Periods. The
Incremental Term Loans (a) shall rank pari passu in right of payment with the
Revolving Loans and the initial Term Loans, (b) shall not mature earlier than
the Maturity Date (but may have amortization prior to such date) and (c) shall
be treated substantially the same as (and in any event no more favorably than)
the Revolving Loans and the initial Term Loans; provided that (i) the terms and
conditions applicable to any tranche of Incremental Term Loans maturing after
the Maturity Date may provide for material additional or different financial or
other covenants or prepayment requirements applicable only during periods after
the Maturity Date and (ii) the Incremental Term Loans may be priced differently
than the Revolving Loans and the initial Term Loans. Incremental Term Loans may
be made hereunder pursuant to an amendment or restatement (an “Incremental Term
Loan Amendment”) of this Agreement and, as appropriate, the other Loan
Documents, executed by the applicable Borrower(s), each Increasing Lender
participating in such tranche, each Augmenting Lender participating in such
tranche, if any, and the Administrative Agent. The Incremental Term Loan
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.20. Nothing contained in this Section 2.20
shall constitute, or otherwise be deemed to be, a commitment on the part of any
Lender to increase its Revolving Commitment hereunder, or provide Incremental
Term Loans, at any time. In connection with any increase of the Revolving
Commitments or Incremental Term Loans pursuant to this Section 2.20, any
Augmenting Lender becoming a party hereto shall (1) execute such documents and
agreements as the Administrative Agent may reasonably request and (2) in

 

56



--------------------------------------------------------------------------------

the case of any Augmenting Lender that is organized under the laws of a
jurisdiction outside of the United States of America, provide to the
Administrative Agent, its name, address, tax identification number and/or such
other information as shall be necessary for the Administrative Agent to comply
with “know your customer” and anti-money laundering rules and regulations,
including without limitation, the Patriot Act.

SECTION 2.21. Market Disruption. Notwithstanding the satisfaction of all
conditions referred to in Article II and Article IV with respect to any Credit
Event to be effected in any Foreign Currency, if (a) there shall occur on or
prior to the date of such Credit Event any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which would in the reasonable opinion of the Administrative
Agent, the Issuing Banks (if such Credit Event is a Letter of Credit) or the
Required Lenders make it impracticable for the Eurocurrency Borrowings or
Letters of Credit comprising such Credit Event to be denominated in the Agreed
Currency specified by the Companyapplicable Borrower or (b) an Equivalent Amount
of such currency is not readily calculable, then the Administrative Agent shall
forthwith give notice thereof to such Borrower, the Lenders and, if such Credit
Event is a Letter of Credit, the Issuing Banks, and such Credit Events shall not
be denominated in such Agreed Currency but shall, except as otherwise set forth
in Section 2.07, be made on the date of such Credit Event in Dollars, (i) if
such Credit Event is a Borrowing, in an aggregate principal amount equal to the
Dollar Amount of the aggregate principal amount specified in the related
Borrowing Request or Interest Election Request, as the case may be, as ABR
Loans, unless such Borrower notifies the Administrative Agent at least one
Business Day before such date that (A) it elects not to borrow on such date or
(B) it elects to borrow on such date in a different Agreed Currency, as the case
may be, in which the denomination of such Loans would in the reasonable opinion
of the Administrative Agent and the Required Lenders be practicable and in an
aggregate principal amount equal to the Dollar Amount of the aggregate principal
amount specified in the related Borrowing Request or Interest Election Request,
as the case may be or (ii) if such Credit Event is a Letter of Credit, in a face
amount equal to the Dollar Amount of the face amount specified in the related
request or application for such Letter of Credit, unless such Borrower notifies
the Administrative Agent at least one Business Day before such date that (A) it
elects not to request the issuance of such Letter of Credit on such date or
(B) it elects to have such Letter of Credit issued on such date in a different
Agreed Currency, as the case may be, in which the denomination of such Letter of
Credit would in the reasonable opinion of the Issuing Banks, the Administrative
Agent and the Required Lenders be practicable and in face amount equal to the
Dollar Amount of the face amount specified in the related request or application
for such Letter of Credit, as the case may be.

SECTION 2.22. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum

 

57



--------------------------------------------------------------------------------

originally due to any Lender or the Administrative Agent, as the case may be, in
the specified currency and (b) any amounts shared with other Lenders as a result
of allocations of such excess as a disproportionate payment to such Lender under
Section 2.18, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to such Borrower.

SECTION 2.23. [Reserved]Designation of Foreign Subsidiary Borrowers.

. The Company may at any time and from time to time designate any Eligible
Foreign Subsidiary as a Foreign Subsidiary Borrower by delivery to the
Administrative Agent of a Borrowing Subsidiary Agreement executed by such
Subsidiary and the Company and the satisfaction of the other conditions
precedent set forth in Section 4.03, and upon such delivery and satisfaction
such Subsidiary shall for all purposes of this Agreement be a Foreign Subsidiary
Borrower and a party to this Agreement until the Company shall have executed and
delivered to the Administrative Agent a Borrowing Subsidiary Termination with
respect to such Subsidiary, whereupon such Subsidiary shall cease to be a
Foreign Subsidiary Borrower and a party to this Agreement. Notwithstanding the
preceding sentence, no Borrowing Subsidiary Termination will become effective as
to any Foreign Subsidiary Borrower at a time when any principal of or interest
on any Loan to such Borrower shall be outstanding hereunder, provided that such
Borrowing Subsidiary Termination shall be effective to terminate the right of
such Foreign Subsidiary Borrower to make further Borrowings under this
Agreement. As soon as practicable upon receipt of a Borrowing Subsidiary
Agreement, the Administrative Agent shall furnish a copy thereof to each Lender.
Notwithstanding any other provision of this Agreement or the other Loan
Documents to the contrary, unless a Foreign Subsidiary Borrower is also a
Subsidiary Guarantor, the liability of such Foreign Subsidiary Borrower under
the Loan Documents is limited to the payment in full of all interest and
principal on the Loans made to such Foreign Subsidiary Borrower and all of its
obligations with respect to Letters of Credit issued for its account and such
Foreign Subsidiary Borrower shall not be deemed a guarantor or surety of the
Obligations.

SECTION 2.24. [Reserved].Termination of Commitments under 2014 Credit Agreement.
Each of the Lenders that is also a party to the 2014 Credit Agreement hereby
agrees that, as of the Effective Date, all of the commitments to extend credit
under the 2014 Credit Agreement are terminated automatically and of no further
force or effect and any and all conditions precedent or required notice periods
in connection with such termination are hereby waived and of no further force
and effect.

SECTION 2.25. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.12(a);

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders or a
Majority in Interest of any Class of Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 9.02); provided that, except as otherwise provided in
Section 9.02, this clause (b) shall not apply to the vote of a Defaulting Lender
in the case of an amendment, waiver or other modification requiring the consent
of each Lender or each Lender directly affected thereby;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender (other than the portion of such Swingline Exposure referred to in clause
(b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent (x) the sum of all non-Defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s Swingline Exposure and
LC Exposure does not exceed the total of all non-Defaulting Lenders’ Revolving
Commitments and (y) the conditions set forth in Section 4.02 are satisfied at
such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the applicable Issuing Banks
only the Borrower’sBorrowers’ obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;

(iii) if the Company cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Company shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure during the period such Defaulting
Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (ii) above, then the fees payable to the Lenders pursuant to
Section 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; or

 

58



--------------------------------------------------------------------------------

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
cash collateralized nor reallocated pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable ratably to the applicable Issuing Banks until and to
the extent such LC Exposure is cash collateralized and/or reallocated; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and no Issuing Bank shall be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure and the Defaulting Lender’s then outstanding LC Exposure
will be 100% covered by the Revolving Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by the Company in accordance with
Section 2.25(c), and participating interests in any such newly issued or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.25(c)(i) (and such
Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or the Issuing Banks have a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Banks shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or the Issuing Banks, as the case may be,
shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Swingline Lender or the Issuing Banks, as the case may be,
to defease any risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Company, the Issuing Banks and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then
(x) the Swingline Exposure and LC Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage and (y) any cash collateral provided under this Section 2.25 shall be
promptly released and returned to the Company.

ARTICLE III

Representations and Warranties

Each Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers; Subsidiaries. Each of the Company and its
Subsidiaries is duly organized, validly existing and in good standing (to the
extent such concept is applicable in the relevant jurisdiction) under the laws
of the jurisdiction of its organization, has all requisite power and authority
to carry on its business as now conducted and, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, is qualified to do business in, and is in good
standing (to the extent such concept is applicable) in, every jurisdiction where
such qualification is required. Schedule 3.01 hereto (as supplemented as of the
Amendment No. 1 Closing Date and further supplemented from time to time)
identifies (a) each Subsidiary, if such Subsidiary is a Material Subsidiary, the
jurisdiction of its incorporation or organization, as the case may be, the
percentage of issued and outstanding shares of each class of its

 

59



--------------------------------------------------------------------------------

capital stock or other equity interests owned by the Company and the other
Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class issued and
outstanding, and (b) each Existing Joint Venture. All of the outstanding shares
of capital stock and other equity interests of each Subsidiary are validly
issued and outstanding and fully paid and nonassessable and all such shares and
other equity interests indicated on Schedule 3.01 as owned by the Company or
another Subsidiary are owned, beneficially and of record, by the Company or any
Subsidiary free and clear of all Liens except (i) those created under the
Collateral Documents and (ii) Liens permitted under Section 6.02.. Except as
indicated on Schedule 3.01, there are no outstanding commitments or other
obligations of the Company or any Subsidiary to issue, and no options, warrants
or other rights of any Person to acquire, any shares of any class of capital
stock or other equity interests of the Company or any Subsidiary, other than
(i) pursuant to employee or director stock option plans of the Company and its
Subsidiaries, and (ii) rights of participants in any Joint Venture to acquire
additional capital stock or other equity interests in such joint venture.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Borrower’s corporate, limited liability company or other like powers and have
been duly authorized by all necessary corporate, limited liability company or
other like action and, if required, by all necessary shareholder, member,
partner or other like action. This Agreement has been duly executed and
delivered by the Company and constitutes a legal, valid and binding obligation
of the Company, enforceable in accordance with its terms, subject to
(x) applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law and
(y) the need for filings and registrations necessary to perfect the Liens on the
Collateral, if any, granted by the Loan Parties in favor of the Secured
Parties.. Each Borrowing Subsidiary Agreement has been duly executed and
delivered by the Borrower party thereto and constitutes a legal, valid and
binding obligation of such Borrower, enforceable against such Borrower in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) filings and registrations
necessary to perfect the Liens on the Collateral, if any, granted by the Loan
Parties in favor of the Administrative Agent for the benefit of the Secured
Parties and (ii) such as have been obtained or made and are in full force and
effect, (b) will not violate in any material respect any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Company or any of its Subsidiaries or any order of any Governmental Authority
binding upon the Company or any of its Subsidiaries, (c) will not violate or
result in a default under any material indenture, agreement or other instrument
binding upon the Company or any of its Subsidiaries or its assets, or give rise
to a right thereunder to require any payment to be made by the Company or any of
its Subsidiaries, and (d) will not result in the creation or imposition of any
Lien on any asset of the Company or any of its Subsidiaries, other than Liens
securing the Obligations.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 3, 2016 reported on by KPMG LLP, independent public
accountants and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ended March 4, 2017, certified by a Financial Officer. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Company and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii) above.

 

60



--------------------------------------------------------------------------------

(b) Since December 3, 2016, there has been no material adverse change in the
business, assets, financial condition, results of operations or prospects of the
Company and the Subsidiaries taken as a whole.

SECTION 3.05. Properties. (a) Each of the Company and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to the business of the Company and its Subsidiaries, taken as a whole,
except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes. There are no Liens on any of the real or personal
properties of the Company or any Subsidiary except for Liens permitted by
Section 6.02.

(b) Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to the business of the Company and its Subsidiaries, taken as a whole,
and the use thereof by the Company and its Subsidiaries does not infringe upon
the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Borrower, threatened against or
affecting the Company or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve this Agreement or the Transactions. There are no labor
controversies pending against or, to the knowledge of the Company, threatened
against or affecting the Company or any of its Subsidiaries (i) which could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters), or (ii) that involve
this Agreement or the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Company nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, or
(iii) has received notice of any claim with respect to any Environmental
Liability.

(c) Since the Effective Datedate of this Agreement, there has been no change in
the status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect. Neither the Company nor any Subsidiary is party or subject to any law,
regulation, rule or order, or any obligation under any agreement or instrument,
that has a Material Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.08. Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

61



--------------------------------------------------------------------------------

SECTION 3.09. Taxes. Each of the Company and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves in accordance with GAAP, or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11. Disclosure. The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of the Company or any Subsidiary to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished or
filed with the SEC) when taken as a whole and when taken together with the
Company’s filings with the SEC prior to the date hereof contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower representsBorrowers represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time (it being understood that such projections may vary from
actual results and such variances may be material).

SECTION 3.12. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

SECTION 3.13. No Default. No Default or Event of Default has occurred and is
continuing.

SECTION 3.14. Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Company, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Company, its Subsidiaries and, to the knowledge of the Company, their respective
officers, employees, directors and (other than with respect to matters publicly
disclosed in the Company’s filings with the SEC prior to the Effective Date)
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. and, in the case of any Foreign Subsidiary Borrower, is
not knowingly engaged in any activity that could reasonably be expected to
result in such Borrower being designated as a Sanctioned Person. None of (a) the
Company, any Subsidiary or to the knowledge of the Company or such Subsidiary
any of their respective directors, officers or employees, or (b) to the
knowledge of the Company, any agent of the Company or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facilities
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,
use of proceeds or other Transactions will violate Anti-Corruption Laws or
applicable Sanctions.

SECTION 3.15. EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

 

62



--------------------------------------------------------------------------------

SECTION 3.16. Collateral Documents. (a) Subject to Sections 5.09 and 5.11 and
the other limitations, exceptions and filing requirements otherwise set forth in
this Agreement and the other Loan Documents, the Collateral Documents are
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Collateral described therein to the extent required thereby.

(b) Subject to Sections 5.09 and 5.11, upon recording thereof in the appropriate
recording office, each Mortgage shall be effective to create, in favor of the
Collateral Agent, for its benefit and the benefit of the Secured Parties, legal,
valid and enforceable perfected Liens on, and security interest in, all of the
Loan Parties’ right, title and interest in and to the Mortgaged Properties
thereunder, subject only to Liens permitted under the Loan Documents, and when
the Mortgages are filed in the offices specified on Schedule 5(a) to the
Perfection Certificate (or, in the case of any Mortgage executed and delivered
after the date thereof in accordance with the provisions of Sections 5.09 and
5.11, when such Mortgage is filed in the offices specified in the local counsel
opinion delivered with respect thereto in accordance with the provisions of
Sections 5.09 and 5.11), the Mortgages shall constitute fully perfected Liens
on, and security interests in, all right, title and interest of the Loan Parties
in the Mortgaged Properties, in each case prior and superior in right to any
other Person, other than Liens permitted under the Loan Documents.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from (i) each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement,
(ii) each of the Irish Subsidiary, the Company and the Administrative Agent
either (A) a counterpart of the Borrowing Subsidiary Agreement signed on behalf
of such party or (B) written evidence satisfactory to the Administrative Agent
(which may include telecopy or electronic transmission of a signed signature
page of the Borrowing Subsidiary Agreement) that such party has signed a
counterpart of the Borrowing Subsidiary Agreement and (iii) each initial
Subsidiary Guarantor either (A) a counterpart of the Subsidiary Guaranty signed
on behalf of such Subsidiary Guarantor or (B) written evidence satisfactory to
the Administrative Agent (which may include telecopy or electronic transmission
of a signed signature page of the Subsidiary Guaranty) that such Subsidiary
Guarantor has signed a counterpart of the Subsidiary Guaranty.

(b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Faegre Baker Daniels LLP, U.S. counsel for the Loan Parties,
substantially in the form of Exhibit B-1 and (ii) Matheson, Irish counsel for
the Irish Subsidiary, substantially in the form of Exhibit B-2, and, in each
case, covering such other matters relating to the Loan Parties, this Agreement
or the Transactions as the Required Lenders shall reasonably request. The
Company hereby requests such counsels to deliver such opinion.

(c) [Reserved].

 

63



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the initial Loan Parties, the
authorization of the Transactions and any other legal matters relating to such
Loan Parties, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel and as further
described in the list of closing documents attached as Exhibit D.

(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, certifying (i) that the representations and warranties
contained in Article III are true and correct as of such date and (ii) that no
Default or Event of Default has occurred and is continuing as of such date.

(f) The Administrative Agent shall have received evidence satisfactory to it
that the 2014 Credit Agreement shall have been cancelled and terminated and all
indebtedness thereunder shall have been fully repaid (except for the Existing
Letters of Credit and except to the extent being so repaid with the initial
Revolving Loans or otherwise permitted to be outstanding pursuant to
Section 6.01).

(g) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Company hereunder.

(h) The Lenders shall have received (i) satisfactory audited consolidated
financial statements of the Company for the two recent fiscal years ended prior
to the Effective Date as to which such financial statements are available,
(ii) satisfactory unaudited interim consolidated financial statements of the
Company for each quarterly period ended subsequent to December 3, 2016 and
(iii) satisfactory financial statement projections through and including the
Company’s 2022 fiscal year, together with such information as the Administrative
Agent and the Lenders shall reasonably request (including, without limitation, a
detailed description of the assumptions used in preparing such projections).

(i) The Administrative Agent shall have received a Borrowing Subsidiary
Agreement, dated the Effective Date and signed by the Company and H.B. Fuller
Finance (Ireland) Unlimited Company, substantially in the form of Exhibit E-1.

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the BorrowerBorrowers set forth in
this Agreement (other than the representation contained in Section 3.04(b))
shall be true and correct in all material respects (or shall be true and correct
in all respects if the applicable representation and warranty is qualified by
materiality or Material Adverse Effect) on and as of the date of such Borrowing
or the date of issuance, amendment, renewal or extension of such Letter of
Credit (or, if any such representation or warranty is expressly stated to have
been made as of a specific date, as of such specific date), as applicable.

 

64



--------------------------------------------------------------------------------

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) No law or regulation shall prohibit, and no order, judgment or decree of any
Governmental Authority shall enjoin, prohibit or restrain, any Lender from
making the requested Loan or any Issuing Bank or any Lender from issuing,
renewing, extending or increasing the face amount of or participating in the
Letter of Credit requested to be issued, renewed, extended or increased.

(d) [Reserved]

(d) At the time of, and as a condition to, the making of any such Loan to a
Foreign Subsidiary Borrower or the issuance, amendment, renewal or extension of
any such Letter of Credit issued for the account of any Foreign Subsidiary
Borrower, as applicable, each Foreign Obligation Subsidiary Guarantor at such
time shall have become a Subsidiary Guarantor pursuant to the terms and
conditions set forth in Section 5.09.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
BorrowerBorrowers on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section.

SECTION 4.03. Designation of a Foreign Subsidiary Borrower. The designation of a
Foreign Subsidiary Borrower pursuant to Section 2.23 is subject to the condition
precedent that the Company or such proposed Foreign Subsidiary Borrower shall
have furnished or caused to be furnished to the Administrative Agent:

(a) Copies, certified by the Secretary or Assistant Secretary of such
Subsidiary, of its Board of Directors’ resolutions (and resolutions of other
bodies, if any are deemed necessary by counsel for the Administrative Agent)
approving the Borrowing Subsidiary Agreement and any other Loan Documents to
which such Subsidiary is becoming a party and such documents and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of such Subsidiary;

(b) An incumbency certificate, executed by the Secretary or Assistant Secretary
of such Subsidiary, which shall identify by name and title and bear the
signature of the officers of such Subsidiary authorized to request Borrowings
hereunder and sign the Borrowing Subsidiary Agreement and the other Loan
Documents to which such Subsidiary is becoming a party, upon which certificate
the Administrative Agent and the Lenders shall be entitled to rely until
informed of any change in writing by the Company or such Subsidiary;

(c) Opinions of counsel to such Subsidiary, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, with respect to the
laws of its jurisdiction of organization and such other matters as are
reasonably requested by counsel to the Administrative Agent and addressed to the
Administrative Agent and the Lenders;

(d) Any promissory notes requested by any Lender, and any other instruments and
documents reasonably requested by the Administrative Agent, each in such form as
the Administrative Agent may reasonably require; and

(e) Any documentation and other information that is reasonably requested by the
Administrative Agent or any of the Lenders and that is required by regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the Patriot Act.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw (or otherwise become subject to cash collateralization
or other arrangements reasonably satisfactory to the Administrative Agent and
the Issuing Banks), and all LC Disbursements shall have been reimbursed, the
Company covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements; Ratings Change and Other Information. The
Company will furnish to the Administrative Agent for distribution to each
Lender:

(a) within 90105 days after the end of each fiscal year of the Company (or, if
earlier, no later than five (5) Business Days after the date that the Annual
Report on Form 10-K of the Company for such fiscal year would be required to be
filed under the rules and regulations of the SEC, giving effect to any automatic
extension available thereunder for the filing of such form), its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by PricewaterhouseCoopers LLP, KPMG LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company (or, if earlier, no later than five (5) Business
Days after the date that the Quarterly Report on Form 10-Q of the Company for
such fiscal quarter would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative

 

65



--------------------------------------------------------------------------------

form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers (which certification shall be satisfied by the
certification provided in Exhibit 31.2 to the Company’s applicable Quarterly
Report on Form 10-Q) as presenting fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Company (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.01, 6.03 and 6.09, (iii) setting forth reasonably
detailed calculations of the Secured Leverage Ratio as required for purposes of
determining the “Applicable Rate” and (iv and (iii) stating whether any material
change in GAAP or in the application thereof has occurred since the date of the
audited financial statements referred to in Section 3.04 that applies to the
Company or any Subsidiary and, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default with regard to
Section 6.09 (which certificate may be limited to the extent required by
accounting rules or guidelines);

(e) concurrently with any delivery of financial statements under clause
(a) above, a Perfection Certificate Supplement;

(f(e) promptly (i) after the filing thereof, copies of all periodic and other
reports, periodic and other certifications of the chief executive officer or a
Financial Officer of the Company, registration statements and other publicly
available materials filed by the Company or any Subsidiary with the SEC, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange (other than periodic
non-material administrative certifications provided to any national securities
exchange electronically), and (ii) after the distribution thereof, copies of all
financial statements, reports, proxy statements and other materials distributed
by the Company to its shareholders generally; provided that any such documents
that are filed or furnished with the SEC via EDGAR or any successor electronic
document submission program shall be deemed to have been provided to the
Administrative Agent when so filed or furnished;

(gf) promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change; and

(hg) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

 

66



--------------------------------------------------------------------------------

All financial statements, certificates (other than the compliance certificates
required by clause (c) above) and other items required to be furnished to the
Administrative Agent under Section 5.01 may be delivered electronically and, if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Company posts such documents, or provides a link thereto on the website on
the Internet at the Company’s website address; or (ii) on which such documents
are available via the EDGAR system (or any successor system) of the SEC on the
internet; provided that the Company shall notify (which notice may be made by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents.

SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default; and

(b) any event or development that results in, or could reasonably be expected to
result in, a Material Adverse Effect; and.

(c) subject to Sections 1.06, 5.09 and 5.11, the Company shall notify the
Administrative Agent in writing at least ten (10) days before any change in
(i) legal name of any Loan Party, (ii) the type of organization of any Loan
Party or (iii) the jurisdiction of organization of any Loan Party and, upon the
reasonable request of the Administrative Agent, take all actions reasonably
necessary to continue the perfection of the Liens on the Collateral owned by
such Loan Party created under the Collateral Documents following any such change
with the same priority as immediately prior to such change. The Company agrees
to promptly provide the Administrative Agent, after notification of any such
change, with certified organizational documents reflecting any of the changes
described in the first sentence of this Section 5.02(c).

Each notice delivered pursuant to clauses (a) and (b) under this Section shall
be accompanied by a statement of a Financial Officer or other executive officer
of the Company setting forth in reasonable detail the nature of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Company will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

SECTION 5.04. Payment of Obligations. The Company will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Company or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Company will, and will
cause each of its Subsidiaries to:

, (a) keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted;

 

67



--------------------------------------------------------------------------------

, and (b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as is consistent with sound
business practices;

(c) subject to Section 5.11, following the Amendment No. 1 Closing Date, ensure
that any third-party liability (other than directors and officers liability
insurance; insurance policies relating to employment practices liability or
workers’ compensation; crime; fiduciary duties; kidnap and ransom; flood (except
as required by clause (d) below); fraud, errors and omissions; marine and
aircraft liability and excess liability; and construction programs) and property
insurance policies of the Loan Parties described in Section 5.05(b) with respect
to the Collateral shall name the Collateral Agent as an additional insured
(solely in the case of liability insurance) or loss payee (solely in the case of
property insurance with respect to the Collateral), as applicable; and

(d) subject to Sections 5.09 and 5.11, so long as a Mortgage in respect of
Mortgaged Property with improvements that are located in a special flood hazard
area is then in effect, with respect to each Mortgaged Property located in a
special flood hazard area:

(i) obtain flood insurance in compliance with the Flood Insurance Laws and the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as amended from time to time, as reasonably determined by the
Administrative Agent; and

(ii) deliver to the Administrative Agent annual renewals of each flood insurance
policy or annual renewals of each force-placed flood insurance policy, as
applicable..

SECTION 5.06. Books and Records; Inspection Rights. The Company will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Company will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and, during
such times when an Event of Default has occurred and is continuing, independent
accountants, all at such reasonable times and as often as reasonably requested;
provided, that so long as no Event of Default has occurred and is continuing,
the Company and its Subsidiaries shall have no obligation to pay or reimburse
the Administrative Agent or any Lender for costs and expenses relating to any
such visitation and inspection (other than one visitation and inspection during
any fiscal year).

SECTION 5.07. Compliance with Laws. The Company will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including without
limitation Environmental Laws), except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. The Company will maintain in effect and enforce policies and
procedures designed to ensure compliance in all material respects by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used only to
repay certain existing Indebtedness, finance the working capital needs, and for
general corporate purposes, of the Company and its Subsidiaries, including
Permitted Acquisitions and the purchase or redemption of capital stock of the
Company as permitted hereunder. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X. No
Borrower will request any Borrowing or Letter of Credit, and no Borrower shall
use, and the Company shall ensure that its Subsidiaries and its or their
respective

 

68



--------------------------------------------------------------------------------

directors, officers, employees and agents shall not use, the proceeds of any
Borrowing or Letter of Credit (i) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, business or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States or in
a European Union member state or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

SECTION 5.09. Subsidiary Guaranty. (a) As promptly as possible but in any event
within thirty (30) days (or such later date as may be agreed upon by the
Administrative Agent) after any Person becomes a Subsidiary or any Subsidiary
qualifies independently as, or is designated by the Company or the
Administrative Agent as, a Subsidiary Guarantor pursuant to the definition of
“Material Subsidiary”, the Company shall provide the Administrative Agent with
written notice thereof setting forth information in reasonable detail describing
the material assets of such Person and shall cause each such Subsidiary which
also qualifies as a Material Subsidiary (other than any Foreign Subsidiary) to
deliver to the Administrative Agent a joinder to the Subsidiary Guaranty (in the
form contemplated thereby) pursuant to which such Subsidiary agrees to be bound
by the terms and provisions of thereof, such Subsidiary Guaranty to be
accompanied by appropriate resolutions, other documentation and legal opinions
in form and substance reasonably satisfactory to the Administrative Agent and
its counsel. Notwithstanding the foregoing, (a) no Receivables Entity shall be
required to become a Subsidiary Guarantor. and (b) no Foreign Obligation
Subsidiary Guarantor shall be required to become a Subsidiary Guarantor except
to the extent required by Section 4.02(d).

(b) Subject to Sections 1.06 and 5.11, with respect to any Subsidiary required
to become a Guarantor hereunder pursuant to Section 5.09(a), the Company shall,
no later than the date on which such Domestic Subsidiary becomes a Guarantor
hereunder pursuant to Section 5.09(a) (or such longer time period if agreed to
by the Collateral Agent in its reasonable discretion), cause such Subsidiary to
execute and deliver a Security Agreement Supplement, an Acknowledgment of
Grantors (if the Intercreditor Agreement shall then be in effect) and a
Perfection Certificate and take such additional actions (including the filing of
Uniform Commercial Code financing statements and, if applicable and required
pursuant to the terms of the Loan Documents, delivering executed Intellectual
Property Security Agreements and certificates, instruments of transfer and stock
powers in respect of certificated Equity Interests), in each case as the
Collateral Agent shall reasonably request for purposes of granting and
perfecting a Lien on the assets of such Subsidiary (other than Excluded
Property) in favor of the Collateral Agent under the Collateral Documents,
subject to Liens permitted under the Loan Documents and otherwise subject to the
limitations and exceptions of this Agreement and the other Loan Documents. If
requested by the Collateral Agent, the Collateral Agent shall receive an opinion
or opinions of counsel (which may be from in-house counsel, provided that such
opinion is in respect of New York law) for the Company in form and substance
reasonably satisfactory to the Collateral Agent in respect of matters reasonably
requested by the Collateral Agent relating to any Security Agreement Supplement,
Intellectual Property Security Agreement or other Collateral Document delivered
pursuant to this Section 5.09(b), dated as of the date of such Security
Agreement Supplement, Intellectual Property Security Agreement or other
Collateral Document, as applicable.

(c) Subject to Sections 1.06 and 5.11, with respect to each Loan Party that owns
Material Real Property, such Loan Party shall:

(i) no later than thirty (30) days (or such longer period as the Collateral
Agent may agree in its sole discretion) after the later of (x) the date such
Person becomes a Loan Party and (y) the date that any Material Real Property is
acquired by such Loan Party, deliver to the Collateral Agent information
identifying such Material Real Property and the relevant filing offices for
Mortgages with respect to such Material Real Property; and

 

69



--------------------------------------------------------------------------------

(ii) no later than ninety (90) days (or such longer period as the Administrative
Agent may agree in its sole discretion) after the later of (x) the date such
Person becomes a Loan Party and (y) the date that any Material Real Property is
acquired by such Loan Party, execute and deliver (A) counterparts of a Mortgage,
duly executed and delivered by the record owner of such property, together with
evidence such Mortgage has been duly executed, acknowledged and delivered by a
duly authorized officer of each party thereto, in form suitable for filing or
recording in all filing or recording offices that the Collateral Agent may
reasonably deem necessary or desirable in order to create a valid and subsisting
perfected Lien subject only to Liens permitted pursuant to Section 6.02 on the
property and/or rights described therein in favor of the Collateral Agent for
the benefit of the Secured Parties, and evidence that all filing and recording
taxes and fees have been paid or otherwise provided for in a manner reasonably
satisfactory to the Collateral Agent (it being understood that if a mortgage tax
will be owed on the entire amount of the Indebtedness evidenced hereby, then the
amount secured by such Mortgage shall be limited to 100% of the fair market
value of the property at the time such Mortgage is entered into if such
limitation results in such mortgage tax being calculated based upon such fair
market value), (B) a fully paid policy of title insurance (or marked-up title
insurance commitment having the effect of policy of title insurance) on such
Mortgaged Property naming the Collateral Agent as the insured for its benefit
and that of the Secured Parties and their respective successors and assigns (a
“Mortgage Policy”) issued by a nationally recognized title insurance company
reasonably acceptable to the Collateral Agent in form and substance and in an
amount reasonably acceptable to the Collateral Agent (not to exceed 100% of the
fair market value of the real properties covered thereby), insuring the
Mortgages to be valid subsisting first priority Liens on the property described
therein, free and clear of all Liens other than Liens permitted pursuant to
Section 6.02 and other Liens reasonably acceptable to the Collateral Agent, each
of which shall (A) contain a “tie-in” or “cluster” endorsement, if available in
the applicable jurisdiction at commercially reasonable rates (i.e., policies
which insure against losses regardless of location or allocated value of the
insured property up to a stated maximum coverage amount), and (B) have been
supplemented by such endorsements as shall be reasonably requested by the
Collateral Agent (including endorsements on matters relating to usury, first
loss, last dollar, zoning, contiguity, doing business, public road access,
variable rate, environmental lien, subdivision, mortgage recording tax, separate
tax lot, revolving credit, same as survey and so-called comprehensive coverage
over covenants and restrictions, to the extent such endorsements are available
in the applicable jurisdiction at commercially reasonable rates), (C) a survey
(which may take the form of an aerial survey, ExpressMap or equivalent
photographic depiction) in form and substance sufficient to obtain the Mortgage
Policy without the standard survey exception and otherwise reasonably
satisfactory to the Collateral Agent, (D) an opinion of local counsel to the
Loan Parties in the state in which such Mortgaged Property is located, with
respect to the enforceability and perfection of such Mortgage and any related
fixture filings, in form and substance reasonably satisfactory to the Collateral
Agent, and (E) to the extent not previously delivered, a completed “life of the
loan” Federal Emergency Management Agency Standard Flood Hazard Determination
with respect to such Mortgaged Property on which any “building” (as defined in
the Flood Insurance Laws) is located, and if such property is in a special flood
hazard area, duly executed and acknowledged by the appropriate Loan Party,
together with evidence of flood insurance as and to the extent required under
Section 5.05 hereof.

 

70



--------------------------------------------------------------------------------

Notwithstanding anything herein or in any other Loan Document to the contrary,
the Loan Parties shall not be required to comply with Section 5.09(c)(ii) or
5.11(a) with respect to a Material Real Property unless and until (i) the
Administrative Agent and Collateral Agent shall have provided at least
forty-five (45) days’ prior notice to the Lenders that a Mortgage is expected to
be entered into with respect to such Material Real Property (which notice
requirement may, in the case of any Mortgage required to be entered into
pursuant to Section 5.11(a), be satisfied by the posting by the Administrative
Agent of Schedule 5.09 to the Platform), (ii) each Lender shall have advised the
Administrative Agent in writing that it has completed its due diligence with
respect to any applicable flood insurance requirements relating to such Material
Real Property and (iii) the Administrative Agent shall have provided the Company
with written notice of the satisfaction of the requirements in the foregoing
clauses (i) and (ii) and shall have requested, in a writing delivered to the
Company, that such Loan Parties comply with the applicable requirements of
Section 5.09(c)(ii) or 5.11(a), which compliance shall not be required until the
later of (x) the dates provided for in Section 5.09(c) or 5.11(a), as
applicable, and (y) the date that is ten (10) Business Days (or such longer
period as the Administrative Agent may agree in its sole discretion) after such
written notice is delivered to the Company pursuant to this clause (iii).

SECTION 5.10. Most Favored Lender Status. (a) If the Company enters into any
amendment or other modification of the Existing Note Agreements that results in
one or more additional or more restrictive Financial Covenants than those
contained in this Agreement, then the terms of this Agreement, without any
further action on the part of the Company, the Administrative Agent or any of
the Lenders, will unconditionally be deemed on the date of execution of any such
amendment or other modification to be automatically amended to include each such
additional or more restrictive Financial Covenant, together with all definitions
relating thereto, and any event of default in respect of any such additional or
more restrictive covenant(s) so included herein shall be deemed to be an Event
of Default under clause (e) of Article VII, subject to all applicable terms and
provisions of this Agreement, including, without limitation, all grace periods,
all limitations in application, scope or duration, and all rights and remedies
exercisable by the Administrative Agent and the Lenders hereunder. For purposes
of this Section 5.10, “Financial Covenant” means any covenant (or other
provision having similar effect) the subject matter of which pertains to
measurement of the Company’s financial condition or financial performance,
including a measurement of the Company’s leverage, ability to cover expenses,
earnings, net income, fixed charges, interest expense, net worth or other
component of the Company’s consolidated financial position or results of
operations (however expressed and whether stated as a ratio, a fixed threshold,
as an event of default or otherwise).

(b) If, after the date of execution of any amendment or modification under the
Existing Note Agreements that results in the amendment or deemed amendment of
this Agreement as contemplated in Section 5.10(a), the subject Financial
Covenant is excluded, terminated, loosened, relaxed, amended or otherwise
modified under the Existing Note Agreements, or the Existing Note Agreements
themselves are terminated and not replaced, then such Financial Covenant,
without any further action on the part of the Company, the Administrative Agent
or any of the Lenders, shall unconditionally be deemed on the date of execution
of any such amendment or modification to be then and thereupon be so excluded,
terminated, loosened, relaxed or otherwise amended or modified under this
Agreement and subparagraph (e) of Article VII shall be modified accordingly, or
if the Existing Note Agreements themselves are terminated and not replaced, such
Financial Covenant shall be deemed on the date of such termination to provide as
it would have in the absence of any amendment or deemed

 

71



--------------------------------------------------------------------------------

amendment of this Agreement as contemplated in Section 5.10(a); provided that
(i) if a Default or Event of Default shall exist at the time any such Financial
Covenant is to be so excluded, terminated, loosened, relaxed, amended or
modified under this Agreement pursuant to this Section 5.10(b), the prior
written consent thereto of the Required Lenders shall be required as a condition
to the exclusion, termination, loosening, relaxation or other amendment or
modification of any such Financial Covenant for so long as such Default or Event
of Default continues to exist; (ii) in any and all events, the affirmative and
negative covenants and related definitions and Events of Default contained in
this Agreement as in effect on the Effective Datedate of this Agreement or as
subsequently amended (other than pursuant to operation of Section 5.10(a)) shall
not in any event be deemed or construed to be excluded, terminated, loosened or
relaxed by operation of the terms of this Section 5.10(b), and only any such
Financial Covenant included pursuant to Section 5.10(a) shall be so excluded,
terminated, loosened, relaxed, amended or otherwise modified pursuant to the
terms hereof; and (iii) in no event shall any Financial Covenant as in effect on
the Effective Datedate of this Agreement or as subsequently amended (other than
pursuant to operation of Section 5.10(a)) be deemed or construed to be excluded,
terminated, loosened or relaxed pursuant to this Section 5.10(b) in a manner
that would cause such Financial Covenant to be excluded, terminated, loosened,
relaxed, amended or otherwise made less restrictive than as in effect on the
Effective Datedate of this Agreement or as subsequently amended (other than
pursuant to operation of Section 5.10(a)).

SECTION 5.11. Post-Amendment Conditions.

(a) Notwithstanding anything to the contrary in any Loan Document, no later than
ninety (90) days after the Amendment No. 1 Closing Date (or such longer period
as the Administrative Agent may agree in its sole discretion), the Company shall
cause to be delivered to the Administrative Agent each item described in Section
5.09(c) for each Material Real Property described in clause (i) of the
definition of “Material Real Property”.

(b) Notwithstanding anything to the contrary in any Loan Document, no later than
thirty (30) days after the Amendment No. 1 Closing Date (or such longer period
as the Administrative Agent may agree in its sole discretion), the Company shall
deliver to the Administrative Agent insurance certificates evidencing that each
policy of insurance described in Section 5.05(c) names the Administrative Agent
as an additional insured (solely in the case of liability insurance) or loss
payee (solely in the case of property insurance), as applicable.

(c) Notwithstanding anything to the contrary in any Loan Document, no later than
thirty (30) days after the Amendment No. 1 Closing Date (or such longer period
as the Administrative Agent may agree in its sole discretion), the Company shall
deliver to the Administrative Agent certificates representing the Equity
Interests of each Subsidiary (to the extent certificated and except to the
extent such Equity Interests constitute Excluded Property), accompanied by
undated stock powers or other appropriate instruments of transfer executed in
blank.

SECTION 5.12. Further Assurances. The Company shall, or shall cause each
applicable Loan Party to, promptly upon reasonable request by the Administrative
Agent or the Collateral Agent, (i) correct any material defect or error that may
be discovered in the execution, acknowledgment, filing or recordation of any
Collateral Document or other document or instrument relating to any Collateral,
and (ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent or the Collateral
Agent may reasonably request from time to time in order to carry out more
effectively the purposes of the Intercreditor Agreement (if in effect) or the
Collateral Documents, to the extent required pursuant to the Collateral
Documents. If the Collateral Agent reasonably determines that it is required by
applicable law to have appraisals prepared in respect of the Mortgaged Property
of any Loan Party, the Company shall cooperate with the Administrative Agent to
obtain appraisals that satisfy the applicable requirements of the Real Estate
Appraisal Reform Amendments of FIRREA.

 

72



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw (or otherwise become subject to cash collateralization or other
arrangements reasonably satisfactory to the Administrative Agent and the Issuing
Banks), and all LC Disbursements shall have been reimbursed, the Company
covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) the Obligations and any other Indebtedness created under the Loan Documents;

(b) Indebtedness existing on the date hereof under the Existing Note Agreements
or the 2017 Indenture or otherwise set forth in Schedule 6.01, and extensions,
renewals, refinancings (including successive refinancings) and replacements of
any such Indebtedness with Indebtedness of a similar type that does not increase
the outstanding principal amount thereof except to the extent of unpaid accrued
interest on such Indebtedness and fees and expenses reasonably incurred in
connection with such extensions, renewals, refinancings and replacements;

(c) Indebtedness constituting loans or advances not prohibited by Section 6.04;

(d) Guarantees by the Company of obligations of any Subsidiary and by any
Subsidiary of obligations of the Company or any other Subsidiary;

(e) Indebtedness of the Company or any Subsidiary incurred to finance or
refinance (including successive refinancings) the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (e) shall not exceed
$50,000,000 at any time outstanding;

(f) Indebtedness of the Company or any Subsidiary incurred pursuant to Permitted
Receivables Facilities; provided that the Attributable Receivables Indebtedness
thereunder shall not exceed an aggregate amount of $200,000,000 at any time
outstanding;

(g) Indebtedness of the Company or any Subsidiary owed to any Person (including
obligations in respect of letters of credit for the benefit of such Person)
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance, pursuant to reimbursement or
indemnification obligations to such Person, in each case incurred in the
ordinary course of business;

 

73



--------------------------------------------------------------------------------

(h) Indebtedness of the Company or any Subsidiary (including obligations in
respect of letters of credit for the benefit of the issuer thereof) in respect
of performance bonds, bid bonds, appeal bonds, surety bonds, performance and
completion guarantees and similar obligations (other than in respect of other
Indebtedness), in each case provided in the ordinary course of business;

(i) Indebtedness of an Acquired Entity existing at the time of the related
Permitted Acquisition which was not incurred in contemplation of such Permitted
Acquisition, provided that the aggregate principal amount of such Indebtedness
permitted by this clause (i) shall not exceed $100,000,000 at any time
outstanding;

(j) (i) unsecured Indebtedness of the Company and its Subsidiaries , not
otherwise permitted by this Section, so long as the Company is in compliance, on
a pro forma basis after giving effect to suchthe incurrence of such
Indebtedness, is in compliance with a Fixed Charge Coverage Ratio of no less
than 2.25 to 1.00the financial covenants contained in Section 6.09 and
(ii) Indebtedness of the Company and itsCompany’s Subsidiaries not otherwise
permitted by this Section 6.01, so long as the aggregate outstanding principal
amount of such Indebtedness shall not exceed at any time the greater of
(x) $100,000,000 and (y) 2510% of Consolidated EBITDATotal Assets at such time;
and provided further that no more than $10025,000,000 of such Indebtedness
permitted by this clause (ii) may be secured by a Lien on the assets of the
Company or one or more of the Company’s Subsidiaries;

(k) Indebtedness not otherwise permitted under this Section of the Company or
any Subsidiary as an account party in respect of letters of credit or bankers’
acceptances or similar instruments in an aggregate outstanding principal amount
not to exceed $25,000,000 at any time;

(l) Indebtedness in respect of Swap Agreements permitted by Section 6.05;

(m) Indebtedness arising in connection with customary cash management services
and from the honoring by a bank or financial institution of a check, draft or
similar instrument drawn against insufficient funds, in each case in the
ordinary course of business, provided that such Indebtedness is extinguished
within five Business Days after its incurrence;

(n) customer deposits and advance payments received by the Company or any
Subsidiary in the ordinary course of business from customers for goods or
services purchased in the ordinary course of business;

(o) Indebtedness representing deferred compensation, stock-based compensation or
retirement benefits to employees of the Company or any Subsidiary incurred in
the ordinary course of business; and

(p) Indebtedness of the Company or any Subsidiary consisting of (A) Indebtedness
owed to any insurance provider for the financing of insurance premiums so long
as such Indebtedness shall not be in excess of the amount of such premiums, and
shall be incurred only to defer the cost of such premiums, for the annual period
in which such Indebtedness is incurred or (B) take-or-pay obligations contained
in supply arrangements, in each case incurred in the ordinary course of
business; and.

(q) Indebtedness of any Subsidiary to the Company, any Borrower or any other
Subsidiary, or of the Company to any Subsidiary; provided that (i) subject to
Section 5.11, any such Indebtedness owing by any Loan Party to a Person that is
not a Loan Party shall be expressly subordinated in right of payment to the
Obligations pursuant to a customary subordination agreement (which may be in the
form of a global intercompany note) in form and substance

 

74



--------------------------------------------------------------------------------

reasonably satisfactory to the Administrative Agent and (ii) any such
Indebtedness owing by any Person that is not a Loan Party to any Loan Party
shall be evidenced by an intercompany note pledged to the Collateral Agent
pursuant to the terms of the Collateral Documents to the extent required
thereby.

(r) Indebtedness of the Company and its Subsidiaries incurred in connection with
(i) the Specified Transactions in accordance with the definition of “Specified
Transactions” or (ii) any Incremental Term Loan Facility (as defined in a
customary manner under the Senior Secured Term Loan Facility); provided, that,
at the time of incurrence of Indebtedness under this clause (r), such
Indebtedness (x) shall not have a scheduled maturity earlier than the date that
is 180 days after the Maturity Date, (y) shall not exceed an aggregate principal
amount of $2,150,000,000 plus any “Incremental Term Loans” (as defined in a
customary manner under the Senior Secured Term Loan Facility) and (z) if
secured, shall be subject to the Intercreditor Agreement.

For purposes of determining compliance with this Section 6.01, if an item of
Indebtedness meets the criteria of more than one of the types of Indebtedness
described in the above clauses, the Company, in its reasonable discretion, shall
classify, and from time to time may reclassify, such item of Indebtedness and
only be required to include the amount and type of such Indebtedness in one of
such clauses.

SECTION 6.02. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Company or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Company or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals, replacements and refinancings thereof that
do not increase the outstanding principal amount thereof except for any accrued
but unpaid interest and premium payable by the terms of such obligations thereon
and other reasonable amounts paid, and reasonable fees and expenses incurred, in
connection with such extension, renewal, replacement or refinancing;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary or is merged or consolidated with the Company
or any Subsidiary after the date hereof prior to the time such Person becomes a
Subsidiary or is so merged or consolidated; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition, merger or
consolidation or such Person becoming a Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other property or assets of the Company or
any Subsidiary and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition, merger or consolidation or the date
such Person becomes a Subsidiary, as the case may be and extensions, renewals,
replacements and refinancings thereof that do not increase the outstanding
principal amount thereof except for any accrued but unpaid interest and premium
payable by the terms of such obligations thereon and other reasonable amounts
paid, and reasonable fees and expenses incurred, in connection with such
extension, renewal, replacement or refinancing;

 

75



--------------------------------------------------------------------------------

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 90% (or 100%
in the case of Capital Lease Obligations) of the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets of the Company or any Subsidiary;

(e) customary bankers’ Liens and rights of setoff arising by operation of law
and incurred on deposits made in the ordinary course of business;

(f) Liens on Permitted Receivables Facility Assets of the Company and its
Subsidiaries in connection with or to secure Indebtedness arising under
Permitted Receivables Facilities;

(g) Liens attaching to commodity trading accounts or brokerage accounts incurred
in the ordinary course of business;

(h) pledges or deposits in the ordinary course of business securing liability
for reimbursement or indemnification obligations to (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Company or
any Subsidiary;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(j) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Company or any
Subsidiary in the ordinary course of business;

(k) Liens that are customary contractual liens (including rights of set-off and
pledges) encumbering deposits and accounts and (A) relating to the establishment
of depository relations with banks or other financial institutions not given in
connection with the incurrence of any Indebtedness, (B) relating to pooled
deposit or sweep accounts of the Company or any Subsidiary to permit
satisfaction of overdraft or similar obligations incurred by the Company or any
Subsidiary in the ordinary course of business or (C) relating to purchase orders
and other agreements entered into with customers of the Company or any
Subsidiary in the ordinary course of business;

(l) Liens solely on cash earnest money deposits or deposits in connection with
indemnity obligations made by the Company or any Subsidiary in connection with
any letter of intent or purchase agreement entered into in connection with any
Permitted Acquisition;

(m) precautionary Uniform Commercial Code financing statements filed solely as a
precautionary measure in connection with operating leases or consignment of
goods;

(n) Liens on insurance policies and the proceeds thereof granted in the ordinary
course of business to secure the financing of insurance premiums with respect
thereto as permitted under Section 6.01(p);

 

76



--------------------------------------------------------------------------------

(o) customary Liens securing any overdraft and related liabilities arising from
treasury, depository or cash management services or automated clearing house
transfers of funds, all in favor of the provider of such services;

(p) any encumbrance or restriction (including put and call arrangements) with
respect to the transfer of the Equity Interests of any joint venture or similar
arrangement pursuant to the terms thereof;

(q) Liens on specific items of inventory or other goods and the proceeds thereof
securing obligations in respect of documentary letters of credit or bankers’
acceptances issued or created for the account of the Company or any Subsidiary
in the ordinary course of business to facilitate the purchase, shipment or
storage of such inventory or other goods;

(r) Liens arising by operation of law under §1120 of the German Civil Code
(Bürgerliches Gesetzbuch), under §369 of the German Commercial Code
(Handelsgesetzbuch) or under similar provisions of Swiss law;

(s) Permitted Supplier Financings and Liens (if any) arising in connection
therewith and financing statements filed under the Uniform Commercial Code
evidencing sales of accounts receivable made pursuant thereto, but only so long
as such Permitted Supplier Financings do not breach Section 6.03; and

(t) Liens (i) incurred pursuant to Section 6.01(j)(ii) above (so long as the
Indebtedness secured thereby does not exceed $100,000,000 as set forth in the
proviso of such Section) and (ii)(t) Liens on assets of the Company and its
Subsidiaries not otherwise permitted above so long as the aggregate principal
amount of the Indebtedness and other obligations subject to such Liens does not
at any time exceed $25,000,000; .

(u) Liens securing the Obligations; and

(v) Liens on the Collateral securing Indebtedness incurred pursuant to
Section 6.01(r) (and subject to the term thereof) in connection with the
Specified Transactions;

provided, that notwithstanding anything to the contrary set forth in any
exception to this Section 6.02, the Company shall not, and shall not permit any
of its Subsidiaries to, create, incur or suffer to exist any Lien (A) in
reliance on the CNTA Basket, other than pursuant to the Collateral Documents or
pursuant to clause (v) above, subject to the Intercreditor Agreement, or
(B) that would require any notes issued under the 2017 Indenture to be equally
and ratably secured with the obligations secured by such Lien, unless the
Obligations are also so secured.Notwithstanding any of the foregoing, in the
event that at any time the Company or any Subsidiary provides a Lien to or for
the benefit of any of the holders of the notes under any Existing Note
Agreement, then the Company will, and will cause each of its Subsidiaries that
has provided any such Lien to concurrently grant to and for the benefit of the
Lenders and the Administrative Agent a similar first priority Lien (subject only
to Liens otherwise permitted by this Section 6.02, and ranking pari passu with
the Lien provided to or for the benefit of the holders of the notes under such
Existing Note Agreement), over the same assets, property and undertaking of the
Company and the Subsidiaries as those encumbered in respect of such Existing
Note Agreement, in form and substance reasonably satisfactory to the
Administrative Agent with such security to be the subject of an intercreditor
agreement among the Administrative Agent, on behalf of the Lenders, and the
holders of notes under such Existing Note Agreement, which shall be reasonably
satisfactory in form and substance to the Administrative Agent.

SECTION 6.03. Fundamental Changes. (a) The Company will not, and will not permit
any Subsidiary to, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or sell, transfer, lease
or otherwise make any Disposition of its property or the Equity Interests of any
of its Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that:

(i) the Company and its Subsidiaries may purchase and sell inventory in the
ordinary course of business;

(ii) the Company and its Subsidiaries may enter into and consummate Permitted
Acquisitions;

 

77



--------------------------------------------------------------------------------

(iii) any Person may merge into the Company in a transaction in which the
Company is the surviving corporation;

(iv) if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing (A) any Subsidiary may merge into
or consolidate with a Loan Party in a transaction in which the surviving entity
is such Loan Party (provided that any such merger or consolidation involving the
Company must result in the Company as the surviving entity) and any Subsidiary
that is not a Loan Party may merge into or consolidate with another Subsidiary
that is not a Loan Party, (B) any wholly owned Subsidiary may merge into or
consolidate with any wholly owned Subsidiary in a transaction in which the
surviving entity is a wholly owned Subsidiary and no Person other than the
Company or a wholly owned Subsidiary receives any consideration, provided that
if any such merger or consolidation described in this clause (B) shall involve a
Loan Party, the surviving entity of such merger or consolidation shall be a Loan
Party, (C) any Subsidiary or Joint Venture may sell, transfer, lease or
otherwise dispose of its assets to one or more Loan Parties or one or more
Subsidiaries pursuant to a transaction permitted under Section 6.04 and (D) any
Subsidiary may sell, transfer, lease or otherwise dispose of (in one transaction
or in a series of transactions) any of its assets (including Equity Interests)
to one or more Loan Parties and any Subsidiary that is not a Loan Party may
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) any of its assets (including Equity Interests) to one or more
Subsidiaries that are not Loan Parties;

(v) the Company or any Subsidiary may transfer, sell and/or pledge Permitted
Receivables Facility Assets under Permitted Receivables Facilities (subject to
the limitation that the Attributable Receivables Indebtedness thereunder shall
not exceed an aggregate amount of $200,000,000);

(vi) the Company and/or any Subsidiary may enter into any Permitted Supplier
Financing so long as the aggregate face amount of all accounts receivable of the
Company and its Subsidiaries that are sold pursuant to this clause (vi) shall
not exceed an amount equal to (x) 20.0% of Consolidated Total Assets during any
one fiscal year of the Company and (y) 7.5% of Consolidated Total Assets during
any one fiscal quarter of the Company, in each case based on Consolidated Total
Assets as of the most recently ended fiscal year of the Company for which
financial statements shall have been delivered pursuant to Section 5.01(a) (or,
if prior to the date of the delivery of the first financial statements to be
delivered pursuant to Section 5.01(a), the most recent financial statements
referred to in Section 3.04(a)(i));

(vii) if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing, any Subsidiary may liquidate or
dissolve if the Company determines in good faith that such liquidation or
dissolution is in the best interests of the Company and is not materially
disadvantageous to the Lenders;

(viii) the Company may sell, transfer or otherwise dispose of (A) excess,
damaged, obsolete or worn out assets and scrap in the ordinary course of
business, and (B) other property or assets of the Company and its Subsidiaries
provided that (1) at the time thereof and immediately after giving effect to
such sale, transfer or other disposition, no Default shall have occurred and be
continuing, (2) such sale, transfer or disposal is for consideration at least
85% of which is cash, and (3) such consideration is at least equal to the fair
market value of the assets being sold, transferred or otherwise disposed of; and

 

78



--------------------------------------------------------------------------------

(ix) the Company or any Subsidiary may make additional Dispositions (other than
Dispositions permitted under the foregoing clauses (i) through (viii) above)
that, together with all other property of the Company and its Subsidiaries
previously leased, sold or disposed of as permitted by this clause (ix), do not
in the aggregate exceed the greater of (a) $200 million and (b) 5.0% of
Consolidated Total Assets; and) during any fiscal year of the Company, do not
constitute a Substantial Portion of the property of the Company and its
Subsidiaries.

(b) The Company will not, and will not permit any of its Subsidiaries to, engage
to any material extent in any business other than businesses of the type
conducted by the Company and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Company will not, and will not permit any of its Subsidiaries to, purchase, hold
or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing, but excluding purchases of capital stock or
other securities of the Company, and options, warrants or other rights to
acquire any such capital stock or other securities, to the extent permitted
under Section 6.06) of, make or permit to exist any loans or advances to,
Guarantee any Indebtedness of, or make or permit to exist any investment or any
other interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit, except:

(a) Permitted Investments;

(b) Receivables owing to the Company or any of its Subsidiaries arising from
sales of inventory and delivery of services under usual and customary terms in
the ordinary course of business;

(c) advances not to exceed $5,000,000 outstanding at any time to employees of
the Company and its Subsidiaries to meet expenses incurred by such employees in
the ordinary course of business;

(d) Loans in the ordinary course of business and generally consistent with past
practices, to officers, directors and employees in connection with the granting
of stock options or as incentive or bonus compensation;

(e) (i) investments by the Company or any of its Subsidiaries existing on the
date hereof in the capital stock of their respective Subsidiaries,
(ii) investments by the Company or any of its Subsidiaries in the capital stock
of its respective Subsidiaries which are Subsidiary Guarantors, whether now
existing or hereafter created or established and (iii) loans and advances by the
Company or any of its Subsidiaries to any other Subsidiaries outstanding on the
date hereof, including the conversion of any such loans or advances to Equity
Interests in the Subsidiaries obligated with respect thereto;

(f) investments, loans and advances from the Irish Subsidiary to, and other
investments of the Irish Subsidiary in, the Company, any Subsidiary of the
Company or any Joint Venture provided that (x) the aggregate outstanding amount
of investments, loans and advances from the Irish Subsidiary to the Company, any
Subsidiary and any Joint Venture less (y) the aggregate outstanding amount of
investments, loans and advances from the Company, any Subsidiary and any Joint
Venture to the Irish Subsidiary, does not exceed $100,000,000 at any time;

(g) investments, loans, advances and Guarantees not otherwise permitted by this
Section made by the Company to or in support of the obligations of any
Subsidiary and made by any Subsidiary to or in support of the obligations of the
Company or any other Subsidiary (provided that not more than an aggregate of
$100,000,000 in investments, loans, advances or Guarantees permitted solely by
this paragraph (g) may be outstanding at any time, during the term of this
Agreement, by any Loan Party to or in support of the obligations of a Person
that is not a Loan Party);

 

79



--------------------------------------------------------------------------------

(h) Guarantees constituting Indebtedness permitted by Section 6.01;

(i) Permitted Acquisitions;

(j) [Reserved];

(k) Existing Joint Ventures;

(l) contributions of Permitted Receivables Facility Assets and cash deemed
received from proceeds of Permitted Receivables Facility Assets to any
Receivables Entity to the extent required or made pursuant to Permitted
Receivables Facility Documents or to the extent necessary to keep such
Receivables Entity properly capitalized to avoid insolvency or consolidation
with a Loan Party or any of the Subsidiaries; and

(m) any other investment, loan, advance or Guarantee not otherwise permitted by
this Section (other than acquisitions, but including investments or capital
contributions by the Company or any Subsidiary in Joint Ventures) so long as the
aggregate amount outstanding of all such other investments, loans, advances and
Guarantees does not exceed $125,000,000 during the term of this Agreement;.

(n) other investments, so long as no Default or Event of Default has occurred
and is continuing prior to making such investment or would arise after giving
effect thereto, in an aggregate amount, taken with all other investments made
pursuant to this Section 6.04(n) and all Restricted Payments made pursuant to
Section 6.06(d), not to exceed the Available Amount; and

(o) additional investments not otherwise permitted under this Section 6.04 if
the Company is in pro forma compliance with a Leverage Ratio of 4.00:1.00 or
below, so long as no Default or Event of Default has occurred and is continuing
prior to making such investments or would arise after giving effect thereto.

For purposes of determining compliance with this Section 6.04, (i) the amount of
any investment, loan or advance shall be the amount actually invested, loaned or
advanced, without adjustment for subsequent increases or decreases in the value
of such investment, loan or advance, less any amount paid, repaid, returned,
distributed or otherwise received in cash in respect of such investment, loan or
advance and (ii) if an investment, loan or advance meets the criteria of more
than one of the types of investments, loans and advances described in the above
clauses, the Company, in its reasonable discretion, shall classify, and from
time to time may reclassify, such investment, loan or advance and only be
required to include the amount and type of such investment, loan or advance in
one of such clauses.

SECTION 6.05. Swap Agreements. The Company will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Company or any Subsidiary
has actual or potential exposure (other than those in respect of Equity
Interests of the Company or any of its Subsidiaries), and (b) Interest Rate Swap
Agreements with respect to any interest-bearing liability or investment of the
Company or any Subsidiary.

SECTION 6.06. Restricted Payments. The Company will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except (a) the Company may declare and pay
dividends with respect to its Equity Interests payable solely in additional
rights to acquire shares of its stock, (b) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests, (c) the Company may
make Restricted Payments pursuant to and in accordance with stock option plans
or other benefit plans for management, employees

 

80



--------------------------------------------------------------------------------

or directors of the Company and its Subsidiaries, (d) the Company may make any
other Restricted Payment, so long as no Default or Event of Default has occurred
and is continuing prior to making such Restricted Payment or would arise after
giving effect thereto, in an aggregate amount, taken with all other Restricted
Payments made pursuant to this Section 6.06(d) and all investments made pursuant
to Section 6.04(n), not to exceed the Available Amount, (e) the Company may make
additional Restricted Payments not otherwise permitted under this Section 6.06
if the Company is in pro forma compliance with a Leverage Ratio of 4.00:1.00 or
below, so long as no Default or Event of Default has occurred and is continuing
prior to making such Restricted Payment or would arise after giving effect
thereto, (f) Subordinated Debt Payments with the proceeds received from the
substantially concurrent issuance of common Equity Interests (other than
Disqualified Equity Interests) or with proceeds of common Equity Interests
(other than Disqualified Equity Interests) that have been deposited into a
segregated account subject to a trust, escrow or other funding arrangement
entered into in connection with such issuance for the purpose of repurchasing,
redeeming, defeasing, repaying, satisfying and discharging, or otherwise
acquiring or retiring for value Subordinated Indebtedness, (g) refinancings and
replacements of Subordinated Indebtedness, so long as such refinanced or
replacement Subordinated Indebtedness is subordinated in right of payment to the
Obligations to at least the same extent as the Subordinated Indebtedness that is
the subject of such refinancing or replacement and is unsecured, (h) the
conversion of any Subordinated Indebtedness or intercompany Indebtedness to
Equity Interests (other than Disqualified Equity Interests) and (i) Subordinated
Indebtedness that is intercompany Indebtedness not to exceed $25,000,000 in the
aggregate and (d) the Company may make any other Restricted Payment so long as
no Default or Event of Default has occurred and is continuing prior to making
such Restricted Payment or would arise after giving effect thereto.

SECTION 6.07. Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions at prices and on terms and conditions not
less favorable to the Company or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Company and its wholly owned Subsidiaries not involving any other
Affiliate, (c) transactions permitted under Section 6.04 with Joint Ventures
consisting of cash equity contributions by the Company and its Subsidiaries, or
any one or more of them, (d) any Restricted Payment permitted by Section 6.06
and (e) transactions contemplated by any Permitted Receivables Facility
Documents.

SECTION 6.08. Restrictive Agreements. The Company will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Company or any Subsidiary to create,
incur or permit to exist any Lien upon any material portion of the property or
assets of the Company and its Domestic Subsidiaries, taken as a whole, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to holders of its Equity Interests or to make or repay loans or advances
to the Company or any other Subsidiary or to Guarantee Indebtedness of the
Company or any other Subsidiary; provided that (i) the foregoing shall not apply
to restrictions and conditions imposed by law or by this Agreement or by any
Existing Note Agreements or by any financings from time to time permitted by
Section 6.01(j) (such financings permitted by Section 6.01(j), the “Permitted
Financings”) so long as, in the case of Permitted Financings, such prohibition,
restriction or condition is customary for the Indebtedness under the Permitted
Financings, (ii) the foregoing shall not apply to restrictions and conditions
existing on the date hereof identified on Schedule 6.08 (but shall apply to any
amendment or modification expanding the scope of, any such restriction or
condition), (iii) the foregoing shall not apply to customary restrictions and
conditions contained in Permitted Receivables Facility Documents or the sale of
a Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (v) the foregoing shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof.

 

81



--------------------------------------------------------------------------------

SECTION 6.09. Financial Covenants.

(a) [Reserved].

(b) Maximum Secured Leverage Ratio. The Company will not permit the ratio (the
“Secured (a) Minimum Interest Coverage Ratio. The Company will not permit the
ratio, determined as of the end of each of its fiscal quarters ending on and
after December 3, 2016 for the period of 4 consecutive fiscal quarters ending
with the end of such fiscal quarter, of (i) Consolidated EBITDA to
(ii) Consolidated Interest Expense, all calculated for the Company and its
Subsidiaries on a consolidated basis, to be less than 2.5 to 1.0.

(b) Maximum Leverage Ratio. The Company will not permit the ratio (the “Leverage
Ratio”), determined as of the end of each of its fiscal quarters ending on and
after the Amendment No. 1 Closing DateDecember 3, 2016, of (i) Consolidated
Total Indebtedness that is secured by a Lien on such date to (ii) Consolidated
EBITDA for the period of 4 consecutive fiscal quarters ending with the end of
such fiscal quarter, all calculated for the Company and its Subsidiaries on a
consolidated basis, to be greater than (i) for each quarter ending after the
Amendment No. 1 Closing Date and before June 2, 2018, 6.50 to 1.00, (ii) for the
Borrower’s fiscal quarter ending June 2, 2018, 6.25 to 1.00 and (iii) for the
Borrower’s fiscal quarter ending September 1, 2018 and each fiscal quarter
thereafter, 5.90 to 1.00. 3.5 to 1.0; provided that (x) the Company may, by
written notice to the Administrative Agent for distribution to the Lenders and
not more than twice during the term of this Agreement, elect to increase the
maximum Leverage Ratio to 3.75 to 1.0 for a period of four (4) consecutive
fiscal quarters in connection with a Permitted Acquisition occurring during the
first of such four fiscal quarters if the aggregate consideration paid or to be
paid in respect of such Permitted Acquisition exceeds $75,000,000 (each such
period, an “Adjusted Covenant Period”) and (y) notwithstanding the foregoing
clause (x), the Company may not elect an Adjusted Covenant Period for at least
two (2) full fiscal quarters following the end of an Adjusted Covenant Period
before a new Adjusted Covenant Period is available again pursuant to the
preceding clause (x) for a new period of four (4) consecutive fiscal quarters.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three (3) Business
Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any waiver thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or waiver thereunder, shall prove to have
been incorrect in any material respect when made or deemed made;

(d) (i) the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to any Borrower’s
existence), 5.08 or 5.09 or in Article VI or (ii) any Loan Document shall for
any reason not be or shall cease to be in full force and effect or is declared
to be null and void, or the Company or any Subsidiary takes any action for the
purpose of terminating, repudiating or rescinding any Loan Document or any of
its obligations thereunder;

(e) any Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (including any Financial Covenant incorporated pursuant to
Section 5.10) (other than those specified in clause (a), (b) or (d) of this
Article) or any other Loan Document, and such failure shall continue unremedied
for a period of 30 days after the earlier of such Borrower’s or such Subsidiary
Guarantor’s knowledge of such breach or notice thereof from the Administrative
Agent to the Company (which notice will be given at the request of any Lender);

 

82



--------------------------------------------------------------------------------

(f) the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable after giving
effect to any applicable grace period;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

(i) the Company or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

(j) the Company or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 (excluding the amount of any insurance coverage by
insurance companies with the financial ability to pay the same and who have
agreed in writing to cover the applicable claim(s)) shall be rendered against
the Company, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Company or any Subsidiary to
enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m) a Change in Control shall occur; or

 

83



--------------------------------------------------------------------------------

(n) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Company or
any Subsidiary shall challenge the enforceability of any material provisions of
any Loan Document or shall assert in writing, or engage in any action or
inaction based on any such assertion, that any material provision of any of the
Loan Documents has ceased to be or otherwise is not valid, binding and
enforceable in accordance with its terms); or

(o) subject to Sections 5.09 and 5.11, and except as released in accordance with
Section 9.16, any Collateral Document after the delivery and effectiveness
thereof shall cease to create a valid and perfected Lien, to the extent and in
the manner required under such Collateral Document and, with the priority
required by such Collateral Document, on and security interest in any material
portion of the Collateral taken as a whole, subject to Liens permitted under
Section 6.02, (except to the extent that any such loss of perfection or priority
results from the failure of the Administrative Agent to maintain possession of
certificates actually delivered to it representing Equity Interests or
promissory notes pledged under the Collateral Documents or to file Uniform
Commercial Code financing statements or continuation statements, Intellectual
Property Security Agreements (to the extent executed and delivered to the
Collateral Agent) or Mortgages (to the extent executed and delivered to the
Collateral Agent);

then, and in every such event (other than an event with respect to the Company
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments (including the Letter of Credit Commitments), and thereupon the
Commitments shall terminate immediately, (ii) declare the Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
Obligations of the BorrowerBorrowers accrued hereunder and under the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the BorrowerBorrowers and (iii) require cash collateral for the LC Exposure in
accordance with Section 2.06(j) hereof; and in case of any event with respect to
any Borrower described in clause (h) or (i) of this Article, the Commitments
shall automatically terminate and the principal of the Loans then outstanding
and cash collateral for the LC Exposure, together with accrued interest thereon
and all fees and other Obligations accrued hereunder and under the other Loan
Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the BorrowerBorrowers. Upon the occurrence and during the continuance of an
Event of Default, the Administrative Agent may, and at the request of the
Required Lenders shall, (i) exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity and (ii) at
such time or times as the Administrative Agent may elect, apply all or part of
the proceeds constituting Collateral in payments of the Obligations (and in the
event the Loans and other Obligations are accelerated pursuant to the preceding
sentence, the Administrative Agent shall, from time to time, apply the proceeds
constituting Collateral, and all other amounts received on account of the
Obligations) in accordance with Section 4.02 of the Security Agreement..

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to

 

84



--------------------------------------------------------------------------------

the Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article (other than the sixth paragraph hereof, relating to the resignation and
replacement of the Administrative Agent) are solely for the benefit of the
Administrative Agent and the Lenders (including the Swingline Lender and the
Issuing Banks), and neither the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” as used herein or in any other Loan
Documents (or any similar term) with reference to the Administrative Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct as determined by a final nonappealable judgment of a court of
competent jurisdiction. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

85



--------------------------------------------------------------------------------

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Company. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
with the written consent of the Company, which consent shall not be unreasonably
withheld or delayed; provided, that no such consent of the Company shall be
required if an Event of Default shall have occurred and be continuing on the
date of such appointment. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by any Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between such Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further confirms that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Company and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder and in
deciding whether or to the extent to which it will continue as a lender or
assign or otherwise transfer its rights, interests and obligations hereunder.

None of the Lenders, if any, identified in this Agreement as a Co-Syndication
Agent or a Co-Documentation Agent shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of such
Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their respective capacities as Co-Syndication Agent or
Co-Documentation Agent, as applicable, as it makes with respect to the
Administrative Agent in the preceding paragraph.

 

86



--------------------------------------------------------------------------------

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

The Lenders and each other Secured Party (by becoming a party hereto or
otherwise obtaining the benefit of any Subsidiary Guaranty or any Collateral)
irrevocably authorize and direct the Collateral Agent to act as agent with
respect to the Collateral under each of the Collateral Documents and to enter
into the Loan Documents relating to the Collateral for the benefit of the
Lenders and the other Secured Parties.] Each Lender and each other Secured Party
(by becoming a party hereto or otherwise obtaining the benefit of any Subsidiary
Guaranty or any Collateral) agrees that any action taken by the Administrative
Agent, the Collateral Agent any Issuing Bank or the Required Lenders (or, where
required by the express terms hereof, a different proportion of the Lenders) in
accordance with the provisions hereof and of the other Loan Documents and the
exercise by the Administrative Agent, the Collateral Agent, any Issuing Bank or
the Required Lenders (or, where required by the express terms hereof, a
different proportion of the Lenders) of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders and the other Secured Parties.
Without limiting the generality of the foregoing, the Collateral Agent and the
Administrative Agent shall each have the sole and exclusive right and authority
to (i) act as the disbursing and collecting agent for the Secured Parties with
respect to all payments and collections arising in connection herewith and with
the Loan Documents relating to the Collateral; (ii) execute and deliver each
Loan Document relating to the Collateral and accept delivery of each such
agreement delivered by the Company or any of its Subsidiaries, (iii) act as
agent for the Secured Parties for purposes stated therein to the extent such
action is provided for under the Loan Documents; (iv) manage, supervise and
otherwise deal with the Collateral; (v) take such action as is necessary or
desirable to maintain the perfection and priority of the security interests and
Liens created or purported to be created by the Loan Documents, and (vi) except
as may be otherwise specifically restricted by the terms hereof or of any other
Loan Document, exercise all remedies given to the Administrative Agent or the
Collateral Agent or any other Person with respect to the Collateral under the
Loan Documents relating thereto, applicable law, or otherwise.

The Lenders and each other Secured Party (by becoming a party hereto or
otherwise obtaining the benefit of any Subsidiary Guaranty or any Collateral)
irrevocably authorize (i) any Subsidiary Guarantor to be released from its
obligations under any Subsidiary Guaranty as contemplated by Section 9.16 and
(ii) the Administrative Agent to acknowledge the release of such Subsidiary
Guarantor from its obligations under such Subsidiary Guaranty and take any other
actions in connection therewith, in each case in accordance with Section 9.16.
Upon request by the Administrative Agent at any time, the Required Lenders will
reaffirm in writing the authorization granted in the immediately preceding
sentence.

In addition, the Lenders and each other Secured Party (by becoming a party
hereto or otherwise obtaining the benefit of any Subsidiary Guaranty or any
Collateral) irrevocably agree that any Lien on any property granted to or held
by the Collateral Agent under any Loan Document shall be automatically released
or subordinated, as applicable, and hereby irrevocably authorize and direct the
Administrative Agent to release or subordinate any such Lien, in each case as
contemplated by Section 9.16, and to execute, deliver, and file all documents
reasonably requested by the Company in connection therewith.

 

87



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to any Borrower, to it c/o H.B. Fuller Company, 1200 Willow Lake
Boulevard, St. Paul, Minnesota 55110, Attention of Heidi WeilerCheryl Reinitz
(Telecopy No. (651) 236-5724);

(ii) if to the Administrative Agent, (A) in the case of Dollar-denominated
Borrowings, to JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 10
South Dearborn L2, Chicago, Illinois 60603, Attention of Leonida Mischke
(Telecopy No. (888) 490-5663; Email: jpm.agency.servicing.1@jpmorgan.com) and
(B) in the case of Borrowings denominated in another currency, to J.P. Morgan
Europe Limited, 25 Bank Street, Canary Wharf, London E14 5JP, Attention of The
Manager, Loan & Agency Services (Telecopy No. 44 207 777-2360), and in each case
with a copy to JPMorgan Chase Bank, N.A., 10 South Dearborn, Chicago, Illinois,
Attention of Richard Barritt (Telecopy No. (312) 386-7633);

(iii) if to JPMorgan Chase Bank, N.A., in its capacity as an Issuing Bank, to it
at JPMorgan Chase Bank, N.A., 0 South Dearborn L2, Chicago, Illinois 60603,
Attention of Chicago LC Agency Closing Team
(Email: Chicago.LC.Agency.Closing.Team@jpmorgan.com;
Chicago.LC.Agency.Activity.Team @jpmorgan.com);

(iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 10 South Dearborn L2, Chicago, Illinois 60603, Attention
of Leonida Mischke (Telecopy No. (888) 490-5663; Email:
jpm.agency.servicing.1@jpmorgan.com); and

(v) if to the Collateral Agent, to JPMorgan Chase Bank, N.A., 10 South Dearborn
L2, Chicago, Illinois 60603, Attention of Loan and Agency; and

(vi(v) if to any other Lender or Issuing Bank, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.

 

88



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

(d) Electronic Systems.

(i) The Company agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, any Issuing Bank or
any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of Communications
through an Electronic System. “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of any Loan Party pursuant to any Loan Document or the transactions
contemplated therein which is distributed by the Administrative Agent, any
Lender or any Issuing Bank by means of electronic communications pursuant to
this Section, including through an Electronic System.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the

 

89



--------------------------------------------------------------------------------

purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.

(b) Except as provided in Section 2.20 with respect to an Incremental Term Loan
Amendment and subject to clauses (c) and (d) below, neither this Agreement nor
any provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the BorrowerBorrowers and the
Required Lenders or by the BorrowerBorrowers and the Administrative Agent with
the consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby, (iv) change Section 2.18(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the definition of “Required Lenders” or the percentage with
respect to any Class of Lenders in the definition of the term “Majority in
Interest” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender (it being understood that, solely with the consent of the parties
prescribed by Section 2.20 to be parties to an Incremental Term Loan Amendment,
Incremental Term Loans may be included in the determination of Required Lenders
on substantially the same basis as the Commitments, the Revolving Loans and the
Term Loans are included on the Effective Date), (vi) release the Company or all
or substantially all of the Subsidiary Guarantors from, its obligations under
Article X or the Subsidiary Guaranty, as applicable, without the written consent
of each Lender or (vii) waive any condition set forth in Section 4.02 without
the written consent of the Majority in Interest of Lenders of the applicable
Class (it being understood and agreed that any amendment or waiver of, or any
consent with respect to, any provision of this Agreement (other than any waiver
expressly relating to Section 4.02) or any other Loan Document, including any
amendment of any affirmative or negative covenant set forth herein or in any
other Loan Document or any waiver of a Default or an Event of Default, shall not
be deemed to be a waiver of a condition set forth in Section 4.02 for purposes
of this Section 9.02); provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, any
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of the Administrative Agent, such Issuing Bank or the Swingline Lender, as the
case may be (it being understood that any change to Section 2.25 shall require
the consent of the Administrative Agent, the Issuing Banks and the Swingline
Lender); provided further, that no such agreement shall amend or modify the
provisions of Section 2.06 or any letter of credit application and any bilateral
agreement between the Company and any Issuing Bank regarding such Issuing Bank’s
Letter of Credit Commitment or the respective rights and obligations between the
Company and such Issuing Bank in connection with the issuance of Letters of
Credit without the prior written consent of the Administrative Agent and such
Issuing Bank, respectively. Notwithstanding the foregoing, no consent with
respect to any amendment, waiver or other modification of this Agreement shall
be required of any Defaulting Lender, except with respect to any amendment,
waiver or other modification referred to in clause (i), (ii) or (iii) of the
first proviso of this paragraph and then only in the event such Defaulting
Lender shall be directly affected by such amendment, waiver or other
modification.

 

90



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the BorrowerBorrowers to each
relevant Loan Document (x) to add one or more credit facilities (in addition to
the Incremental Term Loans pursuant to an Incremental Term Loan Amendment) to
this Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans, the initial Term Loans, Incremental Term Loans and the accrued
interest and fees in respect thereof and (y) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders and Lenders.

(d) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the BorrowerBorrowers only, amend, modify or supplement
this Agreement or any of the other Loan Documents to cure any ambiguity,
omission, mistake, defect or inconsistency.

(e) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Company may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Company and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) such Non-Consenting Lender shall have received in same
day funds on the day of such replacement an amount equal to (1) the outstanding
principal amount of its Loans and participations in LC Disbursements and all
interest, fees and other amounts then accrued but unpaid to such Non-Consenting
Lender by such Borrower hereunder to and including the date of termination,
including without limitation payments due to such Non-Consenting Lender under
Sections 2.15 and 2.17, and (2) an amount, if any, equal to the payment which
would have been due to such Lender on the day of such replacement under
Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on such
date rather than sold to the replacement Lender.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and the Collateral Agent and their respectiveits
Affiliates, including the reasonable fees, charges and disbursements of any one
primary counsel for the Administrative Agent, the Collateral Agent and their
respective Affiliates (and, with respect to the Collateral Documents and any
actions taken pursuant to Section 5.11, an additional counsel for the Amendment
Arranger (as defined in Amendment No. 1)) and their Affiliates collectively, and
one additional local counsel in each jurisdiction as to which the Administrative
Agent and the Collateral Agent (as applicable) reasonably determines local
counsel is appropriate, for the Administrative Agent or the Collateral Agent (as
applicable),, in connection with the syndication and distribution (including,
without limitation, via the internet or through a service such as Intralinks) of
the credit facilities provided for herein, the preparation and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender
(provided that the Company’s obligations to pay fees of counsel shall be limited
to one counsel for the Administrative Agent, the Collateral Agent and the
Lenders taken as a whole and, solely in the case of any actual or perceived
conflict of interest, one

 

91



--------------------------------------------------------------------------------

additional counsel to all similarly affected Lenders (and, if reasonably
necessary, of one local counsel in any relevant jurisdiction (and any special
counsel reasonably retained by the Administrative Agent) to the Administrative
Agent and the Lenders taken as a whole, and solely in the case of any such
conflict of interest, one additional local counsel to all similarly affected
Lenders taken as a whole, in each such relevant jurisdiction and one additional
special counsel to all similarly affected Lenders taken as a whole)), in
connection with the enforcement or protection of its rights in connection with
this Agreement and any other Loan Document, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) The Company shall indemnify the Administrative Agent, the Collateral Agent,
the Amendment Arranger, each Issuing Bank and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by any Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Company or any of its Subsidiaries or their respective equity holders,
Affiliates or creditors, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

(c) To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent, the Collateral Agent, any Issuing Bank or the
Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent or the Collateral Agent (as
applicable),, and each Revolving Lender severally agrees to pay to such Issuing
Bank or the Swingline Lender, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount (it being understood that
the Company’s failure to pay any such amount shall not relieve the Company of
any default in the payment thereof); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Collateral
Agent, such Issuing Bank or the Swingline Lender in its capacity as such.

(d) To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

 

92



--------------------------------------------------------------------------------

(e) All amounts due under this Section shall be payable not later than 15 days
after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:

(A) the Company (provided that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof), provided that no consent of the Company shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of Term Loans from a Lender to another
Lender, an Affiliate of a Lender or an Approved Fund;

(C) each Issuing Bank; provided that no consent of any Issuing Bank shall be
required for an assignment of Term Loans; and

(D) the Swingline Lender; provided that no consent of the Swingline Lender shall
be required for an assignment of Term Loans.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of Revolving

 

93



--------------------------------------------------------------------------------

Commitments and Revolving Loans) or $1,000,000 (in the case of a Term Loan)
unless each of the Company and the Administrative Agent otherwise consent,
provided that no such consent of the Company shall be required if an Event of
Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500, such fee to be paid by either the assigning Lender or
the assignee Lender or shared between such Lenders;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and

(E) the assignee shall not be an Ineligible Institution.

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Parent, (c) the Company, any of its Subsidiaries or any of its Affiliates,
or (d) a company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person or relative(s) thereof.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

94



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of each Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the BorrowerBorrowers, the Administrative
Agent, the Issuing Banks and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Company, any Issuing Bank and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Company, the Administrative
Agent, the Issuing Banks or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the
BorrowerBorrowers, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, each Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Company
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Company, to comply with

 

95



--------------------------------------------------------------------------------

Section 2.17(e) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the BorrowerBorrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Commitments or Loans or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment, Loans,
Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to
(i) fees payable to the Administrative Agent and (ii) the reductions of the
Letter of Credit Commitment of any Issuing Bank constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, e-mailed .pdf or
any other electronic means that reproduces an image of the actual executed

 

96



--------------------------------------------------------------------------------

signature page shall be effective as delivery of a manually executed counterpart
of this Agreement. The words “execution,” “signed,” “signature,” “delivery,” and
words of like import in or relating to any document to be signed in connection
with this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of any Borrower or any Subsidiary Guarantor against any of and
all the obligations of such Borrower now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County, Borough of Manhattan, and of the United
States District Court for the Southern District of New York sitting in the
Borough of Manhattan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against any Borrower or its properties in the courts of any jurisdiction.

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

97



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Each Foreign Subsidiary
Borrower irrevocably designates and appoints the Company, as its authorized
agent, to accept and acknowledge on its behalf, service of any and all process
which may be served in any suit, action or proceeding of the nature referred to
in Section 9.09(b) in any federal or New York State court sitting in New York
City. The Company hereby represents, warrants and confirms that the Company has
agreed to accept such appointment (and any similar appointment by a Subsidiary
Guarantor which is a Foreign Subsidiary). Said designation and appointment shall
be irrevocable by each such Foreign Subsidiary Borrower until all Loans, all
reimbursement obligations, interest thereon and all other amounts payable by
such Foreign Subsidiary Borrower hereunder and under the other Loan Documents
shall have been paid in full in accordance with the provisions hereof and
thereof and such Foreign Subsidiary Borrower shall have been terminated as a
Borrower hereunder pursuant to Section 2.23. Each Foreign Subsidiary Borrower
hereby consents to process being served in any suit, action or proceeding of the
nature referred to in Section 9.09(b) in any federal or New York State court
sitting in New York City by service of process upon the Company as provided in
this Section 9.09(d); provided that, to the extent lawful and possible, notice
of said service upon such agent shall be mailed by registered or certified air
mail, postage prepaid, return receipt requested, to the Company and (if
applicable to) such Foreign Subsidiary Borrower at its address set forth in the
Borrowing Subsidiary Agreement to which it is a party or to any other address of
which such Foreign Subsidiary Borrower shall have given written notice to the
Administrative Agent (with a copy thereof to the Company). Each Foreign
Subsidiary Borrower irrevocably waives, to the fullest extent permitted by law,
all claim of error by reason of any such service in such manner and agrees that
such service shall be deemed in every respect effective service of process upon
such Foreign Subsidiary Borrower in any such suit, action or proceeding and
shall, to the fullest extent permitted by law, be taken and held to be valid and
personal service upon and personal delivery to such Foreign Subsidiary Borrower.
To the extent any Foreign Subsidiary Borrower has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether from
service or notice, attachment prior to judgment, attachment in aid of execution
of a judgment, execution or otherwise), each Foreign Subsidiary Borrower hereby
irrevocably waives such immunity in respect of its obligations under the Loan
Documents. Nothing in this Agreement or any other Loan Document will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations, (g) on a confidential basis to any rating agency in connection with
rating the Company or its Subsidiaries or the credit facilities provided for
herein, (h) with the consent of the Company or (i) to the extent such
Information (1) becomes publicly available other than as a result of a breach of
this Section or (2) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Company or any of its Subsidiaries. For the purposes of this Section,
“Information” means all information received from the Company relating to the
Company or its business, other than any such information that is available to
the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Company and other than information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry; provided
that, in the case of information received from the Company after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its

 

98



--------------------------------------------------------------------------------

own confidential information. In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents,
and the Commitments.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies each Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Borrower, which information includes the name
and address of such Borrower and other information that will allow such Lender
to identify such Borrower in accordance with the Patriot Act.

SECTION 9.14. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.15. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between such Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) such Borrower
has consulted its own legal, accounting, regulatory

 

99



--------------------------------------------------------------------------------

and tax advisors to the extent it has deemed appropriate, and (C) such Borrower
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Lenders and their Affiliates is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for such Borrower or any of its Affiliates, or any other
Person and (B) no Lender or any of its Affiliates has any obligation to such
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except, in the case of a Lender, those obligations expressly set forth
herein and in the other Loan Documents; and (iii) each of the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of such Borrower and its Affiliates,
and no Lender or any of its Affiliates has any obligation to disclose any of
such interests to such Borrower or its Affiliates. To the fullest extent
permitted by law, each Borrower hereby waives and releases any claims that it
may have against each of the Lenders and their Affiliates with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

SECTION 9.16. Release of Subsidiary Guarantors and Collateral.

(a) A Subsidiary Guarantor shall automatically be released from its obligations
under the Subsidiary Guaranty and the other Loan Documents to which it is a
party (including its obligations to pledge and grant any Collateral owned by it
pursuant to the Collateral Documents) and any pledge of Equity Interests in such
Subsidiary Guarantor and the Collateral owned by such Subsidiary Guarantor, in
each case pursuant to the Collateral Documents, shall automatically be released,
upon the consummation of any transaction permitted by this Agreement as a result
of which such Subsidiary Guarantor ceases to be a Subsidiary; provided that, if
so required by this Agreement, the Required Lenders shall have consented to such
transaction and the terms of such consent shall not have provided otherwise. In
connection with any termination or release pursuant to this Section, the
Administrative Agent shall (and is hereby irrevocably authorized by each Lender
to) execute and deliver to any Loan Party, at such Loan Party’s expense, all
documents that such Loan Party shall reasonably request to evidence such
termination or release, including directions to the Collateral Agent to effect
any such release.. Any execution and delivery of documents pursuant to this
Section shall be without recourse to or warranty by the Administrative Agent.

(b) Further, if no Event of Default is continuing, the Administrative Agent
shallmay (and is hereby irrevocably authorized by each Lender to), upon the
request of the Company, release any Subsidiary Guarantor from its obligations
under the Subsidiary Guaranty and the other Loan Documents to which it is a
party (including its obligations to pledge and grant any Collateral owned by it
pursuant to the Collateral Documents) if such Subsidiary Guarantor is no longer
a Material Subsidiary.

(c) At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than obligations in respect of Swap
Agreements or any Banking Services Agreement, and other Obligations expressly
stated to survive such payment and termination) shall have been paid in full in
cash, the Commitments shall have been terminated and no Letters of Credit shall
be outstanding, the Subsidiary Guaranty and all obligations (other than those
expressly stated to survive such termination) of each Subsidiary Guarantor
thereunder shall automatically terminate, all without delivery of any instrument
or performance of any act by any Person.

(d) Notwithstanding anything to the contrary in any Loan Document, the
Collateral and any other collateral security for the Obligations shall
automatically be released, and the Administrative Agent shall direct the
Collateral Agent to release such Collateral or other collateral security, from
any security interest or Lien created by the Loan Documents (i) upon the
Disposition of such Collateral to any

 

100



--------------------------------------------------------------------------------

Person other than a Loan Party pursuant to a transaction not restricted by this
Agreement (or permitted pursuant to a waiver or consent of a transaction
otherwise prohibited hereby) (and the Administrative Agent may rely conclusively
on a certificate to that effect provided to it by any Loan Party upon its
reasonable request without further inquiry), (ii) if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders (except in
the case of a release of all or substantially all of the Collateral (other than
in connection with a transaction not restricted by Sections 6.03), which release
shall require the written consent of all Lenders), (iii) if the property subject
to such Lien is owned by a Subsidiary Guarantor, upon release of such Subsidiary
Guarantor from its obligations under its Subsidiary Guaranty pursuant to this
Section 9.16, or (iv) as expressly provided in any Collateral Document; and the
Administrative Agent shall then deliver to the Loan Parties all Collateral and
any other collateral held under the Loan Documents and related documents in the
custody or possession of such Person and, if reasonably requested by any Loan
Party, shall execute and deliver (to the extent applicable) to such Loan Party
for filing in each office in which any financing statement relative to such
collateral, or any part thereof, shall have been filed, a termination statement
under the Uniform Commercial Code or like statute in any other jurisdiction
releasing or evidencing the release of the Administrative Agent’s interest
therein, and such other documents and instruments as any Loan Party may
reasonably request at the cost and expense of the Borrower. The Administrative
Agent shall not be liable for any action taken by it at the reasonable request
of a Loan Party pursuant to this Section 9.16(d).

SECTION 9.17. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 9.18. Intercreditor Agreement. The Lenders hereby authorize the
Administrative Agent to enter into the Intercreditor Agreement and any other
intercreditor agreement or arrangement permitted under this Agreement and the
Lenders acknowledge that any such intercreditor agreement shall be binding upon
the Lenders. Notwithstanding anything herein to the contrary, (i) the Liens
granted to the Administrative Agent pursuant to the Collateral Documents are
expressly subject to the Intercreditor Agreement (if in effect) and any other
intercreditor agreement entered into pursuant hereto and (ii) the exercise of
any right or remedy by the Administrative Agent hereunder or under the
Intercreditor Agreement (if in effect) and any other intercreditor agreement
entered into pursuant hereto is

 

101



--------------------------------------------------------------------------------

subject to the limitations and provisions of the Intercreditor Agreement (if in
effect) and any other intercreditor agreement entered into pursuant hereto. In
the event of any conflict between the terms of the Intercreditor Agreement (if
in effect) or any other such intercreditor agreement and the terms of this
Agreement, the terms of the Intercreditor Agreement (if in effect) or such other
intercreditor agreement, as applicable, shall govern.

SECTION 9.19. Release of Collateral. No amendment or waiver of any Loan Document
shall, without the written consent of each Lender, release all or substantially
all of the Collateral in any transaction or series of related transactions.

SECTION 9.20. MIRE Events. Notwithstanding anything else to the contrary in the
Agreement, no MIRE Event may be closed until the Administrative Agent shall have
received written confirmation from the Lenders that flood insurance due
diligence and flood insurance compliance has been completed by the Lenders (such
written confirmation not to be unreasonably conditioned, withheld or delayed).
If the Lenders have not informed the Administrative Agent and the Borrower of
any outstanding flood diligence requirements by the date that is thirty
(30) days (or 5 Business Days if no pledged real estate is in an SFHA Zone)
after the date on which the Administrative Agent made available to the Lenders
(which may be delivered electronically) the following documents with respect to
each pledged real property: (i) a completed flood hazard determination from a
third party vendor; (ii) for each real property located in a “special flood
hazard area”, (A) a notification to the applicable Loan Party of that fact and
(if applicable) notification to the applicable Loan Party flood insurance
coverage is not available and (B) evidence of the receipt by the applicable Loan
Party of such notice; and (iii) if such notice is required to be provided to the
applicable Loan Party and flood insurance is available in the community in which
such real property is located, evidence of required flood insurance with respect
to such Mortgage, Lenders will be deemed to have completed its flood insurance
due diligence and flood insurance compliance and to have consented to such
Mortgage..

ARTICLE X

Company Guarantee

In order to induce the Lenders to extend credit to the other Borrowers
hereunder, the Company hereby absolutely and irrevocably and unconditionally
guarantees, as a primary obligor and not merely as a surety, the payment when
and as due of the Obligations (other than, for the avoidance of doubt,
Obligations of the Company). The Company further agrees that the due and
punctual payment of such Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee hereunder notwithstanding any such extension or renewal of
any such Obligation.

The Company waives presentment to, demand of payment from and protest to any
Borrower of any of the Obligations, and also waives notice of acceptance of its
obligations and notice of protest for nonpayment. The obligations of the Company
hereunder shall not be affected by: (a) the failure of the Administrative Agent,
any Issuing Bank or any Lender to assert any claim or demand or to enforce any
right or remedy against any Borrower under the provisions of this Agreement, any
Banking Services Agreement, any Swap Agreement, any other Loan Document or
otherwise; (b) any extension or renewal of any of the Obligations; (c) any
rescission, waiver, amendment or modification of, or release from, any of the
terms or provisions of this Agreement, or any other Loan Document, any Banking
Services Agreement, any Swap Agreement or other agreement; (d) any default,
failure or delay, willful or otherwise, in the performance of any of the
Obligations; (e) the failure of the Administrative Agent to take any steps to
perfect and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Obligations, if any; (f) any change in the
corporate, partnership or other existence,

 

102



--------------------------------------------------------------------------------

structure or ownership of any Borrower or any other guarantor of any of the
Obligations; (g) the enforceability or validity of the Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Obligations or any part
thereof, or any other invalidity or unenforceability relating to or against any
Borrower or any other guarantor of any of the Obligations, for any reason
related to this Agreement, any Swap Agreement, any Banking Services Agreement,
any other Loan Document, or any provision of applicable law, decree, order or
regulation of any jurisdiction purporting to prohibit the payment by such
Borrower or any other guarantor of the Obligations, of any of the Obligations or
otherwise affecting any term of any of the Obligations; or (h) any other act,
omission or delay to do any other act which may or might in any manner or to any
extent vary the risk of the Company or otherwise operate as a discharge of a
guarantor as a matter of law or equity or which would impair or eliminate any
right of the Company to subrogation.

The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent, any Issuing Bank or any
Lender to any balance of any deposit account or credit on the books of the
Administrative Agent, any Issuing Bank or any Lender in favor of any Borrower or
any other Person.

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Obligations, any impossibility in the performance of any of the Obligations or
any other circumstance.

The Company further agrees that its obligations hereunder shall constitute a
continuing and irrevocable guarantee of all Obligations now or hereafter
existing and shall continue to be effective or be reinstated, as the case may
be, if at any time payment, or any part thereof, of any Obligation (including a
payment effected through exercise of a right of setoff) is rescinded, or is or
must otherwise be restored or returned by the Administrative Agent, any Issuing
Bank or any Lender upon the insolvency, bankruptcy or reorganization of any
Borrower or otherwise (including pursuant to any settlement entered into by a
holder of the Obligations in its discretion).

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, any Issuing Bank or any Lender may have at law or in
equity against the Company by virtue hereof, upon the failure of any other
Borrower to pay any Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, the Company
hereby promises to and will, upon receipt of written demand by the
Administrative Agent, any Issuing Bank or any Lender, forthwith pay, or cause to
be paid, to the Administrative Agent, any Issuing Bank or any Lender in cash an
amount equal to the unpaid principal amount of such Obligations then due,
together with accrued and unpaid interest thereon. The Company further agrees
that if payment in respect of any Obligation shall be due in a currency other
than Dollars and/or at a place of payment other than New York, Chicago or any
other Eurocurrency Payment Office and if, by reason of any Change in Law,
disruption of currency or foreign exchange markets, war or civil disturbance or
other event, payment of such Obligation in such currency or at such place of
payment shall be impossible or, in the reasonable judgment of the Administrative
Agent, any Issuing Bank or any Lender, disadvantageous to the Administrative
Agent, any Issuing Bank or any Lender in any material respect, then, at the
election of the Administrative Agent, the Company shall make payment of such
Obligation in Dollars (based upon the applicable Equivalent Amount in effect on
the date of payment) and/or in New York, Chicago or such other Eurocurrency
Payment Office as is designated by the Administrative Agent and, as a separate
and independent obligation, shall indemnify the Administrative Agent, any
Issuing Bank and any Lender against any losses or reasonable out-of-pocket
expenses that it shall sustain as a result of such alternative payment.

 

103



--------------------------------------------------------------------------------

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrower or Subsidiary arising as a result thereof by way of
right of subrogation or otherwise shall in all respects be subordinated and
junior in right of payment to the prior indefeasible payment in full in cash of
all the Obligations owed by such Borrower or Subsidiary, as the case may be, to
the Administrative Agent, the Issuing Banks and the Lenders.

Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment in cash of the Obligations.

The Company hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Loan Party to honor all of its obligations under the Subsidiary Guaranty
in respect of Specified Swap Obligations (provided, however, that the Company
shall only be liable under this paragraph for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this paragraph or otherwise under this Article X voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The Company intends that this paragraph constitute, and this
paragraph shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Subsidiary Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment in cash of the Obligations.

ARTICLE XI

Limitation on Affected Foreign Subsidiaries.

Notwithstanding any other provision of this Agreement, including but not limited
to Section 2.06 and Article X, no Affected Foreign Subsidiary shall be liable
under this Agreement or any other Loan Document for or on account of any Loans
made to or Letters of Credit issued for the account of the Company or any
Domestic Subsidiary.

[Signature Pages Follow]

 

104



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

H.B. FULLER COMPANY, as the Company By       Name:   Title:

Signature Page to Credit Agreement

H.B. Fuller Company



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually as a

Lender, as an Issuing Bank, as Swingline

Lender and as Administrative Agent

By       Name:   Title:

Signature Page to Credit Agreement

H.B. Fuller Company



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, individually as a Lender, Co-Syndication Agent

and as an Issuing Bank

By     Name:   Title:  

Signature Page to Credit Agreement

H.B. Fuller Company



--------------------------------------------------------------------------------

CITIBANK, N.A., individually as a Lender, Co-

Syndication Agent and as an Issuing Bank

By     Name: Title:

 

Signature Page to Credit Agreement

H.B. Fuller Company



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ,

LTD., individually as a Lender and as an Issuing Bank

By     Name: Title:

 

Signature Page to Credit Agreement

H.B. Fuller Company



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,

individually as a Lender and as an Issuing Bank

By     Name: Title:

 

Signature Page to Credit Agreement

H.B. Fuller Company



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender

By      

Name:

 

Title:

 

Signature Page to Credit Agreement

H.B. Fuller Company



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL

ASSOCIATION, as a Lender

By      

Name:

 

Title:

 

Signature Page to Credit Agreement

H.B. Fuller Company



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By       Name:   Title:

 

Signature Page to Credit Agreement

H.B. Fuller Company



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a

Lender

By       Name:   Title:



--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT G

 

 

 

SECURITY AGREEMENT

dated as of

September [•], 2017

among

H.B. FULLER COMPANY,

as the Company,

and

THE OTHER GRANTORS PARTY HERETO

and

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

         PAGE       ARTICLE 1          DEFINITIONS   

Section 1.01.

  Certain Definitions; Rules of Construction      1  

Section 1.02.

  Other Defined Terms      1     ARTICLE 2      PLEDGE OF SECURITIES   

Section 2.01.

  Pledge      4  

Section 2.02.

  Delivery of the Pledged Collateral      5  

Section 2.03.

  Representations, Warranties and Covenants      5  

Section 2.04.

  Actions with Respect to Certain Pledged Collateral      7  

Section 2.05.

  Registration in Nominee Name; Denominations      7  

Section 2.06.

  Voting Rights; Dividends and Interest      7     ARTICLE 3      SECURITY
INTERESTS IN PERSONAL PROPERTY   

Section 3.01.

  Security Interest      9  

Section 3.02.

  Representations and Warranties      12  

Section 3.03.

  Covenants      14     ARTICLE 4      REMEDIES   

Section 4.01.

  Remedies upon Default      16  

Section 4.02.

  Application of Proceeds      18  

Section 4.03.

  Grant of License to Use Intellectual Property; Power of Attorney      19    
ARTICLE 5      MISCELLANEOUS   

Section 5.01.

  Notices      20  

Section 5.02.

  Waivers; Amendment; Several Agreement      20  

Section 5.03.

  Collateral Agent’s Fees and Expenses      21  

Section 5.04.

  Successors and Assigns      21  

Section 5.05.

  Survival of Agreement      21  

Section 5.06.

  Counterparts; Effectiveness; Successors and Assigns      21  

Section 5.07.

  Severability      22  

Section 5.08.

  Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent to Service
of Process      22  

Section 5.09.

  Headings      22  

Section 5.10.

  Security Interest Absolute      22  



--------------------------------------------------------------------------------

Section 5.11.

  Intercreditor Agreement Governs      23  

Section 5.12.

  Termination or Release      23  

Section 5.13.

  Additional Grantors      24  

Section 5.14.

  Collateral Agent Appointed Attorney-in-Fact      24  

Section 5.15.

  General Authority of the Collateral Agent      25  

Section 5.16.

  Reasonable Care      26  

Section 5.17.

  Mortgages      26  

Section 5.18.

  Reinstatement      26  

Section 5.19.

  Miscellaneous      26  

SCHEDULES

 

Schedule I

   Pledged Equity; Pledged Debt

EXHIBITS

 

Exhibit I

   Form of Security Agreement Supplement

Exhibit II

   Form of Patent Security Agreement

Exhibit III

   Form of Trademark Security Agreement

Exhibit IV

   Form of Copyright Security Agreement



--------------------------------------------------------------------------------

SECURITY AGREEMENT dated as of September [•], 2017 among H.B. FULLER COMPANY, a
Minnesota corporation (the “Company”) and each other entity identified as a
“Grantor” on the signature pages hereof or who from time to time become a party
hereto (together with the Company, the “Grantors” and each a “Grantor”) and
JPMORGAN CHASE BANK, N.A., as collateral agent for the Secured Parties (together
with its successors and assigns in such capacity, the “Collateral Agent”).

Reference is made to the Credit Agreement dated as of April 12, 2017 (as amended
by Amendment No. 1, dated as of September [•], 2017 and as further amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; except as provided in Article 1.01(a) below,
capitalized terms used in this Agreement but not defined in this Agreement
having the respective meanings given to them in the Credit Agreement), among the
Company, the lenders from time to time party thereto (collectively, the
“Lenders” and each, a “Lender”), JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other parties from
time to time party thereto. The Secured Parties have agreed to extend credit to
the Borrower subject to the terms and conditions set forth in the Credit
Agreement and the other Loan Documents and the Hedge Banks may perform certain
obligations under one or more Secured Swap Agreements. The obligations of
(i) the Lenders and the Issuing Banks to extend such credit and (ii) the Hedge
Banks to perform such obligations under the Secured Swap Agreements are
conditioned upon, among other things, the execution and delivery of this
Agreement. The Grantors (other than the Company) are subsidiaries of the
Company, will derive substantial benefits from such extension of credit by the
Lenders and the Issuing Banks and such performance of such obligations by the
Hedge Banks and are willing to execute and deliver this Agreement in order to
induce the Lenders and the Issuing Banks to extend such credit and the Hedge
Banks to perform their obligations under such Secured Swap Agreements.
Accordingly, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Certain Definitions; Rules of Construction. (a) All terms defined
in the New York UCC (as defined herein) and not otherwise defined in this
Agreement have the meanings specified in the New York UCC.

(b) The rules of construction specified in Article 1 of the Credit Agreement
also apply to this Agreement.

Section 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Administrative Agent” has the meaning assigned to such term in the preliminary
statement of this Agreement.



--------------------------------------------------------------------------------

“Agreement” means this Security Agreement.

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

“Collateral Agent” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Company” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“Control” when used with respect to any Deposit Account has the meaning
specified in UCC Section 9-104.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to and under the copyright
laws of the United States (whether or not the underlying works of authorship
have been published), whether as author, assignee, transferee, exclusive
licensee or otherwise, (b) all registrations and applications for registration
of any such copyright in the United States, including registrations, recordings,
supplemental registrations and pending applications for registration in the USCO
or in any similar office or agency of the United States and (c) all renewals of
any of the foregoing.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Grantor” and “Grantors” have the meanings assigned to such terms in the
preliminary statement of this Agreement.

“Intellectual Property” means all intellectual property of every kind and nature
now owned or hereafter acquired by any Grantor, including inventions, designs,
Patents, Copyrights, Licenses, Trademarks, trade secrets, confidential or
proprietary technical and business information, know-how, show-how or other data
or information, the intellectual property rights in software and databases and
related documentation, all additions, improvements and accessions to any of the
foregoing, and all goodwill associated therewith.

“Intellectual Property Security Agreements” means the short-form Patent Security
Agreement, short-form Trademark Security Agreement, and short-form Copyright
Security Agreement, each substantially in the form attached hereto as Exhibits
II, III and IV, respectively.

 

2



--------------------------------------------------------------------------------

“Lender” and “Lenders” have the meanings assigned to such terms in the
preliminary statement of this Agreement.

“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Grantor
is a party, together with any and all renewals, extensions, amendments and
supplements thereof.

“New York UCC” means the Uniform Commercial Code as in effect from time to time
in the State of New York.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention covered
by a Patent, now or hereafter owned by any Grantor or that any Grantor otherwise
has the right to license or granting to any Grantor any right to make, use or
sell any invention covered by a patent, now or hereafter owned by any third
party and all rights of any Grantor under any such agreement.

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States, all registrations and
recordings thereof, and all applications for letters patent of the United
States, including applications in the USPTO or in any similar office or agency
of the United States and (b) all reissues, re-examinations, continuations,
divisions, continuations-in-part, renewals, or extensions thereof, and the
inventions or improvements disclosed or claimed therein.

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

“Pledged Securities” means any promissory notes, stock certificates, limited or
unlimited liability membership certificates or other certificated securities
representing the Pledged Collateral, including all certificates, instruments or
other documents representing or evidencing any Pledged Collateral; provided that
the Pledged Securities shall not include any Excluded Property.

“Security Agreement Supplement” means an instrument in the form of Exhibit I
hereto.

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

 

3



--------------------------------------------------------------------------------

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names, trade
dress, logos, designs, business names, fictitious business names and all other
source or business identifiers, and all general intangibles of like nature,
protected under the laws of the United States or any state or political
subdivision thereof, as well as any unregistered trademarks and service marks
used by a Grantor, (b) all goodwill symbolized thereby or associated with each
of them, (c) all registrations and recordings in connection therewith, including
all registration and recording applications filed in the USPTO or any similar
offices in any state of the United States or any political subdivision thereof
and (d) all renewals of any of the foregoing.

“USCO” means the United States Copyright Office.

“USPTO” means the United States Patent and Trademark Office.

ARTICLE 2

PLEDGE OF SECURITIES

Section 2.01. Pledge. As security for the payment or performance in full when
due of the Obligations, including each Guarantee of the Obligations, each
Grantor hereby pledges to the Collateral Agent and its successors and assigns,
for the benefit of the Secured Parties, and hereby grants to the Collateral
Agent and its successors and assigns, for the benefit of the Secured Parties, a
security interest in all of such Grantor’s right, title and interest in, to and
under (a) all Equity Interests now or hereafter held by such Grantor in each
Subsidiary (other than any such Equity Interests constituting Excluded
Property), including the Equity Interests listed on Schedule I, and the
certificates, if any, representing all such Equity Interests (the “Pledged
Equity”); (b) any promissory note(s), Tangible Chattel Paper and Instrument(s)
evidencing Indebtedness owed to such Grantor and listed opposite the name of
such Grantor on Schedule I and any promissory note(s), Tangible Chattel Paper
and Instrument(s) evidencing Indebtedness (including, without limitation, any
intercompany notes) directly owing to such Grantor in the future (other than any
such promissory note(s), Tangible Chattel Paper and Instrument(s) evidencing
Indebtedness constituting Excluded Property) (the “Pledged Debt”); (c) all
payments of principal or interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of, in exchange for or upon the conversion of, and all other Proceeds
received in respect of, the Pledged Equity and Pledged Debt; (d) subject to
Section 2.06, all rights and privileges of such Grantor with respect to the
securities and other property referred to in clauses (a), (b), and (c) above;
and (e) subject to Section 2.06, all Proceeds of any of the foregoing (the items
referred to in clauses (a) through (e) above being collectively referred to as
the “Pledged Collateral”); provided that notwithstanding anything in this
Agreement or any other Loan Document to the contrary, nothing in this Agreement
shall constitute or be deemed to constitute a grant of a security interest in,
and none of the Pledged Collateral shall include, any Excluded Property.

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, forever, subject, however, to the terms, covenants and
conditions hereinafter set forth.

 

4



--------------------------------------------------------------------------------

Section 2.02. Delivery of the Pledged Collateral. (a) Each Grantor agrees to
deliver to the Collateral Agent on the Amendment No. 1 Closing Date (or such
later date as may be specified pursuant to the Credit Agreement) all Pledged
Securities directly owned by it on such date and with respect to any Pledged
Securities issued or acquired after such date, it agrees to deliver or cause to
be delivered as promptly as practicable (and in any event, no later than the
next date on which a compliance certificate is required to be delivered pursuant
to Section 5.01(c) of the Credit Agreement (or, if earlier, the date on which
such compliance certificate is actually delivered to the Administrative Agent)
or such later date as to which the Administrative Agent may agree in its
reasonable discretion) to the Collateral Agent, for the benefit of the Secured
Parties, any and all such Pledged Securities. If any Pledged Equity consisting
of uncertificated securities subsequently becomes certificated such that it
constitutes Pledged Securities, the applicable Grantor agrees to deliver or
cause to be delivered as promptly as practicable (and in any event, no later
than the next date on which a Compliance Certificate is required to be delivered
pursuant to Section 5.01(c) of the Credit Agreement (or, if earlier, the date on
which such compliance certificate is actually delivered to the Administrative
Agent) or such later date as to which the Administrative Agent may agree in its
reasonable discretion) to the Collateral Agent, for the benefit of the Secured
Parties, any and all such certificates.

(b) The Grantors will cause (or, with respect to Indebtedness owed to any
Grantor by any Person other than the Company or any of its Subsidiaries, will
use reasonable best efforts to cause) any Pledged Debt (other than such as may
arise from ordinary course intercompany cash management obligations)
constituting Indebtedness for borrowed money owed to any Grantor by any Person
that is not a Grantor having a principal amount in excess of $5 million
individually to be evidenced by a duly executed promissory note that is pledged
and delivered to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to the terms hereof.

(c) Upon delivery to the Collateral Agent, any Pledged Securities required to be
delivered pursuant to the foregoing paragraphs (a) and (b) of this Section 2.02
shall be accompanied by undated stock or note powers, as applicable, duly
executed in blank or other instruments of transfer reasonably satisfactory to
the Collateral Agent.

Section 2.03. Representations, Warranties and Covenants. Each Grantor
represents, warrants and covenants to the Collateral Agent, for the benefit of
the Secured Parties, that:

(a) Schedule I correctly sets forth, as of the Amendment No. 1 Closing Date, a
true and complete list, with respect to each Grantor, of (i) all the Pledged
Equity owned by such Grantor and (ii) all the Pledged Debt having an aggregate
value or face amount in excess of $5,000,000 owed to such Grantor;

 

5



--------------------------------------------------------------------------------

(b) (i) the Pledged Equity constituting an Equity Interest issued by a Grantor
or a wholly owned Subsidiary of a Grantor has been (to the extent such concepts
are relevant with respect to such Pledged Equity) duly and validly authorized
and issued by the issuers thereof and is fully paid and nonassessable, and
(ii) to the best of its knowledge, the Pledged Debt has been duly and validly
authorized and issued by the issuers thereof and is the legal, valid and binding
obligation of each issuer thereof, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding at law or in equity) and an
implied covenant of good faith and fair dealing;

(c) as of the Amendment No. 1 Closing Date, each of the Grantors (i) is the
direct owner, beneficially and of record, of the Pledged Securities indicated on
Schedule I as held by such Grantor and (ii) holds the same free and clear of all
Liens, other than Liens not prohibited by Section 6.02 of the Credit Agreement;

(d) except for restrictions and limitations imposed by the Loan Documents or
securities laws generally or not prohibited by the terms of the Credit
Agreement, the Pledged Collateral is and will continue to be freely transferable
and assignable, and none of the Pledged Collateral is or will be subject to any
option, right of first refusal, shareholders agreement, charter or by-law
provision or contractual restriction of any nature that might prohibit, impair,
delay or otherwise affect in any manner material and adverse to the Secured
Parties the pledge of such Pledged Collateral hereunder, the sale or disposition
thereof pursuant hereto or the exercise by the Collateral Agent of rights and
remedies hereunder;

(e) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

(f) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect); and

(g) the execution and delivery by each Grantor of this Agreement and the pledge
of the Pledged Collateral pledged by such Grantor pursuant hereto create a
legal, valid, enforceable and first-priority (subject, as to priority, to Liens
not prohibited by Section 6.02 of the Credit Agreement) security interest in
such Pledged Collateral and (i) in the case of Pledged Securities, upon the
earlier of (x) delivery of such Pledged Securities to the Collateral Agent in
accordance with this Agreement and (y) the filing of the applicable Uniform
Commercial Code financing statements described in Section 3.01(b) and (ii) in
the case of all other Pledged Collateral, upon the filing of the applicable
Uniform Commercial Code financing statements described in Section 3.01(b), shall
create a perfected security interest in favor of the Collateral Agent (for the
benefit of the Secured Parties) in respect of such Pledged Collateral.

 

6



--------------------------------------------------------------------------------

Section 2.04. Actions with Respect to Certain Pledged Collateral. (a) Any
limited liability company and any limited partnership whose Equity Interests are
pledged by any Grantor shall either (i) not include in its operative documents
any provision that any Equity Interests in such limited liability company or
such limited partnership be a “security” as defined under Article 8 of the
Uniform Commercial Code or (ii) certificate any Equity Interests in any such
limited liability company or such limited partnership. To the extent an interest
in any limited liability company or limited partnership controlled by any
Grantor and pledged under Section 2.01 is certificated or becomes certificated
and is a “security” as defined under Article 8 of the Uniform Commercial Code,
(A) each such certificate shall be delivered to the Collateral Agent pursuant to
Section 2.02(a), and (B) such Grantor shall fulfill all other requirements under
Section 2.02 applicable in respect thereof.

(b) Each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default, it will, with respect to any Pledged Equity
issued by such Grantor constituting “uncertificated securities”, comply with
instructions of the Collateral Agent without further consent by the applicable
owner or holder of such Equity Interests.

Section 2.05. Registration in Nominee Name; Denominations. If an Event of
Default shall occur and be continuing, (a) the Collateral Agent, on behalf of
the Secured Parties, shall have the right (in its sole and absolute discretion)
to hold the Pledged Securities in its own name as pledgee, the name of its
nominee (as pledgee or as sub-agent) or the name of the applicable Grantor,
endorsed or assigned in blank or in favor of the Collateral Agent, and each
Grantor will, upon the request of the Collateral Agent, promptly give to the
Collateral Agent copies of any notices or other communications received by it
with respect to Pledged Securities registered in the name of such Grantor and
(b) the Collateral Agent, on behalf of the Secured Parties, shall have the right
to exchange certificates representing any Pledged Securities for certificates of
smaller or larger denominations for any purpose consistent with this Agreement
(subject, with respect to Pledged Securities issued by any Person other than a
wholly-owned Subsidiary of the Company, to the organizational documents or any
other agreement binding on such issuer); provided, in each case, that the
Collateral Agent shall give the Company prior written notice of its intent to
exercise such rights.

Section 2.06. Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and be continuing and the Collateral Agent
shall have notified the Company in writing that it is exercising its rights
under Article 4 hereof and that the rights of the Grantors under this
Section 2.06 are being suspended:

(i) Subject to Section 2.06(c), each Grantor shall be entitled to exercise any
and all voting and/or other consensual rights and powers inuring to an owner of
Pledged Securities or any part thereof for any purpose that would not violate
the terms of this Agreement, the Credit Agreement and the other Loan Documents.

 

7



--------------------------------------------------------------------------------

(ii) Subject to Section 2.06(b) below, the Collateral Agent shall be deemed
without further action or formality to have granted to each Grantor all
necessary consents relating to voting rights and/or consensual rights and powers
it is entitled to exercise pursuant to subparagraph (i) above and shall promptly
execute and deliver to each Grantor, or cause to be executed and delivered to
each Grantor, all such proxies, powers of attorney and other instruments as each
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to subparagraph (i) above.

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are not prohibited by the
Credit Agreement or the other Loan Documents; provided that any noncash
dividends, interest, principal or other distributions that would constitute
Pledged Equity or Pledged Debt, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Grantor, shall be held in trust for the benefit of the
Collateral Agent and the other Secured Parties and shall be promptly (and in any
event no later than the next date on which a Compliance Certificate is required
to be delivered pursuant to Section 5.01(c) of the Credit Agreement (or, if
earlier, the date on which such Compliance Certificate is actually delivered to
the Collateral Agent) or such later date as to which the Collateral Agent may
agree in its discretion) delivered to the Collateral Agent in the same form as
so received (with any necessary endorsement reasonably requested by the
Collateral Agent).

(b) Upon the occurrence and during the continuance of an Event of Default and
after the Collateral Agent shall have notified the Company in writing that it is
exercising its rights under Article 4 hereof and that the rights of the Grantors
under this Section 2.06 are being suspended, subject to applicable law, and so
long as any Borrowing is outstanding, all rights of any Grantor to receive
dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 2.06 shall
cease, and all such rights shall thereupon become vested, for the benefit of the
Secured Parties, in the Collateral Agent, which shall have the sole and
exclusive right and authority to receive and retain such dividends, interest,
principal or other distributions. All dividends, interest, principal or other
distributions received by any Grantor contrary to the provisions of this
Section 2.06 shall be held in trust for the benefit of the Collateral Agent and
the other Secured Parties, and shall be promptly (and in any event within thirty
(30) days or such longer period as to which the Collateral Agent may agree in
its reasonable discretion) delivered to the Collateral Agent upon demand in the
same form as so received (with any necessary endorsement reasonably requested by
the Collateral Agent). Any and all money and other property paid over to or
received by the Collateral Agent pursuant to the provisions of this paragraph
(b) shall be retained by the Collateral Agent in an account to be established by
the Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the

 

8



--------------------------------------------------------------------------------

provisions of Section 4.02 hereof. After all Events of Default have been cured
or waived, the Collateral Agent shall promptly repay to each Grantor (without
interest) all dividends, interest, principal or other distributions that such
Grantor would otherwise be permitted to retain pursuant to the terms of
paragraph (a)(iii) of this Section 2.06 that have not been applied in accordance
with the provisions of Section 4.02 hereof pursuant to this Section 2.06(b).

(c) Upon the occurrence and during the continuance of an Event of Default and
after the Collateral Agent shall have notified the Company in writing that it is
exercising its rights under Article 4 hereof and that the rights of the Grantors
under this Section 2.06 are being suspended, subject to applicable law, all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 2.06, and
the obligations of the Collateral Agent under paragraph (a)(ii) of this
Section 2.06, shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, the Collateral Agent
shall have the right from time to time during the continuance of an Event of
Default to permit the Grantors to exercise such rights at the discretion of the
Collateral Agent. After all Events of Default have been cured or waived,
(i) each Grantor shall have the exclusive right to exercise the voting and/or
consensual rights and powers that such Grantor would otherwise be entitled to
exercise pursuant to the terms of paragraph (a)(i) of this Section 2.06 and
(ii) the obligations of the Collateral Agent pursuant to the terms of paragraph
(a)(i) of this Section 2.06 shall be reinstated.

(d) Any notice given by the Collateral Agent to the Company suspending the
rights of the Grantors under paragraph (b) of this Section 2.06 (i) shall be
given in writing, (ii) may be given with respect to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under paragraph (a)(i) or paragraph (a)(iii) of this Section 2.06 in part
without suspending all such rights (as specified by the Collateral Agent in its
sole and absolute discretion) and without waiving or otherwise affecting the
Collateral Agent’s rights to give additional written notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.

ARTICLE 3

SECURITY INTERESTS IN PERSONAL PROPERTY

Section 3.01. Security Interest. (a) As security for the payment or performance
in full when due of the Obligations, including each Guarantee of the
Obligations, each Grantor hereby pledges to the Collateral Agent, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent, for
the benefit of the Secured Parties, a continuing security interest (the
“Security Interest”) in all of its right, title and interest in or to any and
all of the following assets and properties, whether now owned, or hereafter
acquired by or arising in favor of such Grantor, and regardless of where located
(collectively, the “Article 9 Collateral”):

(i) all Accounts;

 

9



--------------------------------------------------------------------------------

(ii) all Chattel Paper;

(iii) all Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all Fixtures;

(vii) all General Intangibles;

(viii) all Intellectual Property, including all claims for, and rights to sue
for, past or future infringements of Intellectual Property, and all income,
royalties, damages and payments now or hereafter due or payable with respect to
Intellectual Property;

(ix) all Goods;

(x) all Instruments;

(xi) all Inventory, including goods that are returned, repossessed, stopped in
transit or which are otherwise owned by any Grantor;

(xii) all Investment Property, Pledged Equity and other Pledged Collateral;

(xiii) all books and records pertaining to the Article 9 Collateral;

(xiv) all Letters of Credit and Letter of Credit Rights;

(xv) all Money, cash and cash equivalents;

(xvi) all Commercial Tort Claims described on Schedule 10 to the Perfection
Certificate or any Perfection Certificate Supplement; and

(xvii) all Proceeds and products of any and all of the foregoing and all
Supporting Obligations, collateral security and guarantees given by any Person
with respect to any of the foregoing;

provided that notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in (and the terms
“Collateral” and “Article 9 Collateral” shall not include) any Excluded
Property.

 

10



--------------------------------------------------------------------------------

(b) Each Grantor hereby irrevocably authorizes the Collateral Agent for the
benefit of the Secured Parties at any time and from time to time to file in any
relevant jurisdiction any financing statements (including Fixture filings with
respect to any Fixtures associated with Material Real Property that is subject
to a Mortgage) with respect to the Article 9 Collateral or any part thereof and
amendments thereto that (i) indicate the Collateral as “all assets of the
Debtor, whether now owned, or hereafter acquired by or arising in favor of” or
words of similar effect as being of an equal or lesser scope or with greater
detail, and (ii) contain the information required by Article 9 of the Uniform
Commercial Code or the analogous legislation of each applicable jurisdiction for
the filing of any financing statement or amendment, including (x) whether such
Grantor is an organization, the type of organization and, if required, any
organizational identification number issued to such Grantor and (y) in the case
of a financing statement filed as a Fixture filing, a sufficient description of
the Material Real Property subject to a Mortgage to which such Article 9
Collateral relates. Each Grantor agrees to provide such information to the
Collateral Agent promptly upon any reasonable request. The Collateral Agent
shall provide reasonable written notice to the Company of all such filings made
by the Collateral Agent on or about the Amendment No. 1 Closing Date, and,
reasonably promptly thereafter, any subsequent filings or amendments,
supplements or terminations of existing filings, made from time to time
thereafter and, in each case, shall, upon the reasonable request of the Company,
provide to the Company file-stamped copies thereof within a reasonable time
following receipt thereof.

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.

(d) The Collateral Agent is authorized to file with the USPTO or the USCO (or
any successor office) such documents as may be necessary or advisable for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest in United States Intellectual Property granted by each
Grantor, without the signature of any Grantor, and naming the applicable Grantor
or Grantors as debtors and the Collateral Agent as secured party. The Collateral
Agent shall provide reasonable written notice to the Borrower of all such
filings made by the Collateral Agent on or about the Amendment No. 1 Closing
Date and, reasonably promptly thereafter, any subsequent filings or amendments,
supplements or terminations of existing filings, made from time to time
thereafter.

(e) Notwithstanding anything to the contrary in the Loan Documents, none of the
Grantors shall be required to perfect the Security Interests granted by this
Agreement (including Security Interests in Investment Property and Fixtures) by
any means other than by (i) filings pursuant to the Uniform Commercial Code of
the relevant State(s), (ii) filings in USPTO or the USCO, as applicable, with
respect to Intellectual Property as expressly required elsewhere herein,
(iii) delivery to the Collateral Agent to be held in its possession of all
Collateral consisting of Pledged Securities as expressly required elsewhere
herein or in the Credit Agreement and (iv) Fixture filings in the applicable
real estate records with respect to any Fixtures associated with Material Real
Property that is subject to a Mortgage. No Grantor shall be required to
establish the Agent’s “control” over any Collateral other than the Collateral
consisting of Pledged Securities as provided in Section 2.02.

 

11



--------------------------------------------------------------------------------

(f) Each Grantor (or the Company, in place of any Grantor) shall pay any
applicable filing fees, recordation fees and related expenses relating to its
Article 9 Collateral or any Fixture filings with respect to any Fixtures
associated with Material Real Property that is subject to a Mortgage, in each
case, in accordance with Section 9.03 of the Credit Agreement.

Section 3.02. Representations and Warranties. Each Grantor represents, warrants
and covenants to the Collateral Agent, for the benefit of the Secured Parties,
that:

(a) Subject to Liens not prohibited by Section 6.02 of the Credit Agreement,
such Grantor has good and valid rights in and title to the Article 9 Collateral
with respect to which it has purported to grant a Security Interest hereunder.

(b) This Agreement has been duly executed and delivered by each Grantor that is
party hereto and constitutes a legal, valid and binding obligation of such
Grantor, enforceable against such Grantor in accordance with its terms, subject
to the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization
and other similar laws relating to or affecting creditors’ rights generally and
by general principles of equity (whether considered in a proceeding in equity or
law).

(c) The Uniform Commercial Code financing statements or other appropriate
filings, recordings or registrations prepared by the Collateral Agent based upon
the information provided to the Collateral Agent in the Perfection Certificate
for filing in each governmental, municipal or other office specified in Schedule
4 to the Perfection Certificate (or specified by written notice from the Company
to the Collateral Agent after the Amendment No. 1 Closing Date in the case of
filings, recordings or registrations required by the Credit Agreement after the
Amendment No. 1 Closing Date), are all the filings, recordings and registrations
(other than filings required to be made in the USPTO and the USCO in order to
perfect the Security Interest in Article 9 Collateral consisting of United
States Patents, Trademarks, Copyrights and Copyright Licenses) that are
necessary to establish a legal, valid and perfected security interest in favor
of the Collateral Agent (for the benefit of the Secured Parties) in respect of
all Article 9 Collateral in which the Security Interest may be perfected by
filing, recording or registration of a Uniform Commercial Code financing
statement or intellectual property filing in the United States (or any political
subdivision thereof), and no further or subsequent filing, refiling, recording ,
rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements and amendments.

(d) Each Grantor represents and warrants on the Amendment No. 1 Closing Date
that short-form Intellectual Property Security Agreements containing a
description of all Article 9 Collateral consisting of United States Patents,
United States registered Trademarks (and Trademarks for which United States
registration applications are pending, unless it constitutes Excluded Property)
and United States registered Copyrights, respectively, have been or on or
promptly after the Amendment No. 1 Closing Date shall be executed and delivered
to the Collateral Agent for recording by the

 

12



--------------------------------------------------------------------------------

USPTO and the USCO pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. §
205 and the regulations thereunder, as applicable, as may be necessary to
establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the benefit of the Secured Parties) in respect of all
Article 9 Collateral consisting of registrations and applications for United
States Patents, Trademarks (except pending Trademark applications that
constitute Excluded Property), Copyrights to the extent a security interest may
be perfected by filing, recording or registration in the USPTO or the USCO, and
no further or subsequent filing, refiling, recording, rerecording, registration
or reregistration is necessary (other than (i) such filings and actions as are
necessary to perfect the Security Interest with respect to any Article 9
Collateral consisting of registrations and applications for United States
Patents, Trademarks and Copyrights acquired or developed by any Grantor after
the date hereof, and (ii) the UCC financing and continuation statements and
amendments contemplated in Section 3.02(c)).

(e) The Security Interest constitutes a valid security interest in the Article 9
Collateral, and (i) when all appropriate filings, recordings, registrations
and/or notifications are made (and all other actions are taken as may be
necessary in connection therewith (including payment of any applicable filing
and recording taxes)) as may be required under applicable law to perfect the
Security Interest and (ii) upon the taking of possession or control by the
Collateral Agent of such Article 9 Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Collateral Agent to the extent required by this
Agreement (except, for the avoidance of doubt, to the extent otherwise required
by the Intercreditor Agreement)), the Security Interest in such Article 9
Collateral with respect to which such actions have been taken shall be perfected
and shall be prior to any other Lien on any of the Article 9 Collateral, other
than Liens not prohibited by Section 6.02 of the Credit Agreement and subject to
any limitations or exclusions from the requirement to perfect the security
interests and Liens on the Collateral described herein or in the Credit
Agreement.

(f) The Grantors own, and have rights in, the Article 9 Collateral free and
clear of any Lien, except for Liens not prohibited by Section 6.02 of the Credit
Agreement. Subject to the Intercreditor Agreement, none of the Grantors has
filed or consented to the filing of (i) any financing statement or analogous
document under the New York UCC or any other applicable laws covering any
Article 9 Collateral, (ii) any assignment in which any Grantor assigns any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with the USPTO or the USCO or (iii) any assignment in
which any Grantor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case to the extent the Lien or security interest
evidenced thereby is not prohibited by the Credit Agreement.

 

13



--------------------------------------------------------------------------------

Section 3.03. Covenants.

(a) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to assure, preserve, protect and perfect the Security Interest and the
rights and remedies created hereby, including the payment of any fees and taxes
required in connection with the execution and delivery of this Agreement, the
granting of the Security Interest and the filing of any financing statements
(including Fixture filings with respect to Fixtures associated with any Material
Real Property that is subject to a Mortgage) or other documents in connection
herewith or therewith, all in accordance with the terms of this Agreement and
the Credit Agreement.

(b) At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 6.02 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement, this Agreement or any other Loan
Document and within a reasonable period of time after the Collateral Agent has
requested in writing that the Company do so. Any and all reasonable amounts so
expended by the Collateral Agent shall be reimbursed by the Grantors within
fifteen (15) days after demand for any payment made in respect of such amounts
that are due and payable or any reasonable expense incurred by the Collateral
Agent pursuant to the foregoing authorization in accordance with Section 5.03;
provided, however, that the Grantors shall not be obligated to reimburse the
Collateral Agent with respect to any Intellectual Property included in the
Collateral which any Grantor has abandoned or failed to maintain or pursue, or
otherwise allowed to lapse, terminate or be put into the public domain, in
accordance with Section 3.03(c)(iii). Nothing in this paragraph shall be
interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Grantor with respect to taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Loan Documents.

(c) Intellectual Property Covenants.

(i) In the event that any Grantor, either directly or through any agent,
employee, licensee or designee, (A) files an application for the registration of
(or otherwise becomes the owner of) any Patent, Trademark, Copyright or
Copyright License with the USPTO or the USCO or (B) acquires any registration or
application for registration of any United States Patent, Trademark, Copyright
or Copyright License, such Grantor will, no later than the next date on which a
Compliance Certificate is required to be delivered pursuant to Section 5.01(c)
of the Credit Agreement (or, if earlier, the date on which such Compliance
Certificate is actually delivered to the Collateral Agent) or such later date as
to which the Collateral Agent may agree in its reasonable discretion), provide
the Collateral Agent written notice thereof, and, upon request of the Collateral
Agent, such Grantor shall promptly execute and deliver any and all Intellectual
Property Security Agreements as the Collateral Agent may reasonably request to
evidence

 

14



--------------------------------------------------------------------------------

the Collateral Agent’s security interest (for the benefit of the Secured
Parties) in such Patent, Trademark, Copyright or Copyright License, and the
general intangibles of such Grantor relating thereto or represented thereby
(other than, in each case, to the extent constituting Excluded Property).

(ii) Other than to the extent permitted herein or in the Credit Agreement or
with respect to registrations and applications no longer material, used or
useful, and except to the extent failure to act would not, as deemed by the
Company in its reasonable business judgment, reasonably be expected to have a
Material Adverse Effect, with respect to registration or pending application of
each item of its Intellectual Property included in the Article 9 Collateral for
which such Grantor has standing to do so, each Grantor agrees to take, at its
expense, all reasonable steps, including, without limitation, in the USPTO, the
USCO and any other Governmental Authority located in the United States, to
pursue the registration and maintenance of each Patent, Trademark, Copyright or
Copyright License registration or application, now or hereafter included in such
Article 9 Collateral of such Grantor.

(iii) Other than to the extent permitted herein or in the Credit Agreement, or
with respect to registrations and applications no longer material, used or
useful, or except as would not, as deemed by the Company in its reasonable
business judgment, reasonably be expected to have a Material Adverse Effect, no
Grantor shall do or permit any act or knowingly omit to do any act whereby any
of its Intellectual Property included in the Article 9 Collateral may lapse, be
terminated, or become invalid or unenforceable or placed in the public domain
(or in the case of a trade secret, becomes publicly known).

(iv) Other than as excluded or as permitted herein or in the Credit Agreement,
or with respect to Patents, Copyrights or Trademarks which are no longer
material, used or useful in the Grantor’s business operations or except where
failure to do so would not, as deemed by the Company in its reasonable business
judgment, reasonably be expected to have a Material Adverse Effect, each Grantor
shall take all reasonable steps to preserve and protect each item of its
Intellectual Property included in the Article 9 Collateral, including, without
limitation, maintaining the quality of any and all products or services used or
provided in connection with any of the Trademarks, consistent with the quality
of the products and services as of the date hereof, and taking all reasonable
steps necessary to ensure that all licensed users of any of the Trademarks abide
by the applicable license’s terms with respect to standards of quality.

(v) Notwithstanding clauses (i) through (iv) above, nothing in this Agreement or
any other Loan Document prevents any Grantor from Disposing of, discontinuing
the use or maintenance of, failing to pursue, or otherwise allowing to lapse,
terminate or be put into the public domain, any of its Intellectual Property
included in the Article 9 Collateral to the extent not prohibited by the Credit
Agreement.

 

15



--------------------------------------------------------------------------------

(d) Except to the extent permitted under the Credit Agreement, each Grantor
shall, upon request of the Collateral Agent, at its own expense, take any and
all commercially reasonable actions necessary to defend title and rights to the
Article 9 Collateral against all Persons and to defend the Security Interest of
the Collateral Agent in the Article 9 Collateral and the priority thereof
against any Lien not permitted pursuant to Section 6.02 of the Credit Agreement.
Each Grantor (rather than the Collateral Agent or any Secured Party) shall
remain liable (as between itself and any relevant counterparty) to observe and
perform all the conditions and obligations to be observed and performed by it
under each contract, agreement or instrument relating to the Article 9
Collateral, all in accordance with the terms and conditions thereof.

ARTICLE 4

REMEDIES

Section 4.01. Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Collateral Agent shall
have the right to exercise any and all rights afforded to a secured party with
respect to the Obligations under the Uniform Commercial Code or other applicable
law and also may (a) require each Grantor to, and each Grantor agrees that it
will at its expense and upon request of the Collateral Agent promptly, assemble
all or part of the Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place and time to be reasonably
designated by the Collateral Agent; (b) enter into any premises owned or, to the
extent lawful and permitted, leased by any of the Grantors where the Collateral
or any part thereof is assembled or located in order to effectuate its rights
and remedies hereunder or under law, without obligation to such Grantor in
respect of such occupation; provided that the Collateral Agent shall provide the
applicable Grantor with written notice thereof prior to such occupancy; (c) with
respect to any of the Article 9 Collateral consisting of Intellectual Property,
exercise the remedies set forth in Section 4.03; (d) exercise any and all rights
and remedies of any of the Grantors under or in connection with the Collateral,
or otherwise in respect of the Collateral; provided that the Collateral Agent
shall provide the applicable Grantor with written notice thereof prior to such
exercise; and (e) subject to the mandatory requirements of applicable law and
the notice requirements described below, sell or otherwise dispose of all or any
part of the Collateral securing the Obligations at a public or private sale or
at any broker’s board or on any securities exchange, for cash, upon credit or
for future delivery as the Collateral Agent shall deem appropriate. The
Collateral Agent shall be authorized at any such sale of securities (if it deems
it advisable to do so) to restrict the prospective bidders or purchasers to
Persons who will represent and agree that they are purchasing the Collateral for
their own account for investment and not with a view to the distribution or sale
thereof, and upon consummation of any such sale the Collateral Agent shall have
the right to assign, transfer and deliver to the purchaser or purchasers thereof
the Collateral so sold. Each such purchaser at any sale of Collateral shall hold
the property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.

 

16



--------------------------------------------------------------------------------

The Collateral Agent shall give the applicable Grantors and the Company ten
(10) Business Days’ written notice (which each Grantor agrees is reasonable
notice within the meaning of Section 9-611 of the New York UCC or its equivalent
in other jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or a portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such sale.
At any such sale, the Collateral, or a portion thereof, to be sold may be sold
in one lot as an entirety or in separate parcels, as the Collateral Agent may
(in its sole and absolute discretion) determine. The Collateral Agent shall not
be obligated to make any sale of any Collateral if it shall determine not to do
so, regardless of the fact that notice of sale of such Collateral shall have
been given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In the case of any sale of all or any part of the Collateral made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in the event
that any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in case of any such failure, such Collateral may be sold
again upon like notice. At any public (or, to the extent permitted by law,
private) sale made pursuant to this Agreement, any Secured Party may bid for or
purchase, free (to the extent permitted by law) from any right of redemption,
stay, valuation or appraisal on the part of any Grantor (all said rights being
also hereby waived and released to the extent permitted by law), the Collateral
or any part thereof offered for sale and may make payment on account thereof by
using any claim then due and payable to such Secured Party from any Grantor as a
credit against the purchase price, and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Grantor therefor. For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Collateral Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Collateral Agent shall have entered into such an agreement all Events
of Default shall have been remedied and the Obligations paid in full. As an
alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court appointed receiver. Any sale pursuant to the
provisions of this Section 4.01 shall be deemed to be commercially reasonable as
provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.

 

17



--------------------------------------------------------------------------------

Section 4.02. Application of Proceeds.

(a) Upon the exercise of remedies as set forth in Article VII of the Credit
Agreement and subject to the Intercreditor Agreement, the Collateral Agent shall
apply the proceeds of any collection or sale of Collateral, including any
Collateral consisting of cash, in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including amounts payable under Sections 2.14, 2.15, 2.16 and 9.03 of the Credit
Agreement) payable under the Loan Documents to the Administrative Agent in its
capacity as such and the Collateral Agent in its capacity as such, ratably in
proportion to the respective amounts owing to them;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest, but including
amounts payable under Sections 2.14, 2.15, 2.16 and 9.03 of the Credit
Agreement) payable to the Lenders, ratably among them in proportion to the
amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Borrowings, any fees, premiums and scheduled
periodic payments due under Secured Swap Agreements or Banking Services
Agreements, ratably among the Secured Parties in proportion to the respective
amounts described in this clause Third held by them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Borrowings, unreimbursed LC Disbursements and to cash
collateralize that portion of LC Exposure consisting of the aggregate undrawn
amount of Letters of Credit and any breakage, termination or other payments
under Secured Swap Agreements or Banking Services Agreements, ratably among the
Secured Parties in proportion to the respective amounts described in this clause
Fourth held by them;

Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Collateral Agent and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Collateral Agent and the other Secured Parties on such date; and

Last, the balance, if any, after all of the Obligations have been paid in full,
as directed by the Company or as otherwise required by law.

(b) Subject to the Intercreditor Agreement and the Credit Agreement, the
Collateral Agent shall have absolute discretion as to the time of application of
any such proceeds, monies or balances in accordance with this Agreement. Upon
any sale of Collateral by the Collateral Agent (including pursuant to a power of
sale granted by statute or under a judicial proceeding), the receipt of the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

 

18



--------------------------------------------------------------------------------

(c) In making the determinations and allocations required by this Section 4.02,
the Collateral Agent may rely conclusively upon information supplied to or by
the Collateral Agent as to the amounts of unpaid principal and interest and
other amounts outstanding with respect to the Obligations, and the Collateral
Agent shall have no liability to any of the Secured Parties for actions taken in
reliance on such information, provided that nothing in this sentence shall
prevent any Grantor from contesting any amounts claimed by any Secured Party in
any information so supplied. All distributions made by the Collateral Agent
pursuant to this Section 4.02 shall be (subject to any decree of any court of
competent jurisdiction) final (absent manifest error), and the Collateral Agent
shall have no duty to inquire as to the application by the Collateral Agent of
any amounts distributed to it.

Section 4.03. Grant of License to Use Intellectual Property; Power of Attorney.
For the exclusive purpose of enabling the Collateral Agent to exercise rights
and remedies under this Agreement at such time as the Collateral Agent shall be
lawfully entitled to exercise such rights and remedies at any time after and
during the continuance of an Event of Default, each Grantor hereby grants to the
Collateral Agent a non-exclusive, royalty-free, limited license (until the
termination or cure of the Event of Default) to use, license or, to the extent
permitted under the terms of the relevant license, sublicense any of the
Intellectual Property included in the Article 9 Collateral now owned or
hereafter acquired by such Grantor, and including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof; provided, however, that all of the foregoing rights of the Collateral
Agent to operate such license, sublicense and other rights shall expire
immediately upon the termination or cure of all Events of Default and shall be
exercised by the Collateral Agent solely during the continuance of an Event of
Default and upon ten (10) Business Days’ prior written notice to the Borrower,
and nothing in this Section 4.03 shall require Grantors to grant any license
that is prohibited by any applicable law, or is prohibited by, or constitutes a
breach or default under or results in the termination of any contract, license,
agreement, instrument or other document evidencing, giving rise to or
theretofore granted, to the extent not prohibited by the Credit Agreement, with
respect to such property or otherwise unreasonably prejudices the value thereof
to the relevant Grantor; provided, further, that such licenses granted hereunder
with respect to Trademarks shall be subject to the maintenance of quality
standards with respect to the goods and services on which such Trademarks are
used sufficient to preserve the validity of such Trademarks. Furthermore, each
Grantor hereby grants to the Collateral Agent an absolute power of attorney to
sign, subject only to the giving of ten (10) days’ written notice to the Grantor
and the Company, upon the occurrence and during the continuance of any Event of
Default, any document which may be required by the USPTO or the USCO in order to
effect an absolute assignment of all right, title and interest in each
registration and application for a Patent, Trademark, Copyright or Copyright
License, and to record the same.

 

19



--------------------------------------------------------------------------------

ARTICLE 5

MISCELLANEOUS

Section 5.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Grantor other than the Company shall be given to it in care of the
Company as provided in Section 9.01 of the Credit Agreement.

Section 5.02. Waivers; Amendment; Several Agreement. (a) No failure or delay by
the Collateral Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Collateral Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by any
Grantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 5.02, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Collateral Agent, any Lender or any Issuing
Bank may have had notice or knowledge of such Default at the time. No notice or
demand on any Grantor in any case shall entitle any Grantor to any other or
further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor or Grantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 9.02 of the Credit Agreement; provided that the
Collateral Agent in its reasonable discretion may grant extensions of time for
the creation or perfection of security interests in, or taking other actions
with respect to, particular assets or any other compliance with the requirements
of this Agreement where it reasonably determines in writing, in consultation
with the Company, that the creation or perfection of security interests in or
taking other actions, or any other compliance with the requirements of this
definition cannot be accomplished without undue delay, burden or expense by the
time or times at which it would otherwise be required by this Agreement.

(c) This Agreement shall be construed as a separate agreement with respect to
each Grantor and may be amended, modified, supplemented (including by the
addition of a Grantor pursuant to a Security Agreement Supplement), waived or
released with respect to any Grantor without the approval of any other Grantor
and without affecting the obligations of any other Grantor hereunder.

 

20



--------------------------------------------------------------------------------

Section 5.03. Collateral Agent’s Fees and Expenses. (a) The parties hereto agree
that the Collateral Agent shall be entitled to reimbursement of its expenses
incurred hereunder (including without limitation disbursements of the Collateral
Agent pursuant to Section 5.14) and indemnity for its actions in connection
herewith to the extent provided in Sections 9.03 of the Credit Agreement.

(b) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 5.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party.

Section 5.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns, to the extent permitted under Section 9.04 of
the Credit Agreement.

Section 5.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Grantors in this Agreement and in the certificates or
other instruments prepared or delivered in connection with or pursuant to this
Agreement shall be considered to have been relied upon by the Lenders and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any Lender or on its behalf, and shall continue in full force and effect
until the termination of this Agreement in accordance with Section 5.12(a).

Section 5.06. Counterparts; Effectiveness; Successors and Assigns. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or other electronic communication of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement. This Agreement
shall become effective as to any Grantor when a counterpart hereof executed on
behalf of such Grantor shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding, without the consent of any other party, upon
such Grantor and the Collateral Agent and their respective successors and
assigns permitted thereby, and shall inure to the benefit of such Grantor, the
Collateral Agent and the other Secured Parties and their respective successors
and assigns permitted thereby, except that no Grantor shall have the right to
assign or transfer its rights or obligations hereunder or any interest herein or
in the Collateral (and any such assignment or transfer shall be void) except as
permitted by this Agreement or the other Loan Documents (it being understood
that a merger or consolidation not prohibited by the Credit Agreement shall not
constitute an assignment or transfer).

 

21



--------------------------------------------------------------------------------

Section 5.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 5.08. Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent
to Service of Process. (a) THE TERMS OF SECTION 9.09 OF THE CREDIT AGREEMENT
WITH RESPECT TO GOVERNING LAW, SUBMISSION OF JURISDICTION AND VENUE ARE
INCORPORATED HEREIN BY REFERENCE, MUTATIS MUTANDIS, AND THE PARTIES HERETO AGREE
TO SUCH TERMS.

(b) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 5.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 5.09. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 5.10. Security Interest Absolute. To the extent permitted by applicable
law, all rights of the Collateral Agent hereunder, the Security Interest, the
grant of a security interest in the Collateral and all obligations of each
Grantor hereunder shall be absolute and unconditional irrespective of (a) any
lack of validity or enforceability of the Credit Agreement, any other Loan
Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any

 

22



--------------------------------------------------------------------------------

change in the time, manner or place of payment of, or in any other term of, all
or any of the Obligations, or any other amendment or waiver of or any consent to
any departure from the Credit Agreement, any other Loan Document or any other
agreement or instrument, (c) any exchange, release or non-perfection of any Lien
on other collateral, or any release or amendment or waiver of or consent under
or departure from any guarantee, securing or guaranteeing all or any of the
Obligations or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor in respect of the
Obligations or this Agreement.

Section 5.11. Intercreditor Agreement Governs.

(a) Notwithstanding anything herein to the contrary, (i) the priority of the
liens and security interests granted to the Collateral Agent pursuant to this
Agreement are expressly subject to the Intercreditor Agreement and (ii) the
exercise of any right or remedy by the Collateral Agent hereunder is subject to
the limitations and provisions of the Intercreditor Agreement. In the event of
any conflict between the terms of the Intercreditor Agreement and the terms of
this Agreement regarding the priority of the liens and the security interests
granted to the Collateral Agent or exercise of any rights or remedies by the
Collateral Agent, the terms of the Intercreditor Agreement shall govern.

(b) Notwithstanding anything herein to the contrary, to the extent any Grantor
is required hereunder to deliver Collateral to, or the possession or control by,
the Collateral Agent for purposes of possession and/or “control” (as such term
is used herein) and is unable to do so as a result of having previously
delivered such Collateral to the [Controlling Authorized Representative] (as
defined in the Intercreditor Agreement) in accordance with the terms of the
Intercreditor Agreement, such Grantor’s obligations hereunder with respect to
such delivery shall be deemed complied with and satisfied by the delivery to the
[Controlling Authorized Representative] (as defined in the Intercreditor
Agreement), as gratuitous bailee and/or gratuitous agent for the benefit of each
other [First-Priority Secured Party] (as defined in the Intercreditor
Agreement).

Section 5.12. Termination or Release.

(a) This Agreement, the Security Interest and all other security interests
granted hereby shall automatically terminate with respect to all Obligations
upon termination of the Commitments and payment in full of all Obligations
(other than (i) indemnities and contingent obligations with respect to which no
claim for reimbursement has been made in writing, (ii) Swap Agreements, and
(iii) Banking Services, and other than Letters of Credit that have been cash
collateralized pursuant to arrangements mutually agreed between the applicable
Issuing Bank and the Company or with respect to which other arrangements have
been made that are satisfactory to the applicable Issuing Bank).

(b) A Grantor (other than the Borrower) shall automatically be released from its
obligations hereunder in accordance with, and to the extent provided by,
Section 9.16 of the Credit Agreement.

 

23



--------------------------------------------------------------------------------

(c) The security interest granted hereunder by any Grantor in any Collateral
shall be automatically released and the license granted in Section 4.03 shall be
automatically terminated with respect to such Collateral (i) at the time the
property subject to such security interest is transferred or to be transferred
as part of or in connection with any transfer not prohibited by the Credit
Agreement (and the Collateral Agent may rely conclusively on a certificate to
that effect provided to it by such Grantor upon its reasonable request without
further inquiry) to any person other than a Grantor, (ii) subject to
Section 9.02 of the Credit Agreement, if the release of such security interest
is approved, authorized or ratified in writing by the Required Lenders or
(iii) upon release of such Grantor from its obligations hereunder pursuant to
Section 5.12(b) above.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 5.12, the Collateral Agent shall execute and deliver
to any Grantor, at such Grantor’s expense, all documents and take all such
further actions that such Grantor shall reasonably request to evidence such
termination or release, in each case in accordance with the terms of Article
VIII and Section 9.16 of the Credit Agreement. Any execution and delivery of
documents pursuant to this Section 5.12 shall be without recourse to or warranty
by the Collateral Agent.

(e) Notwithstanding anything to the contrary set forth in this Agreement, each
Secured Party by the acceptance of the benefits under this Agreement hereby
acknowledges and agrees that (i) the obligations of the Company or any of its
Subsidiaries under any Loan Document shall be secured pursuant to this Agreement
only to the extent that, and for so long as, the other Obligations are so
secured and (ii) any release of Collateral effected in the manner permitted by
this Agreement shall not require the consent of any Secured Party.

Section 5.13. Additional Grantors. Each direct or indirect Domestic Subsidiary
of the Company that is required to enter into this Agreement as a Grantor
pursuant to Section 5.09(b) of the Credit Agreement shall, and any Subsidiary of
the Company may, execute and deliver a Security Agreement Supplement and
thereupon such Subsidiary shall become a Grantor hereunder with the same force
and effect as if originally named as a Grantor herein. The execution and
delivery of any such instrument shall not require the consent of any other
Grantor hereunder or of any other Person. The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Agreement.

Section 5.14. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable and consistent with the terms of this Agreement and the Credit
Agreement to accomplish the purposes hereof at any time after and during the
continuance of an Event of Default, which appointment is irrevocable for the
term hereof and coupled with an interest. The foregoing appointment shall
terminate upon termination of this Agreement (or, with respect to any Guarantor
released from its obligations hereunder in accordance with Section 5.12 before
termination of this Agreement, upon such release of such Grantor) and the
Security

 

24



--------------------------------------------------------------------------------

Interest granted hereunder pursuant to Section 5.12(a). Without limiting the
generality of the foregoing, the Collateral Agent shall have the right, upon the
occurrence and during the continuance of an Event of Default and written notice
by the Collateral Agent to the Company of its intent to exercise such rights,
with full power of substitution either in the Collateral Agent’s name or in the
name of such Grantor, (a) to receive, endorse, assign and/or deliver any and all
notes, acceptances, checks, drafts, money orders or other evidences of payment
relating to the Collateral or any part thereof; (b) to demand, collect, receive
payment of, give receipt for and give discharges and releases of all or any of
the Collateral; (c) to sign the name of any Grantor on any invoice or bill of
lading relating to any of the Collateral; (d) to send verifications of Accounts
to any Account Debtor; (e) to commence and prosecute any and all suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (f) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (g) to notify, or to require any Grantor to notify, Account Debtors
to make payment directly to the Collateral Agent; (h) to make, settle and adjust
claims in respect of Article 9 Collateral under policies of insurance, including
endorsing the name of any Grantor on any check, draft, instrument or other item
of payment for the proceeds of such policies of insurance, making all
determinations and decisions with respect thereto and obtaining or maintaining
the policies of insurance required by Section 5.05 of the Credit Agreement or
paying any premium in whole or in part relating thereto; and (i) to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with all or any of the Collateral, and to do all other acts and things necessary
to carry out the purposes of this Agreement, as fully and completely as though
the Collateral Agent were the absolute owner of the Collateral for all purposes;
provided that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. Anything in this Section 5.14 to the
contrary notwithstanding, the Collateral Agent agrees that it will not exercise
any rights under the appointment provided for in this Section 5.14 unless an
Event of Default shall have occurred and be continuing. The Collateral Agent and
the other Secured Parties shall be accountable only for amounts actually
received as a result of the exercise of the powers granted to them herein. No
Agent Party shall be liable in the absence of its own gross negligence or
willful misconduct, as determined by a final judgment of a court of competent
jurisdiction.

Section 5.15. General Authority of the Collateral Agent. By acceptance of the
benefits of this Agreement and any other Collateral Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably (a) to
consent to the appointment of the Collateral Agent as its agent hereunder and
under such other Collateral Documents, (b) to confirm that the Collateral Agent
shall have the authority to act as the exclusive agent of such Secured Party for
the enforcement of any provisions of this Agreement and such other Collateral
Documents against any Grantor, the exercise of remedies hereunder or thereunder
and the giving or withholding of any consent or approval hereunder or thereunder
relating to any Collateral or any Grantor’s obligations

 

25



--------------------------------------------------------------------------------

with respect thereto, (c) to agree that it shall not take any action to enforce
any provisions of this Agreement or any other Collateral Document against any
Grantor, to exercise any remedy hereunder or thereunder or to give any consents
or approvals hereunder or thereunder except as expressly provided in this
Agreement or any other Collateral Document and (d) to agree to be bound by the
terms of this Agreement and any other Collateral Documents.

Section 5.16. Reasonable Care. The Collateral Agent is required to exercise
reasonable care in the custody and preservation of any of the Collateral in its
possession; provided that the Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any of the Collateral, if
such Collateral is accorded treatment substantially similar to that which the
Collateral Agent accords its own property.

Section 5.17. Mortgages. In the event that any of the Collateral hereunder is
also subject to a valid and enforceable Lien under the terms of a Mortgage and
the terms thereof are inconsistent with the terms of this Agreement, then with
respect to such Collateral, the terms of such Mortgage shall control in the case
of Fixtures, and the terms of this Agreement shall control in the case of all
other Collateral.

Section 5.18. Reinstatement. This Agreement shall continue to be effective, or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any of the Obligations is rescinded or must otherwise be restored or returned
by the Collateral Agent or any other Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Company or any
other Loan Party, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, the Company or
any other Loan Party or any substantial part of its property, or otherwise, all
as though such payments had not been made.

Section 5.19. Miscellaneous. (a) The Collateral Agent may execute any of the
powers granted under this Agreement and perform any duty hereunder either
directly or by or through agents or attorneys-in-fact.

(b) The Collateral Agent shall not be deemed to have actual, constructive,
direct or indirect notice or knowledge of the occurrence of any Event of Default
unless and until the Collateral Agent shall have received a notice of Event of
Default or a notice from the Grantor or the Secured Parties to the Collateral
Agent in its capacity as Collateral Agent indicating that an Event of Default
has occurred. The Collateral Agent shall have no obligation either prior to or
after receiving such notice to inquire whether an Event of Default has, in fact,
occurred and shall be entitled to rely conclusively, and shall be fully
protected in so relying, on any notice so furnished to it.

[Signature pages follow]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

H.B. FULLER COMPANY,     as the Company By:       Name:   Title: [•],1     as a
Grantor By:       Name:   Title:

 

1  NTD: grantor signature blocks to be inserted.

[Signature Pages to Security Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

    as Collateral Agent

By:       Name:   Title:

[Signature Pages to Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

PLEDGED EQUITY

 

Issuer

   Number of
Certificate    Registered
Owner    Number and
Class of Equity
Interests    Percentage of
Equity Interests

PLEDGED DEBT

 

Holder/Payee/Lender

   Maker/Payor/Borrower    Principal
Amount/Commitment
Amount    Date
of
Note    Maturity
Date

 

Schedule I-1



--------------------------------------------------------------------------------

EXHIBIT I TO THE

SECURITY AGREEMENT

SUPPLEMENT NO. [•] dated as of [•], to the Pledge and Security Agreement (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Security Agreement”) dated as of [•], 2016 among H.B. Fuller
Company (“the Company”), as Grantor, the other Grantors party thereto and
JPMORGAN CHASE BANK, N.A., as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties.

A. Reference is made to the Credit Agreement dated as of April 12, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Company, the lenders from time
to time party thereto (collectively, the “Lenders” and each, a “Lender”),
JPMorgan Chase Bank, N.A. as administrative agent (in such capacity, the
“Administrative Agent”) and the other parties thereto.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Security Agreement.

C. The Grantors have entered into the Security Agreement in order to induce the
Lenders to make Loans, the Issuing Banks to issue Letters of Credit and the
Hedge Banks to enter into the Secured Swap Agreements. Section 5.13 of the
Security Agreement provides that certain additional Subsidiaries of the Company
may become Grantors under the Security Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned (the “New
Subsidiary”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Grantor under the Security Agreement in order
to induce the Lenders to make additional Loans, the Issuing Banks to issue
additional Letters of Credit and the Hedge Banks to enter into the Secured Swap
Agreements and as consideration for Loans previously made and Letters of Credit
previously issued.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 5.13 of the Security Agreement, the New
Subsidiary by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Subsidiary, as security for the payment and performance
in full of the Obligations does hereby create and grant to the Collateral Agent,
its successors and assigns, for the benefit of the Secured Parties, their
successors and assigns, a security interest in and lien on all of the New
Subsidiary’s right, title and interest in and to the Collateral (as defined in
the Security Agreement) of the New Subsidiary. Each reference to a “Grantor” in
the Security Agreement shall be deemed to include the New Subsidiary. The
Security

 

Exhibit I-1



--------------------------------------------------------------------------------

Agreement is hereby incorporated herein by reference. The New Subsidiary hereby
irrevocably authorizes the Collateral Agent for the benefit of the Secured
Parties at any time and from time to time to file in any relevant jurisdiction
any financing statements (including Fixture filings with respect to any Fixtures
associated with Material Real Property that is subject to a Mortgage) with
respect to the Article 9 Collateral or any part thereof and amendments thereto
that (i) indicate the Collateral as “all assets of the Debtor, whether now
owned, or hereafter acquired by or arising in favor of” or words of similar
effect as being of an equal or lesser scope or with greater detail, and
(ii) contain the information required by Article 9 of the Uniform Commercial
Code or the analogous legislation of each applicable jurisdiction for the filing
of any financing statement or amendment, including (x) whether such Grantor is
an organization, the type of organization and, if required, any organizational
identification number issued to such Grantor and (y) in the case of a financing
statement filed as a Fixture filing, a sufficient description of the Material
Real Property subject to a Mortgage to which such Article 9 Collateral relates.
The New Subsidiary agrees to provide such information to the Collateral Agent
promptly upon any reasonable request.

SECTION 2. The New Subsidiary represents and warrants to the Collateral Agent
for the benefit of the Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by laws affecting creditors’ rights
generally and by general principles of equity.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of the
New Subsidiary, and the Collateral Agent has executed a counterpart hereof.
Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic communication shall be as effective as delivery
of a manually signed counterpart of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
under its signature hereto is the true and correct legal name of the New
Subsidiary, its jurisdiction of formation and the location of its chief
executive office and (b) Schedule I attached hereto sets forth a true and
complete list, with respect to the New Subsidiary, of (i) all the Pledged Equity
owned by the New Subsidiary and (ii) all the Pledged Debt owed to the New
Subsidiary.

SECTION 5. Except as supplemented hereby, the Security Agreement shall remain in
full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CONFLICTS
OF LAWS PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 

Exhibit I-2



--------------------------------------------------------------------------------

SECTION 7. If any provision of this Supplement is held to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining
provisions of this Supplement and the other Loan Documents shall not be affected
or impaired thereby. The invalidity of a provision in a particular jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Security Agreement.

[Signatures on following page]

 

Exhibit I-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

[NAME OF NEW SUBSIDIARY] By:       Name:   Title: Jurisdiction of Formation:
Address of Chief Executive Office:

JPMORGAN CHASE BANK, N.A.,

    as Collateral Agent

By:       Name:   Title:

Signature Page for Supplement No.          to the Pledge Security Agreement

 

Exhibit I-4



--------------------------------------------------------------------------------

SCHEDULE I

TO SUPPLEMENT NO      TO THE

SECURITY AGREEMENT

PLEDGED EQUITY

 

Issuer

  

Number of

Certificate

  

Registered

Owner

  

Number and

Class of Equity

Interests

  

Percentage of

Equity Interests

                       

PLEDGED DEBT

 

Issuer

  

Principal Amount

  

Date of Note

  

Maturity Date

                 

 

Exhibit I-5



--------------------------------------------------------------------------------

EXHIBIT II

FORM OF

PATENT SECURITY AGREEMENT

(SHORT-FORM)

PATENT SECURITY AGREEMENT, dated as of [•] (this “Agreement”) among the Persons
listed on the signature pages hereof, as Grantors, and JPMORGAN CHASE BANK,
N.A., as collateral agent (in such capacity, the “Collateral Agent”) for the
Secured Parties.

Reference is made to the Pledge and Security Agreement (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) dated as of [•], 2017 among H.B. Fuller Company (“the
Company”), as Grantor, the other Grantors party thereto and the Collateral
Agent. The Secured Parties’ agreements in respect of extensions of credit to the
Borrower are set forth in the Credit Agreement dated as of April 12, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Company, the lenders from time
to time party thereto (collectively, the “Lenders” and each, a “Lender”),
JPMorgan Chase Bank, N.A. as administrative agent (in such capacity, the
“Administrative Agent”) and the other parties thereto. The Grantors are
subsidiaries of the Company, will derive substantial benefits from the extension
of credit to the Company pursuant to the Credit Agreement and the undersigned
Grantors are willing to execute and deliver this Agreement in order to induce
the Lenders and the Issuing Banks to extend such credit and the Hedge Banks to
enter into the Secured Swap Agreements. Accordingly, the parties hereto agree as
follows:

Section 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings assigned to such terms in the Security
Agreement. The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement. For purposes of this Agreement,
“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States, all registrations and
recordings thereof, and all applications for letters patent of the United
States, including applications in the USPTO or in any similar office or agency
of the United States, (b) all reissues, re-examinations, continuations,
divisions, continuations-in-part, renewals, or extensions thereof, and the
inventions or improvements disclosed or claimed therein, (c) all claims for, and
rights to sue for, past or future infringements of any of the foregoing, and
(d) all income, royalties, damages and payments now or hereafter due or payable
with respect to any of the foregoing, including damages and payments for past or
future infringements thereof.

Section 2. Grant of Security Interest. As security for the payment or
performance in full when due of the Obligations, including each Guarantee of the
Obligations, each Grantor hereby pledges to the Collateral Agent, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent, for
the benefit of the Secured Parties, a security interest in all right, title or
interest in or to any and all of the following assets and properties now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Patent Collateral”):

(a) All Patents, including those listed on Schedule I hereto; and

 

Exhibit II-1



--------------------------------------------------------------------------------

(b) to the extent not included in the foregoing, all Proceeds and products of
any and all of the foregoing and all Supporting Obligations, collateral security
and guarantees given by any Person with respect to any of the foregoing.

Notwithstanding anything to the contrary in (a) or (b) above, this Agreement
shall not constitute a grant of a security interest in any Excluded Property.

Section 3. Termination. This Patent Security Agreement and the security interest
granted hereby shall automatically terminate with respect to all of a Grantor’s
Obligations and any Lien arising therefrom shall be automatically released upon
termination of the Security Agreement or release of such Grantor’s obligations
thereunder. The Collateral Agent shall, in connection with any termination or
release herein or under the Security Agreement, execute and deliver to any
Grantor as such Grantor may request, an instrument in writing releasing the
security interest in the Patent Collateral acquired under this Agreement.
Additionally, upon such termination or release, the Collateral Agent shall
reasonably cooperate with any efforts made by a Grantor to make of record or
otherwise confirm such satisfaction including, but not limited to, the release
and/or termination of this Agreement and any security interest in, to or under
the Patent Collateral.

Section 4. Supplement to the Security Agreement. The security interests granted
to the Collateral Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Collateral Agent pursuant to the
Security Agreement. Each Grantor hereby acknowledges and affirms that the rights
and remedies of the Collateral Agent with respect to the Patent Collateral are
more fully set forth in the Security Agreement, the terms and provisions of
which are hereby incorporated herein by reference as if fully set forth herein.
In the event of any conflict between the terms of this Agreement and the
Security Agreement, the terms of the Security Agreement shall govern.

Section 5. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY
CONFLICTS OF LAWS PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

Section 6. Intercreditor Agreement Governs. Notwithstanding anything herein to
the contrary, (i) the liens and security interests granted to the Collateral
Agent pursuant to this Agreement are expressly subject to the Intercreditor
Agreement and (ii) the exercise of any right or remedy by the Collateral Agent
hereunder is subject to the limitations and provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and the terms of this Agreement, the terms of the Intercreditor
Agreement shall govern.

 

Exhibit II-2



--------------------------------------------------------------------------------

Section 7. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement shall become effective when it shall have been
executed by the Collateral Agent and when the Collateral Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means (including in .pdf
format) shall be effective as delivery of a manually executed counterpart of
this Agreement.

[Signatures on following page]

 

Exhibit II-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[GRANTOR],

as a Grantor

By:       Name:   Title:

 

Signature Page for Patent Security Agreement

Exhibit II-4



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

By:       Name:   Title:

 

Signature Page for Patent Security Agreement

Exhibit II-5



--------------------------------------------------------------------------------

Schedule I

Short Particulars of U.S. Patent Collateral

United States Patent Registrations:

 

OWNER

  

REGISTRATION NUMBER

  

NAME

     

United States Patent Applications:

 

OWNER

  

APPLICATION NUMBER

  

NAME

     

 

Exhibit II-6



--------------------------------------------------------------------------------

EXHIBIT III

FORM OF

TRADEMARK SECURITY AGREEMENT

(SHORT-FORM)

TRADEMARK SECURITY AGREEMENT, dated as of [•] (this “Agreement”) among the
Persons listed on the signature pages hereof, as Grantors, and JPMORGAN CHASE
BANK, N.A., as collateral agent (in such capacity, the “Collateral Agent”) for
the Secured Parties.

Reference is made to the Pledge and Security Agreement (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) dated as of [•], 2017 among H.B. Fuller Company (“the
Company”), as Grantor, the other Grantors party thereto and the Collateral
Agent. The Secured Parties’ agreements in respect of extensions of credit to the
Borrower are set forth in the Credit Agreement dated as of April 12, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Company, the lenders from time
to time party thereto (collectively, the “Lenders” and each, a “Lender”),
JPMorgan Chase Bank, N.A. as administrative agent (in such capacity, the
“Administrative Agent”) and the other parties thereto. The Grantors are
subsidiaries of the Company, will derive substantial benefits from the extension
of credit to the Company pursuant to the Credit Agreement and the undersigned
Grantors are willing to execute and deliver this Agreement in order to induce
the Lenders and the Issuing Banks to extend such credit and the Hedge Banks to
enter into the Secured Swap Agreements. Accordingly, the parties hereto agree as
follows:

Section 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings assigned to such terms in the Security
Agreement. The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement. For purposes of this Agreement,
“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names, trade
dress, logos, designs, business names, fictitious business names and all other
source or business identifiers, and all general intangibles of like nature,
protected under the laws of the United States or any state or political
subdivision thereof, as well as any unregistered trademarks and service marks
used by a Grantor, (b) all goodwill symbolized thereby or associated with each
of them, (c) all registrations and recordings in connection therewith, including
all registration and recording applications filed in the USPTO or any similar
offices in any state of the United States or any political subdivision thereof,
(d) all renewals of any of the foregoing, (e) all claims for, and rights to sue
for, past or future infringements of any of the foregoing, and (f) all income,
royalties, damages and payments now or hereafter due or payable with respect to
any of the foregoing, including damages and payments for past or future
infringements thereof.

 

Exhibit III-1



--------------------------------------------------------------------------------

Section 2. Grant of Security Interest. As security for the payment or
performance in full when due of the Obligations, including each Guarantee of the
Obligations, each Grantor hereby pledges to the Collateral Agent, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent, for
the benefit of the Secured Parties, a security interest in all right, title or
interest in or to any and all of the following assets and properties now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Trademark Collateral”):

(a) All Trademarks, including those listed on Schedule I hereto; and

(b) to the extent not included in the foregoing, all Proceeds and products of
any and all of the foregoing and all Supporting Obligations, collateral security
and guarantees given by any Person with respect to any of the foregoing.

Notwithstanding anything to the contrary in (a) or (b) above, this Agreement
shall not constitute a grant of a security interest in any Excluded Property,
including any “intent-to-use” trademark applications prior to the filing and
acceptance of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or
an “Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto.

Section 3. Termination. This Trademark Security Agreement and the security
interest granted hereby shall automatically terminate with respect to all of a
Grantor’s Obligations and any Lien arising therefrom shall be automatically
released upon termination of the Security Agreement or release of such Grantor’s
obligations thereunder. The Collateral Agent shall, in connection with any
termination or release herein or under the Security Agreement, execute and
deliver to any Grantor as such Grantor may request, an instrument in writing
releasing the security interest in the Trademark Collateral acquired under this
Agreement. Additionally, upon such termination or release, the Collateral Agent
shall reasonably cooperate with any efforts made by a Grantor to make of record
or otherwise confirm such satisfaction including, but not limited to, the
release and/or termination of this Agreement and any security interest in, to or
under the Trademark Collateral.

Section 4. Supplement to the Security Agreement. The security interests granted
to the Collateral Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Collateral Agent pursuant to the
Security Agreement. Each Grantor hereby acknowledges and affirms that the rights
and remedies of the Collateral Agent with respect to the Trademark Collateral
are more fully set forth in the Security Agreement, the terms and provisions of
which are hereby incorporated herein by reference as if fully set forth herein.
In the event of any conflict between the terms of this Agreement and the
Security Agreement, the terms of the Security Agreement shall govern.

Section 5. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY
CONFLICTS OF LAWS PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

Exhibit III-2



--------------------------------------------------------------------------------

Section 6. Intercreditor Agreement Governs. Notwithstanding anything herein to
the contrary, (i) the liens and security interests granted to the Collateral
Agent pursuant to this Agreement are expressly subject to the Intercreditor
Agreement and (ii) the exercise of any right or remedy by the Collateral Agent
hereunder is subject to the limitations and provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and the terms of this Agreement, the terms of the Intercreditor
Agreement shall govern.

Section 7. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement shall become effective when it shall have been
executed by the Collateral Agent and when the Collateral Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means (including in .pdf
format) shall be effective as delivery of a manually executed counterpart of
this Agreement.

[Signatures on following page]

 

Exhibit III-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[GRANTOR],

as a Grantor

By:       Name:   Title:

 

Signature Page for Trademark Security Agreement

Exhibit III-4



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

By:       Name:   Title:

 

Signature Page for Trademark Security Agreement

Exhibit III-5



--------------------------------------------------------------------------------

Schedule I

Short Particulars of U.S. Trademark Collateral

 

Grantor

 

Trademark or

Service Mark

 

Date Granted

  

Registration No.

and Jurisdiction

 

Grantor

 

Trademark or

Service Mark

Application

 

Date Filed

  

Application No.

and Jurisdiction

 

Exhibit III-6



--------------------------------------------------------------------------------

EXHIBIT IV

FORM OF

COPYRIGHT SECURITY AGREEMENT

(SHORT-FORM)

COPYRIGHT SECURITY AGREEMENT, dated as of [•] (this “Agreement”) among the
Persons listed on the signature pages hereof, as Grantors, and JPMORGAN CHASE
BANK, N.A., as collateral agent (in such capacity, the “Collateral Agent”) for
the Secured Parties.

Reference is made to the Pledge and Security Agreement (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) dated as of [•], 2017 among H.B. Fuller Company (“the
Company”), as Grantor, the other Grantors party thereto and the Collateral
Agent. The Secured Parties’ agreements in respect of extensions of credit to the
Borrower are set forth in the Credit Agreement dated as of April 12, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Company, the lenders from time
to time party thereto (collectively, the “Lenders” and each, a “Lender”),
JPMorgan Chase Bank, N.A. as administrative agent (in such capacity, the
“Administrative Agent”) and the other parties thereto. The Grantors are
subsidiaries of the Company, will derive substantial benefits from the extension
of credit to the Company pursuant to the Credit Agreement and the undersigned
Grantors are willing to execute and deliver this Agreement in order to induce
the Lenders and the Issuing Banks to extend such credit and the Hedge Banks to
enter into the Secured Swap Agreements. Accordingly, the parties hereto agree as
follows:

Section 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings assigned to such terms in the Security
Agreement. The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement. For purposes of this Agreement,
(A) “Copyrights” means all of the following now owned or hereafter acquired by
any Grantor: (a) all copyright rights in any work subject to and under the
copyright laws of the United States (whether or not the underlying works of
authorship have been published), whether as author, assignee, transferee,
exclusive licensee or otherwise, (b) all registrations and applications for
registration of any such copyright in the United States, including
registrations, recordings, supplemental registrations and pending applications
for registration in the USCO or in any similar office or agency of the United
States, (c) all renewals of any of the foregoing, (d) all claims for, and rights
to sue for, past or future infringements of any of the foregoing, and (e) all
income, royalties, damages and payments now or hereafter due or payable with
respect to any of the foregoing, including damages and payments for past or
future infringements thereof and (B) “Copyright License” means any written
agreement, now or hereafter in effect, granting any right to any third party
under any Copyright now or hereafter owned by any Grantor or that such Grantor
otherwise has the right to license, or granting any right to any Grantor under
any Copyright now or hereafter owned by any third party, and all rights of such
Grantor under any such agreement.

 

Exhibit IV-1



--------------------------------------------------------------------------------

Section 2. Grant of Security Interest. As security for the payment or
performance in full when due of the Obligations, including each Guaranty of the
Obligations, each Grantor hereby pledges to the Collateral Agent, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent, for
the benefit of the Secured Parties, a security interest in all right, title or
interest in or to any and all of the following assets and properties now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Copyright Collateral”):

(a) All Copyrights, including those listed on Schedule I hereto;

(b) all exclusive Copyright Licenses with respect to registered United States
Copyrights under which any Grantor is the licensee, including those listed on
Schedule I hereto; and

(c) to the extent not included in the foregoing, all Proceeds and products of
any and all of the foregoing and all Supporting Obligations, collateral security
and guarantees given by any Person with respect to any of the foregoing.

Notwithstanding anything to the contrary in (a) through (c) above, this
Agreement shall not constitute a grant of a security interest in any Excluded
Property.

Section 3. Termination. This Copyright Security Agreement and the security
interest granted hereby shall automatically terminate with respect to all of a
Grantor’s Obligations and any Lien arising therefrom shall be automatically
released upon termination of the Security Agreement or release of such Grantor’s
obligations thereunder. The Collateral Agent shall, in connection with any
termination or release herein or under the Security Agreement, execute and
deliver to any Grantor as such Grantor may request, an instrument in writing
releasing the security interest in the Copyright Collateral acquired under this
Agreement. Additionally, upon such termination or release, the Collateral Agent
shall reasonably cooperate with any efforts made by a Grantor to make of record
or otherwise confirm such satisfaction including, but not limited to, the
release and/or termination of this Agreement and any security interest in, to or
under the Copyright Collateral.

Section 4. Supplement to the Security Agreement. The security interests granted
to the Collateral Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Collateral Agent pursuant to the
Security Agreement. Each Grantor hereby acknowledges and affirms that the rights
and remedies of the Collateral Agent with respect to the Copyright Collateral
are more fully set forth in the Security Agreement, the terms and provisions of
which are hereby incorporated herein by reference as if fully set forth herein.
In the event of any conflict between the terms of this Agreement and the
Security Agreement, the terms of the Security Agreement shall govern.

 

Exhibit IV-2



--------------------------------------------------------------------------------

Section 5. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY
CONFLICTS OF LAWS PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

Section 6. Intercreditor Agreement Governs. Notwithstanding anything herein to
the contrary, (i) the liens and security interests granted to the Collateral
Agent pursuant to this Agreement are expressly subject to the Intercreditor
Agreement and (ii) the exercise of any right or remedy by the Collateral Agent
hereunder is subject to the limitations and provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and the terms of this Agreement, the terms of the Intercreditor
Agreement shall govern.

Section 7. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement shall become effective when it shall have been
executed by the Collateral Agent and when the Collateral Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means (including in .pdf
format) shall be effective as delivery of a manually executed counterpart of
this Agreement.

[Signatures on following page]

 

Exhibit IV-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[GRANTOR],

as a Grantor

By:       Name:   Title:

 

Signature Page for Copyright Security Agreement

Exhibit IV-4



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

By:       Name:   Title:

 

Signature Page for Copyright Security Agreement

Exhibit IV-5



--------------------------------------------------------------------------------

Schedule I

Short Particulars of U.S. Copyright Collateral

Copyright Registrations:

 

OWNER

  

REGISTRATION
NUMBER

  

TITLE

Copyright Applications:

 

OWNER

  

TITLE

 

Exhibit IV-6



--------------------------------------------------------------------------------

EXHIBIT H

[FORM OF] PERFECTION CERTIFICATE

[•], 2017

Reference is hereby made to that certain Pledge and Security Agreement dated as
of [•], 2017 (the “Security Agreement”), among H.B. Fuller Company (the
“Borrower”), the other [Guarantors] from time to time party thereto
(collectively with the Borrower, the “Companies” and each, a “Company”) and
JPMorgan Chase Bank, N.A., as administrative agent (the “Administrative Agent”).
Capitalized terms used but not defined herein have the meanings assigned in the
Security Agreement.

I, the undersigned [•] of each Company, do hereby certify on behalf of each
Company, solely in my capacity as an officer of each Company and not in my
individual capacity, as follows:

1. Names. (a) The exact legal name of each Company, as such name appears in its
respective certificate of incorporation or comparable organizational document,
is set forth in Schedule 1(a). Each Company is the type of entity disclosed next
to its name in Schedule 1(a). Also set forth in Schedule 1(a) is the Federal
Taxpayer Identification Number of each Company and the jurisdiction of formation
of each Company.

(b) Set forth in Schedule 1(b) hereto are any other corporate or organizational
names that any Company, or any business or organization to which any Company
became the successor by merger, consolidation, acquisition, change in form,
nature or jurisdiction of organization or otherwise at any time in the past five
years, has had in the past five years, together with the date of the relevant
change.

(c) Set forth in Schedule 1(c) is a list of all other names (including trade
names or similar appellations) currently used by any Company. Except as set
forth in Schedule 1(c), no Company has changed its jurisdiction of organization
at any time during the past four months.

2. Current Locations. (a) The chief executive office of each Company is located
at the address set forth in Schedule 2(a) hereto.

(b) Set forth in Schedule 2(b) are all locations where each Company maintains
any material books or records relating to any Collateral.

3. UCC Filings. Financing statements (duly authorized by each Company
constituting the debtor therein), including the indications of the collateral,
attached as Schedule 3 have been prepared for filing in the proper Uniform
Commercial Code filing offices in the jurisdictions identified in Schedule 4
hereof.

4. Schedule of Filings. Attached hereto as Schedule 4 is a schedule of the
appropriate filing offices for the financing statements attached hereto as
Schedule 3.

5. Real Property. Attached hereto (a) as Schedule 5(a) is a list of all real
property owned by each Company constituting Material Real Property as of the
[[•] Amendment Closing Date] and filing offices for Mortgages as of the [[•]
Amendment Closing Date] and (b) as Schedule 5(b) is a list of all leases,
subleases, tenancies, franchise agreements, licenses or other occupancy
arrangements to which any Company is party as owner, lessor, sublessor,
licensor, franchisor or grantor with respect to any of the real property
described on Schedule 5(a).



--------------------------------------------------------------------------------

6. Termination Statements. Attached hereto as Schedule 6(a) are the duly
authorized termination statements in the appropriate form for filing in each
applicable jurisdiction identified in Schedule 6(b) hereto with respect to each
Lien described therein.

7. Stock Ownership and Other Equity Interests. Attached hereto as Schedule 7(a)
is a true and correct list of each of all of the authorized, and the issued and
outstanding, stock, partnership interests, limited liability company membership
interests or other equity interest of each Company (other than the Borrower) and
its direct Subsidiaries and the record and beneficial owners of such stock,
partnership interests, membership interests or other equity interests. Also set
forth on Schedule 7(b) is each equity investment of each Company (other than the
equity interest set forth on Schedule 7(a)) setting for the percentage of such
equity interest pledged under the Security Agreement.

8. Instruments and Tangible Chattel Paper. Attached hereto as Schedule 8 is a
true and correct list of all promissory notes, instruments (other than checks to
be deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of indebtedness held by each Company
as of the [[•] Amendment Closing Date] having an aggregate value or face amount
in excess of $5,000,000, including all intercompany notes between or among any
two or more Companies.

9. Intellectual Property. Attached hereto as Schedule 9(a) is a schedule setting
forth all of each Company’s applications and registrations for Patents and
Trademarks (each as defined in the Security Agreement) registered with the
United States Patent and Trademark Office, including the name of the registered
owner and the registration number or application number of each such Patent and
Trademark owned by each Company. Attached hereto as Schedule 9(b) is a schedule
setting forth all of each Company’s United States registered Copyrights and
exclusive Copyright Licenses with respect to United States Copyrights under
which a Company is the licensee (each as defined in the Security Agreements),
including the name of the registered owner and the registration number of each
such Copyright or such Copyright licensed under such Copyright License owned by
each Company.

10. Commercial Tort Claims. Attached hereto as Schedule 10 is a true and correct
list of all Commercial Tort Claims (as defined in the Security Agreement) held
by each Company in excess of $5,000,000, including a brief description thereof.

11. Letter-of-Credit Rights. Attached hereto as Schedule 11 is a true and
correct list of all Letters of Credit issued in favor of each Company, as
beneficiary thereunder, having an aggregate value or face amount in excess of
$5,000,000.

[The Remainder of this Page has been intentionally left blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto signed this Perfection Certificate as of the
date first above written.

 

H.B. Fuller Company,

as the Borrower

By:       Name:   Title:

 

[•]2,

as a Guarantor

By:       Name:   Title:

 

2  NTD: A signature block for each Guarantor to be inserted.

 

[Signature page to Perfection Certificate]



--------------------------------------------------------------------------------

Schedule 1(a)

Legal Names, Etc.

 

Legal Name

  

Type of Entity

  

Registered Organization
(Yes/No)

  

Federal Tax Payer
Identification Number

  

State of Formation

                       



--------------------------------------------------------------------------------

Schedule 1(b)

Prior Organizational Names

 

Company

  

Prior Name

  

Date of

Change

           



--------------------------------------------------------------------------------

Schedule 1(c)

Changes in Corporate Identity; Other Names

 

Company/Subsidiary

  

Corporate Name of
Entity

  

Action

  

Date of

Action

  

State of

Formation

  

List of All Other
Names Used During
Past Five Years

                             



--------------------------------------------------------------------------------

Schedule 2(a)

Chief Executive Offices

 

Company

  

Address

  

County

  

State

                 



--------------------------------------------------------------------------------

Schedule 2(b)

Location of Books

 

Company

  

Address

  

County

  

State

                 



--------------------------------------------------------------------------------

Schedule 3

Copy of Financing Statements To Be Filed

See attached.



--------------------------------------------------------------------------------

Schedule 4

Filings/Filing Offices

 

Type of Filing3

  

Entity

  

Filing Office

[UCC-1 Financing Statement]

           

[Intellectual Property Filing]

     

 

3  UCC-1 financing statement, fixture filing, mortgage, intellectual property
filing or other necessary filing.



--------------------------------------------------------------------------------

Schedule 5(a)

Owned Real Property

 

Entity of Record

  

Address

  

City

  

County

  

State

  

Filing Office

                             

Schedule 3(b)

Leases

[        ]



--------------------------------------------------------------------------------

Schedule 6(a)

[        ]



--------------------------------------------------------------------------------

Schedule 6(b)

Termination Statement Filings

 

Debtor

  

Jurisdiction

  

Secured Party

  

Type of Collateral

  

UCC-1
File Date

  

UCC-1
File
Number

                             



--------------------------------------------------------------------------------

Schedule 7(a)

Equity Interests of Companies and Direct Subsidiaries

 

Record Owner

  

Entity Owned

  

No. of
Shares/Units
or Percent
Owned

  

Certificate No.

  

No. of
Shares/Units
or Percent
Pledged

                       



--------------------------------------------------------------------------------

Schedule 7(b)

Other Equity Interests

 

Current Legal Entities Owned

  

Record Owner

  

No. Shares/Interest

  

Percent
Pledged

        



--------------------------------------------------------------------------------

Schedule 8

Instruments and Tangible Chattel Paper

 

1. Promissory Notes:

[        ]

 

2. Chattel Paper:

[        ]



--------------------------------------------------------------------------------

Schedule 9(a)

Intellectual Property Filings

Patents and Trademarks

U.S. TRADEMARK REGISTRATIONS

 

    

Trademark

  

Registration
Number

  

Registration
Date

  

Owner

1.             2.            

U.S. TRADEMARK APPLICATIONS

 

    

OWNER

  

TITLE

  

APPLICATION NUMBER

1.          2.         

U.S. PATENTS

 

    

Patent No.

  

Issued

  

Expiration

  

Title

  

Owner

1.                2.               

U.S. PATENT APPLICATIONS

 

Case No.

  

Serial No.

  

Date

  

Filing Title

                 



--------------------------------------------------------------------------------

Schedule 9(b)

Copyrights

U.S. COPYRIGHT REGISTRATIONS

 

    

Registration
No.

  

Registration Date

  

Title

  

Owner

1.             2.            

U.S. COPYRIGHT APPLICATIONS

 

Case No.

  

Serial No.

  

Date

  

Filing Title

                 

COPYRIGHT LICENSES

 

Name of
Agreement

  

Parties
Licensor/Licensee

  

Date of
Agreement

  

Subject
Matter

                 



--------------------------------------------------------------------------------

Schedule 10

Commercial Tort Claims

[        ]



--------------------------------------------------------------------------------

Schedule 11

Letter of Credit Rights

[        ]



--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF] PERFECTION CERTIFICATE SUPPLEMENT

[•], 2017

Reference is hereby made to (a) that certain Credit Agreement dated as of
April 12, 2017 (as amended by Amendment No. 1 to the Credit Agreement dated as
of September [•], 2017 and as further amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among H.B. Fuller Company (the “Borrower”), the foreign subsidiary borrowers
from time to time party thereto, the lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (the “Administrative Agent”),
(b) that certain Pledge and Security Agreement dated as of September [•], 2017
(the “Security Agreement”), the Borrower, the other [Grantors] from time to time
party thereto (collectively with the Borrower, the “Companies” and each, a
“Company”) and the [Administrative Agent] and (c) that certain Perfection
Certificate dated as of September [•], 2017 (as supplemented by any perfection
certificate and/or perfection certificate supplement delivered prior to the date
hereof, the “Prior Perfection Certificate”), executed by the Companies signatory
thereto. Capitalized terms used but not defined herein have the meanings
assigned in the Security Agreement.

I, the undersigned [•] of each Company, do hereby certify on behalf of each
Company, solely in my capacity as an officer of each Company and not in my
individual capacity, as follows:

1. Names. (a) The exact legal name of each Company, as such name appears in its
respective certificate of incorporation or comparable organizational document,
is set forth in Schedule 1(a). Each Company is the type of entity disclosed next
to its name in Schedule 1(a). Also set forth in Schedule 1(a) is the Federal
Taxpayer Identification Number of each Company and the jurisdiction of formation
of each Company.

(b) Set forth in Schedule 1(b) hereto are any other corporate or organizational
names that any Company, or any business or organization to which any Company
became the successor by merger, consolidation, acquisition, change in form,
nature or jurisdiction of organization or otherwise at any time in the past five
years, has had in the past five years, together with the date of the relevant
change.

(c) Set forth in Schedule 1(c) is a list of all other names (including trade
names or similar appellations) currently used by any Company. Except as set
forth in Schedule 1(c), no Company has changed its jurisdiction of organization
at any time during the past four months.

2. Current Locations. (a) The chief executive office of each Company is located
at the address set forth in Schedule 2(a) hereto.

(b) Set forth in Schedule 2(b) are all locations where each Company maintains
any material books or records relating to any Collateral.

3. UCC Filings. Financing statements (duly authorized by each Company
constituting the debtor therein), including the indications of the collateral,
attached as Schedule 3 have been prepared for filing in the proper Uniform
Commercial Code filing offices in the jurisdictions identified in Schedule 4
hereof.



--------------------------------------------------------------------------------

4. Schedule of Filings. Attached hereto as Schedule 4 is a schedule of the
appropriate filing offices for the financing statements attached hereto as
Schedule 3.

5. Real Property. Attached hereto (a) as Schedule 5(a) is a list of all real
property owned by each Company constituting Material Real Property as of the
[[•] Amendment Closing Date] and filing offices for Mortgages as of the [[•]
Amendment Closing Date] and (b) as Schedule 5(b) is a list of all leases,
subleases, tenancies, franchise agreements, licenses or other occupancy
arrangements to which any Company is party as owner, lessor, sublessor,
licensor, franchisor or grantor with respect to any of the real property
described on Schedule 5(a).

6. Termination Statements. Attached hereto as Schedule 6(a) are the duly
authorized termination statements in the appropriate form for filing in each
applicable jurisdiction identified in Schedule 6(b) hereto with respect to each
Lien described therein.

7. Stock Ownership and Other Equity Interests. Attached hereto as Schedule 7(a)
is a true and correct list of each of all of the authorized, and the issued and
outstanding, stock, partnership interests, limited liability company membership
interests or other equity interest of each Company (other than the Borrower) and
its direct Subsidiaries and the record and beneficial owners of such stock,
partnership interests, membership interests or other equity interests. Also set
forth on Schedule 7(b) is each equity investment of each Company (other than the
equity interest set forth on Schedule 7(a)) setting for the percentage of such
equity interest pledged under the Security Agreement.

8. Instruments and Tangible Chattel Paper. Attached hereto as Schedule 8 is a
true and correct list of all promissory notes, instruments (other than checks to
be deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of indebtedness held by each Company
as of the [[•] Amendment Closing Date] having an aggregate value or face amount
in excess of $5,000,000, including all intercompany notes between or among any
two or more Companies.

9. Intellectual Property. Attached hereto as Schedule 9(a) is a schedule setting
forth all of each Company’s applications and registrations for Patents and
Trademarks (each as defined in the Security Agreement) registered with the
United States Patent and Trademark Office, including the name of the registered
owner and the registration number or application number of each such Patent and
Trademark owned by each Company. Attached hereto as Schedule 9(b) is a schedule
setting forth all of each Company’s United States registered Copyrights and
exclusive Copyright Licenses with respect to United States Copyrights under
which a Company is the licensee (each as defined in the Security Agreements),
including the name of the registered owner and the registration number of each
such Copyright or such Copyright licensed under such Copyright License owned by
each Company.

10. Commercial Tort Claims. Attached hereto as Schedule 10 is a true and correct
list of all Commercial Tort Claims (as defined in the Security Agreement) held
by each Company in excess of $5,000,000, including a brief description thereof.

11. Letter-of-Credit Rights. Attached hereto as Schedule 11 is a true and
correct list of all Letters of Credit issued in favor of each Company, as
beneficiary thereunder, having an aggregate value or face amount in excess of
$5,000,000.

[The Remainder of this Page has been intentionally left blank]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto signed this Perfection Certificate as of the
date first above written.

 

H.B. Fuller Company,

as the Borrower

By:       Name:   Title:

[•]4,

as a Guarantor

By:       Name:   Title:

 

 

4  NTD: A signature block for each Guarantor to be inserted.

 

[Signature page to Perfection Certificate]



--------------------------------------------------------------------------------

Schedule 1(a)

Legal Names, Etc.

 

Legal Name

  

Type of Entity

  

Registered Organization
(Yes/No)

  

Federal Tax Payer
Identification Number

  

State of Formation

                       



--------------------------------------------------------------------------------

Schedule 1(b)

Prior Organizational Names

 

Company

  

Prior Name

  

Date of
Change

           



--------------------------------------------------------------------------------

Schedule 1(c)

Changes in Corporate Identity; Other Names

 

Company/Subsidiary

  

Corporate Name of
Entity

  

Action

  

Date of
Action

  

State of
Formation

  

List of All Other
Names Used During
Past Five Years

                             



--------------------------------------------------------------------------------

Schedule 2(a)

Chief Executive Offices

 

Company

  

Address

  

County

  

State

                 



--------------------------------------------------------------------------------

Schedule 2(b)

Location of Books

 

Company

  

Address

  

County

  

State

                 



--------------------------------------------------------------------------------

Schedule 3

Copy of Financing Statements To Be Filed

See attached.



--------------------------------------------------------------------------------

Schedule 4

Filings/Filing Offices

 

Type of Filing5

  

Entity

  

Filing Office

[UCC-1 Financing Statement]

           

[Intellectual Property Filing]

     

 

5  UCC-1 financing statement, fixture filing, mortgage, intellectual property
filing or other necessary filing.



--------------------------------------------------------------------------------

Schedule 5(a)

Owned Real Property

 

Entity of Record

  

Address

  

City

  

County

  

State

  

Filing Office

                             

Schedule 3(b)

Leases

[    ]



--------------------------------------------------------------------------------

Schedule 6(a)

[            ]



--------------------------------------------------------------------------------

Schedule 6(b)

Termination Statement Filings

 

Debtor

  

Jurisdiction

  

Secured Party

  

Type of Collateral

  

UCC-1
File Date

  

UCC-1
File
Number

                             



--------------------------------------------------------------------------------

Schedule 7(a)

Equity Interests of Companies and Direct Subsidiaries

 

Record Owner

  

Entity Owned

  

No. of
Shares/Units
or Percent
Owned

  

Certificate No.

  

No. of
Shares/Units
or Percent
Pledged

                       



--------------------------------------------------------------------------------

Schedule 7(b)

Other Equity Interests

 

Current Legal Entities Owned

  

Record Owner

  

No. Shares/Interest

  

Percent
Pledged

        



--------------------------------------------------------------------------------

Schedule 8

Instruments and Tangible Chattel Paper

 

1. Promissory Notes:

[            ]

 

2. Chattel Paper:

[            ]



--------------------------------------------------------------------------------

Schedule 9(a)

Intellectual Property Filings

Patents and Trademarks

U.S. TRADEMARK REGISTRATIONS

 

    

Trademark

  

Registration
Number

  

Registration
Date

  

Owner

3.

           

4.

           

U.S. TRADEMARK APPLICATIONS

 

    

OWNER

  

TITLE

  

APPLICATION NUMBER

3.

        

4.

        

U.S. PATENTS

 

    

Patent No.

  

Issued

  

Expiration

  

Title

  

Owner

3.

              

4.

              

U.S. PATENT APPLICATIONS

 

Case No.

  

Serial No.

  

Date

  

Filing Title

                 



--------------------------------------------------------------------------------

Schedule 9(b)

Copyrights

U.S. COPYRIGHT REGISTRATIONS

 

    

Registration
No.

  

Registration Date

  

Title

  

Owner

3.

           

4.

           

U.S. COPYRIGHT APPLICATIONS

 

Case No.

  

Serial No.

  

Date

  

Filing Title

                 

COPYRIGHT LICENSES

 

Name of
Agreement

  

Parties
Licensor/Licensee

  

Date of
Agreement

  

Subject
Matter

                 



--------------------------------------------------------------------------------

Schedule 10

Commercial Tort Claims

[            ]



--------------------------------------------------------------------------------

Schedule 11

Letter of Credit Rights

[            ]



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF MORTGAGE6

Subject to local counsel review and comment7

 

RECORDING REQUESTED BY

AND WHEN RECORDED MAIL TO:

 

Davis Polk & Wardwell LLP

450 Lexington Ave

New York, New York 10017

Attn: Real Estate Department

    

 

 

H.B. FULLER COMPANY, as Mortgagor

To

JPMORGAN CHASE BANK, N.A.,

AS ADMINISTRATIVE AGENT, as Mortgagee

[OPEN-ENDED] MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

 

Dated:    [            ], 2017 Location:    [            ]    [            ]   
[            ]    [            ] County:    [            ]
Property Identification Number(s):    [            ]    [            ]   
[            ]    [            ]

 

 

 

6  To be converted to a form of Deed of Trust for Deed of Trust states.

7  Mortgage to be capped in states with mortgage registry taxes or allocated as
provided by local law. In addition, in states with mortgage registry taxes a
single mortgage will secure both the revolving facility and the Term B facility
to the extent feasible. To make appropriate changes to this form to reflect both
sets of obligations.



--------------------------------------------------------------------------------

[OPEN-ENDED] MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING

This [OPEN-ENDED] MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT
AND FIXTURE FILING (this “Mortgage”), executed on the acknowledgment date of the
signature hereto and effective as of [            ], 2017 (the “Effective
Date”), is made by H.B. Fuller Company, a Minnesota corporation (“Mortgagor”)8,
whose address is [            ], in favor of JPMorgan Chase Bank, N.A. (“JPM”),
whose address is c/o JPMorgan Chase Bank, N.A., Loan and Agency Services Group,
10 South Dearborn L2, Chicago, Illinois 60603, Attention of Leonida Mischke, as
Administrative Agent (as each such term is defined in the Credit Agreement,
which is hereinafter defined) (JPM, in such capacity, “Mortgagee”). References
to this “Mortgage” shall mean this instrument and any and all renewals,
modifications, amendments, supplements, extensions, consolidations,
substitutions, spreaders and replacements of this instrument.

Background

A. Mortgagor is the fee owner of that certain parcel of real property described
on Exhibit A attached hereto and made a part hereof (the “Land”) and all of the
buildings, improvements, structures and fixtures now or subsequently located on
the Land (collectively, the “Improvements”; the Land and the Improvements being
hereinafter collectively referred to as the “Real Estate”).

B. All capitalized terms used herein but not defined herein shall have the
respective meanings ascribed to them in that certain Credit Agreement, dated as
of April 12, 2017 (as amended by Amendment No. 1, dated as of [            ],
2017 and as may be further amended, supplemented, restated, substituted,
replaced or otherwise modified from time to time, the “Revolver Credit
Agreement”) by and among H.B. Fuller Company, H.B. Fuller Finance (IRELAND)
Unlimited Company, the Lenders from time to time party thereto, U.S. Bank,
National Association, CitiBank, N.A. and Morgan Stanley MUFG Loan Partners, LLC,
as Co-Syndication Agents, Bank of America, N.A., HSBC Bank USA, National
Association and PNC Bank, National Association, as Co-Documentation Agents, and
JPMorgan Chase Bank, N.A. as Administrative Agent. Concurrently with the
Revolver Credit Agreement, Mortgagor entered into that certain [            ] by
and among [Mortgagor, Morgan Stanley MUFG Loan Partners, LLC, as Administrative
Agent, Mortgagee, as Collateral Agent, and the Lenders from time to time party
thereto (as may be further amended, supplemented, restated, substituted,
replaced or otherwise modified from time to time, the “Term Loan Credit
Agreement”]9; together with the Revolver Credit Agreement, the “Credit
Agreement”). References in this Mortgage to a “Default” shall have the meaning
assigned thereto in the Credit Agreement and shall include any failure of
Mortgagor to fulfill any of its obligations under this Mortgage. References in
this Mortgage to an “Event of Default” shall have the meaning assigned thereto
in the Credit Agreement and shall include any Default under this Mortgage which
is not cured or waived within 30 days.

 

 

8  To be updated for appropriate Mortgagor, if applicable.

9  Description of Term Loan Credit Agreement to be updated after it is executed.

 

-1-



--------------------------------------------------------------------------------

C. (A) Under the Revolver Credit Agreement, Mortgagor (i) executed and delivered
to the Administrative Agent that certain Security Agreement dated as of
[            ], 2017 (the “Revolver Security Agreement”) among Mortgagor, the
other Grantors from time to time party thereto and Mortgagee, as the Collateral
Agent thereunder and (ii) is required to enter into and deliver this Mortgage to
secure the Obligations and (B) under the Term Loan Agreement, Mortgagor
(i) executed and delivered [to the Administrative Agent that certain Security
Agreement dated as of [            ], 2017 (the “Term Loan Security Agreement”;
and together with the Revolver Security Agreement, the “Security Agreement”)
among Mortgagor, the other Grantors from time to time party thereto and
Mortgagee, as the Collateral Agent thereunder and (ii) is required to enter into
and deliver this Mortgage to secure the Obligations]10. Capitalized terms used
in this Mortgage (including in the recitals hereto), but not otherwise defined
herein, are defined in, or are defined by reference in, the Credit Agreement,
and if not defined therein, then in the Security Agreement (as applicable), and
have the same meanings herein as therein.

[THIS MORTGAGE CONSTITUTES AN “OPEN-END MORTGAGE” UNDER THE APPLICABLE LAWS OF
THE STATE OF [            ] AND SECURES OBLIGATIONS THAT INCLUDE FUTURE AND/OR
REVOLVING ADVANCES MADE PURSUANT TO THE CREDIT AGREEMENT. THE TOTAL AMOUNT OF
THE PRINCIPAL INDEBTEDNESS THAT MAY BE SECURED BY THIS MORTGAGE MAY INCREASE OR
DECREASE FROM TIME TO TIME, BUT THE TOTAL UNPAID PRINCIPAL BALANCE SO SECURED AT
ANY ONE TIME SHALL NOT EXCEED $[            ] PLUS INTEREST THEREON, COLLECTION
COSTS, SUMS ADVANCED FOR THE PAYMENT OF TAXES, ASSESSMENTS, MAINTENANCE AND
REPAIR CHARGES, INSURANCE PREMIUMS AND ANY OTHER COSTS AND OBLIGATIONS INCURRED
TO PROTECT THE SECURITY ENCUMBERED HEREBY OR THE LIEN OF THIS MORTGAGE,
REASONABLE AND DOCUMENTED OUT-OF-POCKET EXPENSES INCURRED BY MORTGAGEE BY REASON
OF ANY EVENT OF DEFAULT BY MORTGAGOR UNDER THE TERMS OF THIS MORTGAGE, WITH
INTEREST ON ANY SUCH ADVANCES AND DISBURSEMENTS, TOGETHER WITH ALL OTHER SUMS
SECURED HEREBY.

THIS MORTGAGE COVERS FIXTURES AND IS INTENDED FOR FILING WITH THE RECORDER OF
DEEDS FOR [            ] COUNTY, [STATE].]

Granting Clauses

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Mortgagor agrees that to secure the Obligations, MORTGAGOR
HEREBY GRANTS TO MORTGAGEE A LIEN UPON AND A SECURITY INTEREST IN, AND HEREBY
MORTGAGES AND BARGAINS, WARRANTS, GRANTS, ASSIGNS, TRANSFERS AND SETS OVER TO
MORTGAGEE, AS ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, WITH
MORTGAGE COVENANTS AND WITH POWER OF SALE, subject to Liens not prohibited by
Section 6.02 of the Credit Agreement:

(A) all right, title and interest of Mortgagor in and to the Land;

 

 

10  Description of Security Agreement to be updated after it is executed.

 

- 2 -



--------------------------------------------------------------------------------

(B) all right, title and interest of Mortgagor in and to the Real Estate;

(C) all right, title and interest of Mortgagor in, to and under all easements,
rights of way, strips and gores of land, streets, ways, alleys, passages, sewer
rights, waters, water courses, water and riparian rights, oil and gas rights,
development rights, air rights, mineral rights and all estates, rights, titles,
interests, privileges, licenses, tenements, hereditaments and appurtenances
issues, profits and revenue thereof and all land lying in the bed of any street,
road or avenue, in front of or adjoining the Real Estate to the center line
thereof;

(D) all right, title and interest of Mortgagor in and to all of the fixtures,
chattels, business machines, machinery, apparatus, equipment, movable
appliances, furnishings, fittings and articles of personal property of every
kind and nature whatsoever, and all appurtenances and additions thereto and
substitutions or replacements thereof (together with, in each case, attachments,
components, parts, and accessories) currently owned or subsequently acquired by
Mortgagor and now or subsequently attached to, or contained in or used or usable
in any way in connection with any operation or letting of the Real Estate,
including but without limiting the generality of the foregoing, all screens,
awnings, shades, blinds, curtains, draperies, artwork, carpets, rugs, storm
doors and windows, furniture and furnishings, heating, electrical, and
mechanical equipment, lighting, switchboards, plumbing, ventilating, air
conditioning and air- cooling apparatus, refrigerating, and incinerating
equipment, escalators, elevators, loading and unloading equipment and systems,
stoves, ranges, laundry equipment, cleaning systems (including window cleaning
apparatus), telephones, communication systems (including satellite dishes and
antennae), televisions, computers, sprinkler systems and other fire prevention
and extinguishing apparatus and materials, security systems, motors, engines,
machinery, pipes, pumps, tanks, conduits, appliances, fittings and fixtures of
every kind and description (all of the foregoing in this paragraph (D) being
referred to as the “Equipment”);

(E) all right, title and interest of Mortgagor in and to all substitutes and
replacements of, and all additions and improvements to, the Real Estate and the
Equipment, subsequently acquired by or released to Mortgagor or constructed,
assembled or placed by Mortgagor on the Real Estate, immediately upon such
acquisition, release, construction, assembling or placement, including, without
limitation, any and all building materials whether stored at the Real Estate or
offsite, and, in each such case, without any further mortgage, conveyance,
assignment or other act by Mortgagor;

(F) all right, title and interest of Mortgagor, as lessor, ground lessor,
licensor, or sublessor, in, to and under all leases, subleases, underlettings,
concession agreements, licenses and other occupancy agreements relating to the
use or occupancy of the Real Estate or the Equipment, now existing or
subsequently entered into by Mortgagor and whether written or oral and all
guarantees of any of the foregoing (collectively, as any of the foregoing may be
amended, restated, extended, renewed or modified from time to time, a “Lease” or
the “Leases”), and all rights of Mortgagor in respect of cash and securities
deposited thereunder and the right to receive and collect the revenues, income,
rents, issues and profits thereof, together with all other rents, royalties,
issues, profits, revenue, income and other benefits arising from the use and
enjoyment of the Mortgaged Property (as defined below) (collectively, the
“Rents”);

 

- 3 -



--------------------------------------------------------------------------------

(G) all right, title and interest of Mortgagor in and to all trade names,
trademarks, logos, copyrights, good will, and books and records relating solely
to the operation of the Real Estate, the Leases, or the Equipment, and all
general intangibles related to the operation of the Improvements, now existing
or hereafter arising;

(H) all right, title and interest of Mortgagor in and to all unearned premiums
under insurance policies now or subsequently obtained by Mortgagor relating to
the Real Estate or Equipment and Mortgagor’s interest in and to all proceeds of
any such insurance policies relating solely to the Real Estate or Equipment
(including title insurance policies) including the right to collect and receive
such proceeds, subject to the provisions relating to insurance generally set
forth below and in the other Loan Documents; and, including the interest payable
thereon and the right to collect and receive the same, made to the present or
any subsequent owner of the Real Estate or Equipment for the taking by eminent
domain, condemnation or otherwise, of all or any part of the Real Estate or
Equipment;

(I) all right, title and interest of Mortgagor in and to (i) all contracts from
time to time executed by Mortgagor or any manager or agent on its behalf
relating solely to the ownership, construction, design, maintenance, repair,
operation, management, sale or financing of the Real Estate or Equipment and all
agreements relating to the purchase or lease of any portion of the Real Estate
or any property which is adjacent or peripheral to the Real Estate, together
with the right to exercise such options and all leases of Equipment, (ii) all
consents, licenses, building permits, entitlements, certificates of occupancy
and other governmental approvals relating to construction, completion,
occupancy, use or operation of the Real Estate or Equipment, (iii) all
warranties and guaranties relating to the construction, completion, occupancy,
use or operation of the Real Estate or Equipment, and (iv) all drawings, plans,
specifications and similar or related items relating to the Real Estate,
excluding the Excluded Property of the type described in clause (f) of such
definition under the Credit Agreement;

(J) all right, title and interest of Mortgagor in and to any and all refunds of
real estate taxes, monies now or subsequently on deposit for the payment of real
estate taxes or special assessments against the Real Estate or for the payment
of premiums on insurance policies covering the foregoing property or otherwise
on deposit with or held by Mortgagee as provided in this Mortgage or the other
Loan Documents; all capital, operating, reserve or similar accounts held by or
on behalf of Mortgagor and related to the operation of the Mortgaged Property,
whether now existing or hereafter arising; and all monies held in any of the
foregoing accounts and any certificates or instruments related to or evidencing
such accounts; and

(K) all proceeds, both cash and noncash, of the foregoing;

 

- 4 -



--------------------------------------------------------------------------------

(all of the foregoing property and rights and interests now owned or held or
subsequently acquired by Mortgagor and described in the foregoing clauses
(A) through (E) are collectively referred to as the “Premises”, and those
described in the foregoing clauses (A) through (K) are collectively referred to
as the “Mortgaged Property”); provided that notwithstanding anything to the
contrary in this Mortgage or any other Loan Document, this Mortgage shall not
constitute a grant of a lien over or security interest in or a mortgage,
bargain, warrant, grant, assignment, transfer or set over to Mortgagee of (and
the terms “Land,” “Improvements,” “Real Estate,” “Equipment,” “Lease,” “Leases,”
“Rents,” “Premises” and “Mortgaged Property” shall not include) any Excluded
Property (other than the Excluded Property of the type described in clause
(g) of such definition under the Credit Agreement);

TO HAVE AND TO HOLD the Mortgaged Property and the rights and privileges hereby
mortgaged unto Mortgagee, its successors and assigns, for the uses and purposes
set forth, until the Obligations are fully paid and performed, or as provided in
Section 37 hereof.

Terms and Conditions

Mortgagor further represents, warrants, covenants and agrees with Mortgagee as
follows:

1. Payment of Mortgagor Obligations. Mortgagor shall pay and perform the
Obligations at the times and places and in the manner specified in the Loan
Documents.

2. Covenants from Other Loan Documents. All of the covenants and agreements of
Mortgagor contained in the Loan Documents are incorporated herein by reference;
provided, however, notices made by Mortgagor pursuant to Section 5.02 of the
Credit Agreement shall be deemed delivered hereunder.

3. Lien Law Compliance. Mortgagor shall preserve and protect the lien and
security interest status, subject to Liens not prohibited by Section 6.02 of the
Credit Agreement, of this Mortgage.

4. Condemnation Awards and Insurance Proceeds. Mortgagor assigns all awards and
compensation to which it is entitled for any condemnation, eminent domain or
other taking, or any purchase in lieu thereof, to Mortgagee and authorizes
Mortgagee to collect and receive such awards and compensation and to give proper
receipts and acquittances therefor, in accordance with, and to the extent
required by, the terms of the Credit Agreement. In accordance with, and to the
extent required by, the terms of the Credit Agreement, Mortgagor assigns to
Mortgagee all proceeds of any insurance policies insuring against loss or damage
to the Mortgaged Property, subject to the terms of the Credit Agreement. In
accordance with, and to the extent required by, the terms of the Credit
Agreement, Mortgagor authorizes Mortgagee to collect and receive such proceeds
and authorizes and directs the issuer of each such insurance policies to make
payment for all such losses directly to Mortgagee, instead of to Mortgagor and
Mortgagee jointly, subject to the terms of the Credit Agreement.

 

- 5 -



--------------------------------------------------------------------------------

5. Casualty Events. Mortgagor shall promptly notify Mortgagee in writing of any
Casualty Event (as hereinafter defined). As used herein, “Casualty Event” means
any loss of title (other than through a consensual conveyance, sale, lease,
sublease, exclusive license, exclusive sublicense, assignment, transfer,
exchange or other disposition of the Mortgaged Property) or any material loss of
or damage to or destruction of, or any condemnation or other taking (including
by any governmental authority) of, the Mortgaged Property, including, without
limitation, the temporary requisition of the use or occupancy of all or any part
of the Mortgaged Property or any part thereof by any governmental authority, or
any settlement in lieu thereof.

6. Due on Sale. Mortgagor shall not sell, transfer, or otherwise dispose of all
or any part of the Mortgaged Property or any interest therein except as
permitted by the Credit Agreement.

7. Mortgagee’s Rights of Cure. At its option, Mortgagee may discharge past due
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances at any time levied or placed on the Mortgaged Property and not
permitted pursuant to Section 6.02 of the Credit Agreement, and may pay for the
maintenance and preservation of the Mortgaged Property to the extent Mortgagor
fails to do so as required by the Credit Agreement, this Mortgage or any other
Loan Document and within a reasonable period of time after Mortgagee has
requested in writing that Mortgagor do so. Any and all reasonable amounts so
expended by Mortgagee pursuant to this Section 7 shall be reimbursed by
Mortgagor within fifteen (15) Business Days after demand for any payment made in
respect of such amounts that are due and payable or any reasonable expense
incurred by Mortgagee pursuant to the foregoing authorization in accordance with
Section 5.03 of the Security Agreement. Nothing in this paragraph shall be
interpreted as excusing Mortgagor from the performance of, or imposing any
obligation on Mortgagee or any Secured Party to cure or perform, any covenants
or other promises of Mortgagor with respect to taxes, assessments, charges,
fees, Liens, security interests or other encumbrances and maintenance as set
forth herein or in the other Loan Documents. If, at the time Mortgagee elects to
so cure or perform such covenants or other promises of Mortgagor pursuant to
this Section 7, Mortgagee shall hold any insurance or condemnation proceeds or
other sums pursuant to this Mortgage or any other Loan Document, and Mortgagee
may, at its option and upon written notice to Mortgagor, apply such funds

 

- 6 -



--------------------------------------------------------------------------------

pursuant to this Section 7, in such order as it deems appropriate, to the
payment of all costs of such cure, notwithstanding anything to the contrary
elsewhere contained in the Loan Documents, in lieu of advancing its own funds
for such purpose. If Mortgagee has advanced its own funds to so cure or perform
such covenants or other promises of Mortgagor, Mortgagee shall have the right,
at any time that any such advances remain unpaid, without notice to Mortgagor,
to apply any proceeds, escrows or other sums then held by Mortgagee pursuant to
this Mortgage or any other Loan Document, notwithstanding anything to the
contrary elsewhere contained in the Loan Documents, to the payment of such
advances and all outstanding and unpaid interest, if any, thereon. Upon demand
by Mortgagee, Mortgagor shall promptly replenish the amount of any proceeds,
escrows or other sums so applied by Mortgagee so that Mortgagee shall thereafter
hold the same amount of proceeds, escrows and other sums which Mortgagee would
have held but for the exercise of the rights granted to Mortgagee in this
Section 7.

8. Future Advances. Mortgagee may, but shall not be obligated to, make such
additional advances and readvances to Mortgagor from time to time and said
advances and readvances shall become part of the Obligations secured hereby to
the fullest extent permitted by law and to the same extent and with the same
priority of lien as if such future advances and readvances were made on the
effective date of the Credit Agreement.

9. Reimbursement of expenses.

(a) The parties hereto agree that Mortgagee shall be entitled to reimbursement
of its reasonable and documented out-of-pocket expenses incurred hereunder and
indemnity for its actions in connection herewith as provided in Sections 9.03 of
the Credit Agreement; provided that each reference therein to a “Borrower” shall
be deemed to be a reference to a “Mortgagor”.

(b) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 9 shall remain operative and in full force and effect regardless
of the termination of this Mortgage or any other Loan Document, the consummation
of the transactions contemplated hereby, the repayment of any of the
Obligations, the invalidity or unenforceability of any term or provision of this
Mortgage or any other Loan Document, or any investigation made by or on behalf
of Mortgagee or any other Secured Party.

10. After-Acquired Property. Any greater or additional estate in the Mortgaged
Property which is hereafter acquired by Mortgagor which, by the terms hereof, is
required or intended to be subjected to the lien of this Mortgage shall,
immediately upon the acquisition thereof by Mortgagor, and without any further
mortgage, conveyance, assignment or transfer, become subject to the lien of this
Mortgage.

 

- 7 -



--------------------------------------------------------------------------------

11. BANKRUPTCY RELATED PROVISIONS.

(a) Without limiting the generality of any provision of this Mortgage, if a
proceeding under Chapter 11 of Title 11 of the United States Code (as amended,
the “Bankruptcy Code”) is commenced by or against Mortgagor, then, pursuant to
Section 552(b)(2) of said Bankruptcy Code, the security interest granted by this
Mortgage shall automatically extend to all Rents acquired by Mortgagor after the
commencement of the case and such Rents shall constitute cash collateral under
Section 363(a) of said Bankruptcy Code.

(b) During the continuance of any Event of Default, Mortgagee shall have the
right, but shall not be obligated, to file, in its own name or on behalf of
Mortgagor, any proof of claim or any bankruptcy or insolvency proceeding in
which the debtor is a lessee under a Lease or a guarantor thereof.

12. Appointment of Receiver. Mortgagee, in any action to foreclose this
Mortgage, or upon the occurrence and during the continuance of an Event of
Default, shall be at liberty, but under no obligation, to apply for the
appointment of a receiver of the rents and profits and the Premises without
notice, and Mortgagee shall be entitled, to the fullest extent permitted by
applicable law, to the appointment of such receiver as a matter of right,
without consideration of the value of the Premises as security for the amounts
due Mortgagee or the solvency of any person or corporation liable for the
payment of such amounts.

13. Right of Entry. On demand during the continuation of an Event of Default and
to the fullest extent permitted by applicable law, Mortgagee, personally or by
its agents and attorneys, may enter upon the Premises, and exclude Mortgagor and
its agents and servants wholly therefrom, without liability for trespass,
damages or otherwise, and take possession of all books, records and accounts
relating thereto and all other items constituting the Premises, and Mortgagor
agrees to surrender possession of the Premises including such books, records and
accounts to Mortgagee; and having and holding the same may use, operate, manage,
preserve, control and otherwise deal therewith and conduct the business thereof,
either personally or by its superintendents, managers, agents, servants,
attorneys or receivers, without interference from Mortgagor; and upon each such
entry and from time to time thereafter may, at the expense of Mortgagor, without
interference by Mortgagor and as Mortgagee may deem advisable, (i) maintain,
restore and keep secure the Premises, (ii) insure or reinsure the Premises,
(iii) make all necessary or proper repairs,

 

- 8 -



--------------------------------------------------------------------------------

renewals, replacements, alterations, additions, betterments and improvements
thereto and thereon and (iv) in every such case in connection with the foregoing
have the right to exercise all rights and powers of Mortgagor with respect to
the Premises, either in Mortgagor’s name or otherwise; and Mortgagee shall be
entitled to collect and receive all earnings, revenues, rents, issues, profits
and income of the Premises and every part thereof; and in furtherance of such
right Mortgagee may, subject as above stated, collect the rents payable under
all leases of the Premises directly from the lessees thereunder upon notice to
each such lessee that an Event of Default exists accompanied by a demand on such
lessee for the payment to Mortgagee of all rents due and to become due under its
lease in accordance with this Mortgage, and Mortgagor for the benefit of
Mortgagee and each such lessee, hereby covenants and agrees that such lessee
shall be under no duty to question the accuracy of Mortgagee’s statement of
Event of Default and shall unequivocally be authorized to pay said rents to
Mortgagee without regard to the truth of Mortgagee’s statement of Event of
Default and notwithstanding notices from Mortgagor disputing the existence of an
Event of Default, with the result that the payment of rent by such lessee to
Mortgagee pursuant to such demand shall constitute performance in full of such
lessee’s obligation under its lease for the payment of rents by such lessee to
Mortgagor; and after deducting the reasonable and documented out-of-pocket
expenses of conducting the business thereof and of all maintenance, repairs,
renewals, replacements, alterations, additions, betterments and improvements and
amounts necessary to pay for taxes, assessments, insurance and other proper
charges upon the Premises or any part thereof, as well as reasonable
compensation for the service contractors and employees by it engaged and
employed, Mortgagee shall apply the moneys arising as aforesaid, but subject as
aforesaid, to the Obligations secured herein in such order as Mortgagee shall
determine in its discretion, subject to and in accordance with the Security
Agreement. To the extent any expenses incurred by Mortgagee pursuant to the
terms of this Section 13 exceed the amounts so collected by Mortgagee, all such
excess amounts shall bear interest at the default rate set forth in
Section 2.13(c) of the Credit Agreement (the “Default Rate”) from the date of
incurrence until the date of reimbursement and shall constitute Obligations
secured hereby. Nothing in this Section 13 shall constitute a limitation on the
rights granted to Mortgagee under this Mortgage. For the purpose of carrying out
the provisions of this Section 13, Mortgagor hereby constitutes and appoints
Mortgagee the true and lawful attorney-in-fact of Mortgagor, which appointment
is irrevocable and shall be deemed to be coupled with an interest, in
Mortgagor’s name and stead, to do

 

- 9 -



--------------------------------------------------------------------------------

and perform, from time to time, any and all actions necessary and incidental to
such purpose and does by these presents ratify and confirm any and all actions
of said attorney-in-fact in and with respect to the premises.

14. UCC. Upon the occurrence and during the continuance of any Event of Default,
Mortgagee shall have the right to take all actions permitted under the Uniform
Commercial Code as enacted in the state where the Premises are located (the
“UCC”).

15. All Legal and Equitable Remedies.11 Upon the occurrence and during the
continuance of an Event of Default, Mortgagee shall have the right from time to
time to enforce any legal or equitable remedy against Mortgagor including
specific performance of any of the provisions contained in any of the Loan
Documents and to sue for any sums whether interest, damages for failure to pay
principal or any installment thereof, taxes, installments of principal, or any
other sums required to be paid under the terms of this Mortgage, as the same
become due, without regard to whether or not the principal sum secured or any
other sums secured by this Mortgage and the other Loan Documents shall be due
and without prejudice to the right of Mortgagee thereafter to enforce any
appropriate remedy against Mortgagor including an action of foreclosure, or any
other action available hereunder or pursuant to applicable law.

16. Foreclosure and sale.

(a) Upon the occurrence and during the continuance of an Event of Default:

(i) Mortgagee shall have the right to proceed against all real and personal
property constituting the Mortgaged Property or any part thereof or interest
therein by foreclosure, including, without limitation, non-judicial foreclosure
(to the extent permitted by and in accordance with applicable law), public or
private sale, judicial foreclosure or otherwise as may be permitted by the laws
of the state where the Premises are located;

(ii) Mortgagor hereby waives any right it may have to require the marshaling of
its assets; and

(iii) Mortgagee shall have the right to foreclose and/or sell the Premises in
its entirety or any part thereof or interest therein as Mortgagee in its sole
and absolute discretion shall determine, in one or more sales in such order and
priority as Mortgagee may in its sole and absolute discretion deem necessary or
advisable.

 

 

11  All remedial provisions are subject to local counsel review and comment.

 

- 10 -



--------------------------------------------------------------------------------

All sums realized from any such foreclosure or sale, less all reasonable and
documented out-of-pocket costs and expenses of such sale, shall be applied as
provided in Section 16(c) hereof. If, following any such sale, any Obligations
secured hereby, whether or not then due and payable, shall remain unpaid or
unsatisfied in any respect, the Loan Documents and all Obligations of Mortgagor
thereunder shall continue in full force and effect until such unpaid and
unsatisfied Obligations are fully paid and satisfied as therein provided, or as
provided in Section 37 hereof.

(b) Upon the completion of any sale or sales made or caused by Mortgagee
pursuant to Section 16(a) hereof:

(i) Mortgagor or an officer of any court empowered to do so shall execute and
deliver to the accepted purchaser or purchasers a good and sufficient
instrument, or good and sufficient instruments, conveying, assigning and
transferring all estate, right, title and interest in and to the property and
rights sold;

(ii) Mortgagor hereby irrevocably appoints Mortgagee as Mortgagor’s true and
lawful attorney in fact, coupled with an interest, in Mortgagor’s name and
stead, to make all necessary conveyances, assignments, transfers and deliveries
of the Premises and rights so sold;

(iii) Mortgagee may execute all necessary instruments of conveyance, assignment
and transfer and may substitute one or more persons with like power;

(iv) Mortgagor hereby ratifies and confirms all that Mortgagor’s said attorney
or such substitutes(s) shall lawfully do by virtue hereof;

(v) Mortgagor, if requested by Mortgagee, shall ratify and confirm any such sale
or sales by executing and delivering to Mortgagee or to such purchaser or
purchasers all such instruments as may be necessary, for such purpose, and as
may be designated in such request;

(vi) Any such sale or sales made under or by virtue of judicial proceedings or
of a judgment or decree of foreclosure and sale, shall operate to divest all the
estate, right, title, interest, claim and demand whatsoever, whether at law or
in equity, of Mortgagor in and to the properties and rights so sold, and shall
be a perpetual bar both at law and in equity against Mortgagor and against any
and all persons claiming or who may claim the same, or any part thereof from,
through or under Mortgagor.

(c) The purchase money, proceeds or avails of any such sale or sales made
pursuant to Section 16(a) hereof, together with any other sums which then may be
held by Mortgagee under this Mortgage, shall be applied, in accordance with the
Security Agreement, Credit Agreement and the Intercreditor Agreement.

(d) Upon any sale or sales under or by virtue of judicial proceedings or of a
judgment or decree of foreclosure and sale, Mortgagee may bid for and acquire,
provided it is the highest responsive bidder, the Mortgaged Property or any part
thereof and in lieu of paying cash in whole or in part therefor may make
settlement for the purchase price by crediting upon the Obligations secured
hereby the net sales price after deducting therefrom the reasonable and
documented out-of-pocket expenses of the sale and the costs of the action and
any other sums which Mortgagee is authorized to deduct under this Mortgage.

 

- 11 -



--------------------------------------------------------------------------------

(e) Upon the occurrence and during the continuance of an Event of Default,
Mortgagee may from time to time, if permitted by law, take action to recover any
sums, whether interest, principal or any other sums, required to be paid under
this Mortgage or any other Loan Documents as the same become due, without
prejudice to the right of Mortgagee thereafter to bring an action of
foreclosure, or any other action available upon an Event of Default. Mortgagee
may also foreclose this Mortgage for any sums due under this Mortgage or any
other Loan Document and the lien of this Mortgage shall continue to secure the
balance of the Obligations and the interest hereon not then due, until released
as provided in Section 37 hereof.

17. Rights pertaining to sales. Subject to the provisions or other requirements
of law and except as otherwise provided herein and in the other loan documents,
the following provisions shall apply to any sale or sales of all or any portion
of the mortgaged property under or by virtue of section 16:

(a) Mortgagee may conduct any number of sales of the Mortgaged Property from
time to time. The power of sale set forth in Section 16 above shall not be
exhausted by any one or more such sales as to any part of the Mortgaged Property
which shall not have been sold, nor by any sale which is not completed or is
defective in Mortgagee’s opinion, until the Obligations shall have been paid in
full, or as provided in Section 37 hereof.

(b) Any sale may be postponed or adjourned by public announcement at the time
and place appointed for such sale or for such postponed or adjourned sale
without further notice. Without limiting the foregoing, in case Mortgagee shall
have proceeded to enforce any right or remedy under this Mortgage by receiver,
entry or otherwise, and such proceedings have been discontinued or abandoned for
any such reason or shall have been determined adversely to Mortgagee, then in
every such case Mortgagor and Mortgagee shall be restored to their former
positions and rights hereunder, and all rights, powers and remedies of Mortgagee
shall continue as if no such proceeding had been instituted.

(c) After each sale, Mortgagee or an officer of any court empowered to do so
shall execute and deliver to the purchaser or purchasers at such sale a good and
sufficient instrument or instruments granting, conveying, assigning and
transferring all right, title and interest of Mortgagor in and to the property
and rights sold and shall receive the proceeds of said sale or sales and apply
the same as provided in Section 16(c). Mortgagee is hereby appointed the true
and lawful attorney-in-fact of Mortgagor, which appointment is irrevocable and
shall be deemed to be coupled with an interest, in Mortgagor’s name and stead,
to make all necessary conveyances, assignments, transfers and deliveries of the
property and rights so sold, and for that purpose Mortgagee may execute all
necessary instruments of conveyance, assignment, transfer and delivery, and may
substitute one or more persons with like power, Mortgagor hereby ratifying and
confirming all that said attorney or such substitute or substitutes shall
lawfully do by virtue thereof. Nevertheless, Mortgagor, if requested by
Mortgagee, shall ratify and confirm any such sale or sales by executing and
delivering to Mortgagee or such purchaser or purchasers all such instruments as
may be advisable, in Mortgagee’s reasonable judgment, for the purposes as may be
designated in such request.

 

- 12 -



--------------------------------------------------------------------------------

(d) The receipt by Mortgagee of the purchase money paid at any such sale, or the
receipt of any other person authorized to receive the same, shall be sufficient
discharge therefor to any purchaser of any property or rights sold as aforesaid,
and no such purchaser, or its representatives, grantees or assigns, after paying
such purchase price and receiving such receipt, shall be bound to see to the
application of such purchase price or any part thereof upon or for any trust or
purpose of this Mortgage or, in any manner whatsoever, be answerable for any
loss, misapplication or nonapplication of any such purchase money, or part
thereof, or be bound to inquire as to the authorization, necessity, expediency
or regularity of any such sale.

(e) Any such sale or sales shall operate to divest all of the estate, right,
title, interest, claim and demand whatsoever, whether at law or in equity, of
Mortgagor in and to the properties and rights so sold, and shall be a perpetual
bar both at law and in equity against Mortgagor and any and all persons claiming
or who may claim the same, or any part thereof or any interest therein, by,
through or under Mortgagor to the fullest extent permitted by applicable law.

(f) Upon any such sale or sales, Mortgagee may bid for and acquire, provided it
is the highest responsive bidder, the Mortgaged Property and, in lieu of paying
cash therefor, may make settlement for the purchase price by crediting against
the Obligations the amount of the bid made therefor, after deducting therefrom
the reasonable and documented out-of-pocket expenses of the sale, the cost of
any enforcement proceeding hereunder, and any other sums which Mortgagee is
authorized to deduct under the terms hereof, to the extent necessary to satisfy
such bid.

(g) In the event that Mortgagor, or any person claiming by, through or under
Mortgagor, shall transfer or refuse or fail to surrender possession of the
Mortgaged Property after any sale thereof, then Mortgagor, or such person, shall
be deemed a tenant at sufferance of the purchaser at such sale, subject to
eviction· by means of forcible entry and unlawful detainer proceedings, or
subject to any other right or remedy available hereunder or under applicable
law.

(h) Upon the foreclosure of this Mortgage, any Leases then existing shall not be
destroyed or terminated as a result of such foreclosure unless Mortgagee or any
purchaser at a foreclosure sale shall so elect by notice to the lessee in
question.

18. Expenses. In any proceeding, judicial or otherwise (to the extent permitted
by applicable law), to foreclose this mortgage or enforce any other remedy of
mortgagee under the loan documents, there shall be allowed and included as an
addition to and a part of the obligations in the decree for sale or other
judgment or decree all reasonable and documented out-of-pocket expenditures and
expenses which may be paid or incurred in connection with the exercise by
mortgagee of any of its rights and remedies provided herein or any comparable
provision of any other loan document, together with interest thereon at the
default rate from the date such expense is incurred, and the same shall be part
of the obligations and shall be secured by this mortgage.

 

- 13 -



--------------------------------------------------------------------------------

19. Additional provisions as to remedies.

(a) Without affecting the lien or charge of this Mortgage upon any portion of
the Mortgaged Property not then or theretofore released as security for the full
amount of the Obligations, Mortgagee may, from time to time and without notice,
agree to (i) release any person liable for the Obligations, (ii) extend the
maturity or alter any of the terms of the Loans or any guaranty thereof,
(iii) grant other indulgences, (iv) release or reconvey, or cause to be released
or reconveyed at any time at Mortgagee’s option any parcel, portion or all of
the Mortgaged Property, (v) take or release any other or additional security for
any obligation herein mentioned, or (vi) make compositions or other arrangements
with debtors in relation thereto.

(b) Neither the acceptance of this Mortgage nor its enforcement, shall prejudice
or in any manner affect Mortgagee’s right to realize upon or enforce any other
security now or hereafter held by Mortgagee, it being agreed that Mortgagee
shall be entitled to enforce this Mortgage and any other security now or
hereafter held by Mortgagee in such order and manner as Mortgagee may determine
in its absolute discretion.

(c) No remedy herein conferred upon or reserved to Mortgagee is intended to be
exclusive of any other remedy herein or by law provided or permitted, but each
shall be separate, distinct and cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute. Every power or remedy given by any of the Loan Documents to
Mortgagee or to which it may otherwise be entitled, may be exercised,
concurrently or independently, from time to time and as often as may be deemed
expedient by Mortgagee, and no act of Mortgagee shall be construed as an
election to proceed under any one provision herein to the exclusion of any other
provision.

(d) No action by Mortgagee in the enforcement of any rights or remedies under
this Mortgage or any other Loan Document or otherwise at law or equity shall be
deemed to cure any Event of Default.

(e) If Mortgagee shall have proceeded to invoke any right or remedy permitted
under the Loan Documents, Mortgagee shall have the unqualified right thereafter
to elect to discontinue or abandon such right or remedy for any reason, and in
such event Mortgagor and Mortgagee shall be restored to their former positions
with respect to the Obligations, the Loan Documents, the Mortgaged Property, and
otherwise, and the rights and remedies of Mortgage shall continue as if the
right or remedy had not been invoked, but no such discontinuance or abandonment
shall waive any Event of Default that may then exist or the right of Mortgagee
thereafter to exercise any right or remedy under the Loan Documents for such
Event of Default.

20. Mortgagor’s waiver of rights. To the fullest extent permitted by law,
mortgagor waives the benefit of all laws now existing or that may subsequently
be enacted providing for (i) any appraisement before sale of the mortgaged
property, (ii) any extension of the time for the enforcement of the collection
of the

 

- 14 -



--------------------------------------------------------------------------------

obligations or the creation or extension of a period of redemption from any sale
made in collecting such debt, (iii) exemption of the mortgaged property from
attachment, levy or sale under execution or exemption from civil process, and
(iv) any right to a marshalling of assets. To the full extent mortgagor may do
so, mortgagor agrees that mortgagor shall not at any time insist upon, plead,
claim or take the benefit or advantage of any law now or hereafter in force
providing for any appraisement, valuation, stay, exemption, extension or
redemption, or requiring foreclosure of this mortgage before exercising any
other remedy granted hereunder and mortgagor, for mortgagor and its successors
and assigns, and for any and all persons ever claiming any interest in the
mortgaged property, to the extent permitted by law, hereby waives and releases
all rights of redemption, valuation, appraisement, stay of execution, notice of
election to mature or declare due the whole of the secured obligations and
marshalling in the event of foreclosure of the liens hereby created. To the
fullest extent of the law, mortgagor hereby waives any defense to the recovery
by mortgagee against mortgagor or the mortgaged property of any deficiency after
a foreclosure sale (whether judicial or, to the extent permitted by applicable
law, non-judicial).

21. Cross-collateralization. Subject to the terms of the intercreditor
agreement, mortgagor acknowledges that the obligations are secured by other
collateral as more specifically set forth in the credit agreement and the other
loan documents. Upon the occurrence and during the continuance of an event of
default, mortgagee shall have the right to institute a proceeding or proceedings
or take such action with regard to such other collateral under any applicable
provision of law, for all of the obligations or any portion of the obligations.
Neither the acceptance of this mortgage or the other loan documents shall
prejudice mortgagee’s enforcement rights relative to such other collateral.

22. Security agreement under uniform commercial code.

(a) It is the intention of the parties hereto that this Mortgage shall
constitute a “security agreement” within the meaning of the UCC. The Mortgaged
Property includes both real and personal property and all other rights and
interests, whether tangible or intangible in nature, of Mortgagor in the
Mortgaged Property. By executing and delivering this Mortgage, Mortgagor has
granted and hereby grants to Mortgagee, as security for the Obligations, a
security interest in all of Mortgagor’s right, title and interest in the
Mortgaged Property to the full extent that the Mortgaged Property may be subject
to the UCC (the portion of the Mortgaged Property so subject to the UCC being
referred to in this paragraph as the “Personal Property”). If an Event of
Default shall occur and be continuing, Mortgagee shall have any and all rights
and remedies granted to a secured party upon default under the UCC, including
the right to take

 

- 15 -



--------------------------------------------------------------------------------

possession of the Personal Property or any part thereof and to take such other
measures as Mortgagee may deem necessary for the care, protection and
preservation of the Personal Property. Upon reasonable request or demand of
Mortgagee, Mortgagor shall at its expense assemble the Personal Property and
make it available to Mortgagee at a convenient place acceptable to Mortgagee.
Any notice of sale, disposition or other intended action of Mortgagee with
respect to the Personal Property sent to Mortgagor in accordance with the
provisions hereof at least ten (10) days prior to such action shall constitute
commercially reasonable notice to Mortgagor. In the event of any conflict
between the terms of this Section 22 and terms of Article V of the Credit
Agreement, the terms of Article V of the Credit Agreement shall control.

(b) Pursuant to applicable law, Mortgagor authorizes Mortgagee to file or record
financing statements, continuation statements, and other filing or recording
documents or instruments with respect to the Personal Property or fixtures
without the signature of Mortgagor in such form and in such offices as the
Mortgagee reasonably determines appropriate to perfect the security interests of
Mortgagee under this Mortgage it being understood that Mortgagee shall have no
obligation to file or record such documents. Mortgagor hereby ratifies and
authorizes the filing by Mortgagee of any financing statement with respect to
such Mortgaged Property made prior to the Effective Date.

(c) In the event that any of the Mortgaged Property hereunder is also subject to
a valid and enforceable Lien under the terms of the Security Agreement and the
terms thereof are inconsistent with the terms of this Mortgage, then with
respect to such Mortgaged Property, the terms of this Mortgage shall control in
the case of fixtures, and the terms of the Security Agreement shall control in
the case of all other Collateral (as defined in the Security Agreement).

23. Fixture filing. To the extent permitted by law, a portion of the mortgaged
property is or is to become fixtures upon the real estate. The filing of this
mortgage in the real estate records of the county in which the mortgaged
property is located shall also operate from the time of filing a financing
statement filed as a “fixture filing” within the meaning of article 9 (or such
equivalent section) of the ucc with respect to all portions of the mortgaged
property that are or are to become fixtures related to the real estate. For such
purpose, mortgagor is the record owner of the real estate, mortgagee is the
secured party and mortgagor is the debtor, their respective addresses are set
forth in the preamble to this mortgage, and mortgagor’s organizational
identification number is [            ].

24. Assignment of leases and rents.

(a) In furtherance of and in addition to the assignment made by Mortgagor in the
granting clauses of this Mortgage, Mortgagor hereby irrevocably and absolutely
grants, transfers and assigns all of its right, title and interest as landlord
in the Leases and Rents to Mortgagee. The foregoing grant, transfer and
assignment is a present and absolute assignment and not merely the passing of a
security interest. Such assignment shall continue in effect until the
Obligations are paid in full, or as provided in Section 37 hereof. Upon the
occurrence and

 

- 16 -



--------------------------------------------------------------------------------

during the continuance of an Event of Default, Mortgagor also grants to
Mortgagee the right to enter the Mortgaged Property for the purpose of
collecting the same and to let the Mortgaged Property or any part thereof, and
to apply the Rents on account of the Obligations. So long as no Event of Default
shall have occurred and be continuing, Mortgagor shall have a license from
Mortgagee to exercise all rights granted to the landlord under the Leases,
including the right to receive and collect all Rents. During the continuance of
an Event of Default, the license hereby granted to Mortgagor shall be
temporarily suspended, and Mortgagor shall promptly pay over to Mortgagee, or to
any receiver appointed to collect the Rents, any lease security deposits and
rent prepayments.

(b) Mortgagor hereby further grants to Mortgagee the right to notify the lessee
under any Lease of the assignment thereof and, after the occurrence and during
the continuance of an Event of Default, (i) to demand that such lessee pay all
amounts due under such Lease directly to Mortgagee, (ii) to enter upon and take
possession of the Mortgaged Property for the purpose of collecting the Rents,
(iii) to dispossess by the usual summary proceedings any lessee defaulting in
the payment thereof, (iv) to let the Mortgaged Property, or any part thereof,
and (v) to apply the Rents, after payment of all necessary charges and
reasonable and documented out-of-pocket expenses, on account of the Obligations.
Mortgagor hereby irrevocably authorizes and directs each lessee under any Lease
to rely upon any such notice. Nothing contained in this Section 24 shall be
construed to bind Mortgagee to the performance of any of the covenants,
conditions or provisions contained in any Lease or otherwise to impose any
obligation on Mortgagee thereunder, except that Mortgagee shall be accountable
for any Rents actually received pursuant to such assignment. Mortgagor shall not
modify, amend, terminate or consent to the cancellation, surrender or assignment
of any Lease if any modification, amendment, termination or assignment would
have a Material Adverse Effect (it being understood that the preceding portions
of this sentence shall not apply to the expiration or early termination of any
Lease by its terms). Mortgagor shall not accept prepayments of installments of
Rent to become due for a period of more than one month in advance (except for
security deposits and estimated payments of percentage rent or operating costs,
if any). The collection of Rents by Mortgagee shall in no way waive the right of
Mortgagee to foreclose this Mortgage in the event of any Event of Default.
Mortgagor shall furnish to Mortgagee promptly after a written request by
Mortgagee to do so, a written statement containing the names of all lessees,
sublessees and concessionaires of the Mortgaged Property, the terms of any
Lease, the space occupied, the rentals or license fees payable thereunder,
whether each such lessee is in default under its Lease and if so, the nature
thereof.

(c) Mortgagor acknowledges that it has taken all actions necessary for the
Mortgagee to obtain, and that upon recordation of this Mortgage Mortgagee shall
have, to the extent permitted under applicable law, a valid and fully perfected,
first priority, present assignment of the Rents, subject to Liens not prohibited
by Section 6.02 of the Credit Agreement.

25. Changes in method of taxation. In the event of the passage after the
effective date of any law of any governmental authority deducting from the value
of the premises for the purposes of taxation, or changing in any way the laws
for the taxation of mortgages or debts secured thereby for federal, state

 

- 17 -



--------------------------------------------------------------------------------

or local purposes, or the manner of collection of any such taxes, and imposing a
tax, either directly or indirectly, on mortgages or debts secured thereby,
mortgagor shall, to the fullest extent permitted by applicable law, assume as an
obligation hereunder the payment of any tax so imposed until full payment of the
obligations, subject, however, to mortgagor’s right to contest the amount or
validity thereof pursuant to applicable law. In the event that mortgagor
exercises such right to consent, mortgagor shall either (i) pay all such
disputed amounts to the applicable governmental authority in full prior to
instituting such contest or (ii) deposit such amount in dispute with mortgagee
until the final resolution of such contest. Mortgagor shall not claim, demand or
be entitled to receive any credit or credits toward the satisfaction of this
mortgage or on any interest payable thereon for any taxes assessed against the
mortgaged property or any part thereof, and shall not claim any deduction from
the taxable value of the mortgaged property by reason of this mortgage.

26. Notices. All communications and notices hereunder shall (except as otherwise
expressly permitted herein) be in writing and given as provided in Section 9.01
of the credit agreement.

27. Waivers; amendment.

(a) No failure or delay by Mortgagee, any Issuing Bank or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of Mortgagee, the
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Mortgage or consent to any
departure by Mortgagor therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section 27, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether Mortgagee, any Lender or any Issuing Bank may
have had notice or knowledge of such Default at the time. No notice or demand on
any Grantor in any case shall entitle any Grantor to any other or further notice
or demand in similar or other circumstances.

(b) Neither this Mortgage nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the parties with respect to which such waiver, amendment or modification is
to apply, subject to any consent required in accordance with Section 9.02 of the
Credit Agreement.

 

- 18 -



--------------------------------------------------------------------------------

28. Partial invalidity. Any provision of this mortgage held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

29. No third party beneficiary; Covenants run with the land; Successors and
assigns. All covenants of mortgagor contained in this mortgage are imposed
solely and exclusively for the benefit of mortgagee and lenders and their
respective successors and assigns, and no other person or entity shall have
standing to require compliance with such covenants or be deemed, under any
circumstances, to be a beneficiary of such covenants, any or all of which may be
freely waived in whole or in part by mortgagee at any time if in its sole
discretion it deems such waiver advisable. Until the obligations have been paid
in full, or as provided in section 37 hereof, all such covenants of mortgagor
shall run with the land and bind mortgagor, the successors and assigns of
mortgagor (and each of them) and all subsequent owners, encumbrances and tenants
of the mortgaged property, and shall inure to the benefit of mortgagee and
lenders and their respective successors and assigns.

30. Survival of agreement. All covenants, agreements, representations and
warranties made by mortgagor in this mortgage and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
mortgage shall be considered to have been relied upon by the lenders and shall
survive the execution and delivery of the loan documents and the making of any
loans and issuance of any letters of credit, regardless of any investigation
made by any lender or on its behalf, and shall continue in full force and effect
until the termination of this mortgage in accordance with section 37.

31. Relationship of mortgagee and mortgagor. The relationship between mortgagor
and mortgagee created hereunder is that of creditor/debtor. mortgagee does not
owe any fiduciary duty or special obligation to mortgagor or any of mortgagor’s
officers, partners, agents, or representatives. Nothing herein is intended to
create a joint venture, partnership, tenancy-in-common or joint tenancy
relationship between mortgagor and mortgagee.

32. Intercreditor agreement. Notwithstanding anything herein to the contrary,
the exercise of any right or remedy by mortgagee hereunder is subject to the
limitations and provisions of the intercreditor agreement. Notwithstanding
anything herein to the contrary, in the event of any conflict between the terms
of the

 

- 19 -



--------------------------------------------------------------------------------

intercreditor agreement and the terms of this mortgage regarding the priority of
the liens and the security interests granted to mortgagee or exercise of any
rights or remedies by mortgagee, the terms of the intercreditor agreement shall
govern. In the event of any conflict between the terms of the intercreditor
agreement and the terms of the credit agreement regarding the priority of the
liens and the security interests granted to mortgagee or exercise of any rights
or remedies by mortgagee, the terms of the intercreditor agreement shall govern.

33. Governing Law. This mortgage shall be construed in accordance with and
governed by the laws of the state of New York without regard to conflicts of law
principles that would require the application of the laws of another
jurisdiction; provided, however, that the laws of the state where the real
estate is located, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction, shall govern the
creation, perfection, priority, validity and enforcement of the mortgage lien
and security interest provided for herein. New York Lien Law and Sections 1301
and 1371 of the New York real property actions and proceedings law shall not
apply to this mortgage in any way whatsoever.

34. Sole Discretion of Mortgagee. Whenever mortgagee’s judgment, consent, action
or approval is required hereunder for any matter, or mortgagee shall have an
option or election hereunder, such judgment, the decision whether or not to
consent to or approve the same or the exercise of such option or election shall
be in the sole discretion of mortgagee acting solely at the written direction of
the lenders, except as otherwise expressly provided herein. It is understood
that all rights granted herein shall not be interpreted or construed to create
any additional obligation on the mortgagee.

35. Construction of Provisions. The following rules of construction shall be
applicable for all purposes of this mortgage and all documents or instruments
supplemental hereto, unless the context otherwise requires:

(a) All references herein to numbered Articles or Sections or to lettered
Schedules or Exhibits are references to the Articles and Sections hereof and the
Schedules and Exhibits annexed to this Mortgage, unless expressly otherwise
designated in context. All Article, Section, Schedule and Exhibit captions
herein are used for reference only and in no way limit or describe the scope or
intent of, or in any way affect, this Mortgage.

(b) The terms “include”, “including” and similar terms shall be construed as if
followed by the phrase “without being limited to”.

 

- 20 -



--------------------------------------------------------------------------------

(c) The terms “Land”, “Improvements”, “Equipment”, “Mortgaged Property,” “Real
Estate,” and “Premises” shall be construed as if followed by the phrase “or any
part thereof”.

(d) The word “Mortgagor” shall be construed as if it read “Mortgagors” whenever
the sense of this Mortgage so requires and if there shall be more than one
Mortgagor, the obligations of the Mortgagors shall be joint and several.

(e) The term “Obligations” shall be construed as if followed by the phrase “or
any other sums secured hereby, or any part thereof”.

(f) References herein to the “Credit Agreement,” and the “Loan Documents” shall
mean the Credit Agreement and the Loan Documents, respectively, as in effect on
the Effective Date hereof, and as the same may be amended, supplemented,
restated, substituted, replaced or otherwise modified from time to time from and
after such date, including any of the foregoing and/or any refinances (pursuant
to the Intercreditor Agreement) that increase the principal amount or interest
rate of the Obligations secured hereby.

(g) Words of masculine, feminine or neuter gender shall mean and include the
correlative words of the other genders, and words importing the singular number
shall mean and include the plural number, and vice versa.

(h) The term “person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity, whether or not a legal entity.

(i) All obligations of Mortgagor hereunder shall be performed and satisfied by
or on behalf of Mortgagor at Mortgagor’s sole cost and expense.

(j) No inference in favor of or against any party shall be drawn from the fact
that such party has drafted any portion hereof.

36. Receipt of Copy. Mortgagor acknowledges that it has received a true and
correct copy of this mortgage.

37. Release.

(a) This Mortgage, the lien and all other security interests granted hereby
shall automatically terminate with respect to all Obligations upon termination
of the Commitments and payment in full of all Obligations (other than
indemnities and contingent obligations with respect to which no claim for
reimbursement has been made, and other than Letters of Credit that have been
cash collateralized pursuant to arrangements mutually agreed between the
applicable Issuing Bank and the Company or with respect to which other
arrangements have been made that are satisfactory to the applicable Issuing
Bank).

(b) Mortgagor shall automatically be released or subordinated from its
obligations hereunder in accordance with, and to the extent provided by,
Section 9.16 of the Credit Agreement.

 

- 21 -



--------------------------------------------------------------------------------

(c) The lien and security interest granted hereunder by Mortgagor in any
Mortgaged Property shall be automatically released (i) at the time the property
subject to such security interest is transferred or to be transferred as part of
or in connection with any transfer not prohibited by the Credit Agreement (and
Mortgagee may rely conclusively on a certificate to that effect provided to it
by Mortgagor upon its reasonable request without further inquiry) to any person
other than a Grantor (as defined in the Security Agreement); (ii) subject to
Section 9.02 of the Credit Agreement, if the release of such security interest
is approved, authorized or ratified in writing by the Required Lenders; and
(iii) upon release of Mortgagor from its obligations hereunder pursuant to
Section 37(b) above.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 37, Mortgagee shall execute and deliver to Mortgagor,
at Mortgagor’s expense, all documents and take all such further actions that
Mortgagor shall reasonably request to evidence such termination or release, in
each case in accordance with the terms of Article VIII and Section 9.16 of the
Credit Agreement. Any execution and delivery of documents pursuant to this
Section 37 shall be without recourse to or warranty by Mortgagee.

38. General Authority of Mortgagee. By acceptance of the benefits of this
mortgage, each secured party (whether or not a signatory hereto) shall be deemed
irrevocably (a) to consent to the appointment of mortgagee as its agent
hereunder, (b) to confirm that mortgagee shall have the authority to act as the
exclusive agent of such secured party for the enforcement of any provisions of
this mortgage against mortgagor, the exercise of remedies hereunder and the
giving or withholding of any consent or approval hereunder relating to any
mortgaged property or mortgagor’s obligations with respect thereto, (c) to agree
that it shall not take any action to enforce any provisions of this mortgage
against mortgagor, to exercise any remedy hereunder or to give any consents or
approvals hereunder except as expressly provided in this mortgage and (d) to
agree to be bound by the terms of this mortgage.

39. Conflicts with Credit Agreement. Notwithstanding anything in this mortgage
to the contrary, but subject to Section 32, in the event of any conflict or
inconsistency between the terms and provisions of this mortgage (including the
terms and conditions set forth in Exhibit B) and the terms and provisions of the
credit agreement, the terms and provisions of the credit agreement shall govern.

40. State-Specific Provisions. The terms and conditions set forth in Exhibit B
attached hereto are made a part hereof and are incorporated into this mortgage
by reference. In the event of any conflict or inconsistency between the terms
and conditions of Exhibit B and the other provisions of this mortgage, the terms
and conditions of Exhibit B shall govern.

 

- 22 -



--------------------------------------------------------------------------------

41. TIME OF THE ESSENCE. WITH REGARD TO ALL DATES AND TIME PERIODS SET FORTH IN
THIS MORTGAGE, TIME IS OF THE ESSENCE.

42. WAIVER OF JURY TRIAL. MORTGAGOR HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
MORTGAGE AND/OR TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
MORTGAGE OR ANY APPLICABLE LOAN DOCUMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

[Signature Page Follows]

 

- 23 -



--------------------------------------------------------------------------------

This Mortgage has been duly executed by Mortgagor on the date of the
acknowledgement below, intending it to be effective as of the Effective Date.

 

MORTGAGOR:

H.B. FULLER COMPANY

a Minnesota Corporation

By:       Name:   Title:

                                                                    
 Acknowledgement12

STATE OF                                                  )

                                                                      ss.:

COUNTY OF                                              )

On the          day of              in the year 201    , before me, the
undersigned notary public, personally appeared                      as the
                     of [CF INDUSTRIES SALES, LLC], a [Delaware limited
liability company], personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he/she executed the same as
his/her free act and deed, and the free act and deed of said corporation.

Notary Public Expires                         

 

 

12  Subject to local counsel review and comment.

 

[Signature Page to Mortgage]



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

Property Address:

[            ]

[            ]

[            ]

[            ]

Tax Parcel ID Nos:

[            ]

[            ]

[            ]

[            ]



--------------------------------------------------------------------------------

EXHIBIT B

State-Specific Provisions13

 

13  Local counsel to provide local law provisions.



--------------------------------------------------------------------------------

EXHIBIT K

INTERCREDITOR AGREEMENT

dated as of

[    ], 2017

among

JPMORGAN CHASE BANK, N.A.,

as the Initial Revolving Credit Facility Agent,

[•]14,

as the Initial Term Credit Facility Agent,

each additional Authorized Representative from time to time party hereto,

and consented to by each Grantor from time to time party hereto

 

14  NTD: Collateral Agent to be confirmed.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page     ARTICLE I      DEFINITIONS   

SECTION 1.01.

  Construction; Certain Defined Terms      1     ARTICLE II      PRIORITIES AND
AGREEMENTS WITH RESPECT TO COMMON COLLATERAL   

SECTION 2.01.

  Priority of Claims      11  

SECTION 2.02.

  Actions with Respect to Common Collateral; Prohibition on Contesting Liens   
  13  

SECTION 2.03.

  No Interference; Payment Over      14  

SECTION 2.04.

  Automatic Release of Liens; Amendments to First-Priority Collateral Documents
     15  

SECTION 2.05.

  Certain Agreements with Respect to Bankruptcy or Insolvency Proceedings     
16  

SECTION 2.06.

  Reinstatement      17  

SECTION 2.07.

  Insurance      17  

SECTION 2.08.

  Refinancings      18  

SECTION 2.09.

  Possessory Collateral, Control Collateral and Controlling Authorized
Representative as Gratuitous Bailee/Agent for Perfection      18     ARTICLE III
     EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS      ARTICLE IV      THE
CONTROLLING AUTHORIZED REPRESENTATIVE   

SECTION 4.01.

  Appointment and Authority      19  

SECTION 4.02.

  Rights as a First-Priority Secured Party      20  

SECTION 4.03.

  Exculpatory Provisions      21  

SECTION 4.04.

  Reliance by Controlling Authorized Representative      23  

SECTION 4.05.

  Delegation of Duties      23  

SECTION 4.06.

  Non-Reliance on Controlling Authorized Representative and Other First-Priority
Secured Parties      23  

 

i



--------------------------------------------------------------------------------

  ARTICLE V      MISCELLANEOUS   

SECTION 5.01.

  Notices      23  

SECTION 5.02.

  Waivers; Amendment; Joinder Agreements      24  

SECTION 5.03.

  Parties in Interest      25  

SECTION 5.04.

  Survival of Agreement      25  

SECTION 5.05.

  Counterparts      25  

SECTION 5.06.

  Severability      25  

SECTION 5.07.

  Governing Law      25  

SECTION 5.08.

  Submission to Jurisdiction; Waivers      26  

SECTION 5.09.

  WAIVER OF JURY TRIAL      26  

SECTION 5.10.

  Headings      27  

SECTION 5.11.

  Conflicts      27  

SECTION 5.12.

  Provisions Solely to Define Relative Rights      27  

SECTION 5.13.

  Authorized Representatives      27  

SECTION 5.14.

  Other First-Priority Obligations      28  

SECTION 5.15.

  Junior Lien Intercreditor Agreements      28  

Annexes and Exhibits

 

Annex A

   Consent of Grantors

Annex B

   Joinder

 

ii



--------------------------------------------------------------------------------

This INTERCREDITOR AGREEMENT (as amended, restated, modified or supplemented
from time to time, this “Agreement’), dated as of [ ], 2017, is among JPMORGAN
CHASE BANK, N.A. (“JPMCB”), as collateral agent for the Initial Revolving Credit
Agreement Secured Parties (in such capacity and together with its successors in
such capacity, the “Initial Revolving Credit Facility Agent”), [•], as
collateral agent for the Initial Term Credit Agreement Secured Parties (in such
capacity and together with its successors in such capacity, the “Initial Term
Credit Facility Agent”), and each additional Authorized Representative from time
to time party hereto for the Other First-Priority Secured Parties of the Series
with respect to which it is acting in such capacity, as consented to by the
Grantors in the Consent of Grantors.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Initial Revolving Credit Facility Agent (for itself and on
behalf of the Initial Revolving Credit Agreement Secured Parties), the Initial
Term Credit Facility Agent (for itself and on behalf of the Initial Term Credit
Agreement Secured Parties) and each additional Authorized Representative (for
itself and on behalf of the Other First-Priority Secured Parties of the
applicable Series) agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Construction; Certain Defined Terms.

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument, other document,
statute or regulation herein shall be construed as referring to such agreement,
instrument, other document, statute or regulation as from time to time amended,
supplemented or otherwise modified, (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, but shall
not be deemed to include the subsidiaries of such Person unless express
reference is made to such subsidiaries, (iii) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof,
(iv) unless otherwise expressly stated herein, all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive.



--------------------------------------------------------------------------------

(b) It is the intention of the First-Priority Secured Parties of each Series
that the holders of First-Priority Obligations of such Series (and not the
First-Priority Secured Parties of any other Series) bear the risk of (i) any
determination by a court of competent jurisdiction that (x) any of the
First-Priority Obligations of such Series are unenforceable under applicable law
or are subordinated to any other obligations (other than another Series of
First-Priority Obligations), (y) any of the First-Priority Obligations of such
Series do not have a valid and perfected security interest in any of the
Collateral securing any other Series of First-Priority Obligations and/or
(z) any intervening security interest exists securing any other obligations
(other than another Series of First-Priority Obligations and, without limiting
the foregoing, after taking into account the effect of any applicable
intercreditor agreements) on a basis ranking prior to the security interest of
such Series of First-Priority Obligations but junior to the security interest of
any other Series of First-Priority Obligations or (ii) the existence of any
Collateral for any other Series of First-Priority Obligations that is not Common
Collateral (any such condition referred to in the foregoing clauses (i) or (ii)
with respect to any Series of First-Priority Obligations, an “Impairment” of
such Series). In the event of any Impairment with respect to any Series of
First-Priority Obligations, the results of such Impairment shall be borne solely
by the holders of such Series of First-Priority Obligations, and the rights of
the holders of such Series of First-Priority Obligations (including, without
limitation, the right to receive distributions in respect of such Series of
First-Priority Obligations pursuant to Section 2.01) set forth herein shall be
modified to the extent necessary so that the effects of such Impairment are
borne solely by the holders of the Series of such First-Priority Obligations
subject to such Impairment. Additionally, in the event the First-Priority
Obligations of any Series are modified pursuant to applicable law (including,
without limitation, pursuant to Section 1129 of the Bankruptcy Code), any
reference to such First-Priority Obligations or the Secured Credit Documents
governing such First-Priority Obligations shall refer to such obligations or
such documents as so modified.

(c) Capitalized terms used and not otherwise defined herein shall have the
meanings set forth in the Initial Revolving Credit Agreement or the Initial Term
Credit Agreement, as applicable. As used in this Agreement, the following terms
have the meanings specified below:

“Additional First-Priority Agent” has the meaning assigned to such term in
Section 5.14(b).

“Additional First-Priority Agreements” has the meaning assigned to such term in
Section 5.14(b).

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Authorized Representative” means (i) in the case of any Credit Agreement
Obligations or Credit Agreement Secured Parties, the Intercreditor Agent,
(ii) following the Discharge of Initial Term Credit Agreement Obligations, in
the case of any Initial Revolving Credit Agreement Obligations or Initial
Revolving Credit Agreement

 

2



--------------------------------------------------------------------------------

Secured Parties, the Initial Revolving Credit Facility Agent, (ii) following the
Discharge of Initial Revolving Credit Facility Obligations, in the case of any
Initial Term Credit Agreement Obligations or any Initial Term Credit Agreement
Secured Parties, the Initial Term Credit Facility Agent and (iii) in the case of
any Series of Other First-Priority Obligations or Other First-Priority Secured
Parties that become subject to this Agreement after the date hereof, the Person
named as the Additional First-Priority Agent for such Series in the applicable
Joinder Agreement.

“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Borrower” means H.B Fuller Company, a Minnesota corporation.

“Cash Management Obligations” means, with respect to any Person, all
obligations, indebtedness, and liabilities of any such Person which arise
pursuant to (a) credit cards for commercial customers (including, without
limitation, commercial credit cards and purchasing cards), (b) stored value
cards, (c) merchant processing services and (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts
and interstate depository network services).

“Collateral” means all assets and properties subject to Liens created pursuant
to any First-Priority Collateral Document to secure one or more Series of
First-Priority Obligations.

“Common Collateral” means, at any time, Collateral in which the holders of two
or more Series of First-Priority Obligations (or their respective Authorized
Representatives) hold a valid and perfected security interest or Lien at such
time; provided that collateral consisting of cash and cash equivalents pledged
to secure Credit Agreement Obligations consisting of reimbursement obligations
in respect of letters of credit or otherwise held by the administrative agent
thereunder pursuant to Section 2.06 of the applicable Credit Agreement (or any
Equivalent Provision) shall be applied as specified in the applicable Credit
Agreement or such Equivalent Provision and will not constitute Common
Collateral. If more than two Series of First-Priority Obligations are
outstanding at any time and the holders of less than all Series of
First-Priority Obligations hold a valid and perfected security interest or Lien
in any Collateral at such time, then such Collateral shall constitute Common
Collateral for those Series of First-Priority Obligations that hold a valid and
perfected security interest or Lien in such Collateral at such time and shall
not constitute Common Collateral for any Series which does not have a valid and
perfected security interest or Lien in such Collateral at such time.

 

3



--------------------------------------------------------------------------------

“Consent of Grantors” means the Consent of Grantors in the form of Annex A
attached hereto.

“Control Collateral” means any Common Collateral in the control of the
Controlling Authorized Representative (or its agents or bailees), to the extent
that control thereof perfects a Lien thereon under the Uniform Commercial Code
of any jurisdiction or otherwise. Control Collateral includes, without
limitation, Deposit Accounts, Electronic Chattel Paper, Investment Property or
Letter-of-Credit Rights. All capitalized terms used in this definition and not
defined elsewhere in this Agreement have the meanings assigned to them in the
New York UCC.

“Controlled” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ability to exercise voting power, by contract or otherwise.

“Controlling Authorized Representative” means, with respect to any Common
Collateral, (i) until the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Intercreditor Agent and (ii) from and after the earlier of (x) the
Discharge of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Major Non-Controlling Authorized
Representative; provided, in each case, that if there shall occur one or more
Non-Controlling Authorized Representative Enforcement Dates, the Applicable
Authorized Representative shall be the Authorized Representative that is the
Major Non-Controlling Authorized Representative in respect of the most recent
Non-Controlling Authorized Representative Enforcement Date.

“Controlling Secured Parties” means, with respect to any Common Collateral,
(i) until the Discharge of Credit Agreement Obligations, the Credit Agreement
Secured Parties holding a majority of the aggregate Credit Agreement Obligations
and (ii) from and after the Discharge of Credit Agreement Obligations, the
Series of First-Priority Secured Parties whose Authorized Representative is the
Controlling Authorized Representative for such Common Collateral. For purposes
of this Agreement, and notwithstanding anything to the contrary in any Credit
Agreement, the requisite Controlling Secured Parties authorized to direct the
Intercreditor Agent shall be the Credit Agreement Secured Parties holding a
majority of the aggregate Credit Agreement Obligations

“Credit Agreement” means the Initial Revolving Credit Agreement and/or the
Initial Term Credit Agreement, as applicable.

“Credit Agreement Obligations” means the Initial Revolving Credit Agreement
Obligations and/or the Initial Term Credit Agreement Obligations, as applicable.

 

4



--------------------------------------------------------------------------------

“Credit Agreement Secured Parties” means the Initial Revolving Credit Agreement
Secured Parties and/or the Initial Term Credit Agreement Secured Parties, as
applicable.

“DIP Financing” has the meaning assigned to such term in Section 2.05(b).

“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).

“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).

“Discharge” means, with respect to any Common Collateral and any Series of
First-Priority Obligations, the date on which such Series of First-Priority
Obligations is no longer secured by, and no longer required to be secured by,
such Common Collateral. The term “Discharged” has a corresponding meaning.

“Discharge of Initial Revolving Credit Agreement Obligations” means, with
respect to any Common Collateral, the Discharge of the Initial Revolving Credit
Agreement Obligations (other than any contingent “Obligations” as defined in and
under the Initial Revolving Credit Agreement in respect of which no claim has
been made) with respect to such Common Collateral; provided that the Discharge
of Initial Revolving Credit Agreement Obligations shall not be deemed to have
occurred in connection with a Refinancing of such Initial Revolving Credit
Agreement Obligations or an incurrence of future Initial Revolving Credit
Agreement Obligations with additional First-Priority Obligations secured by such
Common Collateral under an Other First-Priority Agreement which has been
designated in writing by the Borrower to the Controlling Authorized
Representative and each other Authorized Representative as the “Initial
Revolving Credit Agreement” for purposes of this Agreement.

“Discharge of Credit Agreement Obligations” means, with respect to any Common
Collateral, the Discharge of the Initial Revolving Credit Agreement Obligations
and Discharge of Initial Term Credit Agreement Obligations with respect to such
Common Collateral.

“Discharge of Initial Term Credit Agreement Obligations” means, with respect to
any Common Collateral, the Discharge of Initial Term Credit Agreement
Obligations (other than any contingent “Obligations” as defined in and under the
Initial Term Credit Agreement in respect of which no claim has been made) with
respect to such Common Collateral; provided that the Discharge of Initial Term
Credit Agreement Obligations shall not be deemed to have occurred in connection
with a Refinancing of such Initial Term Credit Agreement Obligations or an
incurrence of future Initial Term Credit Agreement Obligations with additional
First-Priority Obligations secured by such Common Collateral under an Other
First-Priority Agreement which has been designated in writing by the Borrower to
the Controlling Authorized Representative and each other Authorized
Representative as the “Initial Term Credit Agreement” for purposes of this
Agreement.

 

5



--------------------------------------------------------------------------------

“Equivalent Provision” means, with respect to any reference to a specific
provision of or definition in an agreement in effect on the date hereof (the
“original agreement”), if such agreement is amended, restated, supplemented,
modified or replaced after the date hereof in a manner permitted hereby, the
provision or definition in such amended, restated, supplemented, modified or
replacement agreement that is the equivalent to such specific provision in such
original agreement.

“Event of Default” means an “Event of Default” under and as defined in any
Credit Agreement or any Other First-Priority Agreement (or, in each case, the
Equivalent Provision thereof).

“First-Priority Cash Management Obligations” means any Cash Management
Obligations secured by any Common Collateral under the First-Priority Collateral
Documents.

“First-Priority Collateral Documents” means any agreement, instrument or
document entered into in favor of the applicable Authorized Representative for
the holders of any Series of First-Priority Obligations for purposes of securing
such Series of First-Priority Obligations.

“First-Priority Hedging Obligations” means any Hedging Obligations secured by
any Common Collateral under the First-Priority Collateral Documents.

“First-Priority Obligations” means, collectively, (i) the Credit Agreement
Obligations, (ii) each Series of Other First-Priority Obligations and (iii) any
other First-Priority Hedging Obligations and First-Priority Cash Management
Obligations (which shall be deemed to be part of the Series of Other
First-Priority Obligations to which they relate to the extent provided in the
applicable Other First-Priority Agreement).

“First-Priority Secured Parties” means (a) the Credit Agreement Secured Parties
and (ii) the Other First-Priority Secured Parties with respect to each Series of
Other First-Priority Obligations.

“Grantors” means the Borrower and each of the Subsidiaries of the Borrower that
has executed and delivered a First-Priority Collateral Document as a grantor
thereunder unless and until such Subsidiary is released from its obligations
under such First-Priority Collateral Documents.

“Hedging Obligations” means, with respect to any Person, all obligations,
indebtedness, and liabilities (other than Excluded Swap Obligations as defined
in the Credit Agreements) which arise pursuant to any Swap Contracts, whether
now existing or hereafter arising, whether direct, indirect, related, unrelated,
fixed, contingent, liquidated, unliquidated, joint, several, or joint and
several, including, without limitation, all fees, costs, and expenses (including
reasonable attorneys’ fees and expenses) provided for in such Swap Contracts.

“Impairment” has the meaning assigned to such term in Section 1.01(b).

 

6



--------------------------------------------------------------------------------

“Initial Revolving Credit Agreement” means that certain Credit Agreement, dated
as of April 12, 2017, among the Borrower, the lenders from time to time party
thereto, the Initial Revolving Credit Facility Agent, as administrative agent
and the other parties thereto, as amended, restated, supplemented or otherwise
modified, refinanced or replaced from time to time, including, in the event such
Credit Agreement is terminated or replaced and the Borrower subsequently enters
into any agreement, indenture, instrument or other document evidencing any
indebtedness, the agreement, indenture, instrument or other document designated
by the Borrower to be the “Initial Revolving Credit Agreement” hereunder.

“Initial Revolving Credit Agreement Obligations” means all “Obligations” as
defined in the Initial Revolving Credit Agreement (or the Equivalent Provision
thereof)).

“Initial Revolving Credit Agreement Secured Parties” means the “Secured Parties”
as defined in the Initial Revolving Credit Agreement (or the Equivalent
Provision thereof).

“Initial Revolving Credit Facility Agent” has the meaning assigned to such term
in the introductory paragraph of this Agreement, together with its successors
and assigns.

“Initial Term Credit Agreement” means that certain Credit Agreement, dated as of
[-], 2017, among the Borrower, the lenders from time to time party thereto,
Morgan Stanley Senior Funding, Inc., as administrative agent and the other
parties thereto, as amended, restated, supplemented or otherwise modified,
refinanced or replaced from time to time, including, in the event such Credit
Agreement is terminated or replaced and the Borrower subsequently enters into
any agreement, indenture, instrument or other document evidencing any
indebtedness, the agreement, indenture, instrument or other document designated
by the Borrower to be the “Initial Term Credit Agreement” hereunder.

“Initial Term Credit Agreement Obligations” means the “Obligations” as defined
in the Initial Term Credit Agreement (or the Equivalent Provision thereof).

“Initial Term Credit Agreement Secured Parties” means the holders of any Initial
Term Credit Agreement Obligations and the Initial Term Credit Facility Agent.

“Initial Term Credit Facility Agent” has the meaning assigned to such term in
the introductory paragraph to this Agreement.

“Insolvency or Liquidation Proceeding” means:

(1) any case commenced by or against the Borrower or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Borrower or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Borrower or any other Grantor or any similar case or proceeding
relative to the Borrower or any other Grantor or its creditors, as such, in each
case whether or not voluntary;

 

7



--------------------------------------------------------------------------------

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Borrower or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency
(except for any voluntary liquidation, dissolution or other winding up to the
extent permitted by the applicable Secured Credit Documents); or

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Borrower or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

“Intercreditor Agent” means JPMorgan Chase Bank, N.A., as Authorized
Representative for the Credit Agreement Secured Parties.

“Intervening Creditor” has the meaning assigned to such term in Section 2.01(a).

“Joinder Agreement” means a supplement to this agreement substantially in the
form of Annex B, appropriately completed.

“JPMCB” has the meaning assigned to such term in the introductory paragraph of
this Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Major Non-Controlling Authorized Representative” means, with respect to any
Common Collateral, the Authorized Representative of the Series of Other
First-Priority Obligations that constitutes the largest outstanding principal
amount of any then outstanding Series of Other First-Priority Obligations with
respect to such Common Collateral; provided, however, that if there are two
outstanding Series of Other First-Priority Obligations which have an equal
outstanding principal amount, the Series of Other First-Priority Obligations
with the earlier maturity date shall be considered to have the larger
outstanding principal amount for purposes of this definition, and if such Series
of Other First-Priority Obligations have the same maturity date, the Major
Non-Controlling Authorized Representative shall be determined by vote of the
holders of such Series of Other First-Priority Obligations constituting a
majority of the amount of such Series of Other First-Priority Obligations.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

8



--------------------------------------------------------------------------------

“Non-Controlling Authorized Representative” means, at any time with respect to
any Common Collateral, any Authorized Representative that is not the Controlling
Authorized Representative at such time with respect to such Common Collateral.

“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 180 days
(throughout which 180 day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the Other First-Priority
Agreement under which such Non-Controlling Authorized Representative is the
Authorized Representative) and (ii) the Controlling Authorized Representative’s
and each other Authorized Representative’s receipt of written notice from such
Non-Controlling Authorized Representative certifying that (x) such
Non-Controlling Authorized Representative is the Major Non-Controlling
Authorized Representative and that an Event of Default (under and as defined in
the Other First-Priority Agreement under which such Non-Controlling Authorized
Representative is the Authorized Representative) has occurred and is continuing
and (y) the First-Priority Obligations of the Series with respect to which such
Non-Controlling Authorized Representative is the Authorized Representative are
currently due and payable in full (whether as a result of acceleration thereof
or otherwise) in accordance with the terms of the applicable Other
First-Priority Agreement; provided that the Non-Controlling Authorized
Representative Enforcement Date shall be stayed and shall not occur and shall be
deemed not to have occurred with respect to any Common Collateral (1) at any
time the Controlling Authorized Representative has commenced and is diligently
pursuing any enforcement action with respect to such Common Collateral or (2) at
any time the Grantor that has granted a security interest in such Common
Collateral is then a debtor under or with respect to (or otherwise subject to)
any Insolvency or Liquidation Proceeding.

“Non-Controlling Secured Parties” means, with respect to any Common Collateral,
the First-Priority Secured Parties which are not Controlling Secured Parties
with respect to such Common Collateral.

“Other First-Priority Agreement” means each Additional First-Priority Agreement.

“Other First-Priority Obligations” means all obligations of the Grantors that
shall have been designated as such pursuant to Section 5.14.

“Other First-Priority Secured Party” means the holders of any Other
First-Priority Obligations and any Authorized Representative with respect
thereto.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

 

9



--------------------------------------------------------------------------------

“Possessory Collateral” means any Common Collateral in the possession of the
Controlling Authorized Representative (or its agents or bailees), to the extent
that possession thereof perfects a Lien thereon under the Uniform Commercial
Code of any jurisdiction or otherwise. Possessory Collateral includes, without
limitation, any Certificated Securities, Promissory Notes, Instruments, and
Chattel Paper, in each case, delivered to or in the possession of the
Controlling Authorized Representative under the terms of the First-Priority
Collateral Documents. All capitalized terms used in this definition and not
defined elsewhere in this Agreement have the meanings assigned to them in the
New York UCC.

“Proceeds” has the meaning assigned to such term in Section 2.01(a).

“Refinance” means, in respect of any indebtedness, to refinance, replace,
defease or refund in exchange or replacement for such indebtedness.

“Secured Credit Document” means (i) each Credit Agreement and (iii) each
Additional First-Priority Agreement.

“Series” means (a) with respect to the First-Priority Secured Parties, each of
(i) the Initial Revolving Credit Agreement Secured Parties (in their capacities
as such), (ii) the Initial Term Credit Agreement Secured Parties (in their
capacities as such) and (iii) the Other First-Priority Secured Parties that
become subject to this Agreement after the date hereof that are represented by a
common Authorized Representative (in its capacity as such for such Other
First-Priority Secured Parties) and (b) with respect to any First-Priority
Obligations, each of (i) the Initial Revolving Credit Agreement Obligations,
(ii) the Initial Term Credit Agreement Obligations and (iii) the Other
First-Priority Obligations incurred pursuant to any Other First-Priority
Agreement, which pursuant to any Joinder Agreement, are to be represented
hereunder by a common Authorized Representative (in its capacity as such for
such Other First-Priority Obligations).

“Swap Contract” means any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or its
Subsidiaries shall be a Swap Contract.

 

10



--------------------------------------------------------------------------------

ARTICLE II

PRIORITIES AND AGREEMENTS WITH RESPECT TO COMMON COLLATERAL

SECTION 2.01. Priority of Claims.

(a) Anything contained herein or in any of the Secured Credit Documents to the
contrary notwithstanding (but subject to Section 1.01(b)), if an Event of
Default has occurred and is continuing, and the Controlling Authorized
Representative or any First-Priority Secured Party is taking action to enforce
rights in respect of any Common Collateral, any distribution is made in respect
of any Common Collateral in any Bankruptcy Case of any Grantor or any
First-Priority Secured Party receives any payment pursuant to any intercreditor
agreement (other than this Agreement) with respect to any Common Collateral, the
proceeds of any sale, collection or other liquidation of any such Collateral by
any First-Priority Secured Party are received by the Controlling Authorized
Representative or any First-Priority Secured Party pursuant to any such
intercreditor agreement with respect to such Common Collateral and proceeds of
any such distribution (subject, in the case of any such distribution, to the
sentence immediately following) to which the First-Priority Obligations are
entitled under any intercreditor agreement (other than this Agreement) (all
proceeds of any sale, collection or other liquidation of any Collateral and all
proceeds of any such distribution being collectively referred to as “Proceeds”),
shall be applied by the Controlling Authorized Representative as follows:

FIRST, to the payment of all reasonable fees, costs and expenses incurred by the
Controlling Authorized Representative in connection with such collection or sale
or otherwise in connection with this Agreement, or any other First-Priority
Collateral Document or any of the First-Priority Obligations, including all
court costs and the reasonable fees and expenses of its agents, professional
advisors and legal counsel, the repayment of all advances made by the
Controlling Authorized Representative hereunder or under any other
First-Priority Collateral Document on behalf of the Grantors, if any, and any
other reasonable costs or expenses incurred in connection with the exercise of
any right or remedy hereunder or under any other First-Priority Collateral
Document;

SECOND, to the payment of all reasonable fees, costs and expenses incurred by
the Authorized Representatives (other than the Authorized Representative that is
the Controlling Authorized Representative) in connection with such collection or
sale or otherwise in connection with this Agreement, or any other First-Priority
Collateral Document or any of the First-Priority Obligations, including all
court costs and the reasonable fees and expenses of its agents, professional
advisors and legal counsel, the repayment of all advances made by such
Authorized Representatives hereunder or under any other First-Priority
Collateral Document on behalf of the Grantors, if any, and any other reasonable
costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other First-Priority Collateral Document;

THIRD, subject to Section 1.01(b), to the payment in full of the First-Priority
Obligations of each Series on a ratable basis, with such Proceeds to be applied
to the First-Priority Obligations of a given Series in accordance with the terms
of the applicable Secured Credit Documents; and FOURTH, to the Grantors or their
successors or assigns, or as a court of competent jurisdiction may otherwise
direct.

 

11



--------------------------------------------------------------------------------

Notwithstanding the foregoing, with respect to any Common Collateral for which a
third party (other than a First-Priority Secured Party and, without limiting the
foregoing, after taking into account the effect of any applicable intercreditor
agreements) has a lien or security interest that is junior in priority to the
security interest of any Series of First-Priority Obligations but senior (as
determined by appropriate legal proceedings in the case of any dispute) to the
security interest of any other Series of First-Priority Obligations (such third
party an “Intervening Creditor”), the value of any Common Collateral or Proceeds
which are allocated to such Intervening Creditor shall be deducted on a ratable
basis solely from the Common Collateral or Proceeds to be distributed in respect
of the Series of First-Priority Obligations with respect to which such
Impairment exists.

(b) It is acknowledged that the First-Priority Obligations of any Series may,
subject to the limitations set forth in the Secured Credit Documents, be
increased, extended, renewed, replaced, restated, supplemented, restructured,
repaid, refunded, Refinanced or otherwise amended or modified from time to time,
all without affecting the priorities set forth in Section 2.01(a) or the
provisions of this Agreement defining the relative rights of the First-Priority
Secured Parties of any Series.

(c) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of First-Priority Obligations
granted on the Common Collateral and notwithstanding any provision of the
Uniform Commercial Code of any jurisdiction, or any other applicable law or the
Secured Credit Documents or any defect or deficiencies in the Liens securing the
First-Priority Obligations of any Series or any other circumstance whatsoever
(but, in each case, subject to Section 1.01(b) hereof), each First-Priority
Secured Party hereby agrees that the Liens securing each Series of
First-Priority Obligations on any Common Collateral shall be of equal priority.

(d) Notwithstanding anything to the contrary in this Agreement or any other
Secured Credit Documents to the contrary, the applicable Authorized
Representative (in each case, with respect to a Series of First-Priority
Obligations) may:

(i) take any action (not adverse to the pari-passu status of the Liens on the
Common Collateral securing each other Series of First-Priority Obligations, or
the rights of any other Authorized Representative to exercise remedies in
respect thereof) in order to create, perfect, preserve or protect its Lien on
the Common Collateral;

(ii) file a claim, proof of claim or statement of interest with respect to such
Series of First-Priority Obligations; provided that an Insolvency or Liquidation
Proceeding has been commenced by or against any of the Grantors;

 

12



--------------------------------------------------------------------------------

(iii) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the
applicable Series of First-Priority Secured Parties, including any claims
secured by the Common Collateral, if any, in each case not in violation of the
terms of this Agreement;

(iv) file any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Grantors arising under
either any Insolvency or Liquidation Proceeding or applicable non-bankruptcy
law, in each case not in violation of the terms of this Agreement; and

(v) vote on any plan of reorganization, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, in accordance
with the terms of this Agreement, with respect to such Series of First-Priority
Obligations and the Common Collateral.

SECTION 2.02. Actions with Respect to Common Collateral; Prohibition on
Contesting Liens.

(a) With respect to any Common Collateral, (i) notwithstanding Section 2.01,
only the Controlling Authorized Representative shall act or refrain from acting
with respect to the Common Collateral (including with respect to any
intercreditor agreement with respect to any Common Collateral) and then only on
the instructions of the requisite Controlling Secured Parties under the
applicable Secured Credit Document and (ii) no other Authorized Representative
or Non-Controlling Authorized Representative or other First-Priority Secured
Party (other than the Controlling Secured Parties) shall or shall instruct the
Controlling Authorized Representative to, commence any judicial or nonjudicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
liquidator or similar official appointed for or over, attempt any action to take
possession of, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce its security interest in or realize upon, or take any
other action available to it in respect of, any Common Collateral (including
with respect to any intercreditor agreement with respect to any Common
Collateral), whether under any First-Priority Collateral Document, applicable
law or otherwise, it being agreed that only the Controlling Authorized
Representative, acting on the instructions of the requisite Controlling Secured
Parties under the applicable Secured Credit Documents and in accordance with the
applicable First-Priority Collateral Documents, shall be entitled to take any
such actions or exercise any such remedies with respect to Common Collateral.
Notwithstanding the equal priority of the Liens, the Controlling Authorized
Representative may deal with the Common Collateral as if such Controlling
Authorized Representative had a senior Lien on such Collateral. No
Non-Controlling Authorized Representative or Non-Controlling Secured Party will
contest, protest or object to any foreclosure proceeding or action brought by
the Controlling Authorized Representative or the Controlling Secured Parties or
any other exercise by the Controlling Authorized Representative or the
Controlling Secured Parties of any rights and remedies relating to

 

13



--------------------------------------------------------------------------------

the Common Collateral or to cause the Controlling Authorized Representative to
do so. The foregoing shall not be construed to limit the rights and priorities
of any First-Priority Secured Party or any Authorized Representative with
respect to any Collateral not constituting Common Collateral.

(b) Each of the Authorized Representatives agrees that it will not accept any
Lien on any Common Collateral for the benefit of any Series of First-Priority
Obligations (other than funds deposited for the discharge or defeasance of any
Other First-Priority Agreement) other than pursuant to the First-Priority
Collateral Documents and, by executing this Agreement (or a Joinder Agreement),
each Authorized Representative and the Series of First-Priority Secured Parties
for which it is acting hereunder agree to be bound by the provisions of this
Agreement and the other First-Priority Collateral Documents applicable to it.

(c) Each of the First-Priority Secured Parties agrees that it will not (and
hereby waives any right to) contest or support any other Person in contesting,
in any proceeding (including any Insolvency or Liquidation Proceeding), the
perfection, priority, validity or enforceability of a Lien held by or on behalf
of any of the First-Priority Secured Parties in all or any part of the
Collateral, or the provisions of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair (i) the rights of any
Authorized Representative or any First-Priority Secured Party to enforce this
Agreement or (ii) the rights of any First-Priority Secured Party from contesting
or supporting any other Person in contesting the enforceability of any Lien
purporting to secure First-Priority Obligations constituting unmatured interest
pursuant to Section 502(b)(2) of the Bankruptcy Code.

SECTION 2.03. No Interference; Payment Over.

(a) Each First-Priority Secured Party agrees that (i) it will not challenge or
question in any proceeding the validity or enforceability of any First-Priority
Obligations of any Series or any First-Priority Collateral Document or the
validity, attachment, perfection or priority of any Lien under any
First-Priority Collateral Document or the validity or enforceability of the
priorities, rights or duties established by or other provisions of this
Agreement, (ii) it will not take or cause to be taken any action the purpose or
intent of which is, or could be, to interfere, hinder or delay, in any manner,
whether by judicial proceedings or otherwise, any sale, transfer or other
disposition of the Common Collateral by the Controlling Authorized
Representative, (iii) except as provided in Section 2.02, it shall have no right
to (A) direct the Controlling Authorized Representative or any other
First-Priority Secured Party to exercise any right, remedy or power with respect
to any Common Collateral (including pursuant to any other intercreditor
agreement) or (B) consent to the exercise by the Controlling Authorized
Representative or any other First-Priority Secured Party of any right, remedy or
power with respect to any Common Collateral, (iv) it will not institute any suit
or assert in any suit, bankruptcy, insolvency or other proceeding any claim
against the Controlling Authorized Representative or any other First-Priority
Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise with respect to any Common Collateral,
and none of the Controlling Authorized

 

14



--------------------------------------------------------------------------------

Representative, any other Authorized Representatives or any other First-Priority
Secured Party shall be liable for any action taken or omitted to be taken by the
Controlling Authorized Representative or other First-Priority Secured Party with
respect to any Common Collateral in accordance with the provisions of this
Agreement, (v) it will not seek, and hereby waives any right, to have any Common
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of such Collateral and (vi) it will not attempt, directly or
indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any of the
Authorized Representatives or any other First-Priority Secured Party to enforce
this Agreement.

(b) Each First-Priority Secured Party hereby agrees that, if it shall obtain
possession of any Common Collateral or shall realize any proceeds or payment in
respect of any such Common Collateral, pursuant to any First-Priority Collateral
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies (including pursuant to any intercreditor agreement), at any time prior
to the Discharge of each Series of First-Priority Obligations, then it shall
hold such Common Collateral, proceeds or payment in trust for the First-Priority
Secured Parties and promptly transfer such Common Collateral, proceeds or
payment, as the case may be, to the Controlling Authorized Representative, to be
distributed by the Controlling Authorized Representative in accordance with the
provisions of Section 2.01(a) hereof.

SECTION 2.04. Automatic Release of Liens; Amendments to First-Priority
Collateral Documents.

(a) If at any time any Common Collateral is transferred to a third party or
otherwise disposed of, in each case, in connection with any enforcement by the
Controlling Authorized Representative in accordance with the provisions of this
Agreement and the applicable First-Priority Collateral Documents, then (whether
or not any Insolvency or Liquidation Proceeding is pending at the time) the
Liens in favor of each Authorized Representative for the benefit of each Series
of First-Priority Secured Parties upon such Common Collateral will automatically
be released and discharged upon final conclusion of the applicable foreclosure
proceeding; provided that any proceeds of any Common Collateral realized
therefrom shall be applied pursuant to Section 2.01 hereof.

(b) If, in connection with any sale, lease, exchange, transfer or other
disposition of any Common Collateral permitted under the terms of the Secured
Credit Documents (whether or not an Event of Default thereunder, and as defined
therein, has occurred and is continuing), the Controlling Authorized
Representative, for itself or on behalf of the Controlling Secured Parties,
releases any of its Liens on any part of the Common Collateral, then the Liens,
if any, of each Non-Controlling Authorized Representative on such Common
Collateral (but not the proceeds thereof, which shall be subject to the
priorities set forth in this Agreement) shall be automatically, unconditionally
and simultaneously released, and each Non-Controlling Authorized Representative
promptly shall execute, if applicable, and deliver to the Controlling

 

15



--------------------------------------------------------------------------------

Authorized Representative or such Grantor such termination statements, releases,
authorizations and other documents and instruments, and shall take or authorize
the Controlling Authorized Representative or such Grantor to take such action
(including any recordation, filing or giving of notice), as the Controlling
Authorized Representative or such Grantor may reasonably request to effectively
confirm such release.

(c) Each First-Priority Secured Party agrees that the Controlling Authorized
Representative may, with the prior written consent of the Grantors, enter into
any amendment (and, upon request by the Controlling Authorized Representative,
each Authorized Representative shall sign a consent to such amendment) to any
First-Priority Collateral Document solely as such First-Priority Collateral
Document relates to a particular Series of First-Priority Obligations for which
the Controlling Authorized Representative is acting (including, without
limitation, to release Liens securing such Series of First- Priority
Obligations) so long as (x) such amendment is in accordance with the Secured
Credit Document pursuant to which such Series of First-Priority Obligations was
incurred and (y) such amendment does not materially adversely affect the
First-Priority Secured Parties of any other Series. The Controlling Authorized
Representative shall provide a copy of such amendment to each Authorized
Representative.

(d) Each Authorized Representative agrees to execute, if applicable and deliver
(at the sole cost and expense of the Grantors) all such termination statements,
releases, authorizations and other documents and instruments, and shall take or
authorize the applicable Authorized Representative or such Grantor to take such
action (including any recordation, filing or giving of notice) reasonably
required in connection therewith as shall reasonably be requested by the
applicable Authorized Representative to evidence and confirm any release of
Common Collateral, whether in connection with a sale of such assets by the
relevant owner pursuant to the preceding clauses or otherwise or amendment to
any First-Priority Collateral Document provided for in this Section.

SECTION 2.05. Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.

(a) This Agreement shall continue in full force and effect notwithstanding the
commencement of any proceeding under the Bankruptcy Code or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law by or
against the Borrower or any of its Subsidiaries.

(b) If any Grantor shall become subject to a case (a “Bankruptcy Case”) under
the Bankruptcy Code and shall, as debtor(s)-in-possession, move for approval of
financing (“DIP Financing”) to be provided by one or more lenders (the “DIP
Lenders”) under Section 364 of the Bankruptcy Code or the use of cash collateral
under Section 363 of the Bankruptcy Code, each First-Priority Secured Party
(other than any Controlling Secured Party or the Controlling Authorized
Representative) agrees that it will raise no objection to any such financing or
to the Liens on the Common Collateral securing the same (“DIP Financing Liens”)
or to any use of cash collateral that constitutes Common Collateral, unless any
Controlling Secured Party or Controlling Authorized Representative, shall then
oppose or object to such DIP Financing or such

 

16



--------------------------------------------------------------------------------

DIP Financing Liens or use of cash collateral (and (i) to the extent that such
DIP Financing Liens are senior to the Liens on any such Common Collateral for
the benefit of the Controlling Secured Parties, each Non-Controlling Secured
Party will subordinate its Liens with respect to such Common Collateral on the
same terms as the Liens of the Controlling Secured Parties (other than any Liens
of any First-Priority Secured Parties constituting DIP Financing Liens) are
subordinated thereto, and (ii) to the extent that such DIP Financing Liens rank
pari passu with the Liens on any such Common Collateral granted to secure the
First-Priority Obligations of the Controlling Secured Parties, each
Non-Controlling Secured Party will confirm the priorities with respect to such
Common Collateral as set forth herein), in each case so long as (A) the
First-Priority Secured Parties of each Series retain the benefit of their Liens
on all such Common Collateral pledged to the DIP Lenders, including proceeds
thereof arising after the commencement of such proceeding, with the same
priority vis-à-vis all the other First-Priority Secured Parties (other than any
Liens of the First-Priority Secured Parties constituting DIP Financing Liens) as
existed prior to the commencement of the Bankruptcy Case, (B) the First-Priority
Secured Parties of each Series are granted Liens on any additional collateral
pledged to any First-Priority Secured Parties as adequate protection or
otherwise in connection with such DIP Financing or use of cash collateral, with
the same priority vis-à-vis the First-Priority Secured Parties as set forth in
this Agreement, (C) if any amount of such DIP Financing or cash collateral is
applied to repay any of the First-Priority Obligations, such amount is applied
pursuant to Section 2.01(a) of this Agreement and (D) if any First-Priority
Secured Parties are granted adequate protection, including in the form of
periodic payments, in connection with such DIP Financing or use of cash
collateral, the proceeds of such adequate protection is applied pursuant to
Section 2.01(a) of this Agreement; provided that the First-Priority Secured
Parties of each Series shall have a right to object to the grant of a Lien to
secure the DIP Financing over any Collateral subject to Liens in favor of the
First-Priority Secured Parties of such Series or its Authorized Representative
that shall not constitute Common Collateral; provided further that the
First-Priority Secured Parties receiving adequate protection shall not object to
any other First-Priority Secured Party receiving adequate protection comparable
to any adequate protection granted to such First-Priority Secured Parties in
connection with a DIP Financing or use of cash collateral.

SECTION 2.06. Reinstatement. In the event that any of the First-Priority
Obligations shall be paid in full and such payment or any part thereof shall
subsequently, for whatever reason (including an order or judgment for
disgorgement of a preference under the Bankruptcy Code, or any similar law, or
the settlement of any claim in respect thereof), be required to be returned or
repaid, the terms and conditions of this Article II shall be fully applicable
thereto until all such First-Priority Obligations shall again have been paid in
full in cash.

SECTION 2.07. Insurance. As between the First-Priority Secured Parties, the
Controlling Authorized Representative shall have the right to adjust or settle
any insurance policy or claim covering or constituting Common Collateral in the
event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting the Common Collateral.

 

17



--------------------------------------------------------------------------------

SECTION 2.08. Refinancings. The First-Priority Obligations of any Series may be
Refinanced, in whole or in part, in each case without notice to, or the consent
(except to the extent a consent is otherwise required to permit the refinancing
transaction under any Secured Credit Document) of, any First-Priority Secured
Party of any other Series, all without affecting the priorities provided for
herein or the other provisions hereof; provided that the Authorized
Representative of the holders of any such Refinancing indebtedness shall have
executed a Joinder Agreement on behalf of the holders of such Refinancing
indebtedness.

SECTION 2.09. Possessory Collateral, Control Collateral and Controlling
Authorized Representative as Gratuitous Bailee/Agent for Perfection.

(a) The Controlling Authorized Representative agrees to hold any Common
Collateral constituting Possessory Collateral or Control Collateral that is part
of the Collateral in its possession or control (or in the possession or control
of its agents or bailees) as gratuitous bailee and/or gratuitous agent for the
benefit of each other First-Priority Secured Party and any assignee solely for
the purpose of perfecting the security interest granted in such Possessory
Collateral or Control Collateral, if any, pursuant to the applicable
First-Priority Collateral Documents, in each case, subject to the terms and
conditions of this Section 2.09. Pending delivery to the Controlling Authorized
Representative, each other Authorized Representative agrees to hold any Common
Collateral constituting Possessory Collateral or Control Collateral, from time
to time in its possession, as gratuitous bailee and/or gratuitous agent for the
benefit of each other First-Priority Secured Party and any assignee, solely for
the purpose of perfecting the security interest granted in such Possessory
Collateral or Control Collateral, if any, pursuant to the applicable
First-Priority Collateral Documents, in each case, subject to the terms and
conditions of this Section 2.09.

(b) The duties or responsibilities of the Controlling Authorized Representative
and each other Authorized Representative under this Section 2.09 shall be
limited solely to holding any Common Collateral constituting Possessory
Collateral or Control Collateral as gratuitous bailee and/or gratuitous agent
for the benefit of each other First-Priority Secured Party for purposes of
perfecting the Lien held by such First-Priority Secured Parties therein.

(c) The agreement of the Controlling Authorized Representative to act as
gratuitous bailee and/or gratuitous agent pursuant to this Section 2.09 is
intended, among other things, to satisfy the requirements of Sections
8-106(d)(3), 8-301(a)(2), 9-104(a)(2) and 9-313(c) of the Uniform Commercial
Code.

(d) Upon the occurrence of any change in the identity of the Person serving as
the Controlling Authorized Representative, the retiring Controlling Authorized
Representative shall (1) deliver to the successor Controlling Authorized
Representative (and each Grantor hereby directs the Controlling Authorized
Representative to so deliver) at the Grantors’ sole cost and expense, any
Possessory Collateral or Control Collateral evidencing or constituting such
Common Collateral in its possession or control together with any necessary
endorsements to the extent required by the Secured Credit Documents

 

18



--------------------------------------------------------------------------------

and (2) in the case of any Common Collateral as to which the Controlling
Authorized Representative has control (whether pursuant to an account control
agreement or otherwise), the Controlling Authorized Representative and the
applicable Grantor, at the Grantors’ sole cost and expense, shall take such
actions, if any, as are required to cause control over such Common Collateral to
become vested in the successor Controlling Authorized Representative.

ARTICLE III

EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

Whenever the any Authorized Representative shall be required, in connection with
the exercise of its rights or the performance of its obligations hereunder, to
determine the existence or amount of any First-Priority Obligations of any
Series, or the Common Collateral subject to any Lien securing the First-Priority
Obligations of any Series, it may request that such information be furnished to
it in writing by each other Authorized Representative and shall be entitled to
make such determination on the basis of the information so furnished; provided,
however, that, if an Authorized Representative shall fail or refuse reasonably
promptly to provide the requested information, the requesting Controlling
Authorized Representative or Authorized Representative shall be entitled to make
any such determination or not make any determination by such method as it may,
in the exercise of its good faith judgment, determine, including by reliance
upon a certificate of a President, a Vice President or a Financial Officer of
the Borrower. The Controlling Authorized Representative and each other
Authorized Representative may rely conclusively, and shall be fully protected in
so relying, on any determination made by it in accordance with the provisions of
the preceding sentence (or as otherwise directed by a court of competent
jurisdiction) and shall have no liability to any Grantor, any First-Priority
Secured Party or any other person as a result of such determination, except to
the extent a court of competent jurisdiction in a final, nonappealable judgment
to have resulted from gross negligence or willful misconduct of such Authorized
Representative.

ARTICLE IV

THE CONTROLLING AUTHORIZED REPRESENTATIVE

SECTION 4.01. Appointment and Authority.

(a) Notwithstanding any other provision of this Agreement, nothing herein shall
be construed to impose any fiduciary or other duty on the Controlling Authorized
Representative to any Non-Controlling Secured Party or give any Non-Controlling
Secured Party the right to direct the Controlling Authorized Representative,
except that the Controlling Authorized Representative shall be obligated to
distribute proceeds of any Common Collateral in accordance with Section 2.01
hereof.

 

19



--------------------------------------------------------------------------------

(b) Each Non-Controlling Secured Party acknowledges and agrees that the
Controlling Authorized Representative shall be entitled, for the benefit of the
First-Priority Secured Parties, to sell, transfer or otherwise dispose of or
deal with any Common Collateral as provided herein and in the First-Priority
Collateral Documents for which the Controlling Authorized Representative is the
collateral agent of such Common Collateral, without regard to any rights to
which Non-Controlling Secured Parties would otherwise be entitled as a result of
holding any First-Priority Obligations. Without limiting the foregoing, each
Non-Controlling Secured Party agrees that none of the Controlling Authorized
Representative or any other First-Priority Secured Party shall have any duty or
obligation first to marshal or realize upon any type of Common Collateral (or
any other Collateral securing any of the First-Priority Obligations), or to
sell, dispose of or otherwise liquidate all or any portion of such Common
Collateral (or any other Collateral securing any First-Priority Obligations), in
any manner that would maximize the return to the Non-Controlling Secured
Parties, notwithstanding that the order and timing of any such realization,
sale, disposition or liquidation may affect the amount of proceeds actually
received by the Non-Controlling Secured Parties from such realization, sale,
disposition or liquidation. Each of the First-Priority Secured Parties waives
any claim it may now or hereafter have against the Controlling Authorized
Representative or the Authorized Representative of any other Series of
First-Priority Obligations or any other First-Priority Secured Party of any
other Series arising out of (i) any actions which the Controlling Authorized
Representative, any other Authorized Representative or any First-Priority
Secured Party takes or omits to take (including, actions with respect to the
creation, perfection or continuation of Liens on any Collateral, actions with
respect to the foreclosure upon, sale, release or depreciation of, or failure to
realize upon, any of the Collateral and actions with respect to the collection
of any claim for all or any part of the First-Priority Obligations from any
account debtor, guarantor or any other party) in accordance with the
First-Priority Collateral Documents or any other agreement related thereto or to
the collection of the First-Priority Obligations or the valuation, use,
protection or release of any security for the First-Priority Obligations,
(ii) any election by any Authorized Representative or any holders of
First-Priority Obligations, in any proceeding instituted under the Bankruptcy
Code, of the application of Section 1111(b) of the Bankruptcy Code or
(iii) subject to Section 2.05 of this Agreement, any borrowing or grant of a
security interest or administrative expense priority under Section 364 of the
Bankruptcy Code by the Borrower or any of its Subsidiaries, as
debtor-in-possession. Notwithstanding any other provision of this Agreement, the
Controlling Authorized Representative shall not accept any Common Collateral in
full or partial satisfaction of any First-Priority Obligations pursuant to
Section 9-620 of the Uniform Commercial Code of any jurisdiction, without the
consent of each Authorized Representative representing holders of First-Priority
Obligations for whom such Collateral constitutes Common Collateral.

SECTION 4.02. Rights as a First-Priority Secured Party. The Person serving as
the Controlling Authorized Representative hereunder shall have the same rights
and powers in its capacity as a First-Priority Secured Party under any Series of
First-Priority Obligations that it holds as any other First-Priority Secured
Party of such Series and may exercise the same as though it were not the
Controlling Authorized Representative and the term “First-Priority Secured
Party” or “First-Priority Secured

 

20



--------------------------------------------------------------------------------

Parties” or (as applicable) “Initial Revolving Credit Agreement Secured Party”,
“Initial Term Credit Agreement Secured Parties”, “Other First-Priority Secured
Party” or “Other First-Priority Secured Parties” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Controlling Authorized Representative hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the Borrower or any Subsidiary of
the Borrower or other Affiliate thereof as if such Person were not the
Controlling Authorized Representative hereunder and without any duty to account
therefor to any other First-Priority Secured Party.

SECTION 4.03. Exculpatory Provisions.

(a) The Controlling Authorized Representative shall not have any duties or
obligations except those expressly set forth herein and in the other
First-Priority Collateral Documents. Without limiting the generality of the
foregoing, the Controlling Authorized Representative:

(i) shall not be subject to any fiduciary or other implied duties of any kind or
nature to any Person, regardless of whether an Event of Default has occurred and
is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other First-Priority Collateral Documents;
provided that the Controlling Authorized Representative shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Controlling Authorized Representative to liability or that is contrary to
any First-Priority Collateral Document or applicable law;

(iii) shall not, except as expressly set forth herein and in the other
First-Priority Collateral Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Affiliates that is communicated to or obtained by the Person serving
as the Controlling Authorized Representative or any of its Affiliates in any
capacity;

(iv) shall not be liable for any action taken or not taken by it (i) in the
absence of its own gross negligence or willful misconduct, as determined by a
court of competent jurisdiction in a final and non-appealable decision or
(ii) in reliance on a certificate of an authorized officer of the Borrower
stating that such action is not prohibited by the terms of this Agreement. The
Controlling Authorized Representative shall be deemed not to have knowledge of
any Event of Default under any Series of First-Priority Obligations unless and
until notice describing such Event of Default is given to the Controlling
Authorized Representative by the Authorized Representative of such
First-Priority Obligations or the Borrower;

 

21



--------------------------------------------------------------------------------

(v) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other First-Priority Collateral Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other First-Priority
Collateral Document or any other agreement, instrument or document, or the
creation, perfection or priority of any Lien purported to be created by the
First-Priority Collateral Documents, (v) the value or the sufficiency of any
Collateral for any Series of First-Priority Obligations, or (v) the satisfaction
of any condition set forth in any Secured Credit Document, other than to confirm
receipt of items expressly required to be delivered to the Controlling
Authorized Representative;

(vi) shall not have any fiduciary duties or contractual obligations of any kind
or nature under any Other First-Priority Agreement (but shall be entitled to all
protections provided to the Authorized Representative therein); and

(vii) with respect to any Credit Agreement, any Other First-Priority Agreement
or any First-Priority Collateral Document, may conclusively assume that the
Grantors have complied with all of their obligations thereunder unless it has
knowledge of any such non-compliance or is advised in writing by the Authorized
Representative thereunder to the contrary specifically setting forth the alleged
violation.

(b) [Reserved].

(c) Each Authorized Representative and each First-Priority Secured Party hereby
waives any claim it may now or hereafter have against the Controlling Authorized
Representative or any First-Priority Secured Parties arising out of (i) any
actions which the Controlling Authorized Representative (or any of its
representatives) takes or omits to take (including actions with respect to the
creation, perfection or continuation of Liens on any Collateral, actions with
respect to the foreclosure upon, disposition, release or depreciation of, or
failure to realize upon, any of the Collateral and actions with respect to the
collection of any claim for all or any part of the First-Priority Obligations
from any account debtor, guarantor or any other party) in accordance with any
relevant First-Priority Collateral Documents, or any other agreement related
thereto, or to the collection of the First-Priority Obligations or the
valuation, use, protection or release of any security for the First-Priority
Obligations, (ii) any election by the Controlling Authorized Representative (or
any of its agents), in any proceeding instituted under the Bankruptcy Code, of
the application of Section 1111(b) of the Bankruptcy Code, or (iii) subject to
Section 2.05, any borrowing by, or grant of a security interest or
administrative expense priority under Section 364 of the Bankruptcy Code by, the
Borrower or any of its Subsidiaries, as debtor-in-possession.

 

22



--------------------------------------------------------------------------------

SECTION 4.04. Reliance by Controlling Authorized Representative. The Controlling
Authorized Representative shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Controlling Authorized Representative also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. The
Controlling Authorized Representative may consult with legal counsel (who may
include, but shall not be limited to counsel for the Borrower and its
Subsidiaries or counsel to the Initial Revolving Credit Facility Agent, the
Initial Term Credit Facility Agent or any other Authorized Representative),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

SECTION 4.05. Delegation of Duties. The Controlling Authorized Representative
may perform any and all of its duties and exercise its rights and powers
hereunder or under any other First-Priority Collateral Document by or through
any one or more sub-agents appointed by the Controlling Authorized
Representative. The Controlling Authorized Representative and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates. The exculpatory provisions of this Article
shall apply to any such sub-agent and to the Affiliates of the Controlling
Authorized Representative and any such sub-agent.

SECTION 4.06. Non-Reliance on Controlling Authorized Representative and Other
First-Priority Secured Parties. Each First-Priority Secured Party acknowledges
that it has, independently and without reliance upon the Controlling Authorized
Representative, any other Authorized Representative or any other First-Priority
Secured Party or any of their Affiliates and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Secured Credit Documents.
Each First-Priority Secured Party also acknowledges that it will, independently
and without reliance upon the Controlling Authorized Representative, any other
Authorized Representative or any other First-Priority Secured Party or any of
their Affiliates and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Secured Credit
Document or any related agreement or any document furnished hereunder or
thereunder.

ARTICLE V

MISCELLANEOUS

SECTION 5.01. Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(a) if to the Controlling Authorized Representative or the Initial Revolving
Credit Facility Agent, to the Initial Revolving Credit Facility Agent as
provided in the Initial Revolving Credit Agreement;

 

23



--------------------------------------------------------------------------------

(b) if to the Initial Term Credit Facility Agent, to it as provided in the
Initial Term Credit Agreement; and

(c) if to any additional Other Authorized Representative, to it at the address
set forth in the applicable Joinder Agreement.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt (if
a Business Day) and on the next Business Day thereafter (in all other cases) if
delivered by hand or overnight courier service or sent by telecopy or on the
date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 5.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 5.01.
As agreed to in writing among the Controlling Authorized Representative and each
other Authorized Representative from time to time, notices and other
communications may also be delivered by e-mail to the e-mail address of a
representative of the applicable person provided from time to time by such
person.

SECTION 5.02. Waivers; Amendment; Joinder Agreements.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall not be prohibited by paragraph (b) of
this Section 5.02, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on any party hereto in any case shall entitle such party to any other or further
notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified (other than pursuant to any Joinder Agreement) except
pursuant to an agreement or agreements in writing entered into by each
Authorized Representative (or its authorized agent) and, only to the extent such
amendment or other modification would materially and adversely affect any right
or obligation of any Grantor hereunder or under any Secured Credit Document or
would impose any additional obligations on the Grantors, the Borrower.
Notwithstanding anything in this Section 5.02(b) to the contrary, this Agreement
may be amended from

 

24



--------------------------------------------------------------------------------

time to time at the request of the Borrower, at the Borrower’s expense, and
without the consent of any Authorized Representative or any First-Priority
Secured Party, to add other parties holding Other First-Priority Obligations (or
any agent or trustee therefor) in accordance with clause (c) below and
Section 5.14, to the extent such obligations are not prohibited by any Secured
Credit Document. Notwithstanding the foregoing, this Agreement shall terminate
with respect to a Series of First-Priority Obligations (and the Authorized
Representative with respect thereto) upon the Discharge of such Series of
First-Priority Obligations.

(c) Notwithstanding the foregoing, without the consent of any First-Priority
Secured Party, any Authorized Representative may become a party hereto by
execution and delivery of a Joinder Agreement in accordance with Section 5.14
and, upon such execution and delivery, such Authorized Representative and the
Other First-Priority Secured Parties and Other First-Priority Obligations of the
Series for which such Authorized Representative is acting shall be subject to
the terms hereof and the terms of the other First-Priority Collateral Documents
applicable thereto.

SECTION 5.03. Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other First-Priority Secured Parties, all of whom are
intended to be bound by, and to be third party beneficiaries of, this Agreement.
The Borrower and the other Grantors shall be third party beneficiaries of
Section 5.02 only.

SECTION 5.04. Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

SECTION 5.05. Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile transmission or via electronic mail shall be as effective
as delivery of a manually signed counterpart of this Agreement.

SECTION 5.06. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 5.07. Governing Law. This Agreement shall be construed in accordance
with and governed by the law of the State of New York without regard to
conflicts of law principles.

 

25



--------------------------------------------------------------------------------

SECTION 5.08. Submission to Jurisdiction; Waivers. The Controlling Authorized
Representative and each other Authorized Representative, on behalf of itself and
the First-Priority Secured Parties of the Series for whom it is acting,
irrevocably and unconditionally:

(a) submits, for itself and its property, to the exclusive jurisdiction of any
federal or state court located in the borough of Manhattan in the City of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement and the First-Priority Collateral
Documents, or for recognition or enforcement of any judgment, and each of such
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court. Each of
such parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law;

(b) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any of the
First Priority Collateral Documents in any court referred to in clause (a) of
this Section 5.08. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court;

(c) consents to service of process in the manner provided for notices in
Section 5.01 and agrees that nothing in this Agreement or any of the First
Priority Collateral Documents will affect the right of any party to this
Agreement to serve process in any other manner permitted by law; and

(d) waives, and none of parties hereto shall assert, to the extent permitted by
applicable law, any claim against any such party, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, the
First Priority Collateral Documents or any agreement or instrument contemplated
hereby, provided, that nothing contained in this sentence shall limit the
parties’ indemnification obligations to the extent such special, indirect,
consequential and punitive damages are included in any third party claim in
connection with which any indemnitee is entitled to indemnification hereunder.

SECTION 5.09. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OF THE FIRST PRIORITY COLLATERAL DOCUMENTS.
EACH PARTY TO THIS AGREEMENT (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES

 

26



--------------------------------------------------------------------------------

HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT OR ANY OF THE FIRST
PRIORITY COLLATERAL AGREEMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 5.09.

SECTION 5.10. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 5.11. Conflicts. In the event of any conflict regarding the priority of
the Liens and security interests granted to any of the First-Priority
Representatives or the exercise of rights or remedies of any of the
First-Priority Representatives between the terms of this Agreement and the terms
of any of the other Secured Credit Documents or First-Priority Collateral
Documents, the terms of this Agreement shall govern.

SECTION 5.12. Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First-Priority Secured Parties in relation to one
another. None of the Borrower, any other Grantor or any other creditor thereof
shall have any rights or obligations hereunder, except as expressly provided in
this Agreement (provided that nothing in this Agreement (other than
Section 2.04, 2.05, 2.08, 2.09 or Article V) is intended to or will amend, waive
or otherwise modify the provisions of the Credit Agreements or any Other
First-Priority Agreements), and none of the Borrower or any other Grantor may
rely on the terms hereof (other than Sections 2.04, 2.05, 2.08, 2.09 and Article
V); provided, however, that in no event shall any amendment or other
modification of this agreement be effective to the extent the rights or
obligations of any Grantor would be adversely affected thereby without the
written consent of the Borrower. Nothing in this Agreement is intended to or
shall impair the obligations of any Grantor, which are absolute and
unconditional, to pay the First-Priority Obligations as and when the same shall
become due and payable in accordance with their terms.

SECTION 5.13. Authorized Representatives. Each of the Initial Revolving Credit
Facility Agent and the Initial Term Credit Facility Agent is executing and
delivering this Agreement solely in its capacity as such and pursuant to
directions set forth in the Initial Revolving Credit Agreement or the Initial
Term Credit Agreement, as applicable; and in so doing, neither the Initial
Revolving Credit Facility Agent nor the Initial Term Credit Facility Agent shall
be responsible for the terms or sufficiency of this Agreement for any purpose.
Neither the Initial Revolving Credit Facility Agent nor the Initial Term Credit
Facility Agent shall have duties or obligations under or pursuant to this
Agreement other than such duties expressly set forth in this Agreement as duties
on its part to be performed or observed. In entering into this Agreement, or in
taking (or forbearing from) any action under or pursuant to this Agreement, each
of the Initial Revolving Credit Facility Agent and the Initial Term Credit
Facility Agent shall have and be protected by all of the rights, immunities,
indemnities and other protections granted to it under the Initial Revolving
Credit Agreement or the Initial Term Credit Agreement, as applicable.

 

27



--------------------------------------------------------------------------------

SECTION 5.14. Other First-Priority Obligations. The Borrower may from time to
time, subject to any limitations contained in any Secured Credit Documents in
effect at such time, designate additional indebtedness and related obligations
that are, or are to be, secured by Liens on any assets of the Grantors that
would, if such Liens were granted, constitute Common Collateral as “Other
First-Priority Obligations” hereunder, by delivering to each Authorized
Representative party hereto at such time a certificate of a President, a Vice
President or a Financial Officer of the Borrower:

(a) describing the indebtedness and other obligations being designated as Other
First-Priority Obligations, and including a statement of the maximum aggregate
outstanding principal amount of such indebtedness as of the date of such
certificate;

(b) setting forth each of the indentures, credit agreements or other similar
agreements (the “Additional First-Priority Agreements”) under which such Other
First-Priority Obligations are, or are to be, issued or incurred, and under
which the Liens securing such Other First-Priority Obligations are, or are to
be, granted or created, and attaching copies of such Additional First-Priority
Agreements as each Grantor has executed and delivered to the Person that serves
as the collateral agent, collateral trustee or a similar representative for the
holders of such Other First-Priority Obligations (such Person, the “Additional
First-Priority Agent”) with respect to such Other First-Priority Obligations on
the closing date of such Other First-Priority Obligations, certified as being
true and complete by a President, a Vice President or a Financial Officer of the
Borrower;

(c) identifying the Person that serves as the Additional First-Priority Agent;

(d) certifying that the incurrence of such Other First-Priority Obligations, the
creation of the Liens securing such Other First-Priority Obligations and the
designation of such Other First-Priority Obligations as “Other First-Priority
Obligations” hereunder do not violate or result in a default under any provision
of any Secured Credit Document of any Series in effect at such time; and

(e) attaching a fully completed Joinder Agreement executed and delivered by the
Authorized Representative in respect of such Series of Other First-Priority
Obligations.

Upon the delivery of such certificate and the related attachments as provided
above, the obligations designated in such notice shall become Other
First-Priority Obligations for all purposes of this Agreement.

SECTION 5.15. Junior Lien Intercreditor Agreements. Each Authorized
Representative hereby appoints the Controlling Authorized Representative to act
as agent on their behalf pursuant to and in connection with the execution of any
intercreditor agreements governing any Liens on Common Collateral junior to
Liens securing the First-Priority Obligations that are incurred after the date
hereof in compliance with the Secured Credit Documents.

 

28



--------------------------------------------------------------------------------

[Remainder of this page intentionally left blank]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Intercreditor Agreement
to be duly executed by their respective authorized officers as of the day and
year first above written.

 

JPMORGAN CHASE BANK, N.A., as Initial Revolving Credit Facility Agent By:      
Name:   Title: [•], as Initial Term Credit Facility Agent By:       Name:  
Title:

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

Annex A

CONSENT OF GRANTORS

Dated: [        ], 2017

Reference is made to the Intercreditor Agreement, dated as of [ ], 2017, among
JPMORGAN CHASE BANK, N.A., as Initial Revolving Credit Facility Agent, [•], as
Initial Term Credit Facility Agent, and each additional Authorized
Representative from time to time party thereto (as the same may be amended,
restated, supplemented, waived, or otherwise modified from time to time, the
“Intercreditor Agreement”). Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Intercreditor Agreement.

Each of the Grantors party hereto has read the foregoing Intercreditor Agreement
and consents thereto. Each of the Grantors party hereto agrees that it will not
take any action that would be contrary to the express provisions of the
foregoing Intercreditor Agreement, agrees to abide by the requirements expressly
applicable to it under the foregoing Intercreditor Agreement and agrees that,
except as otherwise provided therein, no First-Priority Secured Party shall have
any liability to any Grantor for acting in accordance with the provisions of the
foregoing Intercreditor Agreement. Each of the Grantors party hereto confirms
that the foregoing Intercreditor Agreement is for the sole benefit of the
First-Priority Secured Parties and their respective successors and assigns, and
that no Grantor is an intended beneficiary or third party beneficiary thereof
except to the extent otherwise expressly provided therein.

Each of the Grantors party hereto agrees to take such further action and to
execute and deliver such additional documents and instruments (in recordable
form, if requested) as the Controlling Authorized Representative may reasonably
request to effectuate the terms of and the lien priorities contemplated by the
Intercreditor Agreement.

This Consent of Grantors shall be governed and construed in accordance with the
laws of the State of New York. Notices delivered to the Grantors pursuant to
this Consent of Grantors shall be delivered in accordance with the notice
provisions set forth in the Intercreditor Agreement.

[Signatures follow.]



--------------------------------------------------------------------------------

IN WITNESS HEREOF, this Consent of Grantors is hereby executed by each of the
Grantors as of the date first written above.

 

[    ]         as Grantors By:       Name:   Title:

[Signature Page to Intercreditor Agreement – Consent of Grantors]



--------------------------------------------------------------------------------

Annex B

Form of Joinder

[FORM OF] JOINDER AGREEMENT NO. [ ] dated as of [            ], 20[ ] (the
“Joinder Agreement”) to the INTERCREDITOR AGREEMENT dated as of [ ], 2017 (the
“Intercreditor Agreement”), among JPMORGAN CHASE BANK, N.A., as Initial
Revolving Credit Facility Agent, [•], as Initial Term Credit Facility Agent, and
each other Authorized Representative from time to time party thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

B. The Borrower proposes to issue or incur Other First-Priority Obligations and
the Person identified in the signature pages hereto as the “Additional
First-Priority Agent” (the “Additional First-Priority Agent”) will serve as the
collateral agent, collateral trustee or a similar representative for the Other
First-Priority Secured Parties. The Other First-Priority Obligations are being
designated as such by the Borrower in accordance with Section 5.14 of the
Intercreditor Agreement.

C. The Additional First-Priority Agent wishes to become a party to the
Intercreditor Agreement and to acquire and undertake, for itself and on behalf
of the Other First-Priority Secured Parties, the rights and obligations of an
“Additional First-Priority Agent” and “Authorized Representative” thereunder.
The Additional First-Priority Agent is entering into this Joinder Agreement in
accordance with the provisions of the Intercreditor Agreement in order to become
an Additional First-Priority Agent and Authorized Representative thereunder.

Accordingly, the Additional First-Priority Agent and the Borrower agree as
follows, for the benefit of the Additional First-Priority Agent, the Borrower
and each other party to the Intercreditor Agreement:

Section 1. Accession to the Intercreditor Agreement. The Additional
First-Priority Agent (a) hereby accedes and becomes a party to the Intercreditor
Agreement as an Additional First-Priority Agent and Authorized Representative
for the Other First-Priority Secured Parties from time to time in respect of the
Other First-Priority Obligations, (b) agrees, for itself and on behalf of the
Other First-Priority Secured Parties from time to time in respect of the Other
First-Priority Obligations, to all the terms and provisions of the Intercreditor
Agreement and (c) shall have all the rights and obligations of an Additional
First-Priority Agent and an Authorized Representative under the Intercreditor
Agreement.

Section 2. Representations, Warranties and Acknowledgement of the Authorized
Representative. The Additional First-Priority Agent represents and warrants to
the other Authorized Representatives and the other First-Priority Secured
Parties that (a) it has full power and authority to enter into this Joinder
Agreement, in its capacity as the Additional First-Priority Agent, (b) this
Joinder Agreement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with the terms of this Joinder Agreement, except as enforceability
may



--------------------------------------------------------------------------------

be limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability, and (c) the Other First-Priority Agreements relating to such
Other First-Priority Obligations provide that, upon the Additional
First-Priority Agent’s entry into this Joinder Agreement, the secured parties in
respect of such Other First-Priority Obligations will be subject to and bound by
the provisions of the Intercreditor Agreement as Other First-Priority Secured
Parties.

Section 3. Counterparts. This Joinder Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Joinder Agreement shall
become effective when each Authorized Representative shall have received a
counterpart of this Joinder Agreement that bears the signature of the Additional
First-Priority Agent. Delivery of an executed signature page to this Joinder
Agreement by facsimile or other electronic transmission (including PDF copies)
shall be effective as delivery of a manually signed counterpart of this Joinder
Agreement.

Section 4. Benefit of Agreement. The agreements set forth herein or undertaken
pursuant hereto are for the benefit of, and may be enforced by, any party to the
Intercreditor Agreement.

Section 5. Governing Law. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 6. Severability. In case any one or more of the provisions contained in
this Joinder Agreement should be held invalid, illegal or unenforceable in any
respect, none of the parties hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the Intercreditor Agreement shall not in any
way be affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

Section 7. Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 5.01 of the Intercreditor Agreement. All
communications and notices hereunder to the Authorized Representative shall be
given to it at the address set forth under its signature hereto, which
information supplements Section 5.01 of the Intercreditor Agreement.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional First-Priority Agent has duly executed this
Joinder Agreement to the Intercreditor Agreement as of the day and year first
above written.

 

[NAME OF ADDITIONAL FIRST-PRIORITY AGENT], as ADDITIONAL FIRST-PRIORITY AGENT
and AUTHORIZED REPRESENTATIVE for the OTHER FIRST-PRIORITY SECURED PARTIES

By:       Name:   Title:

Address for notices:       attention of:     Telecopy:    



--------------------------------------------------------------------------------

Acknowledged by:

JPMORGAN CHASE BANK, N.A., as Initial Revolving Credit Facility Agent

By:       Name:   Title:

[JPMORGAN CHASE BANK, N.A.], as Initial Term Credit Facility Agent

By:       Name:   Title: H.B. FULLER COMPANY, a Minnesota corporation By:      
Name:   Title:



--------------------------------------------------------------------------------

[OTHER GRANTORS] By:       Name:   Title: